Environmental and Social Impact Assessment
Report (ESIA) — Lombok

Project No.: 51209-002
February 2018

INO: Eastern Indonesia Renewable Energy Project
(Phase 2)

Prepared by ERM for PT Infrastruktur Terbarukan Lestari

The redacted environmental and social impact assessment is a document of the project sponsor.
The views expressed herein do not necessarily represent those of ADB’s Board of Director,
Management, or staff, and may be preliminary in nature. Your attention is directed to the “Terms
of Use” section of this website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of or
any territory or area.
The business of sustainability

Environmental and Social Health Impact
Assessment (ESHIA); Solar Farm Project and
20-kV Transmission Line in Pringgabaya,
Selong and Sengkol— Nusa Tenggara Barat
Province, Indonesia

Prepared for:

PT Infrastruktur Terbarukan Adhiguna
(“ITA”), PT Infrastruktur Terbarukan Buana
(“ITB”) and PT Infrastruktur Terbarukan
Cemerlang (“ITC”)

February 2018

ERM
Environmental and Social Health Impact
Assessment (ESHIA): Solar Farm Project and 20-
kV Transmission Line in Pringgabaya, Selong
and Sengkol—Nusa Tenggara Barat Province,
Indonesia.

PT. ERM Indonesia
Wisma Aldiron Dirgantara
2°4 floor, Suite 238-239

Jl. Gatot Subroto Kav. 72
Jakarta 12870

Indonesia

Telephone +62 21 7918 1904
Facsimile +62 21 7918 1905
Website: www.erm.com

Client

PT Infrastruktur Terbarukan Adhiguna (“ITA”),
PT Infrastruktur Terbarukan Buana (“ITB”), and
PT Infrastruktur Terbarukan Cemerlang (“ITC”)

Project No.

0411354 Equis Energy ESHIA

Equis Energy has commissioned PT ERM
Indonesia (ERM) to undertake an Environmental,
Social and Health Impact Assessment (ESHIA) of
the Project. The purpose of the ESHIA is to provide
an environmental and social assessment of the
Project against the International Finance
Corporation (IFC) Performance Standards,
associated World Bank Group Environmental,
Health and Safety (EHS) Guidelines and Asian

Date

8 February 2018

Approved by

2 af} sy

Samantha McCrea

Development Bank (ADB) Safeguard Policies. Partner

ERM Indonesia
1 DRAFT ESHIA AH,IF,SA,/RA__[ML,RA__ [SM 12 Sep 17
2 FINAL ESHIA RA, AS, NA. RA SM 10/11/17
3 REVISED FINAL ESHIA RA,IR IR SM 17/01/18
Zz REVISED FINAL ESHIA Revi RA, IR IR SM 08/02/18
Revision | Description By Checked | Approved _| Date

This document has been prepared by PT ERM Indonesia (ERM) with
all reasonable skill, care and diligence, incorporating our General
Terms and Conditions of Business.

We disclaim any responsibility to the client and others in respect or
any matters outside the scope of the above.

This document or any part thereof is a confidential submission to the
client and is not permitted to be released to third parties without
ERM's approval.

Distribution

& Internal
Public
Bd Confidential

TABLE OF CONTENTS

TABLE OF CONTENTS .nsesssssssssesseessessesssesseensessesee
LIST OF TABLES u.ecssessssssessesssesesssssnesssensssneeneeseesnes
LIST OF FIGURES .essecsssssessesssessessesssessssnsssesnesneesnes
EXECUTIVE SUMMARY....sesssessessssssssssessesesseesses
UNITS AND ABBREVIATIONS ....ssssessessesssesseesnes
1 INTRODUCTION ....ecsesssessessessssseesssseensesnees

1.1 PURPOSE AND SCOPE OF THE ESHIA wu.esescessssessessssessessesessessesessessesessessenesneees

1.2 — PROJECT PROPONENT uesssesssecsssesssesssucsssesssesssussssscssucsssecsssecssecsscsssesssesssecease
1.3. PROJECT OBJECTIVES AND JUSTIFICATION. .ssessssssssssessssssecsssstssesssesessneeeesnes
1.4 OVERVIEW OF THE PROJECT vsssesssesssecsssesssesssssssseesssssssecsssesssecssecessesssecsseseass
1.5 ESHIA METHODOLOGY osesescessesestesessestesessesesessessesessessesessessssesesseneseeeenes

V5.1 SCHCOMING vessesseessesseestestesseeseessecssessesssssessessessiestssssssssessesseesnesneeses

1.5.2 Scoping.....
1.5.3. Project Description.
1.5.4 Baseline Conditions..........
1.5.5 Impact Identification/Prediction
1.5.6 Analysis of Alternatives.......

1.5.7 Environmental and Social Management Plan (ESMP).......0..css00008
1.5.8 Stakeholder Engagement ....ceccscsssssssessesssessseccseesssessseseseesssssseesseeess

1.6 LIMITATIONS wiseecesescesessessesseseeeseesessesesseesesessessesessesesessessssessessesesesseaeseeeeees

2 APPLICABLE STANDARDS AND REGULATORY FRAMEWORK.........0000
2.1 INTRODUCTION. weesesescescsseseeseesesseseeseseeseesesssessesssessesessessssessessssesseseenesneesenes

2.2. INDONESIAN REGULATORY FRAMEWORK...
2.2.1 Project UKL-UPL Process Overview
2.2.2 Land Acquisition Process...........

2.2.3. Other Relevant Regulatory Provisions .......sscscssesssessecseeesesssessseees

2.3. INTERNATIONAL STANDARDS

2.3.1 Equis Funds Group Environment and Social Governance
Framework ..

2.3.2 Equator Principles, 2013 .. seeeseeseesseenee
2.3.3. IFC Performance Standards o on n Environmental and 4 Social.

2.3.4 World Bank Group Environmental, Health and Safety (EHS)
Guidelines

2.3.5 Review of IFC and UKL-UPL and Regulatory Standard:

2.3.6 ADB Safeguard Policy Statement, 2009.......c-csssssseeessessecsecsses

2.3.7 ADB Gender and Development Policy 2003
2.3.8 ADB Social Protection Strategy 2001......
2.4 PROJECT CATEGORISATION...
2.4.1 Equator Principles and I IFC Categories.

PROJECT DESCRIPTION ..essesssessesssesseesees

3.1
3.2

3.3

3.4
3.5

3.6

3.7

2.4.2 ADB Safeguard Categories ....ccccecsecsecssecsessseeserssessseeseessessses 2°14

INTRODUCTION ..isesescesessesessessessesessesssessesessesscsessesesessesscsessesessesseseeseseesenssneees 3-1
LOCATION AND SITE SETTING ...esessesessessssessessesessessesessessesessessesessessenesneesenesees 3-5
3.2.1 Pring gabaya Site ...cecscccsscsseccecsecssessseeessesssesesseessssssessseesssesssseseees 3-5
3.2.2 Selong Site.
3.2.3. Sengkol Site.
SOLAR FARM MAJOR COMPONENTS wuesssesssessssessseesssesssesssesssseessssssecsseessseessee 3014
3.3.1 Photovoltaic MOdules.....cesscescsseesseecsseerseeesesssesssessessseesseetseessessses 1S
3.3.2 Inverter veces
3.3.3. Transformer (MV)
3.3.4 — Mounting Structure ...cescecsesseececseecsecseresseereeseesesiesssseesesseereeseees O18
3.3.5 — Monitoring SYSt@I ....esscessecseesesssestscsestsssesseesessssiessssesseesseeseeseees O18

AREA OF PROJECT DISTURBANCE .iuseesscssssssssssssssssennnnssssssesseeseseessessennannnnnannee

PROJECT PHASES AND ACTIVITIES
3.5.1 Pre-Construction Phase..
3.5.2 Construction PHASC....ccscscseecseecssecseesseeesesssessssessissssssssesssetssessses O22
3.5.3 Operation Phase....
3.5.4 Post-Operation Phase
RESOURCE REQUIREMENTS.
3.6.1 Manpower......
3.6.2. Labour Accommodation FaCilitY ......csccescsseesesssseesseeeseesseeses 338
3.6.3 Water Requirement.............
3.6.4 Fuel Requirement and Storage.
3.6.5 Batching PLANE ...e.cceccccssssecsseecssecssecsseessesssessssecsssesssessseesssesssessanseses
3.6.6 — Power Requirement ....ccsecssessesssesvecssessssseesesssessecsssssssessessseessessesnsess
POLLUTION CONTROL MEASURES .
3.7.1 Air Emissions........
3.7.2 Greenhouse Gas Emissions .....scscsseseeeeseesessesesesssesseeseseesees OAL
3.7.3 Lighting and Visual Amenity
3.7.4 Noise and Vibration.
3.7.5 Sanitary and Runoff Wastewater Management
3.7.6 Solid Waste Management
3.7.7 Hazardous Waste...

3.8

UNPLANNED EVENTS...ssesessessssessessesessessesessesssessesssessesssnesteesseesserseessensessees OF

3.9 CURRENT PROJECT STATUS AND SCHEDULE w.ssesssessssesssesssesssesssesssssessesssseee 34D
3.10 PROJECT ORGANISATIONAL STRUCTURE .essesssecsssesssesssecssseessscsssssssecesseessecsses 3-47
4 ESHIA SCOPING .vsssssesssessssesssssessessssessseenses 4-1
4.1 OVERVIEW iesesescssescsseesesseseeseseeseesessseessseseesssssesssssseesssssessesessesssssseenssesseeneaees 4-1
4.2 SCOPE OF THE ASSESSMENT \..esssscssessssessesessesesessessesessessssessesscsesseseesesesseneaeees 4-1
4.3, SCOPING METHODOLOGY .essescescssesseseesesteseesesesseesesessessessssessessssesssessesesessesns 408
4.4 ESHIA SCOPING RESULTS .i.cssescsscssesseseesesseseeesesseseseesessesessessesessessesesessenesees 4-4
5 ENVIRONMENTAL AND SOCIAL BASELINE oesssessssssssessssessseesssessessseesssessseess O78
5.1 INTRODUCTION. eeesescescsseesesesseeseseesesesessesesseesssessessesessessssessesssesseseesessesseneaeees 5-8
5.2 AREA OF INFLUENCE.sissssessessssesseseesesseseesesssseesesessessesessessssessessssessessesesesseneseees 5-8
5.2.1 StUdY ALCO sescescssscssscssecsseecssecssessseeessesssessssesssesssssessecssecssesssesssneessesssesssseessssasecsnesesy 5-8
5.3. ENVIRONMENTAL CHARACTERISTICS o...escesessessssteseesesteseeeseeestsseeeseseesesesses O10,
5.3.1 Environmental Data Sources
5.3.2 CHIMALC eeseesesssessecssecsecseeseens
5.3.3 TOpOgQrapyy vessecsecssecsecsssssesseesecssecsecssesessseesesssessscssssssseessssesseesseeneess
5.3.4 Soil Conditions.
5.3.5 Hydrology, Drainage and Water Quality
5.3.6 Air Quality... seeeeeeee
5.3.7 Biodiversity and id Ecosystem S Services... :
5.3.8 Legally Protected Area and International al Recognised A Area: 5-25
5.4 SOCIAL BASELINE

5.4.1 Scope of Baseline Study.
5.4.2 Social Data SOUPCOS....cesscescsesesseeessessseessesssessseesseessscssessseeessesssessane
5.4.3 Social Setting.
5.4.4 — Demographi
5.4.5 Religion....

5.4.6 Education .. .
5.4.7 Community Livelihood
FAB — Labour Market ..ccscescecsesssecsessecssecsecssesssssessesssecssssssssssseesesssensessssessse
5.4.9 Farming and Plantation
5.4.10 Poverty...
5.4.11 Community Safety and Securit).....ccccccscsseesseeseseseesseeeseessesses 0°89
5.4.12 Socio Cultural...
5.4.13 Community Health
5.4.14 Environmental Sanitation
5AU5 Land ACQUiSitiOni...scecsesseecsesseessecsecssestsssessesssecsessississseesessssessesesseess

6 IMPACT ASSESSMENT. ...ssssssssssssssessesseeesen wo 6-1
6.1 INTRODUCTION. sesescecsscsseesesceseeseeeeseesesteseesessseessseseesssssessssessessssesaeesesesneeneaees 6-1
6.2 IMPACT ASSESSMENT METHODOLOGY .....sescssessesessessesseseeesesseesesessesseseeseenesees 6-1

6.2.1 Prediction of Impacts.......
6.2.2 Characterisation of Impacts
6.2.3. Identification of Mitigation and Enhancement Measures .........0.-+0+ 6-5

10

6.3

ANALYSIS OF ALTERNATIVES

7.1
7.2
7.3
74

STAKEHOLDER ENGAGEMENT PLAN.

6.2.4 — Residual Impact Evaluation
6.2.5 Management, Monitoring and Audit ....ceccecsceccsecsecsseecseeessesssesesees 6-6
IMPACT ASSESSMENT RESULTS
6.3.1 Impacts from Loss of Land Resour

6.3.2 Impact to Local Economy from Employment and Business
Opportunities during the Project Construction and Operation..... 6-10

6.3.3 Impacts on Air Quality... seeeeee
6.3.4 — Impact on Ambient Noise Levels ......cecsscesssecssessssesssessseessessseseseeees
6.3.5 Impact from Vegetation Clearing .
6.3.6 Impacts on Habitat and Wildlife
6.3.7 Soil Erosion and Surface Water Quality Inipacts......scsssesseeseeee 0-24
6.3.8 Impacts from Project Water Demand ..

6.3.9 Physical Presence of Transmission Lines on oof Birds and B Bat:
6.3.10 Spills and Soil/Water Contamination.......... tens
6.3.11 Impacts on Occupational Health and Safety of Workers. seseeessesesseee 6-35
6.3.12 Impact to Community Safety.

NO PROJECT SCENARIO wesssssssssssssssnsetssssssssseeseesessessssssssnnnnnssssssesecssssessennssnes ZL
ALTERNATIVE SITE LOCATIONS .sssssssssssssssssssssssnsonsessssssseseceessesssstnaninnnnnmeeees 7-4
ALTERNATIVE TECHNOLOGY vvsessssssssssssssssssssssssssnssnsenssssssseeceessesssssnsnnnnnnnmeeess 7-5

ALTERNATIVE METHODS OF POWER GENERATION.

8.1 PROJECT HISTORICAL STAKEHOLDER ENGAGEMENT ACTIVITIES UNDERTAKEN

TO DATE veessscssssssssssssssnnessessssseseceessessssnsnsnnnunnmnssssssessseeseesssssssnnanunnmmnesssesseesesees 8-1
8.2. APPROACH AND METHOD FOR STAKEHOLDER IDENTIFICATION wvessessesssseesee 8-6
8.3. STAKEHOLDERS & ISSUES IDENTIFIED wsssssssessssssssssssesssssssssssssssnnnnissssssesseeseeees 8-6
8.4 PLANNED FUTURE STAKEHOLDER ENGAGEMENT ACTIVITIES. .ssssesssssssseeseee 9-11
GRIEVANCE REDRESS AND ENGAGEMENT ..vessssessssssssssessssssssesssssssessesnsseeee Qo 1
9.1 | PROPOSED GRIEVANCE MECHANISM FOR PROJECT AFFECTED

COMMUNITIES «ssssssssessesessssssssessccessesssssnsssnnnnssssssessseseeesssssnssnanunnmmesssesssesesees 9-1
9.2 DEDICATED RESOURCES FOR MANAGING COMMUNITY GRIEVANCE

MECHANISM. scssessessssssssssssssnsnnnssssssssseeessssssssnssuunnunessssssseseeeeestessstnsnnnnunnmeeeess 9-2
9.3. MONITORING AND REPORTING OF GRIEVANCES. .ssssscssssessssssssssssnnnnssssssesseeees 9-3
9.4 DISCLOSURE OF GRIEVANCE MECHANISM vesvesssssssssssssssessssssssesnsnnnnsssssseeseeees 9-4

10.2.1
10.2.2
10.2.3 Community Relations Department....ccccecscecsseesssesssescsiesieeseeesees
10.2.4 EPC's Site Representatives/ HSE Department .
10.2.5 Employees...

10.3

10.4
10.5
10.6
10.7
10.8
10.9

11 CONCLUSION AND RECOMMENDATION ..escsssssssssssssesssssssssesesssssseenssseesses

11.1
11.2

ANNEX A:
ANNEX B:
ANNEX C:
ANNEX D:

ANNEX E:

ANNEX F:

REPORTING AND DOCUMENTATION

10.3.1 External Reporting and Communication

10.3.2 Internal Reporting and Communica
10.3.3 Documentation .........00+

10.3.4 ESMP Review and Amendments....c.csccsesssecsssesssesssesesisessissseessees

TRAINING, AWARENESS AND COMPETENCY..
MONITORING, REVIEW, AUDIT wiesssssssscsssssssssssssssssnnnnssssssesseeseseessessnnnensennennee

tion .

10-5
10-5
10-5
10-5
10-6
10-6
10-6

PROJECT ENVIRONMENTAL AND SOCIAL MANAGEMENT FRAMEWORK...... 10-7

ESME LINK TO OTHER HSE MANAGEMENT SYSTEM PLANS wiessssessesssssesees
PLANS, POLICIES AND PROCEDURES .ivessesssssssssssssssssssssssnnennsnissssssssseeseseessetses
ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN wessesssesssssssesseesessesseseee

RECOMMENDED FURTHER STUDIES ...escessssessesessessesessessesessesseseesessesessesseseanes

APPLICABLE STANDARDS
MAP AREA OF INFLUENCE

10-7
10-8
10-9
11-1
11-1
11-2

INDIGENOUS PEOPLES IMPACT SCREENING CHECKLIST
GEOELECTRIC EXPLORATION REPORT

ENVIRONMENTAL, — SOCIAL,
MANAGEMET SYSTEM (ESHS-MS)

LAND ACQUISITION PROCEDURE

HEALTH,

AND

SAFETY
Table ES1
Table 1-1
Table 2-1
Table 2-2
Table 3-1
Table 3-2
Table 3-3
Table 3-4
Table 3-5
Table 3-6
Table 3-7
Table 3-8
Table 3-9
Table 3-10
Table 3-11
Table 3-12
Table 3-13
Table 3-14
Table 3-15

Table 3-16

Table 3-17

Table 3-18
Table 3-19
Table 4-1
Table 4-2
Table 4-3
Table 5-1
Table 5-2
Table 5-3
Table 5-4
Table 5-5
Table 5-6
Table 5-7
Table 5-8
Table 5-9
Table 5-10
Table 5-11
Table 5-12

Table 5-13
Table 5-14

LIST OF TABLES

ESHIA Impact Assessment SUMIMALY ....sccsceccesseseestsstesesseseeseesesee HL
Project Key Details.............

EP III Statement of Principles

ADB Safeguard Project Categories .....sssesssseesssssssssesssseessseeeess 2°16

Major Component s....cescecsesscesveceestsssscsesssesseessesssssesessecseesesnssnsesees

Technology Design Parameter
PV Module Specifications......
Characteristics of Selected Inverter MOdel........:.ssesssessseesssesssesesees
Characteristics of Selected Transformer Model
Characteristics of Mounting Structure.
Approximated Area Required.
Permits for Pringgaya, Selong and Sengkol Sites... 3-21
Equipment Plan on Each Site .......+0.+00

Material Quantity According to Type of Activities on Each Site...
Rough Estimation of Material Plan on Each Site ......ssssssseseessseee 3-24
Project Road Requirements...

Summary of Additional Facilities

Temporary Facilities and Permanent Facilities

Estimated Total and Type of Employment Required During
Construction on Each Site ..

Estimated Total and Type of Employment Required During
Operation on Each Site ..

Estimated Volume of Water Supply. Required During
Construction PHASC .....cssscssescsseeseessssssessiecsnsccnieceecssiessniesssennieenes

Waste Disposal Options..

Proposed Project Schedule..
Impacts Identified in the UKL-UPL..
Impact Interaction Matrix ............

Identified Interactions and Potential Impacts
Average Monthly Rainfall
Soil Type in Lombok Tengah Regency -vss.cssssiesssssssssseeessiscessessssies

Air Quality Sampling Result at Central and East Lombok............5-15
Flora Species in Pringgabaya Site.
Flora Species in Selong Site ......
Flora Species in Sengkol Site..ccssssscsssssesssssecsssesesssesssssssssssssssnes
Fauna Species in Pringgabaya Site
Fauna Species in Selong Site
Fauna Species in Sengkol Site
Key Informant Interviews ....csccccecsceccssecssesssessseesssesssessseesssssseesseeess
Population Density...

Religion Distribution in Ping Utara, Pringgabaya
District...

Religion D Distribution in Geres Village, Labuhan Haj District

Religion Distribution in Sengkol Village, Pujut District.......
Table 5-15
Table 5-16

Table 5-17

Table 5-18

Table 5-19
Table 5-20
Table 5-21
Table 5-22
Table 5-23
Table 6-1
Table 6-2
Table 6-3

Table 6-4

Table 6-5
Table 6-6

Table 6-7

Table 6-8
Table 6-9

Table 6-10
Table 6-11

Table 6-12
Table 6-13

Table 6-14
Table 6-15
Table 6-16
Table 6-17
Table 6-18
Table 6-19
Table 6-20
Table 6-21

Table 6-22

Table 6-23

Religion Facilities in Pringgabaya Utara Village... 5-33

Education Facilities in wilages of Districts of Pringgabaye,
Labuhan Haji and Pujut...

Number of Registered Job Seekers and Those “Assigned by
Educational Levels in Lombok Timur Regency..
Number of Registered Job Seekers and Those Assigned by
Educational Levels in Lombok Tengah Regency .........-

Prisoners by Type of Crimes and Sex.

Top Ten Diseases in Lombok Timur Regency
The Top Ten Diseases in Lombok Tengah Regency o..s.-ssssssssseeesees
Size of Acquired Land and Number of Land Owner.
Gap Analysis of ADB Policy and Equis Land Acquis
Impact Characteristic Terminology...

Definitions for Likelihood Designations... “
Criteria for Impact Sensitivity for Assessment mt of Loss of Land
Resource for Farming... seeeeeeee
Criteria for Impact Magnitude for Assessment of Loss of Land
Resource for Farming

Impact on Assessment of Loss of Land Resource for Farming
Sensitivity Assessment Criteria for Local Economy and
Employment

Criteria for Impact Magnitude for Assessment of Impact to
Local Economy and Employment...

Periodic alteration of Local Economy and Employmen

Impact on Local Economy and Employment as the result of the
Project .....

ment Criteria for Air Quality
crieria for Impact Maguitude for A Assessment of Inipact to Air

Quality...
Impact on Air Quality during Construction Phase

Sensitivity A:

Criteria for Impact Magnitude for Assessment of Impact to
Noise Level ..

Noise Significance Terminology
Impact on Noise Level during Construction PHASE .....+ssssessse 6-19
Sensitivity Assessment Criteria for Land US¢.....c0.-ssssseeseeeseesses 6-20
Criteria for Impact Magnitude for Assessment of Impact to to

Land Use «1.0.00

Impact from Vegetation Clearing.

Sensitivity Assessment Criteria for Habitat Disturbance Impact...
Criteria for Impact Maguitude for Assessment of Inipact to
Habitat Disturbance...

Impact on Habitat Disturbance to Wildlife as a result of the
Project ...

Soil Erosion and id Surface W Water -r Quality Impacts during
Construction

Sensitivity Assessment Criteria for Water Resources (Surface
Water and Groundwater)

Table 6-24

Table 6-25
Table 6-26

Table 6-27

Table 6-28

Table 6-29

Table 6-30

Table 6-31

Table 6-32

Table 6-33

Table 6-34

Table 6-35

Table 6-36

Table 6-37

Table 6-38

Table 7-1

Table 7-2

Table 8-1

Table 8-2

Table 8-3
Table 8-4

Table 8-5

Table 9-1
Table 10-1
Table 10-2

Table 10-3
Table 10-4
Table 10-5
Table 11-1

Criteria for Impact Magnitude for Assessment of Impact to
Water Resources (Surface Water and Groundwater) ..

Impact on Water Availability during Construction Phas
Sensitivity Assessment Criteria for Mortality of Birds and Bats
Due To Electrocution ..

Criteria for Impact Mgnt or Mortality of Birds and Bats
Due To Electrocution

Impact on Mortality of Birds and Bats due to Transmission
Line...

Sensitivity Assessment itera for spt and id Soil/Water
Contamination ..

Criteria for Impact “Magnitude for Assessment of Spill and

Soil/Water Contamination 6-33
Soil Contamination due to Leaks/Spill during Construction

Phase .. sesssssssssieesssssecssseees OO
Sensitivity Assessment Criteria for Occupational H Health and

Safety of Workers .. 6-36

Criteria for Impact Magni or Asesment afin to
Occupational Health and Safety of Workers... sessesseessseesseess 0°36
Impact on Occupational Health and suet fr Workers as a
result of Construction ..

Sensitivity Assessment Criteria for the Impact on Community
Health, Safety and Security ... sees
Criteria for Impact Magnitude for Assessment i of Impact on on

Community Health, Safety and Security....
Periodic Alteration of the Impact on Community Health, Safety
and Security... soeesseeeseeesee sess
Impact on Community Health a and id Safety. soveeeseeessesesseeeseessessseseseees 6-40

Renewable Energy Potential

Comparison of Power Generation Methods

Stakeholder Consultation mrs Regulatory Environmental
Approval Process (UKL-UPL)... soeesseeseens seeesseeseesee OL

Stakeholder Consultation as Part of ESHIA Development

Process... 8-4
Suntmary of Project’ ‘s Stakeholders and ANALYSis.....c.+eseeseeessee 8-6
Issues and Concerns Raised by Stakeholders Related to the

Project ... sevens 89
Summary of Proposed Stakeholder Engagement A Activi ies for

Sengkol, Selong and Pringgabaya Solar Farm Project .... 8-12
Summary of Roles and Responsibilities ......ccscececseeseessesseeesseesee 3
Specific Management Plans and Policies... . 10-8

Environmental and Social Management Plan — Pre-
Construction ..

Environmental and Social “Management Plan - Construction...

Environmental and Social Management Plan - Operation...
Environmental and Social Management Plan - Post-Operation .10-25
ESHIA Impact Assessment SUMMALY ....scssceseeseeerersereeseeseeseereeee LI-1
Figure 1-1
Figure 1-2
Figure 2-1
Figure 2-2
Figure 3-1
Figure 3-2
Figure 3-3
Figure 3-4

Figure 3-5
Figure 3-6
Figure 3-7
Figure 3-8
Figure 3-9

Figure 3-10
Figure 3-11
Figure 3-12

Figure 3-13
Figure 3-14
Figure 3-15
Figure 3-16
Figure 3-17
Figure 3-18
Figure 3-19
Figure 3-20
Figure 3-21
Figure 3-22
Figure 3-23
Figure 3-24
Figure 3-25

Figure 3-26
Figure 3-27
Figure 3-28
Figure 3-29
Figure 3-30
Figure 3-31
Figure 3-32
Figure 3-33
Figure 3-34

LIST OF FIGURES

Lombok Solar Farnt Location Overview ....ssssesssessssesrsieerseessseee 1-5
Impact Assessment Approach ...cccscescsesesseessscsiecsseessiscsecsseesssesssessies
ESG Process in Equis Funds Group
IFC Performance Standards..........

Solar PV Module Array Layout for Pringgabaya Site... 3-2
Solar PV Module Array Layout for Selong Site ...ssssssessreessee 33
Solar PV Module Array Layout for Sengkol Site ....cssceseeseeseee 3A

Project Boundaries and Land Cover for Pringgabaya Solar
Farm and Transmission Line.

Pringgabaya Site Overview
Stone Crushers Surround Pringgabaya Sit
JL. Raya Labuhan Lombok......0..000-+0 soceesseeeseeese
Nearest Village Road to Pringgabaya Site ....sscsssssesssseesssssssecesne

Project Boundaries and Land Cover for Selong Solar Farm and
Transmission Linte...esceccssecssescssessessssssssecsscesssnsecsssessssesneessssnnsesnes

Selong Site Overview...

Nearest Regency Road t to » Selong 5 Sit
Project Boundaries and Land Cover for Selong Solar Farm and
Transmission Line...

Sengkol Site Overview
Nearest Regency Road to Sengkol Site....ssssssessssessssssessseeesnvees

Power Generation Process...

Schneider Conext Core XC680 Inverter .
Inverter Station ..c.scescessecseecsecseeseees
Monitoring System Schematic Overview (Source: Schneider).......3-19

Kayangan Port Overview...
Transportation Route to Pringgabaya a and id Selong Site
Transportation Route to Sengkol Site...
Village Road near Pringgabaya Site .. :
Location Plan for Access Road from Village Re Road to to Selong Site...

Regency Road near Sengkol Site... :
Location Plan for Access Road from Regency R Road to to Songkol
Site... “
PV Module Foundation Establishment
Typical PV Foundation......scscscsssssecssecsssecssessseessesssesssseessessseessesess

PV Field Preliminary LAYOUt.....csesscessseesssesssessseeesesssseessesssessssesies
Typical PV Module
Typical of 20 kV Transmission Line
Typical Drainage Detail....ssceccccecscescsescsieesssecsecsseecsesssessssessseessesess
PV Module Washing.
Typical PV Layout
Project Organisational Structure for Construction Phast
Figure 3-35

Figure 5-1
Figure 5-2
Figure 5-3
Figure 5-4
Figure 5-5
Figure 5-6

Figure 5-7
Figure 5-8
Figure 5-9

Figure 5-10
Figure 5-11
Figure 5-12
Figure 5-13

Figure 5-14
Figure 5-15
Figure 5-16
Figure 5-17
Figure 5-18
Figure 6-1
Figure 6-2
Figure 6-3
Figure 6-4
Figure 6-5
Figure 6-6
Figure 6-7
Figure 7-1
Figure 7-2
Figure 7-3
Figure 7-4
Figure 9-1
Figure 9-2

Project Organational Structure or Operation and
Maintenance Phase ..

Average Temperature i in ‘Lombok ' Timur Regency

Creek Adjacent to Pringgabaya Site .........000+.
Creek Passing Village ROA ...sssssssssssssssssssesssissssssecssssiseensuiessies

Natural Watercourse near Sengkol Site
Water Pond in Sengkol Site .........++0+
Jangkok River at Mataram, some garbage observed filling the

river...

Migration R Route in Indonesia
Protected Areas in Lombok Island...
Local People in Pringgabaya Utara Drying T Tobacco in the
Dryland...
Village Activities in Geres Village soeeeseee
Motorcycle Rider without Helmet (a) and with Helmet ot ()

Water Hose for Water Connection from PDAM ......0...0
Water Reservoir And Water Hose For or Connecting PDAM
Water Distribution...

Used Baby Diapers D. posed near Home
Equis’ Land Acquisition Standard Operating Procedure..........+...5-48
Economic Profile of Land Owners in Pringgabaya Site... 5-50
Land Owners Profile in Selong.

Land Owners Profile in Sengkol
Impact Assessment PYocess....c.sesesssesecssessssssesisssesseesessssseesesissnssss
Assessing the Level of Magnitude.
Impact Significance Rankings
Context of Impact Significance .
Impact Mitigation Hierarchy...
Noise Impact Significance Assessment Process

Consultant conducting resistivity test at site
Projected Electricity Production by Fuel Type for Indonesia ...........7-2
Projected Electricity COnSUMption ...c..sssscssesssessseseseeeseesseesseeeseesses 23

Lombok Electricity Generation.......

Lombok Electricity Demand Projection
Basic Steps of Grievance Tracking and Redress Process.......s1-+++ 9-1
Typical Steps of a Grievance Mechanisii...cscscsecsseecssessessseeessessee 2
EXECUTIVE SUMMARY

PT. ITA, ITB, and ITC commissioned PT ERM Indonesia (ERM) to undertake an
Environmental, Social and Health Impact Assessment (ESHIA). The purpose of the
ESHIA is to provide an environmental, community health and social assessment of
the Project against the International Finance Corporation’s (IFC) Performance
Standards (PS), associated World Bank (WB) Group’s Environmental, Health and
Safety (EHS) Guidelines, and the Asian Development Bank (ADB) Safeguard Policy
Statement (SPS). The Proponents have committed to implementing an international
best practice development by adhering to the eight performance standards and EHS
guidelines (where applicable) for the life of the Project. In addition to these standards
Equis Energy has its own internal corporate environment, social and health standards
that the Project will adhere to.

Based on Indonesian national regulations, each site had obtained an approval of UKL-
UPL as required in the regulation. The UKL-UPL document does not assess all items
as required by above international standards, therefore in order to comply with the
above international standards and address the gap between UKL-UPL and the above
international standards assessment items, an ESHIA document is required. Separate
to the regulatory UKL-UPL process, this ESHIA provides an assessment of the
Project’s environmental and social impacts against the IFC PS, World Bank Group
EHS Guidelines, ADB Safeguard Policy Statement, and Equis Energy standards and
culminates in a clear set of management and mitigation measures to be implemented
by the Project. As an additional environmental document to comply with IFC PS,
World Bank Group EHS Guidelines, ADB SPS, and Equis Energy standards, this
ESHIA has determined additional mitigation measures required to address all
existing impacts.

PT ITA, ITB, and ITC plan to develop and operate each 5 MWac solar power project
to supply power to the Lombok Timur and Lombok Tengah grid. Recent policy
decisions by the Government of Indonesia (Gol) have encouraged significant power
investment in Indonesia, including for renewable energy projects. As a result, this
Project has in part been developed to take advantage of these opportunities, while
also supplying clean renewable power to the local market.

The Project will initially have a power generation capacity of 15 MWac and is
expected to be operational for a period of 20 years, and potentially longer.
Construction is expected to take approximately twelve months and operations are
proposed to commence in April 2019. At the time of this ESHIA study the company
had signed the Power Purchase Agreement (PPA) with PT PLN.

Socialisation and public consultation activities have been undertaken by the Project
Proponent and UKL-UPL consultant team in the Pringgabaya, Selong, and Sengkol
Sites. These activities were intended to provide information on the Project plan, its
potential impacts, and mitigation measures to the villagers and also provide a forum
for questions, detailed consultation results.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
The main station building will consist of a control room, switchgear room, meeting
room, O&M storage room, pantry and toilets. Rooms will be fully furnished as
required (i.e., table, shelves, control desk, whiteboard and epoxy floor).

There will be a total of 21,880 PV modules installed at each site, divided into 1,094
strings lined up on a 7.91 ha area. The PV modules are designed to have 8.08 m row
to row spacing and 10° tilt angle (with respect to horizontal), in order to minimize
shading loss.

An overhead 20 kV transmission line will be constructed approximately 3 km from
the solar power plant to the PLN Pringgabaya 150/20kV substation. The 20 kV
transmission line is a medium voltage overhead line which comprises non-insulated
and insulated wire network.

The following impacts activities were assessed:

e Impacts from loss of land resource;

¢ Impact to Local Economy from Employment and Business Opportunities during
the Project Construction and Operation;

e Construction impacts on Air Quality;

¢ Construction impacts on Ambient Noise Levels;

¢ Construction impacts from Vegetation Clearing;

¢ Construction impacts on Habitat and Wildlife;

¢ Construction impacts Soil erosion and Surface Water Quality Impacts;
¢ Impacts from Project Construction and Operations Water Demand;

¢ Physical Presence of Transmission Lines on of Birds and Bats;

¢ Spills and Soil/Water Contamination;

¢ Impacts on Occupational Health and Safety of Workers; and

¢ Impact to Community Safety.

A summary of the environmental and social impact assessment, mitigation and
residual impact significance is shown in Table ES1.

Table ES1 ESHIA Impact Assessment Summary

Significance | Residual

Impact Description Impact Nature of Impact Impact

Impacts from loss of land resource Negative Negligible Negligible

Impact to local economy from employment
and business opportunities during the Positive N/A N/A
project construction and operation;

Construction impacts on air quality Negative

Construction impacts on ambient noise

levels; Negative

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
ii
Significance | Residual

Impact Description Impact Nature of Impact Impact

Construction impacts from vegetation
clearing

Habitat Disturbance Negative Negligible Negligible

Construction impacts on habitat and wildlife | Negative Negligible

Construction impacts soil erosion and .
surface water quality impacts Negative Negligible Negligible

Impacts from project construction and
operations water demand

Negative

Negative

Physical presence of transmission lines on of
birds and bats

Spills and soil/ water contamination Negative Negligible

Construction Impacts on Occupational
Health and Safety of Construction Workers

Negligible

Negative

Operational Impacts on Occupational Health
and Safety of Operation Workers

Negative Negligible

Impact to community safety Negative

Due to data gaps and limitations, further study is required on:

¢ Considering the proximity of the project site to residential areas, ambient air
quality and noise level baseline data collection is recommended to be conducted.

¢ In addition to air quality and noise level standards, it is also important to
compare monitoring results with the baseline especially if the results exceed
standards or cause nuisance to local communities. The Pringgabaya site in
particular is located near stone crusher activities which most likely have
decreased air quality in their surrounding area.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
iii
A

AC

ADB
ADB SPS
ALARP
am
AMDAL

Aol

APL

a-Si
BAPPEDA

BKPRD

BKPM

BKPMD

BNP2TKI

BOD
BOS
BPN
BPPT

BPS
B3
CAGR
CAP
CdTe
CIGS
CITES

CLO
CR
CoC
COD
CO
CSR

UNITS AND ABBREVIATIONS

Ampere

Alternating Current

Asian Development Bank

Asian Development Bank Safeguard Policy Statement

As Low as Reasonably Practicable

ante meridiem/before midday

Analisis Mengenai Dampak Lingkungan/Environmental Impact
Assessment

Area of Influence

Areal Penggunaan Lain/ Area for Other Use

Amorphous Silicon

Badan Perencanaan Pembangunan Daerah/Regional Development
Planning Agency

Badan Koordinasi Penataan Ruang Daerah/Regional Spatial Planning
Coordination Agency

Badan Koordinasi_ = Penanaman  Modal/Capital Investment
Coordinating Board

Badan Koordinasi Penanaman Modal Daerah/Regional Capital
Investment Coordinating Board

Badan Nasional Penempatan dan Perlindungan Tenaga Kerja
Indonesia/National Agency for the Placement and Protection of
Indonesian Workers

Biochemical Oxygen Demand
Bantuan Operasional Sekolah/School Fund Operational Assistance
Badan Pertanahan Nasional/National Land Agency

Badan Pengkajian dan Penerapan Teknologi/ Agency for Assessment
and Application of Technology

Badan Pusat Statistik/ Central Agency of Statistic

Bahan Berbahaya dan Beracun/ Hazardous and Toxic Materials
Compound Annual Growth Rate

Corrective Action Plan

Cadmium Telluride

Copper Indium Gallium (Di)selenide

the Convention on International Trade in Endangered Species of
Wild Fauna and Flora

Community Liaison Officers

Critically Endangered

Code of Conduct

Commercial Operation Date

Carbon Dioxide

Corporate Social Responsibility

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
c-Si : Crystalline Silicon

dBA : A-weighted Decibels
DC : Direct Current
DD : Data Deficiency
Dept. : Department
DLH : Dinas Lingkungan Hidup/ Environmental Agency
DMC : Developing Member Countries
DPRD : Dewan Perwakilan Rakyat Daerah/Regional House of Representative
DPR-RI : Dewan Perwakilan Rakyat Republik Indonesia/ Indonesian House of
Representative
EHS : Environmental, Health and Safety
EHSS : Environmental, Health, Safety and Social
EMP : Environmental Management Plan
EN : Endangered
EPC : Engineering, Procurement and Construction
EPFIs : Equator Principle Financial Institutions
Eps : Equator Principles
ERM : PT Environmental Resources Management
ESF : Environmental and Social Framework
ESG : Environmental, Social and Corporate Governance
ESHIA : Environmental, Social and Health Impact Assessment
ESIA : Environmental and Social Impact Assessment
ESAP : Environmental and Social Action Plan
ESMF : Environmental and Social Management Framework
ESMP : Environmental and Social Management Plan
ESMS : Environmental and Social Management System
etc. : et cetera
eg. : exempli gratia/for example
GAD : Gender and Development
gCeq : Grams of Carbon Equivalent
GDP : Gross Domestic Product
GHG : Greenhouse Gases
GIIP : Good International Industry Practice
GISD : Global Invasive Species Data
Gol : Government of Indonesia
GPS : Global Positioning System
GR : Government Regulation
GTRM : Grievance Tracking and Redress Mechanism
GW : Gigawatt
Ha : hectare
HGB : Hak Guna Bangunan/ Building Rights Permit
HR : Human Resources
HSD : High Speed Diesel
ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
HSE : Health, Safety and Environmental

Hz : Hertz
IA : Impact Assessment
IBA : Important Bird and Biodiversity Area
IDR : Indonesian Rupiah
TEE : Initial Environmental Examination
TEC : International Electrotechnical Commission
IFC : International Finance Corporation
IFC PS : International Finance Corporation Performance Standards
ILO : International Labour Organisation
IPP : Independent Power Producer
IPPF : Indigenous Peoples Planning Framework
ITA : PT Infrastruktur Terbarukan Adhiguna
ITB : PT Infrastruktur Terbarukan Buana
ITC : PT Infrastruktur Terbarukan Cemerlang
IUCN : The International Union For Conservation of Nature
ISO : International Organization for Standardisation
ie. : id est,/that is
ji. : Jalan/Road
KBA : Key Biodiversity Area
g : Kilogram
KIP : Kartu Indonesia Pintar/Indonesian Smart Card
KIS : Kartu Indonesia Sehat/ Indonesian Health Card
m : Kilometre
m2 : Square Kilometre
V : Kilo Volt
VA : Kilo Volt-Ampere
Wh : Kilowatt Hour
Wp : Kilowatt Peak
L : Litre
LC : Least Concern
LNG : Liquefied Natural Gas
LSM : Lembaga Swadaya Masyarakat/ Non-Governmental Organisation
m : Metre
MC : Multi-Contact
mm : Millimetre
m2 : Square Metre
m? : Cubic Metre
MEMR : Ministry of Energy and Mineral Resources
MFO : Marine Fuel Oil
MoE : Ministry of Environment
MoEF : Ministry of Environment and Forestry
MV : Medium Voltage

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
vi
MVA

O&M
PERMENLH

PDAM
pes

PIC

PKK

PLN

PM

pm

Pokja AMPL

PPA
PPE

PT

PV
RUPTL

RF
ROW
RP
RSUD
SCADA
SIPA
SMEs
SMKN
SOx

Mega Volt-Ampere

Megawatt

Megawatt Hour

Megawatt Peak

Megawatt of Alternating Current

Mean Sea Level

Not Applicable

Non-Dispersive Infrared
Non-Governmental Organisation

New and Renewable Energy

Near Threatened

Nusa Tenggara Barat/West Nusa Tenggara
Numero sign

Nitrogen Dioxide

The Organisation for Economic Co-Operation And Development
Occupational Health and Safety
Operations and Maintenance

Peraturan Menteri Lingkungan Hidup/ Minister of Environment
Regulation

Perusahaan Daerah Air Minum/ Regional Drinking Water Company
Pieces

Person in Charge

Pembinaan Kesejahteraan Keluarga/Family Welfare Development

PT Perusahaan Listrik Negara/State-owned Electricity Company
Particulate Matter

post meridiem/ past midday

Kelompok Kerja Air Minum dan Penyehatan Lingkungan/ Working
Group on Water Supply and Sanitation

Power Purchase Agreement

Personal Protective Equipment

Perseroan Terbatas/ Limited Corporation

Photovoltaic

Rencana Usaha Penyediaan Tenaga Listrik/Power Supply Business
Plan

Resettlement Framework

Right of Way

Resettlement Plan

Rumah Sakit Umum Daerah/ Regional Public Hospital

Supervisory Control and Data Acquisition

Surat Izin Pengambilan Air Tanah/Groundwater Abstraction Permit
Small and Medium-sized Enterprises

Sekolah Menengah Kejuruan Negeri/State Vocational School

Sulfur Oxides

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

vii
SO2

Sulfur Dioxide

SPAL Saluran Pembuangan Air Limbah/Sewerage Channel

SPV Special Purpose Vehicle

SQL Structured Query Language

SPS Sistem Pengelolaan Sampah/ Municipal Waste Management System

sp. Species; an unspecified species of a genus

TDS Total Dissolved Solid

TKI Tenaga Kerja Indonesia/ Indonesian migrant workers

TOR Term of Reference

TPS Tempat Penyimpanan Sementara/Temporary Storage

TPS-B3 Tempat Penyimpanan Sementara Bahan Berbahaya dan Beracun/
Temporary Storage for Hazardous Waste

TSP Total Suspended Particulate

TSS Total Suspended Solid

TWh Terawatt-hour

UKL-UPL Upaya — Pengelolaan — Lingkungan dan  Upaya = Pemantauan
Lingkungan/ Environmental Management and Monitoring Efforts

UN United Nations

UN PRI United Nations Principles of Responsible Investment

UNRAM Universitas Mataram/Mataram University

USD United States Dollar (currency)

Vv Volt

VU Vulnerable

WwW Watt

WB World Bank

WHO World Health Organisation

°C Degree Celsius

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

viii
1.1

INTRODUCTION

Lombok Solar Farm and Transmission Line Project (hereinafter referred as the
“Project”) involves the development of solar power generation facility with the total
capacity of 15 MWac and 20 kV overhead transmission line in Lombok Island, Nusa
Tenggara Barat (hereinafter referred as “ NTB”) Province. The Project location will be
divided to three sites each of 7 MWp (5 MWac) connected to a 20 kV substation. The
Project will be developed and will be operated by PT Infrastruktur Terbarukan
Adhiguna (“ITA”), PT Infrastruktur Terbarukan Buana (“ITB”), and PT Infrastruktur
Terbarukan Cemerlang (“ITC”), together referred as the “Proponents”, who are a
Special Purpose Vehicle (SPV) established by Equis Energy.

PURPOSE AND SCOPE OF THE ESHIA

ITA, ITB, and ITC commissioned PT ERM Indonesia (ERM) to undertake an
Environmental, Social and Health Impact Assessment (ESHIA). The purpose of the
ESHIA is to provide an environmental, community health and social assessment of
the Project against the IFC Performance Standards (PS), associated World Bank (WB)
Group’s Environmental, Health and Safety (EHS) Guidelines, and ADB Safeguard
Policy Statement. The Proponents have committed to implementing an international
best practice development by adhering to the eight performance standards and EHS
guidelines (where applicable) for the life of the Project. In addition to these standards
Equis has its own internal corporate environment, social and health standards that
the Project will adhere to.

Based on Indonesian national regulations, each site had obtained an approval of UKL-
UPL as required in the regulation. The UKL-UPL document does not assess all items
as required by above international standards, therefore in order to comply with the
above international standards and address the gap between UKL-UPL and the above
international standards assessment items, an ESHIA document is required. Separate
to the regulatory UKL-UPL process, this ESHIA provides an assessment of the
Project’s environmental and social impacts against the IFC PS, World Bank Group
EHS Guidelines, ADB Safeguard Policy Statement, and Equis Energy standards and
culminates in a clear set of management and mitigation measures to be implemented
by the Project. As additional environmental document to comply with IFC PS, World
Bank Group EHS Guidelines, ADB Safeguard Policy Statement, and Equis Energy
standards, this ESHIA has determined additional mitigation measures required to
address all existing impacts from UKL-UPL and additional impacts from impact
assessment part.

Environmental and social baseline studies are an essential component to the ESHIA
process. Although not always required for the UKL-UPL process, some
environmental and social baseline studies have been conducted. The studies
commenced in late 2016 to support the Indonesian Regulatory approval of the project.
The UKL-UPL baseline was then used for baseline for this ESHIA study. In addition,
a 4-day site visit was conducted for the ESHIA scoping and also to gain data from
visual observation and interviews. The visit only covered visual observation and

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
1-1
1.2

1.3

interviews, while primary sampling and laboratory analysis are not part of this
assessment.

PROJECT PROPONENT

ITA, ITB, and ITC have been established to construct and operate the Project on behalf
of Equis Energy; the largest renewable energy Independent Power Producer (IPP) in
the Asia-Pacific region.

Equis Energy was formed in 2012 as a platform company of Equis Funds Group
(Equis), Asia’s largest independent infrastructure private equity manager
headquartered in Singapore. Equis Energy is the largest renewable energy
independent power producer in the Asia-Pacific region, with over 180 assets
comprising 11,135MW in operation, construction, and development across Australia,
Japan, India, Indonesia, the Philippines, Taiwan, and Thailand.

PROJECT OBJECTIVES AND JUSTIFICATION

ITA, ITB, and ITC plans to develop and operate each 5 MWac solar power project to
supply power to the Lombok Timur and Lombok Tengah grid. Recent policy
decisions by the Government of Indonesia (Gol) have encouraged significant power
investment in Indonesia, including for renewable energy projects. As a result, this
Project has in part been developed to take advantage of these opportunities, while
also supplying clean renewable power to the local market.

In 2015 the Gol announced its plan to add 35,000 MW to the nation’s new power
generation capacity. PLN as Indonesia’s state owned power utility, published a
Power Supply Business Plan or Rencana Usaha Penyediaan Tenaga Listrik (RUPTL) to
guide implementation of this plan, and expects that around 25,000 MW of the targeted
35,000 MW will be developed by private investors’ under a scheme of Independent
Power Producers (IPP’s). The remaining 10,000 MW capacity is expected to be
developed by PLN.

The Gol, with the support of the Ministry of Energy and Mineral Resources (MEMR),
has announced that at least 10,500 MW from the 35,000 MW target shall be generated
from renewable energy including wind and solar power sources. The Proponents, as
IPPs’, aim to support this program through development of the Lombok Solar Project.

Based on data provided in the Project's feasibility study (October 2016), Indonesia has
a total power estimation of 760 GW of renewable energy resources including 63 GW
of solar, with 90% of the overall capacity remaining untapped. Therefore, this Project
aims to take advantage of a part of this potential.

The current peak load demand in Lombok is 187.76 MW, while installed capacity is
269.56 MW. The peak demand and electricity sales are projected to grow at 10.2% and
9.7% Compound Annual Growth Rate (CAGR), respectively, between 2016 and 2025.

Diesel accounted for 84% of all power production in Lombok in 2014 (no recent data
is available), followed by coal (11.8%). The average cost of generation within this

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
1-2
1.4

region is estimated to be approximately USD 12.24 cents/kWh (as per Regulation of
Minister of Energy and Mineral Resource Number 1404 K/20/MEM/ 2017). The role
of diesel power plants in Lombok remains significant, but is a comparatively
expensive means of power production. As such, renewable energy such as solar is
becoming a more attractive option for PLN in diversifying its power generation mix.

Renewable energy projects, in particular solar projects, have a low and largely
reversible impact on the environment. The technologies support economic growth
without causing adverse environmental and social impacts associated with
conventional thermal power projects, such as reduction in air quality, thermal water
discharges and significant water use. Data provided in the feasibility study predicts
that the Lombok Solar Farm will bring environmental and social benefits which have
been assessed to be:

¢ Producing enough power for about 17,980 Indonesian households that are
connected to the grid;

¢ Providing local employment for a total of 144 workers over the construction and
13 workers over the operation of Lombok Solar Farm;

¢ Saving approximately 29,200,000 litres of water in comparison to a modern coal
fire power plant. The cumulative saving of freshwater is estimated around 730
million litres over a 25-year period; and

¢ Producing 25,000 tonnes less of CO; than an equivalent conventional power plant
for the cumulative saving of over 625,000 tonnes of CO> over a 25-year period.

OVERVIEW OF THE PROJECT

Three solar farms will be developed in different villages and regencies across Lombok
Island (Figure 1-1). The key details for each solar farm and transmission line are
described in Table 1-1. Total land area acquired is greater than the total project land
requirement to accommodate landowners’ preference to sell larger parcels of land.

Table 1-1 Project Key Details

Pringgabaya Selong Sengkol
Name Pringgabaya solar Selong solar farm Sengkol solar farm
farm
Capacity 7 MWp (6 MWac) 7 MWp (6 MWac) 7 MWp (5 MWac)
Number of Modules | 21,540 panels 21,540 panels 21,540 panels
Location Pringgabaya Utara Geres Sub-District, Sengkol Village, Pujut
Village, Pringgabaya | Labuhan Haji District, | District, Lombok
District, Lombok Lombok Timur Tengah Regency
Timur Regency Regency

Land area required | Solar farm: 8 ha Solar farm: 8 ha Solar farm: 8 ha
Land area acquired 11.19 Ha Solar farm: 8.63 Ha Solar farm: 8.73 Ha

Land use Rain fed agriculture

Grid Connection. 3.5 km 20 kV overhead | 9.2km 20 kV overhead | 2.6 km 20 kV overhead
transmission line to transmission line to transmission line to
PLN Pringgabaya PLN Selong 150/20kV | PLN Sengkol
150/20kV substation: substation: 150/20kV substation.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
1-3
Selong Sengkol
06 km on private 1 or 2 poles on private

gg | landand6.12kmon | land, and the rest are
existing ROW on existing ROW.

Source: PT ITA, PT ITB, PT ITC, 2017

All sites have secured a Principal Permit, Location Permit, Recommendation Letter!
for Land Use, and Technical Consideration from the Local Governor on ITA, ITB, and
ITC’s Development Plan in Lombok Timur and Lombok Tengah Regency, Nusa
Tenggara Barat (NTB) Province. The land acquisition process for Pringgabaya,
Selong, and Sengkol solar power plant location has been completed. Land acquisition
for access roads in all sites has also been completed. Prior to the Project, the
Pringgabaya, Selong, and Sengkol sites were used for rain fed dry land agriculture.

All three sites have obtained an environmental permit through the Indonesian
regulatory environmental approval process for each site, locally referred to as UKL-
UPL (Environmental Management and Monitoring Effort/Upaya Pengelolaan
Lingkungan Hidup dan Upaya Pemantauan Lingkungan Hidup).

In addition to the UKL-UPL process, this Environmental, Social and Health Impact
Assessment (ESHIA) has been developed to provide an understanding of the Project’s
alignment with applicable international standard (Section 4.3). Alignment with these
expectations is a requirement of Equis Energy to support future financing of the
Project. Along with the identification and assessment of predicted environmental,
social and health impacts, the ESHIA requires appropriate management and
mitigation measures to manage the potential impacts to an acceptable standard in
accordance with the Applicable Lender Standards (EPIII, IFC, ADB and Equis).

1 Recommendation letter is issued by the spatial management coordination body (Badan Koordinasi
Penataan Ruang) in a regency level that confirm whether the project is inline or not with the local
government spatial plan (RTRW) as part of AMDAL/UKL-UPL approval.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
1-4
Figure1-1_ Lombok Solar Farm Location Overview

Lombok Utara R
Environmental and Social Health Impact Assessment

Solar Farm Project and 20-kV Transmission Line

in Pringgab: Jong and Sengkol
Nusa Tenggara Barat Province, Indonesia

PROJECT LOCATION

District Boundary

Regency Boundary

Road

River

Lombok Timur Regency Protection Forest Boundary

> Conservation Forest Boundary
Transmission Line

Solar Farm Area

‘which issued by Indonesia Government

Souses
\ NTS iatonMup, NTB Province ad —

\ “RFP ESHia Slucy for Lombok Solar Farr Project. Recaya Energy. 201
Lombok Barat Regency Inieative maratorum hsp Rev x1. 2016. Ministry of Eavreamnet ar Forestry

e
f GERUNG S ombok Tengah Rege

‘Sources: Est, HERE, DeLorme; dnterman AN wGEBCO, USGS, FAO, NPS, NRCAN, GeoBase, IGN,
. Ordnance Survey, Esti Japan, METI, jong Kong}, swisstopo, Mapmyindia, © OpenStreetMap
f Esti, DeLorme, USGS, NPS

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
1.5

ESHIA METHODOLOGY

This section of the ESHIA study presents the methodology that has been used to
conduct the IA. The ESHIA methodology follows the overall IA approach illustrated
in Figure 1-2. The IA is undertaken following a systematic process that predicts and
evaluates the impacts the Project could have on aspects of the physical, biological,
social/ socio-economic and cultural environment, and identifies measures that the
Project will take to avoid, reduce, mitigate, offset or compensate for adverse impacts;
and to enhance positive impacts where practicable. The stages of the ESHIA process
are described below.

Figure 1-2 Impact Assessment Approach

Source: ERM, 2015

The adoption of a generic impact assessment methodology may not accommodate the
identification or categorisation of impacts particular to a project of this type and
location. The impact assessment methodology developed within this chapter has been
developed with reference to internationally recognised best practice. It takes into
account issues specifically associated with development of power and associated
infrastructure to present impact identification and evaluation mechanism which is
specific to the development type, thereby allowing for much more focused and
refined assessment.

ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY
1-6
1.5.1

1.5.2

1.5.3

1.5.4

1.5.5

Screening

The first stage in any impact assessment is screening. The primary objective of
screening is to identify what IA requirements apply to the Project. The Applicable
Standards are presented in Chapter 2.

Scoping

Scoping is undertaken to identify the potential Area of Influence for the Project (and
thus the appropriate Study Area), to identify potential interactions between the
Project and resources/receptors in the Area of Influence and the impacts that could
result from these interactions, enabling these potential impacts to be evaluated in
terms of their likely significance.

In order to have a an informed and Project specific impact assessment, it is important
to select resources/receptors based on the understanding and evaluation of
environmental, social and health conditions specific to the Project and proposed
activities, with consideration of the potential Area of Influence. This stage is intended
to ensure that the IA identifies and focuses on those issues that are most important
for design, decision-making and stakeholder interest. The findings of the scoping
exercise are reported in Chapter 5.

Project Description

In order to set out the scope of the Project features and activities, with particular
reference to the aspects which can impact on the environment, a Project Description
is prepared. Details of the Project facilities’ design characteristics, as well as planned
and unplanned Project activities, are provided in Chapter 2.

Baseline Conditions

To provide a context within which the impacts of the Project can be assessed, a
description of physical, biological, social / socio-economic and cultural conditions
that would be expected to prevail in the absence of the Project is required. The
Baseline includes information on all resources/receptors in the Project Area of
Influence, i.e. as having the potential to be affected by the Project. Baseline conditions
were judged by UKL-UPL information, the visual observation, and interview with
the key informants on site, and secondary data from local governments/agencies.
These data will then be interpreted to address gaps between Indonesian regulation
and the applicable international standard. No baseline sampling or lab analysis has
been conducted for this report. The baseline characterisation is reported in Chapter 6
of this ESHIA Report.

Impact Identification/Prediction

Impact identification and assessment starts with scoping and continues through the
remainder of the ESHIA Process. It is an iterative process and completes only when
the effects of all identified impacts arising out of the project, including residual
impacts, have been assigned a mitigation strategy. The IA comprises of four
sequential steps: Impact prediction, Impact evaluation, Mitigation and enhancement,

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
1-7
1.5.6

1.5.7

1.5.8

1.6

and finally, residual impact evaluation. The detailed IA is presented in Chapter 7
ESHIA.

Analysis of Alternatives

A comparative analysis of alternatives for the project is provided in terms of site
location analysis and feasibility, power generation technology available including no
project scenario in Chapter 8 of this ESHIA report.

Environmental and Social Management Plan (ESMP)

The results of ESHIA study form the basis of the project ESMP. The ESMP
incorporates measures and procedures for the short and long-term environmental
and social management of the project during its various stages. The environmental
and social management plan (ESMP) is developed for the project and is presented in
Section 9 of this report.

Stakeholder Engagement

The Project recognises that achieving effective stakeholder engagement involves
building and maintaining constructive relationships over time. Therefore the Project
has committed to an ongoing consultation and engagement process. The process
focuses on a broad range of activities, including information sharing, consultation to
negotiation and partnership building.

A Stakeholder Engagement Plan (SEP) is designed with the aim of providing a
platform for consultation and disclosure with Project stakeholders throughout all
phases of the development. The SEP sets out the approach which the Project will
adopt in order to implement an effective engagement program with stakeholders
over the life of the Project. Good relations between the Project and its surrounding
communities and relevant stakeholders will be an essential condition for the Project
to maintain a social license to operate, providing an important mechanism for
receiving community feedback on project related concerns and also disseminating
project related information back to the community. A SEP has been prepared for the
Project and presented in Chapter 8 of this report.

LIMITATIONS

The limitations are associated with the baseline establishment and impact
assessments pertain to the availability of primary and secondary information.

The secondary data utilised for the purpose of the baseline is limited to the UKL-UPL
document prepared by Equis’ external consultant and made available by PT ITA, PT
ITB, and PT ITC. The UKL-UPL itself covers very limited primary data for
environmental baseline, which only includes flora and fauna specie lists. However,
Equis Energy has provided a secondary data on ambient air and water quality.
Interviews with relevant stakeholders and affected communities were conducted,
documentation in the form of raw interviews and questionnaire results have been
provided to ERM.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
1-8
1.7

A site visit to all three sites was conducted by ERM between 25-28 July 2017 with the
main purpose of environment and social scoping. This visit also collected some
qualitative information based on visual observation, interviews and informal Focus
Group Discussions (FGD). While during the site visit a conscious attempt was made
to cover relevant key environmental baseline condition, such as general site settings
and surrounding activities, topography, surface waters and ecology, it is
acknowledged that the baseline presented in this report may not encompass all
physical components as sampling and analysis were not conducted. However, Equis
Energy has obtained a set of secondary data from government of NTB to be utilised,
in particular to cover the ambient air and water quality information.

Relevant key social groups and stakeholder categories were also identified during the
4-day site visit, however the opinions and concerns presented in this report may not
capture all viewpoints amongst the stakeholders. No sampling and lab analysis were
conducted for this Report.

During the time of site visit, a coordination meeting for UKL-UPL of Sengkol site has
been held by Local Environmental Agency of Lombok Tengah Province and ERM
representatives have attended official document discussion for Sengkol site with all
related local governments officers.

ESHIA STRUCTURE

Introduction

Applicable Standards and Regulatory Framework
Project Description

ESHIA Scoping

Environmental and Social baseline

Impact Assessment

Analysis of Alternatives

Stakeholder Engagement Plan

.
pe wPnagF Pr

Grievance Redress and Engagement

.
RB
i=

. Environmental and Social Management Plan

e 11. Conclusion and Recommendation

e Annex A: Applicable Standards

e¢ Annex B: Map Area of Influence

e Annex C: Indigenous Peoples Impacts Screening Checklist
e Annex D: Geoelectric Exploration Reports

e Annex E: Environmental, Social, Health, and Safety Management System (ESHS-
MS)

e Annex F: Land Acquisition Procedure

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
1-9
21

APPLICABLE STANDARDS AND REGULATORY
FRAMEWORK

INTRODUCTION

At the initial stage of the ESHIA process, preliminary information was provided to
aid in the determination of what legal and other requirements apply to the Project.
This step was conducted utilising a high level description of the Project and its
associated facilities. The screening process involved the following:

¢ Reviewing of applicable regulatory framework for the proposed Solar Farm
Project;

¢ Reviewing of available Project related activities and their impacts on various
components of environment;

¢ Collection and compilation of available secondary baseline data from different
sources;

¢ Conducting site visit to collect qualitative data for scoping purpose; and
¢ Categorisation of Project as per IFC guidelines and ADB.

There are two levels of regulatory provisions applicable to the Project. The first is the
Indonesian assessment and approvals process which must be followed to achieve
regulator environmental approval. Secondly, as ITA, ITB and ITC are seeking
adherence to meeting international standards, the 2012 IFC Performance Standards
1-8 (IFC PS), the IFC EHS Guidelines and ADB SPS are also applicable. The primary
means of integrating the IFC PS, EHS and ADB SPS expectations into the construction
and operational phase of the Project is through the preparation of this ESHIA and
ESMP.

ITA, ITB and ITC, asa subsidiary of Equis Funds Group, is also committed to meeting
Equis’ own corporate Environment and Social Governance (ESG) requirements. Equis
is also a signatory of the United Nations Principles of Responsible Investment (UN
PRI) and implements an ESG framework which largely aligns with the IFC PS, EHS
Guidelines and ADB Safeguard Policy.

The Project has obtained regulatory environmental approval through the approval of
the UKL-UPL document process for all sites. However in applying international
standards to the Project there are additional international standards and expectations
which the Project will be required to fulfil throughout the construction and
operational scope. The UKL-UPL and ESHIA processes and their relevance to the
Project are described in detail below. Project data are based on UKL-UPL documents.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2-1
2.2

2.2.1

2.2.2

INDONESIAN REGULATORY FRAMEWORK
Project UKL-UPL Process Overview

In Indonesia, the Act Ne 32 Year 2009 is the main environmental law covering
important environmental issues, including: environmental standards, types of
environmental documents, environmental permitting, and environmental audits.
According to Government Regulation No27 Year 2012 regarding Environmental
Permit, the UKL-UPL (also known as Upaya Pengelolaan Lingkungan Hidup dan Upaya
Pemantauan Lingkungan Hidup) document or the Environmental Management and
Monitoring Efforts, is the management and monitoring measures of the business
and/or activity which does not have significant impact(s) required for decision
making process regarding the related business and/or activity’s execution.

According to Minister of Environment Regulation Ne 5 Year 2012 regarding type of
business and/or activity obliged to prepare AMDAL document, Solar Farm
development with capacity of <10MW requires UKL-UPL document preparation.
Since there are 3 (three) Project locations, each is located in a different village and
Regency, each site is required to prepare a separate UKL-UPL document and assessed
by the local environmental agency of each Regency.

The UKL-UPL process comprises a brief and integrated assessment of insignificant
impacts of a project or activity, where the baseline conditions are not part of the
content (mostly are mentioned in Annex). It aims to determine the insignificant
impacts generated from the Project activity into the environment, the management
and monitoring efforts to mitigate all insignificant impacts, and is used as a provision
by the authority for granting the subsequent permits for the project or activity.

The Solar Farm’s UKL-UPL documents of all three sites have been assessed by the
Local Environmental Agency of Lombok Timur and Lombok Tengah Regency, and
Environmental Permit for all three sites has been obtained. Following this approval,
the Project is required to submit a report to DLH (Environmental Agency) of Lombok
Timur Regency for Pringgabaya and Selong site and DLH Lombok Tengah Regency
for Sengkol Site every six months. The report will detail the Project’s implementation
of environmental and social commitments specified within the environmental
management and monitoring efforts. An overview of the Project UKL-UPL is
provided in Chapter 5 and 6.

Land Acquisition Process

According to Nusa Tenggara Provincial Regulation Ne 3 Year 2010 regarding the 2009
- 2029 Nusa Tenggara Province Spatial Plan, Solar Farms in Selong, Sengkol, and
Pringgabaya sites are located in the power plant area. Therefore, Solar Farm project
locations are consistent with the Provincial Spatial Plan.

The government of Indonesia has issued a number of acts, decrees, and regulations
related to land acquisition; most recently Act No 2 Year 2012. Article 10 of the law
states that development of power generators, transmission line, substations, network,
and electricity distribution are categorized as public interest. The implementation of

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2-2
2.2.3

2.3

2.3.1

this law is regulated in President Regulation No. 148 Year 2015. The President
Regulation Ne 148 Year 2015 article 121 A states that “Land acquisition for development
as mentioned in article 10 letter b to r in Law no 2 Year 2012 regarding Land Acquisition for
public interest which is done by private entity can be done through trading, exchange, or other
agreed mechanism between the entitled party with the private entity”.

The Project undertook its land acquisition based on the willing seller and willing
buyer principle and the land compensation payment is implemented based on
negotiation and agreed price with land owners. Therefore the land acquisition
process considerably has been met the requirement of the Presidential Regulation Ne
148 Year 2015.

Other Relevant Regulatory Provisions

In addition to the overarching requirements to manage environmental, social and
health impacts through the UKL-UPL processes, other applicable regulatory
provisions include:

e Indonesian Laws;

e Government Regulations;

¢ Ministerial Regulations; and

¢ Regency Regulations (Head of Regencies Decrees).

The Project Feasibility Study provides a detailed overview of other permits relating
to the Project, while the Project UKL-UPL contents valid Indonesian Government
Legislations and Regulations pertaining to the Project.

INTERNATIONAL STANDARDS
Equis Funds Group Environment and Social Governance Framework

Equis Funds Group implements its own Environment and Social Governance (ESG)
management system. This sets out the company’s methodology and procedures for
identifying and managing ESG responsibilities within their business and the portfolio
companies in which they invest. These procedures and management expectations are
built around the IFC PS and EHS Guidelines on Figure 2-1. The ESG system’s intent
is to meet the following corporate objectives of Equis:

¢ Tocomply with all applicable laws;

¢ To use their influence to ensure that the portfolio companies in which Equis
invests are always operated to enhance the positive effects and minimise the
adverse impacts on the environment, employees and stakeholders (including
affected communities);

¢ To ensure the business and the portfolio companies in which they invest make
efficient use of natural resources and protect the environment wherever possible;

¢ To support the reduction of human induced GHG that contribute to climate
change;

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2-3
¢ Toencourage the businesses in which the Equis’ capital is invested to work within
a defined timeframe towards full compliance with the International Labour
Organisation (“ILO”) Core Conventions and ILO Basic Terms and Conditions of
Work and with the United Nations (“UN”) Universal Declaration of Human
Rights; and

¢ To recognise and, as appropriate, promote the social aspects of the development
outcomes arising from the activities of the portfolio companies in which the Equis’
capital is invested.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2-4
Environmental & Social
Environmental & Social Management Pian ("ESMP*),
Impact Assessment ("ESIA") Corrective Action Plan (“CAP”)

Environmental, Social,

ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY
2-5
2.3.2

Equator Principles, 2013

Equator Principles Financial Institutions (EPFIs), have adopted the Equator
Principles; a risk management framework, adopted by financial institutions, for
determining, assessing and managing environmental and social risk in projects. Since
4 June 2013, the Equator Principles (EP) III is effective, replacing the previous EP II.
EP III comprises ten principles as summarised in Table 2-1.

Table 2-1 EP III Statement of Principles

Principle1 _: Review and Categorisation

Project categorisation is based on the environmental and social categorisation process of
the IFC.

Principle 2: Environmental and Social Assessment

For Category A, and as appropriate, Category B Projects, the Assessment Documentation
includes an Environmental and Social Impact Assessment (ESIA).

Principle3__: Applicable Environmental and Social Standards

For Projects located in Non-Designated Countries? (included Indonesia), the Assessment
process evaluates compliance with the then applicable IFC Performance Standards on
Environmental and Social Sustainability (Performance Standards) and the World Bank
Group Environmental, Health and Safety Guidelines (EHS Guidelines)

Principle4 _: Environmental and Social Management System and Equator Principles
Action Plan

Develop or maintain an Environmental and Social Management System (ESMS). Further,
an Environmental and Social Management Plan (ESMP) will be prepared to address issues
raised in the Assessment process and incorporate actions required to comply with the
applicable standards.

Principle5 _: Stakeholder Engagement

Demonstrate effective Stakeholder Engagement as an ongoing process in a structured and
culturally appropriate manner with Affected Communities and, where relevant, Other
Stakeholders.

Principle6 : Grievance Mechanism

Establish a grievance mechanism designed to receive and facilitate resolution of concerns
and grievances about the Project’s environmental and social performance.

Principle 7 _: Independent Review

An Independent Environmental and Social Consultant, not directly associated with the
client, will carry out an Independent Review of the Assessment Documentation including
the ESMPs, the ESMS, and the Stakeholder Engagement process documentation

Principle8 : Covenants

An important strength of the Equator Principles is the incorporation of covenants linked to
compliance. For all Projects, proponent will covenant to comply with all relevant host
country environmental and social laws, regulations and permits in all material respects.

2 Designated Countries are those countries deemed to have robust environmental and social
governance, legislation systems and institutional capacity designed to protect their people and the
natural environment. List can be found in EP website: http:/ / www.equator-

principles.com/ index.php /ep3/designated-countries

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2-6
2.3.3

Principle9 _: Independent Monitoring and Reporting

Appointment of an Independent Environmental and Social Consultant, or require that the
client retain qualified and experienced external experts to verify its monitoring information

Principle 10 : Reporting and Transparency

Ata minimum, a summary of the ESIA is accessible and available online.

The EP III can be found on the EP website’.
IFC Performance Standards on Environmental and Social

In April 2006, the IFC, a member of the World Bank Group, released a set of
Performance Standards (PSs) based upon the original World Bank Group Safeguard
Policies, which Recognised further the specific issues associated with private sector
projects. EP Three: Applicable Social and Environmental Standards requires that
projects in non-OECD countries be undertaken in accordance with IFC Performance
Standards, General EHS Guidelines and Industry Specific Guidelines. The IFC PSs
have been broadened to include issues such as greenhouse gases, human rights,
community health, and safety and security. A revised set of Performance Standards
came into force on January 1, 2012. The complete list of PS’s is provided in Figure 2-2.

Figure 2-2 IFC Performance Standards

PS2 Uabour and’
Workifig Cor

PS3 Resource Efficiency ion) PS4 Community Health,
and Pollution Prevention Vu Safety and Security

PSS Land acquisition
and Involuntary

PSE Cultural Heritage

The IFC PS can be found on the IFC website! .

3 http:/ /www.equator-principles.com/index.php/ep3/ep3

4 http://www.ife.org/wps/wem/connect/Topics_
Ext_Content/IFC_External_Corporate_Site/IFC+Sustainability / Sustainability +Framework/Sustai
nability+Framework+-+2012/Performance+Standards+and+Guidance+Notes+2012/

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2-7
2.3.4

PS1: Social and Environmental Assessment and Management Systems are the key
driver behind the development of this ESHIA and associated management
framework. In particular, the following key steps, as outlined within PS1, have been
adhered to as basic principles within the ESHIA preparation:

¢ Project definition;
¢ Initial screening and risk assessment of the project;

¢ Scoping of the assessment process based upon the outcomes of the initial
screening and risk assessment;

e Stakeholder identification;

¢ Gathering of social and environmental baseline data;

¢ Impact identification and analysis;

e Generation of mitigation or management measures; and
¢ Development of management action plans.

e This ESHIA has been prepared to be consistent with the expectations of the
Performance Standards.

In August 2016 the World Bank’s Board of Executive Directors approved a new
Environmental and Social Framework (ESF) that expands protections for people and
the environment. The new framework includes areas such as transparency, non-
discrimination, social inclusion, public participation, and accountability. It also
introduces comprehensive labour and working condition protection; an over-arching
non-discrimination principle; community health and safety measures that address
road safety, emergency response and disaster mitigation; and a responsibility to
include stakeholder engagement throughout the project cycle. The framework is
expected to come into effect in early 2018.

World Bank Group Environmental, Health and Safety (EHS) Guidelines

Supplementing the IFC PS’s are the General EHS Guidelines that were released in
April 2007. The EHS Guidelines are technical reference documents with general and
industry-specific examples of Good International Industry Practice (GIP), as defined
in IFC's Performance Standard 3: Resource Efficiency and Pollution Prevention.

The EHS Guidelines contain performance levels and guidance measures that are
generally considered to be achievable by new facilities using existing technology at a
reasonable cost. Application of the EHS Guidelines to existing facilities may involve
the establishment of site-specific targets with an appropriate timetable for achieving
them.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2-8
2.3.5

The following World Bank Group EHS Guidelines are applicable to the Project:

¢ Environmental, Health, and Safety (EHS) Guidelines.

These Guidelines contain standards relating to:

e Environment: air, energy, waste, hazardous materials management, noise and
contaminated land;

e Ambient Air Quality;
¢ Occupational Health & Safety;
¢ Community Health & Safety; and

¢ Construction & Decommissioning.

The General EHS Guidelines are designed to be used together with the relevant
Industry Sector EHS Guidelines which provide guidance to users on EHS issues in
specific industry sectors.

Review of IFC and UKL-UPL and Regulatory Standards

There are gaps between UKL-UPL and ESHIA assessment and parameters. In many
respects they are aligned in impact assessment, although the UKL-UPL doesn’t define
impact significance like the other type of Indonesian environmental document e.g.
the AMDAL document. UKL-UPL fulfil many of the key expectations of IFC PS 1,
namely the need for an integrated environmental and social assessment and
management program, although UKL-UPL doesn’t mention the project disclosure
and consultation with local stakeholders/affected communities and client's
management of environmental and social performance throughout the life of the
Project.

Key gaps as summarised are include Stakeholder Engagement and specifically the
IFC expectations that this is ongoing throughout the life time of the Project and
includes village level consultation. The UKL-UPL process usually does not apply a
suitably comprehensive and robust consultation framework since it is not the content
of UKL-UPL document.

The expectations of Performance Standard 2 and 3 are also an important difference.
It requires that when a host country’s regulations differ from the levels and measures
presented in the World Bank Group EHS Guidelines, projects are required to achieve
whichever is the more stringent, unless acceptable cost or technical justification can
be provided. In regards to PS 2, the Project should establish and foster a sound
worker-management relationship in order to establish constructive worker-
management relationship, treat the workers fairly and provide them with safe and
healthy working conditions, which finally will create enhancement of the efficiency
and productivity of their operations. The objectives of PS 2 are as follows:

. To promote the fair treatment, non-discrimination, and equal opportunity of
workers;

. To establish, maintain, and improve the worker-management relationship;

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

2-9
2.3.6

. To promote compliance with national employment and labour laws; and

. To protect workers, including vulnerable categories of workers such as
children, migrant workers, workers engaged by third parties, and workers in
the Project’s supply chain.

For PS2, the Project can manifest it through the company policy and should
communicate and applied to all parties (internal and external, including the sub-
contractor).

Related to PS 3, the Project does not involve significant sources of noise, air quality or
noise emissions and as a result these are not likely to be of concern for the Project.

In regards to land acquisition, it is understood that the Project is procuring the land
directly from the land owners on a willing seller and willing buying principle at a
mutually agreed price. As such, PS 5 land Acquisition and Involuntary Resettlement
is not triggered.

Related to PS 7, the UKL-UPL does not assess the Indigenous People since it’s not the
content of UKL-UPL. Sasak ethnicity is the major tribe of people in Lombok Island.
Sasak is considered as an indigenous tribe due to its distinct social characteristics such
as language, customary, and social institution. The indigenous peoples of the Sasak
tribe community live in designated villages where their traditional practices still exist
and are usually assigned as tourism destinations.

During the field visit, the community members interviewed within the Project
boundary identified themselves as Sasak People. However, they do not live as
indigenous people anymore as they have experienced acculturation and live within
mainstream society in Indonesia. Therefore, PS 7 is not applicable for this Project.

In terms of PS 9, Cultural Heritage assessment is not included in UKL-UPL either.
However, the Project site does not located in or adjacent to cultural heritage, therefore
PS 9 is not applicable.

A full comparison of Indonesian regulatory standards against the IFC EHS guidance
for specific effluents, emissions and discharges is provided in Annex A. The
comparison tables show that there are differences between parameters that are
regulated under national legislation and the guidance values of stated in the EHS
Guidelines. There are also common parameters that have different standards between
the two systems or different units of measurement. The more stringent standard is
highlighted for clarity.

ADB Safeguard Policy Statement, 2009

In July 2009, ADB's Board of Directors approved the new Safeguard Policy Statement
(SPS) governing the environmental and social safeguards of ADB's operations. The
SPS builds upon ADB's previous safeguard policies on the Environment, Involuntary
Resettlement, and Indigenous Peoples, and brings them into one consolidated policy
framework with enhanced consistency and coherence, and more comprehensively
addresses environmental and social impacts and risks. The SPS also provides a

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
platform for participation by affected people and other stakeholders in the project
design and implementation.

The SPS applies to all ADB-financed and/or ADB-administered projects and their
components, regardless of the source of financing, including investment projects
funded by a loan; and/or a grant; and/or other means, such as equity and/or
guarantees. ADB works with borrowers and clients to put into practice the
requirements of SPS.

The SPS supersedes ADB's Involuntary Resettlement Policy (1995), Policy on
Indigenous Peoples (1998), and Environment Policy (2002). In accordance with the
SPS, these previous policies apply to all projects and tranches of multi-tranche
financing facility projects that were reviewed by ADB’s management before 20
January 2010.

The objectives of ADB’s safeguards are to:
e Avoid adverse impacts of projects on the environment and affected people, where
possible;

¢ Minimise, mitigate, and/or compensate for adverse project impacts on the
environment and affected people when avoidance is not possible; and

¢ Assist borrowers and clients to strengthen their safeguard systems and develop

the capacity to manage environmental and social risks.

ADB's SPS sets out the policy objectives, scope and triggers, and principles for three
key safeguard areas:

¢ Environmental safeguards;

¢ Involuntary Resettlement safeguards; and

¢ Indigenous Peoples safeguards.

To help borrowers and clients and their projects achieve the desired outcomes, ADB
adopts a set of specific safeguard requirements that borrowers and clients are
required to meet in addressing environmental and social impacts and risks. These
safeguard requirements are as follows:

¢ Safeguard Requirements 1: Environment (Appendix 1 of SPS);

¢ Safeguard Requirements 2: Involuntary Resettlement (Appendix 2 of SPS);

¢ Safeguard Requirements 3: Indigenous Peoples (Appendix 3 of SPS); and

¢ Safeguard Requirements 4: Special Requirements for Different Finance Modalities

(Appendix 4 of SPS).

In addition, ADB does not finance activities on the prohibited investment activities
list (Appendix 5 of SPS).Furthermore, ADB does not finance projects that do not
comply with its safeguard policy statement, nor does it finance projects that do not

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2.3.7

comply with the host country’s social and environmental laws and regulations,
including those laws implementing host country obligations under international law.

Consultation and Disclosure requirements of ADB

ADB's Safeguard Policy and Public Communications Policy (2011) sets out disclosure
requirements for various ADB activities, including safeguard requirement. Safeguard
Requirements 2: Involuntary Resettlement (Appendix 2 of SPS); and Safeguard
Requirements 3: Indigenous Peoples (Appendix 3 of SPS) sets out the need for
meaningful consultation and information disclosure during project preparation and
operation to the affected peoples and other stakeholders. Key requirements include:

¢ Information Disclosure: The borrower/client will submit the following
documents to ADB for disclosure on ADB’s website as per the applicability with
respect to the Project:

Draft EIA including draft EMP;

Final EIA/TEE;

Updated EIA/IEE and corrective active plan;

Environmental Monitoring Reports;

Resettlement Plan (RP)/Resettlement Framework (RF);

Indigenous Peoples Plan (IPP)/Indigenous Peoples Planning Framework
(IPPF); and

o Monitoring reports.

000000

¢ Information disclosure to affected people or stakeholders: The borrower/client
will provide relevant environmental information in a timely manner, in an
accessible place and in a form and language(s) understandable to affected people
and other stakeholders. For illiterate people, other suitable communication
methods will be used.

¢ Consultation and Participation: The borrower/client will carry out meaningful
consultation with affected people and other concerned stakeholders, including
civil society, and facilitate their informed participation.

¢ Timing and Frequency for consultation and participation: Meaningful
consultation begins early in the project preparation stage and is carried out on an
ongoing basis throughout the project cycle.

ADB Gender and Development Policy 2003

The Gender and Development Policy (GAD Policy) of ADB is aimed at integrating
gender issues in the Bank’s macroeconomic sector and project work. The GAD
strategy is based on consideration of social justice, gender equity and on substantial
evidence that investments in women are vital to achieving economic efficiency and
growth. The key elements of the GAD Policy include the following:

«© Gender Sensitivity: to observe how ADB operations affect women and men and
to take into account women’s needs and perspective in planning its operations.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2.3.8

24

2.4.1

¢ Gender Analysis: to assess systematically the impact of a project on men and
women, and on the economic and social relationship between them.

¢ Gender Planning: to formulate specific strategies that aim to bring about equal
opportunities for men and women.

¢ Mainstreaming: to consider gender issues in all aspects of ADB operations,
accompanied by efforts to encourage women’s participation in the decision
making process in development activities.

e Agenda Setting: to assist DMC governments in formulating strategies to reduce
gender disparities and in developing plans and targets for women’s and girls’
education, health, legal rights, employment and income-earning opportunities.

ADB Social Protection Strategy 2001

The Social Protection Strategy of 2001 is a set of policies and programs designed to
reduce poverty and vulnerability by promoting efficient labour markets, diminishing
people’s exposure to risks, and enhancing their capacity to protect themselves against
hazards and interruption/loss of income. The five components identified for social
protection include labour markets, social insurance, social assistance, micro and area-
based approaches and/or child protection.

PROJECT CATEGORISATION

The requirements for whether an ESHIA is required under IFC PS depend upon the
nature and complexity of the project and prediction of impacts that are likely to occur.
As discussed in Chapter 1, these are embodied within Equator Principle Number One
~- Review and Categorisation. As discussed previously the categories are Category A,
Category B and Category C. Due to the scale of the Project and potential
environmental impacts; it would likely be classified as a Category B Project. Typically
Category B projects with potential limited adverse environmental impacts which are
few in number, generally site specific, largely reversible and readily addressed
through mitigation measures. Whilst a full ESHIA is not required, some
environmental and socio-economic analysis is required. This is primarily determined
on the basis that the construction and operation of the Project would result in only
limited impacts to the surrounding environment, and that impacts are likely to be
readily managed.

Equator Principles and IFC Categories

Equator Principles Financial Institutions (EFPIs) are required to categorise projects
according to the magnitude of its potential impacts based on the environmental and
social screening criteria of IFC as per the following understanding:

¢ Category A: Projects with potential significant adverse social or environmental
impacts that are diverse, irreversible or unprecedented;

¢ Category B: Projects with potential limited adverse social or environmental
impacts that are few in number, site-specific, largely reversible, and readily
addressed through mitigation measures; or

¢ Category C: Projects with minimal or no adverse social or environmental impacts.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
With reference to the IFC’s environmental and social screening criteria, it is
anticipated that the proposed Project will fall under ‘Category B’ for the following
reasons:

¢ Potentially limited reversible: environmental and social impacts of the project are
anticipated during the construction phase. This will encompass impact on
terrestrial ecology in and around solar farm and run off increase due to land
preparation activity; increased noise & vibration, decreased air quality, risk to
occupational health and safety, decreased community health and safety in overall
construction activities. The Project footprint is limited to the immediate vicinity
and any site-specific environmental and social impacts can be readily addressed
through appropriate mitigation measures proposed in ESMP.

¢ Limited adverse impacts on the baseline: solar energy development is a non-
polluting source of energy and thus is not likely to lead to any adverse impacts on
the baseline environment during operation phase. In terms of social impacts, the
land required is procured from willing sellers and comprised of rain fed
agriculture land, hence it is only productive during 2-3 months in a year. The land
acquisition process did not involve any physical displacement. Economic
displacement is associated with land used for grazing.

2.4.2 ADB Safeguard Categories
The projects are screened on the following criteria:

1. Environment -proposed project was screened according to type, location, scale,
and sensitivity and the magnitude of their potential environmental impacts,
including direct, indirect, induced, and cumulative impacts.

2. Involuntary Resettlement - The involuntary resettlement impacts of an ADB-
supported project are considered significant if 200 or more persons will be
physically displaced from home or lose 10% or more of their productive or
income-generating assets.

For those involving involuntary resettlement, a resettlement plan is prepared
that is commensurate with the extent and degree of the impacts: the scope of
physical and economic displacement and the vulnerability of the affected
persons.

5 ADB safeguard categories for environment, involuntary resettlement and indigenous peoples
(http:/ / www.adb.org/site/safeguards/safeguard-categories)

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
2-14
3. Indigenous People - The impacts of an ADB-supported project on indigenous
peoples is determined by assessing the magnitude of impact in terms of

* customary rights of use and access to land and natural resources;

* Socioeconomic status;

* Cultural and communal integrity;

* Health, education, livelihood, and social security status; and

* The recognition of indigenous knowledge; and

* The level of vulnerability of the affected Indigenous Peoples community.

As per these criteria projects are classified into any of the four categories: A, B, C and
F1. The criteria and categories are further explained in Table 2-2.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
Table 2-2

Category

ADB Safeguard Project Categories

A proposed project is likely to have significant adverse
environmental impacts that are irreversible, diverse, or
unprecedented. These impacts may affect an area larger
than the sites or facilities subject to physical works. An
environmental impact assessment (EIA), including an
environmental management plan (EMP), is required.

Criteria

Involuntary Resettlement

A proposed project is likely to have
significant involuntary resettlement impacts.
A resettlement plan, which includes
assessment of social impacts, is required.

Indigenous People

A proposed project is likely to have significant
impacts on indigenous peoples. An
indigenous peoples plan (IPP), including
assessment of social impacts, is required.

The proposed project’s potential adverse environmental
impacts are site-specific, few if any of them are irreversible,
and in most cases mitigation measures can be designed
more readily than for category A projects. An initial
environmental examination (IEE), including an EMP, is
required.

A proposed project includes involuntary
resettlement impacts that are not deemed
significant. A resettlement plan, which
includes assessment of social impacts, is
required.

A proposed project is likely to have limited
impacts on indigenous peoples. An IPP,
including assessment of social impacts, is
required.

A proposed project is likely to have minimal or no adverse
environmental impacts. An EIA or IEE is not required,
although environmental implications need to be reviewed.

A proposed project has no involuntary
resettlement impacts. No further action is
required.

A proposed project is not expected to have
impacts on indigenous peoples. No further
action is required.

A proposed project involves the investment of ADB funds
to or through a financial intermediary. The financial
intermediary must apply and maintain an environmental
and social management system, unless all of the financial
intermediary's business activities have minimal or no
environmental impacts or risks.

A proposed project involves the investment
of ADB funds to or through a financial
intermediary. The financial intermediary
must apply and maintain an environmental
and social management system, unless all of
the financial intermediary's __ business
activities are unlikely to generate involuntary
impacts.

A proposed project involves the investment of
ADB funds to or through a_ financial
intermediary. The financial intermediary
must apply and maintain an environmental
and social management system, unless all of
the financial intermediary's business activities
unlikely to have impacts on indigenous
peoples.

ENVIRONMENTAL RESOURCES MANAGEMENT

2-16

QUIS ENERGY
Based on site specific environmental and social impacts identified in the UKL-UPL
and ERM’s experience, the project is deemed to be Category C for all three criterion;
environment, involuntary resettlement and indigenous peoples. This is based on the
information described below:

¢ The project study area does not fall under any legally protected area or natural
habitat, and hence requirements suggested in ADB SPS 2009 regarding legally
protected area and the requirements therein is not triggered.

¢ The proposed Project's potential adverse environmental impacts are concentrated
during the construction phase which are mostly site-specific and limited largely to
500 m from site and approximately 100 m access road;

¢ Impact on soil and water will be limited and largely reversible;

¢ The proposed project does not involve any involuntary resettlement as no
settlements are located on the project location;

¢ Based on the field observation, the proposed project will not have impact on
indigenous people (Suku Sasak). Regardless of the self-identification as Sasak
people, the surrounding communities within the Project boundary have
experienced acculturation and live within mainstream society of Indonesia.
Meanwhile, Sasak people who are still practising their traditional culture live in
designated villages beyond the Project boundary;

¢ There are no species identified as vulnerable, endangered and _ critically
endangered according to IUCN red list within the project site;

¢ One species is identified as National protected species, namely Banded Linsang (a
tree-dwelling carnivorous mammal native to the Sudanic region of Southeast
Asia);

¢ All three sites have been used for rain fed agriculture activity and therefore are not
known to have diverse species of flora and fauna.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3.1

PROJECT DESCRIPTION

INTRODUCTION

This chapter provides a detailed description of the Project development assessed
within this ESHIA.

The Project will initially have a power generation capacity of total 15 MWac and is
expected to be operational for a period of 20 years, and potentially longer.
Construction is expected to take approximately twelve months and operations are
proposed to commence in April 2019. At the time of this ESHIA study the company
had signed the Power Purchase Agreement (PPA) with PT PLN.

Each solar farm will require the construction and operation of the following key
elements, which are depicted in Figure 3-1 to Figure 3-3:

¢ Installation of a solar panel field;

e Installation of main station;

e Installation of inverter station;

¢ Construction of drainage and water distribution system;

e Construction of internal roads; and

e Installation of 20 kV overhead transmission line to the nearest PLN 150/20kV
substation.

It is envisaged that the following additional activities will be required to support the
Project's construction and operation:

¢ Fencing surrounding the site boundary;

« Anemergency diesel generator.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-1
~~ aly ae i
| ar “it | i
ofa M ty wtih OTT
5 eam)

+ a ~S.

ut for Pringgabaya Site

Figure 3-1 Solar PV Module Array Layo:

ENVIRONMENTAL RESOURCES MANAGEMENT
Figure 3-2 Solar PV Module Array Layout for Selong Site

pre

Source: PT ITB, 2017

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-3
Figure 3-3. Solar PV Module Array Layout for Sengkol Site

Source: PT ITB, 2017

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-4
3.2

3.2.1

LOCATION AND SITE SETTING

Pringgabaya solar farm will be developed on approximately 11.19 Ha areas, Selong
site on 8.63 Ha, and Sengkol site on 8.73 Ha (28.55 Ha in total) and these three sites
are not located within nor do they intersect an area of conservation importance.

Pringgabaya Site

The 7 MWp (5 MWac) Pringgabaya Solar Farm site is located at Pringgabaya Utara
Village, Pringgabaya District, Lombok Timur Regency, NTB Province (Figure 3-4). A
representative geographical coordinate of the site is 8°31'3.19"S and 116°37'58.09"E.
The altitude of the sites is 730 meters above mean sea level (msl) and elevated with a
maximum slope of 4% based on the PV module lay out.

Pringgabaya site is located approximately 3.5 km to PLN Pringgabaya 150/20 kV
substation and 100 m to the nearest village road. The nearest residential area is
approximately 200 m southwest from the site. The closest sensitive receptors to
Pringgabaya site are SMKN 1 Pringgabaya School which located 500 metres from the
project in the south direction and Musholla Islahulummah which located 350 from
the south eastern project boundary.

Site Land use and Zoning

According to the Spatial Plan of NTB Province (NTB Province Local Regulation No.
3 Year 2010) and Lombok Timur Regency (Lombok Timur Local Regulation No. 2
Year 2012), the Pringgabaya Solar Farm location is suitable for solar power plant
development. This site has been granted this recommendation from the Spatial
Planning Coordination Agency (BKPRD) of Lombok Timur Regency No.
090/160/PD/2016 dated 4 March 2016 regarding Recommendation of Spatial Use for
Construction of Solar Power Plant. A Location Permit for Pringgabaya site with total
area of 9.5 Ha (Ne 1283/503/PM.II/2017) has been issued from Integrated Permit and
Investment Agency of Lombok Timur Regency. The land acquired at Pringgabaya by
the project is totalling 11.19 Ha and is slightly greater than the location permit. It is
understood that some landowners did not want to sell their land in partial, instead
they want to sell it in full plot. It is also understood that in Pringgabaya, the land
parcel is bigger per plot comparing to other sites. Thus, the land acquired ended up
in bigger number than the land required by the project i.e. around 8 Ha. The local
land agency has acknowledged this and did not have any objection, it is proven by
issuance of the land certificate for all land plots.

The site and surrounding areas have been modified to accommodate for rain fed
dryland agricultural practices (Figure 3-5). The site itself has been historically used
for corn, sugar-apple (srikaya), and beans plantations. Since no irrigation was used,
plantation use can only be done once in a year during the rainy season. Besides
agricultural activities, stone crushers can also be found surrounding the site (Figure
3-6). The closest stone crushers are located 100 m north and south of the site, which
are PT Sasak Manunggal and PT Karya Nusantara respectively. About 300 m east of
the project site, there is also a stone crusher owned by PT Indomain. The stone is

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-5
normally transported from different district, generally from Sambalie District,
therefore no stone quarries are found nearby. Approximately 3 km from the site, there
is a diesel power plant which has been operated since 2015.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-6
Figure 3-4 Project Boundaries and Land Cover for Pringgabaya Solar Farm and Transmission Line

Ne38vE

nese

Bataliyon pafanteri 742

SK Equis

ENVIRONMENTAL AND SOCIAL HEALTH IMPACT ASSESSMENT
(ESHIA)
SOLAR FARM PROJECT AND 20-KV TRANSMISSION LINE,
IN PRINGGABAYA, SELONG AND SENGKOL
NUSA TENGGARA BARAT PROVINCE, INDONESIA

LAND COVER
PRINGGABAYA SITE

LEGEND

© Capital of Regency
District Boundary

—— Regency Boundary

Road
River
Transmission Line

Soler Farm Area

Land Cover
‘Water Body
Shrub
Rock Hills

Forest
Plantation
Sandy
Settlement
Sating
Grass
Paddy Field
Dryland Agriculture:
Nowe
“THis map le not an o*cllreterence to admbitetve bouncartes

inirere aa mstaka, ha rterancs ihe aca map
whieh snus by ndoaasla Genarmat

Drawn By = ‘Approved by

Checked By Dale

Revision

ENVIRONMENTAL RESOURCES MANAGEMENT

EQUIS ENERGY
Figure 3-5 Pringgabaya Site Overview

Figure 3-6 Stone Crushers Surround Pringgabaya Site

Site Access

The site is located approximately 6 km away from the city of Pringgabaya, 75 km east
of Mataram (the capital of NTB), and 70 km from Lombok International Airport. The
site can be accessed by using the national road of Jl. Raya Labuhan Lombok (Figure
3-7). Pringgabaya site is located approximately 100 m from the nearest village road
(Figure 3-8).

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-8
3.2.2

Figure 3-7 Jl. Raya Labuhan Lombok

Figure 3-8 Nearest Village Road to Pringgabaya Site

Selong Site

The 7 MWp (5 MWac) Lombok Solar Farm site is located at Geres Sub-District,
Labuhan Haji District, Lombok Timur Regency, NTB Province. A representative
geographical coordinate of the site is 8°39'29.34"S and 116°34'25.75"E. Selong site is
located approximately 9.2 km to PLN Selong 150/20 kV substation and 400 m to the
nearest village road. The nearest residential areas are located approximately 250 m
south, 700 m southwest and 400 m east of the site.

Site Land use and Zoning

According to Spatial Plan of NTB Province (NTB Province Local Regulation No. 3
Year 2010) and Spatial Plan of Lombok Timur Regency (Lombok Timur Local
Regulation No. 2 year 2012), Selong Solar Farm location is suitable for solar power
plant development. This site has been granted a recommendation from Local
Development Planning Agency (BAPPEDA) of East Lombok Regency No.
050/378/PD/2017 dated 21 July 2017 regarding Recommendation of Spatial Use for
Construction of Solar Power Plant. A Location Permit with total area of 9.5 Ha (No.
1904/503/PM.II/2017) from Integrated Permit and Investment Agency of Lombok
Timur Regency has also been secured for this site. Land area acquired in Selong is
8.63 Ha, therefore the land acquired is still within the allowable range granted in the
permit. The site and surrounding area have historically been used for rain fed dry
land agriculture, containing cassava, with coconut trees also commonly found in this
area.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-9
Figure 3-9 Project Boundaries and Land Cover for Selong Solar Farm and Transmission Line

Kerongkang

3K Equis

ENVIRONMENTAL AND SOCIAL HEALTH IMPACT ASSESSMENT
(ESHIA)
SOLAR FARM PROJECT AND 20-KV TRANSMISSION LINE.
IN PRINGGABAYA, SELONG AND SENGKOL
NUSA TENGGARA BARAT PROVINCE, INDONESIA.

LAND COVER
SELONG SITE

LEGEND

© Capital of Regency
District Boundary

— Regency Boundary
—— Road
a River

——Trvnsion te
[1 Soler Farm Aree

Land Cover

Rock Hills
Forest

Plantaton
Bandy
Settlement
Sating
EE] Gress
Paddy Fics
Dryland Agnoulture
ae
ie ants vers ain tens

ltthers ie 3 take, te reetence i be otal Pp
‘nich imate by Indonees Government

Sources
Landeaver Wap, Misty of Ervrormarta anc Forest, 2016

Drawn By ‘Approved by

:
a

ENVIRONMENTAL RESOURCES MANAGEMENT

3-10

EQUIS ENERGY
3.2.3

Figure 3-10 Selong Site Overview

Site Access

The site is located approximately 4.5km away from the city of Selong, 55 km east of
Mataram, and 50 km from Lombok International Airport. The site can be accessed by
using the national road of JI. Raya Kerongkong and other local roads. Selong site is
located approximately 400 m to the nearest village road (Figure 3-11).

Figure 3-11 _ Nearest Regency Road to Selong Site

Sengkol Site

The 7 MWp (5 MWac) Lombok Solar Farm site is located at Sengkol Village, Pujut
District, Lombok Tengah Regency (Figure 3-12). A representative geographical
coordinate of the site is 8°47'41.09"S and 116°17'47.38"E. Sengkol site is located
approximately 2.6 km to PLN Sengkol 150/20 kV substation. Houses are located
alongside regency road, which is approximately 120 m of the site.

Site Land use and Zoning

According to Spatial Plan of NTB Province (NTB Province Local Regulation No. 3
Year 2010) and Spatial Plan of Lombok Tengah Regency (Lombok Tengah Local
Regulation No. 7 year 2011), Sengkol Solar Farm location is suitable for solar power
plant development. This site has been granted a recommendation from Spatial
Planning Coordination Agency of Lombok Timur Regency (BKPRD) No.
650/159/ BKPRD/ 2017 dated 10 July 2017 regarding Recommendation of Spatial Use
for Construction of Solar Power Plant. A Location Permit with total area of 9.2 Ha
(No. 503.31/977/2017) from Integrated Licensing Service Agency of Lombok Timur
Regency has also been secured for this site. Land area acquired in Sengkol is 8.73 Ha,
therefore the land acquired is still within the allowable range granted in the permit.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-11
Figure 3-12 Project Boundaries and Land Cover for Selong Solar Farm and Transmission Line

ENVIRONMENTAL AND SOCIAL HEALTH IMPACT ASSESSMENT
HI

1A)

SOLAR FARM PROJECT AND 20-KV TRANSMISSION LINE
IN PRINGGABAYA, SELONG AND SENGKOL

NUSA TENGGARA BARAT PROVINCE, INDONESIA

LAND COVER
SENGKOL SITE

Capital of Regency
District Boundary

Regency Boundary

ENVIRONMENTAL RESOURCES MANAGEMENT

3-12

EQUIS ENERGY
The site and surrounding areas have historically been used for rain fed dry land
agriculture, containing corn, soybean, and other bean crops. Areas of the site are also
used for rain fed rice field cultivation. Figure 3-13 shows an overview of the Sengkol
Site.

Figure 3-13 Sengkol Site Overview

Site Access

The site is located approximately 4 km away from the city of Sengkol, 40 km southeast
of Mataram, and 7 km from Lombok International Airport. The site can be accessed
by using the national road of Jl. Bypass Bandara International Lombok and other local
roads. The Sengkol site is located approximately 120 m to the nearest regency road
(Figure 3-14).

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-13
3.3

Figure 3-14 Nearest Regency Road to Sengkol Site

SOLAR FARM MAJOR COMPONENTS

A process flow diagram of the Project indicating main components is provided in
Figure 3-15. The key equipment selection and design is summarised in Table 3-1 and
Table 3-2. Each main component is described under the following sub headings.

Figure 3-15 Power Generation Process

Yee

SOLAR PANEL INVERTER i it ¥ = +

’ = 5
ee BURSON PLN GRID
| (TRANSFORMER)

Table 3-1 Major Components

Component Manufacturer
PV Modules JA Solar, Trina, Polycrystalline 325 Wp
Jinko
Inverter Schneider Electric Conext Core XC680
Transformer (Step-up MV) Schneider Electric 1,360 kVA 20/0.38 kV
Mounting Structure Schletter 3 x 20 Fixed tilt
Monitoring System Schneider Electric Conext Control

Source: Feasibility Report, 2016

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-14
3.3.1

3.3.2

Table 3-2 Technology Design Parameter

Description Technology
DC Installed Capacity 3x7MWp

AC Installed Capacity 3x5 MWac

Number of Installed Module/Plant 21,540

Number of Strings/Plant 1,077

Number of Inverters/Plant 8 x 680kW

Tilt 10°

Azimuth 0°

Number of MV Transformers/Plant 4x 1,360 kVA
Source: Feasibility Report, 2016

Photovoltaic Modules

Photovoltaic (PV) modules generate electricity directly from sunlight through an
electronic process which occurs naturally in some type of materials (semi-
conductors). Electrons in this material are released by the sunlight and are pushed
through an electrical circuit in the form of electricity to the grid.

This Project will use Polycrystalline 325 Wp, manufactured by JA Solar, Trina, Jinko.
The principal specifications of the PV module are shown in Table 3-3.

Table 3-3 PV Module Specifications

Test Criteria | Test ition
Irradiance 1,000 W/m2
Air Mass 15
Cell Temperature 25°C

Source: JA Solar

The PV modules are connected together in a series, using MC plugs, which are then
connected to an array box. The array box shall be attached to the PV support structure.
Cables shall be fixed or laid in cable trays mounted onto the PV support structure.
From the array box, DC cabling will transition to the underground direct, which is
buried at the end of each PV support structure, and connected to the combiner box in
an inverter station.

Inverter

The inverter is a grid-tie type mostly used within grid connected solar PV systems. In
summary, grid-tie inverters use the grid frequency as reference when converting the
Direct Current (DC) power output to Alternate Current (AC) power compatible with
the grid, which helps maintain the output voltage to not exceed the local grid voltage.
Grid-tie inverters also have the added safety feature to disconnect from the grid if
there is a sudden large drop in frequency or voltage.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-15
The key technical characteristics of the selected inverter model are summarised in the
Table 3-4.

Table 3-4 Characteristics of Selected Inverter Model

Characteristics Units Schneider Electric Conext Core XC
680
Input (DC)
Nominal DC voltage 550-850
Input voltage range, MPPT 550-800 (at PF=1)
Maximum input voltage, open circuit 1000

Maximum input current

Maximum input power
Output (AC)

Nominal AC power

Frequency 50/60

Nominal output current 1040
Output voltage 380
Maximum efficiency / Euro 98.7/98.5
Number of phases 3

General specifications

IP degree of protection IP20

Enclosure material Steel

Ambient air temperature for operation (-10) - (40)
Relative humidity 0 - 95% non-condensing humidity
Dimension (W/H/D) 2400/2085/660
Weight 1590
Source: Feasibility Report, 2016

The project will use Schneider Conext Core XC680 inverter which is an indoor central
inverter with fan-forced cooling. The inverter is specified for up to 95% non-
condensing relative humidity. The fan-forced cooling is dependent on the dew point
temperature, not ambient temperature alone. The temperature and humidity control
should be adequate in preventing condensation in the inverter cabinet.

Figure 3-16 Schneider Conext Core XC680 Inverter

Source: Feasibility Report, 2016

ENVIRONMENTAL RESOURCES MANAGEMENT ‘EQUIS ENERGY
3-16
3.3.3

The inverters will be installed inside the PV box or the container, which has
ventilation fans and air conditioning system to control the ambient temperature.
Configurations for inverter station design shall include:

¢ Conventional building, provided for Indoor Inverters;

e Shaded Area for weatherproofed (IP65) inverters mounted on concrete pad; and

¢ Optional design to be prepared as Pre-fabricated container enclosure via OEM as
a complete unit mounted on elevated concrete pad.

A total of 8 inverters will be installed onsite, with four inverters to be combined at
each PV box, making a total of two locations. The PV box locations are shown in
Figure 3-1 while an image of typical inverter station is shown in Figure 3-17.

Figure 3-17 Inverter Station

(a) Concrete Inverter Station (b) Container Inverter Station

Source: Feasibility Report, 2016
Transformer (MV)

The Project will use 1,360kVA Schneider transformers for voltage that steps up to
20kV. There will be 4 transformers installed at each site. Selected transformer
specification is outlined in Table 3-5.

Table 3-5 Characteristics of Selected Transformer Model

Characteristic Schneider 2040
Rated primary ON LOAD voltage(1) (kV) 20-22-23-33
Frequency (Hz) 50/60
Rated secondary voltage (V) 380
Off load tap changer (%) +3,5% and 7%
Rated secondary power (kVA) 1,360
Vector group Dylly1ly11
Maximum no load losses (W) EN50541
Maximum On load losses (W) EN50541

Short circuit impedance (%)
Sound power level LWA dB(A)
Source: Feasibility Report, 2016

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-17
3.3.4

3.3.5

Mounting Structure

Mounting structure and foundation installation will be manufactured and supplied
by Schletter. The foundation type used will be a screw pile type which made from
galvanised steel, a material class that is appropriate for the project location.

The foundation has been specified as the 3x20 fixed tilt and the length of the
foundation may vary for different project sites depending on the soil conditions.

Mounting structure specifications are described in Table 3-6.

Table 3-6 Characteristics of Mounting Structure

Characteristics Versol Solar
Stand 3x20 panels in vertical orientation
Pitch 6.5m
Row to Row spacing 2.0m
The tilt angle 10°
Height above ground 0.8 m

Structure material Galvanized

Clamp material Stainless Steel
Source: Feasibility Report, 2016

Monitoring System

The monitoring system is a fundamental part of the solar PV plant as it allows the
owners and operators to monitor the real time as well as expected plant performance.
The real-time performance of the plant is monitored based on the output power from
the inverters. The expected performance of the plant is calculated based on the actual
weather conditions at the site location relating to, irradiation, temperatures of the
solar cells and ambient temperature.

The proposed Control System is supplied by Schneider Electric, which is a reputable
company with considerable experience in electrical instruments, automation and
control, and power electronics. The scheme of monitoring system is presented in
Figure 3-18.

Scheider Electric’s monitoring system encompasses:
e Array box, where all the string electrical parameters are measured as well as the
meteorological station sensors;

«PV box, where the inverter output and input values are measured, as well as the
medium voltage parameters, if available. These PV boxes also collect the data
from the array boxes through modbus communication protocol; and

¢ Grid box, where plant energy values are measured and the breakers and switches
status are monitored.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3.4

Figure 3-18 | Monitoring System Schematic Overview (Source: Schneider)

MONITORING

Supervision

Source: Feasibility Report, 2016

The grid boxes also collect the data from the PV boxes via a fibre optic and optic ring.
The data is then sent to the web server through its incorporated router. Additionally,
the monitoring allows remote access through a web interface; enabling access of the
project status and operation conditions can be accessed from any location.

Monitored parameters will be sampled within a two second interval and an average
value will be stored every minute. With this configuration, 20 years of data could be
stored in the online server.

Furthermore, in case that a communication error occurs and the monitored data
cannot be uploaded to the SQL database, the data can be stored in the PLC located in
the measurement boxes of the monitoring system six months of data.

AREA OF PROJECT DISTURBANCE

Pringgabaya, Selong, and Sengkol solar farm and all associated infrastructure will
occupy approximately 8 Ha. The approximate areas of the main components are
summarised in Table 3-7. The land acquired for all sites (see Table 1-1) are larger than
what actually required. This is to accommodate landowners who refused to sell only
a fraction of their land.

Table 3-7 Approximated Area Required

PV Field

Main station

Inverter station

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-19
3.5

3.5.1

Land Required

Project Component

Pringgabaya Selong Sengkol
Internal roads 0.02 ha 0.02 ha 0.02 ha
Total 8.00 ha 8.00 ha 8.00 ha

Source: PT ITA, PT ITB, PT ITC, 2017

PROJECT PHASES AND ACTIVITIES
Pre-Construction Phase

Pre-construction primarily covers the Project’s permitting process. This stage also
covers the EPC contracting and finalisation of the Project Feasibility Study and land
acquisition which will be described in social baseline (Chapter 6).

Based on the Project's schedule (Table 3-19), the EPC selection and final project design
are expected to be confirmed in March 2018, with construction commencing soon
after. More detailed pre-construction activities are described in the subsequent
sections.

Site Survey

Survey activities including topography, soil investigation/ geotechnical survey, and
hydrology will be undertaken for technical and structural design. Bore piling test will
also be conducted as part of a study in order to understand the required civil
preparation works. The results of the topography survey will then detail the elevation
and slope data required for the detailed design. Specifically the survey results will be
used for levelling according to ideal slope conditions for the PV modules installation,
inverter station, and main station.

Socialisation and Public Consultation

Socialisation and public consultation activities have been undertaken by the Project
Proponent and UKL-UPL consultant team in the Pringgabaya, Selong, and Sengkol
Sites. These activities were intended to provide information on the Project plan, its
potential impacts, and mitigation measures to the villagers and also provide a forum
for questions, detailed consultation results is presented in Section 5.1.

Permitting Process

The project is within the administrative boundary of the Lombok Timur Regency
(Pringgabaya and Selong) and Lombok Tengah Regency (Sengkol). The Regent and
one-door integrated services offices for both regencies are responsible for key
development permits including the Principal Permit, Location Permit and
Construction Permits. The Proponents will have to work closely with the Regent's
officers in ensuring that the procedures are undertaken correctly.

Before the location permit can be issued, the Spatial Planning Coordination Agency
of Lombok Tengah and Lombok Timur Agency needed to assess whether the Project
location plans are in line with the spatial plan. When it is confirmed that the Project
will be developed in the designated area according to spatial plan, the government

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-20
institution issues a recommendation of the spatial plan. This recommendation, along
with the principal permit, are then used to obtain the location permit. The principal
permit and location permit have been granted for all three locations, which is shown
in Table 3-8.

Regarding the environmental permit, the UKL-UPLs for Pringgabaya, Selong, and
Sengkol sites has been approved and the Environmental Permits were obtained in
March, July, and August 2017, respectively.

Table 3-8 Permits for Pringgaya, Selong and Sengkol Sites

Type of Permit Name of Issuing Number Issuance | Expiration
Institution Date Date

Pringgabaya

Principal permit | Lombok Timur Regent 188.45/38/5 | 9 February
03/PPT/201 | 2016
6

Location permit | Integrated Permit and | 1185/503/P | 24 March | 1 year - 18
Investment Agency of | PT.II/2016 2016 April 2018
Lombok Timur Regency

Recommendatio | Spatial Planning | 090/160/PD | 4 March
nof spatial plan | Coordination Agency | /2016 2017
(BKPRD) of Lombok Timur
Regency

Technical National Land Agency | 13/2016 23. March
consideration (BPN) 2017

Environmental Environmental Agency | 188.47/14/D | 20 March
permit (DLH) of Lombok Timur | LHK/2017 2017
Regency

Selong

Principal permit | Lombok Timur Regent 188.45/347/ | 16 16
503/PM/201 | February February
7 2017 2018

Location permit | Integrated Permit and | 1904/503/P | 14 June | 1 year - 14
Investment Agency of | M.II/2017 2017 June 2018
Lombok Timur Regency

Recommendatio | Local Development | 050/378/PD
n of spatial plan | Planning Agency | /2017
(BAPPEDA)

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-21
3.5.2

Type of Permit Name of Issuing Number Issuance | Expiration
Institution Date Date

Technical National Land Agency | 07/2017
consideration (BPN)

Environmental Environmental Agency | 188.47/121/
permit (DLH) of Lombok Timur | DLHK/2017
Regency

Sengkol

Principal permit | Lombok Tengah Regent /35/DPMPT | 14
SP/2017 February
2017

Location Permit | Integrated Permit and | 503.31/977/ | 19 July
Investment Agency of | 2017 2017
Lombok Tengah Regency

Recommendatio | Spatial Planning | 650/159/BK
nof spatial plan | Coordination Agency | PRD/2017
(BKPRD) of | Lombok
Tengah Regency

Technical National Land Agency | 32/2017
consideration (BPN)

Environmental Environmental Agency
Permit (DLH) of Lombok Tengah
Regency

Source: PT ITA, PT ITB, PT ITC, 2017
Construction Phase
Construction Site Office Construction

Prior to the physical activity in the construction phase, a construction site office for
the construction worker will be built at each site to carry out company activities at the
construction sites. The construction of the site office and workshop will use semi-
knock down building materials and equipment. Toilet facilities will be installed at the
construction site office on each site in accordance with the number of workers
utilising the construction site office, which is estimated to be about 5 - 20 people.
Approximately 2 - 3 toilet facilities are therefore required.

Mobilisation of Equipment and Materials

Construction activities require materials and a number of adequate heavy equipment.
The necessary heavy equipment includes excavators for excavation, dump trucks for
transporting materials, welding equipment, dumper for compaction. This equipment
is generally already available in the NTB area. Transportation of the equipment can

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-22
cause disruption of traffic. Estimated types of equipment used during the
construction phase for each solar power plant can be seen in Table 3-9.

Table 3-9 Equipment Plan on Each Site

Equipment Rated (kW)

Electric welder 18

Steel bar cutter 2 5.5

Steel bar bending machine 2 4.0

Abrasive wheel cutting machine 2 2.2

Bar straightener 2 9.5

Electric hand drill 10 0.6

Bench drill 2 6.0

Percussion drill 4 15

Backhoe 2 100

Grader 1 150

Dump truck 1 100

Boom truck 1 100

Crane 1 30 tons

Forklift 2 37.5
Source: UKL-UPL of Pringgabaya, Selong, and Sengkol, 2017
The material needed for the construction of Solar Farm has a very specific
specification as it relates to the technology in the field of solar energy which is still
relatively new. Most of the material for each solar power plant consists of PV

modules, inverters, and transformers with the model as can be seen in Table 3-10. In
its development, some materials will be assembled in Indonesia but with the
technology/ patent from an institution that has been recognised internationally.

Besides the use of imported materials and/or materials assembled domestically, local
materials for each solar power plant such as stone, sand, cement, wood and others
will also be used on each site as listed in Table 3-11.

Table 3-10 Material Quantity According to Type of Activities on Each Site

Material Unit Quantity
Civil
Site clearing and grubbing 101,500
Grading Cut and Filled 6,500
Drainage 200
Road 2,100

Perimeter fence

Site topography, soil investigation and hydrological

Main station

Inverter station

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-23
Material Unit Quantity

Water distribution

Sanitary system

Security and Main entrance

Car parking

Landscape

Electrical

PV Modules 310Wp

Mounting Structure horizontal single axis tracking
Step-up transformer 2720 kVA

Inverter 680kW

Array box
DC & AC cabling

SCADA and communication

AC Equipment

DC Equipment

MV Equipment

Weather sensor
Source: UKL-UPL of Pringgabaya, Selong, and Sengkol, 2017

Table 3-11 | Rough Estimation of Material Plan on Each Site

Description Quantity

1 Concrete m3 420

- cement kg 146,300

- sand m3 170

- aggregate m? 250
2 Rebar kg 58,510
3 Sand m3 300
4 Gravel m3 705
5 Brick m? 160

Source: UKL-UPL of Pringgabaya, Selong, and Sengkol, 2017

Marine Transportation

Kayangan Port is located in Labuhan Lombok Town, Pringgabaya Village, Lombok
Timur Regency (Figure 3-19). This port has been used for ferries which carry
passengers from and to Pototano, Sumbawa Island.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-24
Figure 3-19 Kayangan Port Overview

Lembar Port is an international port located in Labuan Tereng Village, Lembar
District, Lombok Barat Regency. It has four docks in total with the longest dock length
of 162.5 m and stacking field facility extents to 1,425 m2. This port has adopted ISO
9001:2008 for quality management system.

The port will be the main delivery point of project equipment such as PV Panels and
electrical infrastructure which is not readily available locally. Vessel deliveries to the
port would generally be limited to the construction period and are unlikely to result
in significant additional vessel loads at the port. From the port, equipment would be
loaded directly to trucks and heavy vehicles for delivery to site.

Road Transportation

It is expected that most of the equipment will be delivered to Pringgabaya and Selong
site via Kayangan Port and transported via truck and heavy vehicles along the main
road. The distance of Kayangan Port to Pringgabaya and Selong are approximately 6
km and 27 km respectively.

For the Sengkol site, most of the equipment will be delivered via Lembar Port and
transported via truck and heavy vehicles along the main road. The distance of Lembar
Port to the Sengkol Site is 36 km.

Predicted vehicle movements are unknown at this point and will be confirmed as part
of the detailed construction planning by the EPC. Traffic associated with the
construction of the Project will be generated during the transportation of the
following:

¢ Heavy machinery e.g. bulldozers, graders, trucks, trenchers, excavators and
loaders;

¢ Delivery of Project equipment and support materials; and
¢ Movement of the workforce to and from the site.
Construction will result in increased vehicle movements around the site and along

the main transport route to site from Kayangan Port and Lembar Port over the 12
month construction period.

Deliveries to the site will include PV panels, PV support structures, mechanical
equipment, building materials and concrete for foundation installation. Concrete to
support construction will be sourced from a mini batching plant from the onsite

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-25
location. Table 3-9, Table 3-10, and Table 3-11 show material and equipment
deliveries for the construction phase. No road upgrades are expected along this main
transport route.

The route for mobilisation is depicted in Figure 3-20 and Figure 3-21.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-26
Figure 3-20 Transportation Route to Pringgabaya and Selong Site

ENVIRONMENTAL AND SOCIAL HEALTH IMPACT ASSESSMENT
(ESHIA)
SOLAR FARM PROJECT AND 20-KV TRANSMISSION LINE
IN PRINGGABAYA, SELONG AND SENGKOL
NUSA TENGGARA BARAT PROVINCE, INDONESIA

é ag i TRANSPORTATION ROUTE TO
n PRINGGABAYA AND SELONG SITE

LEGEND

Capital of Regency
{Prinagabaya Site]
7 - Substation

District Boundary
Regency Boundary
Lt ii Road
River
Transmission Line
Lombok\Timur Regene

Solar Farm Area

Pringabaya Transportation Route
= Kayangan Port - Pringgabaya Site (Approximately 0.5 KM)

“—— _Pringgabaya Site - Selong Site ( Approximately 20 KM)

Note
‘This map is not an official reference to administrative boundaries.
Itthere is 2 mestahe, he relerence is the ofical map
which Issued by indonesia Government
Sowees
= NTB Agministration Map, NTB Province:
RFP ESiia Stic for Lombok Soisr Farm Project Redaya Energy. 2017
= Incicatwe moratorium Map Rev Xi, 2016, Minis of Environmeet and Foresty

riores Sea

Sources: Esri, HERE, DeLorme, intermap, increment P Corp. GEBCO, USGS, FAO, NPS, NRCAN, GeoBase, IGN,
Kadaster NL, Ordnance Survey, Esri Japan, MET). Esni China (Hong Kong), swisstopo, Mapmyindia, © OpenStreetMap
contributors, and the GIS User Commttinity, Sources, Esti, DeLorme, USGS, NPS f

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-27
Figure 3-21 Transportation Route to Sengkol Site

ENVIRONMENTAL AND SOCIAL HEALTH IMPACT ASSESSMENT
(ESHIA)
SOLAR FARM PROJECT AND 20-KV TRANSMISSION LINE
IN PRINGGARAVA, SFI ONG AND SFNGKOL
1T PROVINCE, INDONESIA

TRANSPORTATION ROUTE
TO SENGKOL SITE

Lombok Blarat Regency

LEGEND
Capital of Regency
Substation
District Boundary
Regency Boundary

Transmission Line
Solar Farm Area

Transportation Route

—— _Lombar Port - Sengkol Site (Approximately 37 KM)

Nowe

‘This map is not an offical reference to samaistrabve boundaries.

It there isa mistake, the reference isthe oficial map

which issued by Inconesia Government

sources

=NTB Aaministration Map, NTB Province

= RFP EStila Study fer Lombok Solar Farm Project Redaya Energy. 2017
“lncicatve moratonuen Map Rev Xi 2016 sinstr of Environmnet and

Java Sea

’ Saee Jf aT a
Sources: Esti, HERE, DeLofineyintermeprinaement P Culp, GEREO, USGS, FAO. NPS, NRCAN, GedBase, IGN,
Kadaster NL, Ordnance Suivey, Esri Japan, METI, Esri Ching (H¢ng Kong), swisstopo, Mapmyindia, © OpenStreetMap = Checked By: Dae,
Sa ce Se ESA NNR te .
a

ENVIRONMENTAL RESOURCES MANAGEMENT

EQUIS ENERGY
3-28
Pringgabaya Site Access Road

From Kayangan Port, equipment will be mobilised through province road and
regency road, district road, and village road. An access road will need to be
constructed from village road (Figure 3-22) to site. This road will have 6 meters wide
and 100 meters length. As mentioned in Section 2.2.2.1, there is a part of the village
road that is crossed by a creek and will get inundated during rainy season.

Figure 3-22 Village Road near Pringgabaya Site

Selong Site Access Road

From Kayangan Port, equipment will be mobilised through province road, regency
road and village roads. An access road will need to be constructed from the regency
road to site of 6 m width and 400 m in length (Figure 3-23).

Figure 3-23 Location Plan for Access Road from Village Road to Selong Site

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-29
Sengkol Site Access Road

From Lembar Port, equipment will be mobilised through province road and regency
road (Figure 3-24). An access road will be constructed from the regency road to the
site, with a width of 6 m and 120 m in length (Figure 3-25).

Figure 3-24 Regency Road near Sengkol Site

Figure 3-25 Location Plan for Access Road from Regency Road to Sengkol Site

Road construction is further discussed in Section 3.5.2.
Land Preparation

The construction works will begin with measurement of building site and land
clearance requirements. Land preparation such as earth works; site compaction, site
levelling, and excavations will be required to prepare the site for construction. This
will be completed by heavy machinery such as excavators and graders that will
include clearing and removal of existing vegetation. The requirement for cut and fill
activity is limited due to the location having a slope angle ranging from 4.7% to 7.5%
for Pringgabaya and Selong Site, and also 2.0% to 1.9% for Sengkol Site. The areas of
all three sites are mostly covered by weeds, cassava, and coconut tree that will be
removed. Large trees will be maintained as shaded areas, unless in the installation
location of PV modules and main buildings.

Photovoltaic Field Installation

Following site preparation, the PV module foundations will be established, prior to
delivery and installation of each module. A small hole will be drilled into the soil

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-30
surface and concrete foundations and supporting structures established. An image of
a prepared site, module foundation establishment and typical of PV foundation is
depicted in Figure 3-26 and Figure 3-27.

Figure 3-26 PV Module Foundation Establishment

Figure 3-27

There will be a total of 21,880 PV modules installed at each site, divided into 1,094
strings lined up on a 7.91 ha area. The PV modules are designed to have 8.08 m row
to row spacing and 10° tilt angle (with respect to horizontal), in order to minimize
shading loss as depicted in Figure 3-29.

The main station building will consist of a control room, switchgear room, meeting
room, O&M storage room, pantry and toilets. Rooms will be fully furnished as
required (i.e., table, shelves, control desk, whiteboard and epoxy floor).

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-31
Figure 3-28 PV Field Preliminary Layout

r
r

SS

Source: UKL-UPL of Pringgabaya, Selong, and Sengkol

Figure 3-29 Typical PV Module

Source: UKL-UPL of Pringgabaya, Selong, and Sengkol

Transmission Line

An overhead 20 kV transmission line will be constructed from each site to the nearest
PLN substation. The 20 kV transmission line is a medium voltage overhead line which
comprises non-insulated and insulated wire network. Typical of 20 kV transmission
line is shown in Figure 3-30.

The Pringgabaya, Selong, and Sengkol substation is currently connected to the PLN
supply grid. Additional feeder facilities such as a 20kV switchgear panel including
protection control and metering systems will be constructed at the each Substation.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-32
Figure 3-30 Typical of 20 kV Transmission Line

Source: UKL-UPL of Pringgabaya, Selong, and Sengkol

As part of transmission line installation, conductor stringing will be conducted by
pulling winches. Following installation the wire will be tuned to the specified tensile
stress and height of slope. Conductor stringing will be performed after all the towers
have been completed and the insulators are installed in place.

The project proponent is responsible for constructing the transmission line to the
corresponding PLN substations. Once the construction of transmission line is
completed, the operation and maintenance of the transmission line will be the
responsibility of PLN. This including all provision stipulated on the environmental
permit and requirement on the UKL-UPL document.

Supporting Facilities

Road work is one of the activities that will be conducted as part of supporting facilities
construction. All roads will be constructed align with standard from Equis or United
Nation Principles of Responsible Investment (UNPRI) considering road hardness,
vehicle loads, frequency of use, traffic alerts, turns, and road monitoring
management.

Internal access roads for construction and operation of the Project will be constructed
within the site. A site access road in particular will be required to provide access for

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-33,
heavy vehicles to the Project site from the nearest highway. Road type and finishing
that have been identified for all Solar Farms are described in Table 3-12.

Table 3-12 Project Road Requirements

Width
(m)

Pavement Type

Site Provide access to project site from nearest | Compaction/gravel
Access local roads and highways. Used by
Road construction equipment, heavy duty vehicles
for easy access to sites.

Perimeter | Runs adjacent to boundary of project site. Compaction/ gravel
Road
Main Provide main access from main entrance to | Compaction/gravel
Road main station. Used by construction workers,
vehicles and maintenance vehicles and
personnel.

Provide access from perimeter road to | Compaction/gravel
inverter station. Provide easier access to
inverter by maintenance vehicles and
personnel.

Source: Feasibility Report, 2016

In addition to the main processing facilities, the Project also requires supporting
facilities such as drainage and fencing as set out in Table 3-13.

Table 3-13 Summary of Additional Facilities

Type of Infrastructure Function

Fencing The fencing will be erected around the site boundary to protect
the site from undesirable disruptions and trespassing.

Drainage system Drainage system is important to drain of the runoff water
during the rainy season and prevent flooding. The drainage
system layout and drainage details shown in Figure 3-31.

Emergency Emergency diesel generator used when the PLN line is out of
generator service. The diesel tank will be located near the generator with
a capacity sufficient for 7 days.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-34
Figure 3-31 Typical Drainage Detail

Source: PT ITA, PT ITB, PT ITC

Temporary facilities will be built to support construction phase which are shown in
Table 3-14. Other supporting facilities are buildings for security personnel consisting
of security offices, storage rooms, fire extinguishers, meeting rooms, security guard
rooms, toilets and visitor registration facilities. In addition, areas will be designed for
open spaces in the form of gardens with adequate lighting equipment.

Table 3-14. Temporary Facilities and Permanent Facilities

Construction | Occupation

Area Type Area Area
(m?) (m?)
Site office and living 200 257 Including labour canteen, rest area.
area
Fabrication/ machin 200 50 The site for steel structure processing,
e area mechanical repairing and assembling

and parking the machines.

Warehouse 200 50 Storage for modules, mounting
structures, mechanical and electrical
equipment and steel bar and other

items.
Area for disposal 100 50 Area for the waste and non-
conformance construction products
Area for the 200 50 Area for the sensitive products and
sensitive/ electronic electronic products
products
Area for modules 1000 50 PV Module storage
Total 1,900 507 Overall area

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-35
3.5.3

Commissioning

Commissioning of a solar power project occurs over a number of phases set out
below:

¢  Pre-Synchronisation/Mechanical Completion Tests - Requiring verification of
compliance of the mounting structures, PV Modules and electrical equipment and
wiring.

¢ Post-Synchronization Tests - Once connection to the grid is available, all
electrical equipment will be commissioned by the electrical contractor/supplier
under the supervision of the EPC. The proper functioning of all equipment will
be tested, including the testing of protection devices, the coupling/ decoupling of
the plant to the grid and the testing of monitoring equipment. Once the grid is
synchronized the solar farm will start to produce energy.

¢ Pre-Commercial Operation Date (COD) Performance Test - Upon the
completion of the electrical equipment installation, commissioning shall be
carried out to ensure that everything is in order and is capable of functioning
properly. When any part of the electrical equipment fails their respective tests,
checking and maintenance will occur and tested conducted again.

Upon passing this test, commercial operations can commence.
Demobilisation of Construction Workers and Equipment

After the construction has been completed, the final step taken by the proponent prior
to entering the operational period is the demobilisation of the workforce to the place
of origin and location cleaning of project material remnants including base camp
dismantling. The total of workers for construction phase is approximately 221 people,
including skilled and unskilled labour. The detail of workers requirement will be
described in Section 3.6.1.

Operation Phase

Power plant capacity from each site will be 5 Mwac and will be connected to existing
substation in Pringgabaya, Selong and Sengkol. Each solar power plant is predicted
to give additional service for 21,000 household. Electricity selling procedure will be
in line with Minister Regulation of Energy and Mineral Resource No 17 Year 2013.

Solar farm projects have limited activities for the operations and maintenance phases
which involve:

¢ Regular monitoring of the solar power plant operation;

¢ Normal greasing and cleaning activities;

¢ Solar PV module cleaning for minimum twice per year; and

e Internal road repairs as and when required.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-36
3.5.4

3.6

3.6.1

The design life of the project is expected to be 20 years from the date of
commissioning. Regular maintenance will be required to ensure that all components
are kept in optimal working order. Most day to day facility operations will be done
remotely through the use of computer networks as explained in Section 2.3.1.5 but
some limited maintenance and repair activities would be undertaken on site.

Post-Operation Phase

After 20 years of operation (according to the PPA), solar farm and its supporting
facilities will be handed over to PLN. It is to be decided by PLN whether the plant
operation will be continued or demolished.

RESOURCE REQUIREMENTS
Manpower

The total number and qualifications of workers to be recruited will depend on the
type of activities involved in the construction activity and the availability of
appropriate skills and expertise within the local area, or nationally. While specialist
electrical and engineering skills will be required during construction and operation,
there are likely to be some non-specialist jobs generated during construction.

Worker recruitment will be handled directly by the EPC hence workforce numbers
are yet to be confirmed, but are expected to be approximately 200 people during peak
construction for each solar farm. A breakdown of expected construction roles are
provided in Table 3-15. The vast majority of roles are unskilled which may present
short term employment opportunities for local workers. Local labour from
surrounding communities will be prioritised; however the Project may need to source
labour from elsewhere for specific roles and depending on the skill levels of the local
workforce.

Table 3-15 Estimated Total and Type of Employment Required During
Construction on Each Site

Skilled Labours Unskilled Labours

Sheil ype (Total) (Total)

Construction Manager

Integration Manager

EPC Contract Manager

Quality Manager

Project Controller
EHS Coordinator

Steel bar working

Brick layer
Welder

Crane/ Machine operator

Electrician

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-37
3.6.2

3.6.3

Skilled Labours Unskilled Labours

Skill Type

(Total) (Total)
Measurement/Survey 3 10
Ordinary works - 120
Security & Safety 3 -
First Aiders 2 -
Total 31 190
Total Skilled and Unskilled Labours 221

Source: PT ITA, PT ITB, PT ITC, 2017

During operations, skilled operators will be required onsite at all times. The total
operational workforce requirements are small and are expected to be limited to 10-15
unskilled labours and 4-5 skilled operators. A breakdown of operational workforce
requirements is provided in Table 3-16.

Table 3-16 Estimated Total and Type of Employment Required During Operation
on Each Site

Total Employees

1
3
1
1
6
1

Site Asset Manager

Operator

CboP O&M Supervisor
Accounts Officer
Security Guards

ESG Coordinator

Total 13
Source: PT ITA, PT ITB, PT ITC, 2017

Labour Accommodation Facility

As explained in Section 2.5.2, a base camp will be provided during the construction
phase for non-local workers. The operational workforce is expected to be housed
within the local community. The project will try to maximize the use of local
manpower to avoid on-site worker camp being required. However, if it is deemed
necessary, the worker accommodation plan will follow IFC/EBRD requirements
regarding worker accommodation.

Water Requirement

Water will be required during construction but will generally be limited to workers’
daily needs, dust suppression and to support equipment installation, noting that
concrete batching will occur offsite. Estimation of water volume required in
construction phase is depicted on Table 3-17.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-38
Table 3-17 Estimated Volume of Water Supply Required During Construction
Phase

Water Water
Items Litre/day per | Requirement | Requirement
unit (itre/day) (m'/day)

Construction workers
(stay overnight)*

20 persons 3000

Construction workers (not

stay overnight)* 201 persons 10050

Water for _—_ concrete
mixing**
Car wash (1 dump truck) 1500

Total 14,797.8
Source:
“Indonesian Standard SNI 03-7065-2005; Guidelines for Plumbing System Planning;
“Indonesian Standard SNI DT 91-0008-2007, Procedures for calculating the unit price of concrete work for the
construction of buildings and housing.

420 m? . 247.8

The estimated volume of water required for the construction phase is +14.80 m?/day.
Drinking water is expected to be delivered to site, while construction water supply
will also be sourced from the existing water distribution line.

Unlike conventional power plants, PV solar farms do not use water in electricity
generation. The main water requirement is for washing of the PV modules and this is
expected to occur twice a year.

Figure 3-32 PV Module Washing

Operations are expected to require approximately 250 m3 for each PV washing.
Pringgabaya site, the project will most likely to have its owned groundwater well
(depth of 100 m), since there is no existing water distribution line near the project site.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-39
3.6.4

3.6.5

3.6.6

3.7

3.7.1

For Selong and Sengkol, water will be sourced from an existing water distribution
line (PDAM). However, the water from PDAM does not flow continuously, the
Selong and Sengkol Project will have to groundwater well as main source of water.

Fuel Requirement and Storage

The onsite fuel requirement during construction phase will be about approximately
600 1 for each site, which will be procured from outlets located close to the project site.
For operation, it is predicted that 150 | fuel will be used per month for each site. For
example, during construction and operation activities, the Project will require the use
of fuel for running the machine equipment i.e. back up of electricity power (diesel
genset) when PLN electricity is shut-off for field office, workers accommodation, and
maintenance workshop.

Batching Plant

A batching plant will be installed at each location for providing ready mix concrete
for PV foundation and other civil work.

Power Requirement

Electricity supply during construction will be tapped from PLN’s existing 20kV line.
An emergency diesel generator will be provided for backup to support construction
only if there is an interruption to the PLN supply.

During operations, power will be provided by the Project (during the daytime)
and/or existing PLN 20kV line. Maximum necessity of electricity is predicted to be
approximately 15 kW.

POLLUTION CONTROL MEASURES

Wastes generated from the construction phase and from various operational activities
will require management to prevent and minimise pollution to the environment.

Air Emissions

Air emissions during construction are predominantly generated by the mobilisation
of equipment and materials during construction and construction activities. The air
emissions generated during construction activities will come from heavy and light
equipment, earthworks activities, and vehicles movement for mobilisation of material
and power generator.

Meanwhile, air emissions during operation activities are generated by the

mobilisation of the workforce, supplies and power generation.

Aside from general vehicle movements, the Project will not be emitting air emissions
during operations.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-40
3.7.2

3.7.3

3.7.4

3.7.5

Greenhouse Gas Emissions

Further to above, Greenhouse Gas (GHG) emissions will largely be limited to the nine
to twelve month construction period, with smaller emissions during the operations
phase from worker transportation to the project and maintenance activities requiring
vehicle use.

Lighting and Visual Amenity

The Project will generate electricity during the day. Night time operations will
introduce some general security and safety lighting. Visually, the Project is within a
low lying area and elevated structures will be limited to single story buildings and
low lying electricity infrastructure, such as the PV modules.

The Project is located at distance range of 120 - 250 m from the nearest surrounding
houses. Glaring has been associated with some solar farms in other countries however
modern PV modules are now coated with anti-reflective substance which
significantly reduces this issue. An example of a typical solar field layout is shown in
Figure 3-33.

Figure 3-33 Typical PV Layout

Noise and Vibration

During construction the main sources of noise and vibration will be generated from
earthmoving works and construction of foundations. However on the whole, solar
farms are generally not associated with noise generation during operations and this
will be the case with this Project.

Sanitary and Runoff Wastewater Management

A septic sewage treatment system will be installed to dispose of domestic wastewater
generated during construction and operation. During operation this is expected to be
housed at the Main Station area.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-41
3.7.6

Domestic wastewater will include runoff from the mess, kitchen and bathroom
facilities.

Other than the above, there will be non-contaminated run-off water from the land
area of the solar farm. This will drain directly to nearby creeks and drainage lines.

Sources of contamination, such as fuel, oil drums and chemicals will be stored in
appropriately bunded areas such that runoff can be captured and stored. This
contaminated runoff will then be managed and disposed of by a licensed waste
contractor.

Solid Waste Management

During construction and operation, solid waste, domestic solid waste, and hazardous
waste will be generated. A waste management system will be implemented on-site to
ensure compliance with the Indonesian waste and hazardous waste storage and
disposal regulations as described in Table 3-18.

Domestic solid wastes such as broken glass, iron and steel, wood, cartons and paper,
etc. will be sorted daily on-site, and reused and recycled where possible. Any solid
waste that cannot be reused or recycled will be collected and transported by a licensed
waste operator to a designated licensed landfill site.

Containers (bins) will be provided on-site to store the domestic solid waste. The
number of bins provided will be adjusted during the construction phase, as needed.
The final disposal location is still to be confirmed as part of the detailed construction
planning.

Broken PV modules will require storage and disposal during operations (and
potentially construction). A PV module typical life is over 20 years. Crystalline silicon
(c-Si) is the major component of the modules hence it is not classified as a hazardous
material, according to Government Regulation No. 74/2001 regarding Management
of Hazardous and Toxic Waste. However, there is the potential for some heavy metal
leaching should disposal to landfill occur however these risks are largely avoided if
appropriate recycling of the modules occurs. Disposal options are summarised in
Table 3-18. Recycling would be of a higher priority but this will depend on the
availability of a recycling facility.

Table 3-18 | Waste Disposal Options

Disassembly/Removal

Component Method

Disposal Method

Equipment

PV Modules Remove panels from | Frame is to be sold directly as
mounting frame through | scrap. The panels are to be
mechanical disassembly recycled at dedicated facilities or
disposed as general waste.

Mounting Structure | Mechanical disassembly. Sold as scrap.
(of PV Modules)

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-42
Component

sembly/Removal

Method

Disposal Method

Transformers,
Switchgear, Inverter,
array boxes,
meteorological
monitor systems and
any other electrical
equipment

De-energize, isolate and
decommission. Any oils (or
fuel) within the equipment
(such as transformer) shall
be pumped out.

Oils are to be handled separately
as per hazardous waste disposal
procedures.

Assess equipment condition and
consider reuse (at other projects)
or resale.

If reuse/resale is not possible,
transport off site to be salvage for
scrap.

Underground Structures

Underground cables | To be excavated and | Sold as scrap or disposed directly.
removed. Ground to be
reinstated after removal.
Components for cable | To be excavated and _| Recycling potential would be
protection (e.g. | removed. Ground to be | dependant on the material. If
casing, concrete | reinstated after removal. recycling is not possible, it is to be
culvert, etc) transorted off-site for disposal.
Building foundations | To be excavated and | All debris and demolition related
(ie. likely to be | removed. Ground to be | waste will be transported off-site

shallow foundations,
such as pad footing)

reinstated after removal.

for disposal.

Piles, supporting the
mounting structure of
the panels

To be mechanically removed
by equipment.

Both screw and driven piles would
most likely be salvaged for scrap
depending on the condition of the
pile after removal.

Septic / Treatment Tank
Treatment unit/tank | Sewerage sludge to be | Sludge to be pumped out and
of the sanitary facility | pumped out prior to disposed in accordance with
removal of treatment unit. applicable regulations.
Plant/tank is to be excavated | The treatment unit is to be
and removed. Ground to be | considered for reuse, _ resale,
reinstated after removal. salvage for scrap or directly
disposed (in order of preference).
Wiring/cabling Manual removal after | Sold as scrap or disposed directly.
(including associated electrical
transmission lines) equipment has been
decommissioned.
Above-ground Structures
Structures (ie. | Demolition. Any  slab-on- | All debris and demolition related
Inverter Building, | grade concrete foundations | waste will be transported off-site
Office and | and support pads will be | for disposal.
Guardhouse) mechanically broken by
eqipment, such as a

jackhammer, and removed
from site.

Access roads, paved
area and _— surface
drainage

Identify
portions/components to be
retained after consultation

with land owner(s).

For the remaining areas, the
granular

base is to be

The aggregate from the granular
base can be considered for
recycling (if such facilities are
available). If not recycled, the
materials will be transported off-
site for disposal.

ENVIRONMENTAL RESOURCES MANAGEMENT

3-43

EQUIS ENERGY
3.7.7

3.8

Component

sembly/Removal
Method

stripped off using
equipment such as a wheel
loader.

Disposal Method

Transmission Poles

All poles within the site are
to be removed. For poles
located outside of the project

The poles will be transported off-
site to be sold as scrap or disposed
off directly.

area, the need for removal
will be based on_ prior
agreement with PLN.

The poles are to be either
fully extracted or excavated,
ensuring any buried portion
is removed.

To be dismantled

Perimeter Fencing

Recycling potential would be
dependent on the material of the
fece (e.g. steel or wood). If
recycling is not possible, it is to be
transported off-site for disposal.

Hazardous Waste

Government Regulation No. 101/2014 regarding hazardous waste management sets
provisions for managing hazardous and toxic wastes, starting from waste generation
to final disposal. According to this regulation, the company that generates the
hazardous waste (e.g. used oil, oily rags and used grease) is required to temporarily
store the waste at the company premises and obtain a permit from the relevant
authority. The permit is known as a hazardous waste temporary storage permit
(locally known as Izin Tempat Penyimpanan Sementara Limbah B3 abbreviated as Izin
TPS-B3). The permit stipulates the requirement of TPS-B3 structure, location and also
provisions for reporting of hazardous waste management to the local government.
Moreover, the hazardous waste must be transported and disposed of by a permitted
waste contractor. The regulation also stipulates that all shipments of hazardous waste
shall be equipped with legal documentation to easily track the movement of
hazardous waste and to prevent undesirable events. According to this regulation, the
hazardous waste contractor shall require a permit from the central government.

Hazardous wastes expected to be generated by the Project during construction and
operation is transformer oil and wastes from the battery control system.

UNPLANNED EVENTS

Solar farms are not typically associated with significant emergency risks however
there is the potential for unplanned events to occur during the construction and
operation of the Project; this includes:

¢ Environmental incidents such as hydrocarbon or chemical spills;
e Vehicle accidents;

¢ Natural disasters such as flooding and fire/explosion; and

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

3-44
3.9

¢ Medical emergencies such as injury, illness, or fatalities.
CURRENT PROJECT STATUS AND SCHEDULE

The Proponents have created a development plan for which it believes that the major
milestones of Lombok Solar Farm can be achieved. This development plan seeks to
achieve financial close on Lombok Solar Farm within 6 months and to complete
construction of the solar project within 12 months (Table 3-19). The EPC company is
expected to be appointed in the third to fourth quarter of 2017. A summary of the
development and construction plan is set out below.

¢ Stage 1: Development involving land, permits, design, tendering and raising bank
debt;

¢ Stage 2: Construction involves the procurement and construction of the project;
and

¢ Stage 3: Operations of the project is expected to be for 20 years with the potential
for this to be longer with leading operations and maintenance.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-45
Table 3-19 Proposed Project Schedule

Description

PPA

Financial Close

NTP and Construction

Testing and Commissioning

COD

Start Operation until 20 years

Source: PT ITA, PT ITB, PT ITC, 2016

ENVIRONMENTAL RESOURCES MANAGEMENT. EQUIS ENERGY
3-46
3.10

PROJECT ORGANISATIONAL STRUCTURE

The structure for construction phase is presented in Figure 3-34. According to the
structure, EHS coordinator of each project company (ITA, ITB and ITC) will report to
EHS manager of sponsor (Equis Energy) for various aspects during the construction
phase. EHS manager of EPC Company will report to EPC project director which is
under construction manager of each project company.

Figure 3-34 Project Organisational Structure for Construction Phase

EHS Manage

Quality
Manager
e
EPC CONTRACTOR 4 hd
[ (Refer to structure Project ‘Community
below) 1 Controller ra (eaeeem, | atiee
HB ccvis receya Energi (Spenser) External Party

ITAITBATC (Project Company)

SI External Party

L. _ 1 T#chnical Support for Construction Manager ITAITBITC (Project Company)

L_ TEPC Contractor Chart

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-47
The organisation structure for the operation phase is shown in Figure 3-35. During
operation, an EHS coordinator role will be implemented by the ESG coordinator of
each project company. ESG coordinator will report to the ESG manager of the sponsor
(Equis Energy).

Figure 3-35 Project Organisational Structure for Operation and Maintenance
Phase

ous cereactee te soar ta
re beer

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
3-48
4.1

4.2

ESHIA SCOPING

OVERVIEW

This ESHIA addresses all the potential environmental and social impacts associated
with the construction and operation of the project, based on available desktop
information and from the site visit.

Currently, there are 3 separate UKL-UPL documents for each site. The UKL-UPL
documents which is in fulfilment of the Indonesian regulation, does not detail the
scoping process. It is important to understand that there are differences in
terminology used, primarily as a result of the different audiences that the UKL-UPL
and ESHIA report are targeted towards.

The ESHIA is prepared to target only the important environmental and social risks
including risks already covered in the UKL-UPL process. In relation to this Project,
this primarily applies to the following:

¢ ESHIA needing to refer to emission and discharge standards established under
the EHS Guidelines;

¢ ESHIA will conduct scoping prior to impact identification;

e Environmental baseline data will be included in the main content while in UKL-
UPL acts as appendix;

¢ More detailed impact assessment expectations of ESHIA;

¢ ESHIA will include Stakeholder Engagement which is not present in UKL-UPL;
and

e ESHIA consideration of cumulative impacts, associated facilities and non-routine
events, which are all not assessed under UKL-UPL.

Based on the level of Project description information, available desktop information,
and site visit, ERM has a reasonable level of confidence regarding the important
environmental and social interactions that have been identified and presented within
this Chapter.

SCOPE OF THE ASSESSMENT

The Project has been subject to an Indonesian Regulatory approval through the local
UKL-UPL process. A certified environmental consultant, assigned by Equis, was
responsible for the UKL-UPL production and environmental permit.

The monitoring requirements contained within the Project's UKL-UPLs have been
incorporated into the framework tables contained in Chapter 11.

Since this is a UKL-UPL process, therefore all impacts generated are generally
identified as insignificant impact. However, due to data and analysis gaps between
UKL-UPL and ESHIA, this Project requires further impact assessment in ESHIA to
address all additional potential impacts.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
4-1
The list of environmental, social and health impacts identified during the UKL-UPL
process is provided at Table 4-1. These have been taken into account as part of the
scoping of impacts for this ESHIA process.

Table 4-1 Impacts Identified in the UKL-UPL

Phase Environmental and Social Components

Community perception (+/-)

Pre-construction
Increase in Land and Building Values (+)

Increase in Employment Opportunity and Community
Income Level (+)

Disturbance to Biodiversity (-)

Decrease in sanitation including solid waste pile (garbage)

Social Jealousy (-)

Social/Security Conflict (-)

Disturbance to the Comfort of Area (-)

Road Infrastructure Damage (-)

Traffic Accident (-)

Increase in People, Goods and Service Traffic (+)
Reduced Air Quality (-)

Increase in Noise (-)

Occupational Health (+)

Construction

Increase in Vibration (-)

Increase in Run Off Volume (-)

Community perception (+/-)

Increase in Employment opportunity and Community
Income Level (+)

Social Jealousy (-)
Social/Security Conflict (-)

Increase in Community Economic Level (+)

Operation Increase in Regional Revenue (+)

Occupational Health (+)

Hydrant & Fire Extinguisher Supplies (+)

Wastewater (-)

Domestic solid waste (-)

Hazardous waste (-)

Post Operation Reduced Community Income Source (-)

Specifically for Pringgabaya Site

Post Operation Air and Noise Quality Restoration (+)

Management and monitoring efforts in the UKL-UPL for the Project has been
incorporated into the ESHIA and must be implemented and reported on every six
months to comply with Indonesian regulations.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
4-2
4.3

SCOPING METHODOLOGY

For this ESHIA study, scoping has been undertaken to identify the potential Area of
Influence for the Project to identify potential interactions between the Project and
resources/receptors in the Area of Influence and the impacts that could result from
these interactions, and to prioritise these impacts in terms of their likely significance.
This stage is intended to ensure that the impact assessment focuses on issues that are
most important decision-making and stakeholder interest.

It is to be noted here that during the period of ESHIA study, Project is in the Planning
and Pre-Construction phase, therefore, the scoping exercise includes all the phases of
the project, i, planning and pre-construction, construction, operation and
maintenance and post-operation into consideration.

The scoping exercise was undertaken on the basis of the information available on the
project and the discussions with the Project team. Potential impacts have been
identified through a systematic process whereby the features and activities (both
planned and unplanned) associated with the operation and post-operation phases of
the Project have been considered with respect to their potential to interact with
resources/receptors. However, social impacts are assessed retrospectively for the
land purchase process during preconstruction phase.

Asa tool for conducting scoping, the various Project features and activities that could
reasonably act as a source of impact were identified, and these have been listed down
the vertical axis of a Potential Interactions Matrix. The resources/receptors relevant
to the Baseline environment have been listed across the horizontal axis of the matrix.
Each resulting cell on the Potential Interactions Matrix thus represents a potential
interaction between a Project activity and a resource/receptor.

Potential impacts have each been classified in one of three categories:

¢ No interaction: where the Project is unlikely to interact with the
resource/ receptor (e.g., wholly terrestrial projects may have no interaction with
the marine environment);

¢ Interaction likely, but not anticipated to be significant: where there is likely to be
an interaction, but the resultant impact is unlikely to change baseline conditions
in an appreciable/ detectable way; and

¢ Interaction: where there is likely to be an interaction, and the resultant impact has
a reasonable potential to cause a significant effect on the resource/receptor.
Potential positive as well as negative interactions were considered during this
process.

The proposed solar Project will involve the key activities during its life cycle which
will include planning and pre-construction, construction, operation and_post-
operation phases as detailed in Section 2.4.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
4-3
4.4

ESHIA SCOPING RESULTS

One of the key results of the Scoping stage is the identification of resources/receptors
that can be significantly impacted by the Project, and development of requirements
for collection of additional Baseline information relevant to these
resources/ receptors.

The completed Potential Interactions Matrix for Project activities and likely impacted
resources/ receptors is presented in Table 4-2. Those cells that are white are ‘scoped
out’ for no further consideration in the ESHIA Process.

Those interactions that are grey are also ‘scoped out’, but the ESHIA report includes
a discussion that presents the evidence base (e.g., past experience, documented data,
etc.) used to justify the basis upon which this decision was made. Those interactions
that are shaded black are retained for further consideration in the ESHIA Process.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
4-4
Table 4-2 Impact Interaction Matrix

Environment Health & Social
Environmental and Social Resources/ Receptors g =
8 &
> a = | £ Bg
= 3 ¢ S| e z 2
cd x
2 3 & |: aye |e] |e
g $ Oo = 8 4 % | § a s
5 & Pa a Pt > Bi 3 c|
Ez aa Re l| se g ¢ 5 ie] y oO
Bo) 8 Es BE|Et| 2) 8 |s >| § |=
EF; zi < Ze ee|Se| | & |Se| #] 8] 2
F) g | # gS B2/38) < | € |S) 2] €] ge
g ig 2 y | 28) s | os |g § % 2
; . % > 5 2 | ask 5 ga/ue] § 3 BS 5 S z
Project Phase and Activity 2 3 & s § 5 iz a A § a fa 8 iS 3 iC) | 3
Dn 4 =I 1 “4 oO Pi O

Land Acquisition
CONSTRUCTION
Mobilisation of labour and equipment

Clearance of vegetation, site grading foundation and drainage works

Establishment of labour camp, batching plant, storage areas for solar PV module parts and other
equipment and construction materials

Upgrading/construction of access roads

Internal road construction

Construction at substation complex

Erection of internal electrical lines inside solar farm site

Solar PV modules erection and installation

Commissioning

Transmission line installation

Demobilisation of construction workforce
OPERATIONS AND MAINTANANCE
Operations of solar power plant and transmission lines

Scheduled maintenance activities (Solar PV Panels cleaning, electrical lines, storage yard)
POST OPERATIONS
Handover of solar farm fa

NON-ROUTINE EVENTS
Spillage of fuel, oil, chemicals and hazardous materials

Fire/explosion

Vehicle accident

Note: The activity-impact interaction matrix has considered one single project component, i.e. the solar farm site.

= Represents “no” interactions is reasonably expected

= Represents interactions reasonably possible but not predicted to lead to significant impacts

) | = Represents interactions reasonably possible with one of the outcomes leading to potential significant impact

ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY
Table 4-3

Project Activities

Identified Interactions and Potential Impacts

Interaction (between Project Activity and

« Land acquisition.

Resource/Receptor)

Change in land use and loss of agricultural
land

Construction

* Mobilisation of labour and equipment

¢ Increased vehicle pressure on roads and
potential disturbance to community
from traffic, noise, vibration and dust.

¢ Potential pressure on goods and
services from influx of labour.

¢ Migrant workers may carry
communicable disease.

¢ Community Health, Safety, and
Security risks from vehicle movements
and presence of labour workforce.

¢ Positive benefits from local
employment and business opportunity.

« Vegetation clearing and grading in
areas designated for solar PV project
(site and transmission line) and
supporting infrastructure.

¢ Ecological changes from removal of
plants and habitat changes.

¢ Disturbance to fauna.

¢ Dust, noise and vibration affecting
background quality.

¢ Changes to topography and alteration
of drainage patterns.

* Construction of temporary structures
such as construction site office, worker
camp, store yard, batching plant;

* Construction/upgradation of access
roads;

¢ Erection of solar PV modules and
associated transformer yard and
permanent site office.

¢ Installation of transmission lines.

¢ Dust, noise and vibration affecting
background quality.

¢ Disturbance to fauna.

« Water use during construction

¢ Decreased water availability from the
water resources of the area due to
consumption of water for carrying out
project activities.

* Demobilisation of construction workers.

¢ Impact on local economy and
employment opportunities
(commissioning of the project
construction)

Operation and maintenance

« Physical presence of transmission line.

¢ Potential risk to birds and bats from
towers and lines.

* Maintenance activities along
transmission line.

¢ May disrupt wildlife and their habitat
especially in vegetation control using
mechanical and chemical method.

Unplanned/Accidental Events

ENVIRONMENTAL RESOURCES MANAGEMENT

EQUIS ENERGY
Project Activities Interaction (between Project Activity and
Resource/Receptor)
Spillage of fuel, oil, chemicals and Decreased soil/ water quality due to
hazardous materials; wastewater release and spills/leaks
Fire/explosion from project activities.

Air quality reduction.
Potential impacts on community health.

Vehicle accident Risk of injury/fatality to
worker/community.

The results of Scoping are used to provide an appropriate level of Environmental and
Social Baseline information (Chapter 5) in order to conduct an informed assessment
of the significance of these potential impacts (Chapter 6).

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
4-7
5.1

5.2

5.2.1

ENVIRONMENTAL AND SOCIAL BASELINE

INTRODUCTION

This Chapter presents information on the environmental and social conditions in the
Project areas and vicinity, focussing on the potential impacts identified from Scoping
from Project activities and interaction with resources and receptors. Where project
activities have been scoped out, no information is given on the baseline conditions
unless required for the Impact Assessment (Chapter 6).

The description of the baseline has the following objectives:

¢ Toidentify the key environmental, socio-economic, cultural and health conditions
in a defined Area of Influence, focusing on the resources/receptors that may be
impacted by the Project;

¢ To describe and, where possible, quantify their characteristics (nature, condition,
quality, extent); and

¢ To inform judgments where possible about the sensitivity, vulnerability and/or
importance of resources/receptors.

AREA OF INFLUENCE

For the purpose of the baseline establishment and impact assessment, an Area of
Influence (Aol) has been identified. This sub section provides an understanding of
the Aol thus identified and the reasons for the same.

Study Area

The study area considered for ESHIA includes an area within 5 km radius from
farthest of solar farm. The study area of 5 km has been selected based on the location
of Project site and its footprint, nature and spatial distribution of potential social and
environmental impacts (based on similar type of projects).

Project footprint Area

The Project Footprint is the area that may reasonably be expected to be physically
touched by Project activities, across all phases. Each solar farm site covers
approximately 9 hectares of land situated in Lombok Timur (Pringgabaya and Selong
Site) and Lombok Tengah Regency (Sengkol Site). Physically, there is no demarcation
or fencing for the Project Site boundary at the moment and hence it is contiguous with
the rest of the area.

The Project Footprint for Project includes land used for solar farm, substation, storage
of materials, site office, access roads, and internal and external transmission lines.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-8
Project Area of Influence (AOI)

The effects of the Project and Project activities on a particular resource or receptor will
have spatial (distance) and temporal (time) dimensions, the scale of which is
dependent on a number of factors. These factors are incorporated in the definition of
the Project’s Area of Influence (Aol).

The Aol considered for the Project with respect to the environmental and social
resources is derived from consideration of the following:

e¢ Environmental parameters: Project site boundary, immediate vicinity, access
road and surroundings, i.e. a study area of approximately 5 km (hereafter
referred to as the Aol) distance from project line has been used to depict these
parameters;

o Air Quality: Dust emissions, fugitive dust -typically up to 100 m from
operations and maintenance area;

o Noise: Noise impact area (defined as the area over which an increase in
environmental noise levels due to the Project can be detected) - typically 1 km
from operations;

o Land environment: The impacts on soil and land- typically up to 100 m from
project foot print area;

o Ecological Environment (Terrestrial and Aquatic): This includes: (a) the
direct footprint of the project comprising the solar farm; (b) The areas
immediately adjacent to the project footprint within which a zone of ecological
disturbance is created through increased dust, human presence and project
related activities (e.g., trampling, transportation activities).;

¢ Social and Cultural: The project footprint for each site is limited to 1 village/sub-
district (3 villages in total), which lie within the study area of 5 km for each site.
This is taken as the area of influence, as social impacts largely remained confined
to these villages.

Core and Buffer Zone

This Aol is in turn, divided into a core and buffer zone. This division of the Aol into
two zones is based on the understanding that the majority of the impacts from the
project (during the mobilisation , construction, operations and decommission phase)
would be contained within a 1 km radius from the Project Footprint in terms of spread
and intensity, with the buffer zone appearing to have limited interaction with the
Project.

Area of Influence Maps presented in Annex B.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-9
5.3

5.3.1

5.3.2

ENVIRONMENTAL CHARACTERISTICS
Environmental Data Sources

The baseline conditions within the Project area have been characterized based on a
consideration of secondary data from published sources, baseline data collected
during preparation of the UKL-UPL by Universitas Mataram, and scoping site visit
by ERM conducted on 25-28 July 2017.

The following secondary information sources were drawn on throughout the
environmental baseline chapter:
e IUCN Red List;
¢ Government Regulation of Indonesia Number 7 Year 1999;
e UKL-UPL baseline data, which include:
- Climate (secondary data);
- Topography (secondary data); and
- Terrestrial biodiversity (primary data)

¢ Field observations during the ERM site visit.
Climate

Lombok Tengah Regency is a regency of Nusa Tenggara Barat Province which is
located between 116° - 117° E and 8° - 9° S. Lombok Timur Regency area is 2,679.88
km? consist of terrestrial area of 1,605.55 km? (59.91%) and sea area of 1,074.33 km?
(40.09%), have a tropical climate.

Typically there is a wet season in the Lombok Tengah Regency from November to
April. In Pringgabaya, Selong and Sengkol, September is the driest month with
precipitation at 8mm, 5 mm, and 14 mm respectively, whereas in January, the
precipitation reaches its peak at an average of 200 mm, 254 mm, and 302 mm
respectively. Table 5-1 describes average monthly rainfall at Pringgabaya, Selong,
and Sengkol sites during the year.

Table 5-1 Average Monthly Rainfall

ation (mm)

Pringgabaya

Selong

Sengkol

Source: FS Study, 2016.

Air temperature is relatively constant throughout the year, with a typical 3 °C range
in the average high temperature during the year, and average low temperatures

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-10
5.3.3

5.3.4

recorded for the region. The average air temperature for the year in Lombok Timur
Regency is 27.0°C (Figure 5-1).

Due to limited data available from UKL-UPL, climate section only describes average
monthly rainfall of Lombok Tengah Regency and average monthly temperature of
Lombok Timur Regency.

Figure 5-1 Average Temperature in Lombok Timur Regency

22 2z

june

® Average High Temp ("c)_ -* Average Low Temp (°c)
Source: FS Study, 2016.

Topography

The site topography in Pringgabaya and Selong is generally flat. The altitude of
Pringgabaya sites is 730 meters above mean sea level (msl), whereas Selong site is 190
meters above mean sea level (msl). Both sites can be classified as simple terrain. It is
shown that both sites have a high elevation from North to South with maximum slope
of 4.7%. The site also has a high elevation from West to East with a maximum slope
of 7.5%.

In Sengkol Site, the topography is mostly flat with some terraced area. The terraced
landscape was not found to have irrigation function. The altitude of the sites is 90
meters above mean sea level (msl). The PV area in Sengkol can also be classified as
simple terrain. It is shown that the site has a high elevation from North to South with
maximum slope of 2.0%. The site also has a high elevation from West to East with a
maximum slope of 1.9%.

Soil Conditions

According to National Land Agency of Lombok Tengah Regency, the soil types in
Lombok Tengah Regency are described in Table 5-2.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5.3.5

Table 5-2 Soil Type in Lombok Tengah Regency
Soil Type

Alluvial

Area (Ha)

2,414

Percentage

Grey Regosol

26,416

Brown Regosol

7,222

Brown Forest Soil

9,150

Dark Grey Grumosol

30,771

Dark Grey Grumosol Complex, Mediterranean Brown
Lithosol

6,494

Brown Mediterranean Complex, Brown Regosol, and
Lithosol

38,372

Total
Source: National Land Agency of Lombok Tengah Regency, 2016
Hydrology, Drainage and Water Quality

Pringgabaya Site

120,839

Pringgabaya site is adjacent to a creek which is filled with river water during rainy
season; the creek was dry by the time of the site visit in the end of July 2017 (Figure
5-2). This creek crosses a village road which will be used as access for the mobilisation

of equipment and material.

Figure 5-2 Creek Adjacent to Pringgabaya Site

Source: ERM Site Visit, 25-28 July 2017

ENVIRONMENTAL RESOURCES MANAGEMENT
5-12

QUIS ENERGY
Figure 5-3 Creek Passing Village Road

Source: ERM Site Visit, 25-28 July 2017
It is understood that local communities rely on groundwater wells (+100 m depth)
owned by Pringgabaya Utara Village, which is located approximately 100-200 m from
the site.

Selong Site

The nearest river is located approximately 200 m from residential area in Geres Sub-
District. Most of the communities use water from local water company (PDAM),
however sometimes the water does not flow continuously. Therefore, most of the
houses have a water tank to collect water from Belimbing River which is streamed
through a channel.

Sengkol Site

A watercourse is located in the northern boundary of the site (Figure 5-4). During the
site visit in July 2017, this watercourse was filled with water but there was no visible
flow.

Figure 5-4 Natural Watercourse near Sengkol Site

There is a man-made pond located within the area of the Sengkol site which is only
filled with water in rainy season (Figure 5-5). It is within the boundary of private
property of one of the landowners that was acquired for the Project.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-13
Figure 5-5 Water Pond in Sengkol Site

In addition, the water quality data has been obtained from the document established
by the Environmental Agency of Nusa Tenggara Barat province titled Informasi
Kinerja Pengelolaan Lingkungan Hidup Daerah Provinsi NTB (Environmental
Management Performance of NTB Province) dated 2016. According to this document,
the government of NTB has conducted environmental monitoring to following rivers;
Ancar, Dodokan, Babak, Brang Biji, Sori Padolo, Rabaluju, Meninting and Moyo
Rivers located in Lombok Island. The sampling has been conducted on February,
March, May and November 2016. The water quality parameter used for the testing
has referred to the Government Regulation No. 82 of 2001 regarding the Water
Quality Management and Water Pollution Control.

Based on the sampling result it is concluded that some rivers are considered as
moderately polluted as some parameters tested exceeded the established threshold.
The exceeded parameter comprises of TSS, BOD, COD, DO, Nitrate, Chloride and
Zinc. It is suspected that the exceedance is caused by the domestic waste and domestic
wastewater. It is quite common in Lombok Island that the private and public toilets
are not equipped with septic tank. Domestic waste is also observed to be improperly
managed as the people sometimes throw the waste to the river.

Figure 5-6 — Jangkok River at Mataram, some garbage observed filling the river

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-14
5.3.6

5.3.7

Air Quality

Based on the Informasi Kinerja Pengelolaan Lingkungan Hidup Daerah Provinsi NTB
(Environmental Management Performance of NTB Province) dated 2016, the result of
air quality sampling conducted at East Lombok regency and Central Lombok
Regency are shown on the below table.

Table 5-3 Air Quality Sampling Result at Central and East Lombok

Parameter Threshold Center East
limit as Lombok Lombok
perGRno| Regency Regency
41/1999
Dust (TSP) ug/Nm3 - 2.28 143
Pb ug/NM3 - <0.2 <0.2
so2 ug/Nm3 900 <1 <1
co ug/NM3 30,000 <1 <1
NO2 ug/Nm3 400 <1 <1
NO ug/NM3 - <1 <1
NOx ug/Nm3 - <1 <1
co2 % - <0.1 <0.1
02 % - 20.9 20.9
Ambient °C - 29 30
temperature
Gas °C - 30 31
Temperature
Noise dB 55 59.8 58.5

Source: Informasi Kinerja Pengelolaan Lingkungan Hidup Daerah Provinsi NTB, 2016

Based on the table above, it can be concluded that the air quality within the two
regencies is considered in a good condition as no parameter exceeds the threshold.
However, based on the site observation at Pringgabaya site, it is understood that some
stone crushers are operating close to the site area. This can be a source of dust which
can affect the workers’ health during construction and operation as well as affecting
the solar panel efficiency. It is recommended to take some representative sampling
points to further assess the air quality, especially at the area that is close to the stone
crusher - at the southern part of the site.

Biodiversity and Ecosystem Services

A flora/fauna survey was undertaken in 2016 by Universitas Mataram for all 3 sites.
The survey consisted of a site walkover to confirm vegetation and likely habitats
within the site while interviews with the local community were also conducted.
Opportunistic observations of bird species and other fauna were also conducted. The
data are reported in the UKL-PL as species lists, with no information provided on
distribution in relation to the Project sites or seasonality. The UKL-UPL report also
does not provide the survey (transect) location, coordinates, and survey maps.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-15
Using this information, ERM has completed additional desktop research in order to
confirm species status according to Indonesian applicable regulation and IUCN Red
List.

The site has been subject to past clearing and disturbance to support agricultural;
hence there is limited natural habitat in the site. No significant flora or fauna values
were identified on the site refers to available documents.

Flora and Vegetation
Pringgabaya Site

Based on the UKL-UPL document, ERM’s site visit, and Google Earth imagery
interpretation, the Pringgabaya Solar Farm and transmission line are located in a
cultivated (dryland agriculture) area and categorised as Modified Habitat. This field
condition is similar with the land cover map provided by MoEF in 2016 as described
in Section 3.2. Corn and other dryland farming are the main products of this area. The
farmers also cultivate other plants such as teak, tamarind, neem tree, and various
fruits trees, with other tree species used as hedgerows and protection of the riverside
area.

A flora survey in Pringgabaya site was conducted in April 2016. The result shows that
project area is dominated by agricultural plants and some natural-grow wild plants.
Seventeen flora species were identified in and around the project site. There are 12
cultivated plants and 5 other species are defined as wild plants that spread
throughout Indonesia. Some wild plants were deliberately left due to their benefits
for farmers like Doub Palm. Flora species found in the Project area and surrounding
area are described in Table 5-4.

Table 5-4 Flora Species in Pringgabaya Site

Local Name Latin Name IUCN Government Abundance/
Red List | Regulation No.7 Condition
Year 1999

Tamarind* Tamarindus indica

Banten* Aphanamixis grandifolia

Morning Merremia sp.
Glory

Dope Bauhinia sp.

Corn* Zea mays L.

Teak* Tectona grandis

Jarak tangan* | Ervatamia sphaerocarpa

Moringa* Moringa oleifera

Soapberry Schleichera oleosa

Kemiri* Canarium commune L.
Doub Palm Borassus flabellifer

Neem Tree* Azadirachta indica

Pelas Saripelus asper

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-16
Local Name Latin Name IUCN Government Abundance/

Red List | Regulation No.7 Condition

Year 1999
Scutch grass Cynodon dactylon - - +
Cassava* Manihot utilissima Pohl. - - ++
Sugar Apple* | Annona squamosa L. +++
Sesame’ Sesamum indicum L. - - +

Source: UKL-UPL Pringgabaya, 2017

Note:
* = Cultivated plants

+ =Few (1-5 plants)

++ = Moderate (6-10 plants)
+++ = Dominant (> 10 plants)

Based on species list above, there is no endemic flora species identified and no flora
species defined as significant conserved species according to IUCN Red List and
Government Regulation No. 27 Year 1999.

Scutch grass (Cynodon dactylon) was also recorded as an invasive species. Considering
that the project area is agricultural area and there are various livestock, this species is
commonly found in the project location and mainly used for various purposes such
as for livestock feed, anchoring erosion and medicinal plant.

Selong Site

The Selong Solar Farm is located in a cultivated area and categorised as Modified
Habitat. This condition was confirmed by ERM during the site visit in July 2017 and
based on Google Earth Imagery interpretation. The proposed site for the solar farm
area is predominantly dryland agricultural area with corn and other dryland farm as
the main products. The farmers also cultivate other plants such as teak, tamarind,
neem tree and various fruits trees, with other tree species used as hedgerows and
protection of the riverside area.

The transmission line route will cross coconut plantation and settlement areas such
as Kelayu, Sekarteja, and Geres Village. The coconut plantation and settlement area
are also being categorised as modified habitat.

Referring to the land cover map provided by MoEF in 2016. The modified habitat
where the project is located is categorised as dryland agricultural, plantation and
settlement area. Dryland agriculture is the predominant land cover in the Solar Farm
area and coconut plantation is the predominant vegetation in the area crossed by
transmission line.

A flora and fauna survey at the Selong site was conducted in December 2016. The
result shows that project area is dominated by agricultural plants and some natural
grow wild plants. Nine flora species were identified in and around the site with three
cultivated plants and six wild plants that are commonly spread throughout
Indonesia. Flora species local and names are described in Table 5-5.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-17
Table 5-5 Flora Species in Selong Site

Local Name Latin Name IUCN Government Abundance/
Red List | Regulation No.7 | Condition
Year 1999
Banten Aphanamixis grandifolia - - +++
Flat Acacia abyssinica - - +
Top Acacia
Soapberry Schleichera oleosa - - ++
Coconut* Cocos nucifera - - +++
Neem Tree* | Azadirachta indica - - +t+
Scutch grass | Cynodon dactylon - - +
Pandan Pandanus odoratissimus - - ++
Cassava* Manihot utilissima Pohl. - - +t+
Sugar Annona squamosa L. - - +++
Apple*

Source: UKL-UPL Selong

Note:
* = Cultivated plants

+ = Few (1-5 plants)

++ = Moderate (6-10 plants)
+++ = Dominant (> 10 plants)

Based on the species list above, there is no endemic flora species and no significant
conserved flora species according to IUCN Red List and Government Regulation Ne
7 Year 1999.

As per the Pringgabaya Site, Scutch grass (Cynodon dactylon) was also recorded as an
invasive species at Selong.

Sengkol Site

The Sengkol Solar Farm and transmission line sites are also located in a cultivate
area and categorised as Modified Habitat. The solar farm area is mostly occupied by
paddy fields that rely on heavily on rain for planting. Outside the paddy planting
time, the land is planted with other types of crops such, corn, beans, cassava an
tobacco. The transmission line route also crosses a settlement area in Senggol Village
with yard vegetation and paddy field as vegetation types.

Refers to landcover map (Figure 3-12) provided by MoEF in 2016, the solar farm area
is categorised as paddy field. The transmission line will cross paddy fields, drylan
agricultural area, and part plantation areas.

A flora and fauna survey in Sengkol site was conducted in December 2016. The result
shows that the project area is dominated by agricultural plants and some natural
grow wild plants. A total of 19 flora species were identified in and around the site.
From the 19 species, 9 total vegetation species were identified. Flora species are
described in Table 5-6.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-18
Table 5-6 Flora Species in Sengkol Site

Local Name Latin Name IUCN Government Abundance/
Red List | Regulation No.7 | Condition
Year 1999

Asian Rice* Oryza sativa L.

Banten* Aphanamixis grandifolia

Cashew* Anacardium occidentale

Corn* Zea mays L.

Cowpea* Vigna sinensis (L.)

Elephant Pennisetum
Grass* purpureum Schumacher

Flat Top Acacia | Acacia abyssinica

Goa Bean* Psophocarpus
tetragonolobus De.

Guava* Psidium guajava

Kapok Ceiba pentandra

Mango* Mangifera indica

Morning Glory | Merremia sp.

Mung Bean* Phaseolus radiatus L.

Nut Grass Cyperus rotundus

Timus Protium javanicum

Tobacco* Nicotiana tabacum L.

Turkey Berry Solanum torvum Swartz
Ubi Kayu* Manihot utilissima Pohl.

Vegetable Sesbania grandiflora Pers

Hummingbird*
Source: UKL-UPL Sengkol
Note:

= Cultivated plants

+++ = Dominant (> 10 plants)

Based on the table above, four species were identified as cultivated trees species, i.e.
mango, guava, cashew, and the vegetable hummingbird. The vegetable
hummingbird (or Timus) is the predominant cultivated trees species found in the
study area. This tree has an important role in supporting soil fertility and livestock
feed. Furthermore, the vegetable hummingbird grows relatively faster than other
trees. The tree stem can be used for house construction materials and fuel.

The remaining 5 tree species are wild plants beneficial for the community such as
Kapok (Ceiba pentandra) that produces cotton material for mattress or pillows.

Based on the species list above, there is no endemic flora species and no significant
conserved flora species according to IUCN Red List and Government Regulation Ne
7 Year 1999.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-19
Referring to the Global Invasive Species Database (GISD), Nut Grass (Cyperus
rotundus) is listed as invasive species. This species is commonly found in the project
site and has been identified as a weed in Indonesia for agricultural area. Furthermore,
this species is also beneficial for humans used as medicinal plants, livestock feed, and
as soil stabiliser.

Fauna
Pringgabaya Site

Fauna field observations in April 2016 was limited only to mammals, birds,
herpetofauna (reptiles and amphibians), and insect. Observation results showed at
least 45 fauna species were identified in the project site and surrounding areas. Table
5-7 described about observed fauna species in and around the site.

Table 5-7 Fauna Species in Pringgabaya Site

Local Name Latin Name Government Abundance/
Regulation No. Condition
7 Year 1999

Arthropode
Belalang pohon Petanga sp.

Long-horned Tettigoniidae
meadow

True Bugs Hemiptera

Praying mantis Mantis sp.

Four-spotted chaser | L. quarrimaculata

Steam glory C. neurobasis
Dragonfly M. magnifica M
Cricket Gryllidae

Small tortoiseshell | Aglais urticae

Honey Bee Apis ceira

Common wasp Vespa sylvestris

Tonggeret Cryptotympnus accuta

Rang-rang O. samaradigna

Ant Dolichoderus sp.

Broad Headed Bugs | Alydus sp.

Reptiles

Monitor lizard Varanus sp Protected (for
some species)

Flat-tailed house Cosymbotus platyurus
gecko

Lizard Mabouya multifasciata

Gecko Geyco sp.

Cobra Naja sp.

Aves

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

5-20
Local Name Latin Name Government Abundance/

Regulation No. Condition
7 Year 1999

White-headed. Lonchura maja LC ++
munia

Eurasian Tree Passer montanus LC ++
Sparrow

Long-tailed shrike Lanius schach LC ++
Lesser coucal Centropus bengalensis LC ++
Paddybird Lanchura sp. - +++
Starling Sturnus sp. - +++
White-eye Zosterops sp. - +++
Asian house-martin | Delicon dasypus LC +++
Water rail Rallus aquaticus LC +
King Quail Coturnix chinensis - +
Zebra Dove Geopelia striata LC +++
Mountain white- Zosterops montanus LC +++
eye

Red avadavat Amandava LC ++
Spotted turtle-dove | Streptopelia chinensis LC ++
Island collared- Streptopelia bitorquata LC ++
dove

Oriental white-eye | Zosterops palpebrosus LC +++
Sriti/walet Collocalia sp. LC ++
Mammals

Dogs Canis lupus familiaris - +++
Fruit Bats (Flying Pteropus sp. - ++
fox)

Goat Capra hircus - +++
Bats Chiroptera sp. - ++
Cats Felis domistica - +
Banded linsang Prionodon linsang* Lc Protected Rare
Cow Bos taurus - +++
Rats Rattus sp. - +++

Note: LC = Least Concern

Given the Pringgabaya site is located in a modified habitat with agricultural area as
the predominant vegetation type, fauna in this area have adapted to human activities.

No endemic species are found in the area. All species listed have spread quite widely
in Indonesia, especially in agricultural areas.

According to IUCN Red List, no significant conserved fauna species are identified.
However according to Government Regulation No 7 Year 1999, one species is
classified as a protected species i.e. Banded linsang (Priodon linsang). Lizard (Varanus

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-21
sp) species from Varanus genus found in the project site has potential to be regarded
as protected species based on Indonesia regulations.

Selong Site

Field observations on the presence of fauna were conducted in December 2016 limited
to mammals, birds, herpetofauna (reptiles and amphibians) and insects. Observations
suggest there are at least 28 fauna species in the project and surrounding areas (Table
5-8).

Table 5-8 Fauna Species in Selong Site

Local Name Latin Name Government Abundance/
Regulation No. Condition
7 Year 1999

Arthropode

True Bugs Hemiptera

Praying mantis Mantis sp.

Four-spotted chaser | L. quarrimaculata

Cricket Gryllidae

Honey Bee Apis ceira

Common wasp Vespa sylvestris

Rang-rang O. samaradigna

Ant Dolichoderus sp.
Broad Headed Bugs | Alydus sp.
Reptiles

Monitor lizard Varanus sp Protected (for
some species)

Lizard Mabouya multifasciata

Gecko Geyco sp.

Cobra Naja sp.

Aves

White-headed. Lonchura maja
munia

Eurasian Tree Passer montanus
Sparrow

Lesser coucal Centropus bengalensis
Paddybird Lanchura sp.

Starling Sturnus sp.

Eye-girdle Zosterops sp.

Asian house-martin | Delicon dasypus

Red avadavat Amandava amandava

Swift Collocalia sp.

Mammals

Dogs Canis lupus familiaris

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-22
Local Name Latin Name Government Abundance/
Regulation No. Condition
7 Year 1999

Fruit Bats (Flying Pteropus sp.
fox)

Goat Capra hircus

Bats Chiroptera sp.

Cow Bos taurus

Rats Rattus sp.

Note: LC = Least Concern

Based on the species list above, no endemic species were found in the survey area. All
species listed are spread quite widely in Indonesia, especially in dry land agricultural
areas and also have good adaptation in this area.

No fauna species are listed as protected species under Government Regulation No 7
Year 1999 or under the IUCN Red List. Lizard from Varanus genus that found in the
project location during UKL-UPL field observation is potentially a protected species,
because some species from Varanus genus (lizard) are classified as protected species
based on Indonesia regulation.

Sengkol Site

The following Table 5-9 describes observed fauna species in and around the site as
reported in the UKL-UPL based on observation in December 2016.

Table 5-9 Fauna Species in Sengkol Site

Local Name Latin Name Government Abundance/
Regulation No. Condition
7 Year 1999

Arthropode

True Bugs Oxya chinensis

Praying mantis Mantis sp.

Four-spotted chaser | L. quarrimaculata

Cricket Gryllus bimaculatus

Honey Bee Apis ceira

Spiders Argipe sp.

Atlas moth Attacus sp

Common wasp Vesva sylveseris

Rang-rang O. samaradigna

Ant Dolichoderus sp.

Broad Headed Bugs | Alydus sp.

Reptiles

Varanus sp. Protected (for

Monitor Lizard
some species)

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-23
Local Name

Latin Name

Government

Regulation No.
7 Year 1999

Abundance/
Condition

Lizard Mabouya multifasciata +t+
Gecko Geyco sp. ++
Cobra Naja sp. ++
Whip snake Ahaetulla sp

Aves

Chicken Gallus domesticus +4+
Chicken (broiler) Gallus domesticus +++
White-headed. Lonchura maja LC ++
munia

Muscovy duck Cairina moschata LC ++
Eurasian Tree Passer montanus LC ++
Sparrow

Lesser coucal Centropus bengolensis ++
Paddybird Lanchura sp. +4+
Starling Sturnus sp. +4+
eye-girdle Zosterops sp. +4+
Asian house-martin | Delicon dasypus +44
Red avadavat Amandava LC ++
Swift Collocalia sp. ++
Mammals

Dogs Canis lupus familiaris +4+
Goat Capra hircus ++
Bats Chiroptera sp. +4+
Horse Equus caballus ++
House Cat Felis catus ++
Cow Bos taurus ++
Rats Rattus sp. ++

Note: LC = Least Concern

All species that recorded in the sengkol project and surrounding area is the common

species in cultivated area and no endemic species was identified. In this site also no

species that identified as species of concern (endangered or critically endangered)
Based on IUCN Red List. However, Monitor lizard (Varanus Sp) which observed in
this area potentially listed as protected species under Government Regulation No 7

Year 1999.

Species of Concern

a. Banded Linsang (Prionodon linsang)

ENVIRONMENTAL RESOURCES MANAGEMENT

5-24

QUIS ENERGY
5.3.8

The presence of the Banded Linsang has been recorded in the fauna survey for the
Pringgabaya site. This species is listed as Least Concern in IUCN Red List of
Threatened Species.; however, it is protected by Indonesian Government Law
(Peraturan Pemerintah) No 7 Year 1999 and listed under Appendix II of CITES. Since
it is being protected by the Government of Indonesia, mitigation measures will be
explained in Section 6.3.6.

b. Monitor Lizard (Varanus Sp)

In all three solar farm areas Monitor lizard (Varanus Sp) was identified. Although the
species level was not identified, there are several species that are protected under
Government Regulation No 7 Year 1999; namely Borneo monitor (Varanus borneensis),
Gould's monitor (Varanus gouldi), Mangrove monitor (Varanus indicus), Komodo
(Varanus komodoensis), Clouded monitor (Varanus nebulosus), (Varanus prasinus),
Tomor monitor (Varanus timorensis), and Togian Monitor (Varanus fogianus). Current
data does not enable it to be determined whether the species identified in the surveys
is one of these species.

c. Bats (Chiroptera Sp)

Bats (Chiroptera sp.) were recorded at all three project locations but only identified to
the Genus level. Referring to species distribution from the IUCN Red List, 3
Chiroptera species listed as Vulnerable species have the potential to be found in the
project area, namely Sunda Fruit Bat® (Acerodon mackloti), Flores Woolly Bat?
(Kerivoula flora), Javan Tailless Fruit Bat’ (Megaerops kusnotoi). It is not known whether
these are actually present in the project locations.

Legally Protected Area and International Recognised Areas

The project sites are located in areas that have been developed as agricultural land.
The areas have been established as Other Use (APL) refers to the forestry status which
means it can be converted for Project activities. There is no protected area, protected
forest or conservation forest directly within or near to the Project locations. Baseline
study on air quality, noise, and water quality were not conducted by UKL-UPL
consultant because those baseline data are not required for UKL-UPL process.
However, a secondary data/ information has been obtained to cover the air and water
quality aspect. The data published by the Environmental Agency of Nusa Tenggara
Barat province titled “Environmental Management Performance of Nusa Tenggara
Barat Province”, published in 2016 is used for the project baseline data/information.

Lombok Island has a large area of Mount Rinjani as National Park and Protection
Forest. Internationally, Mount Rinjani area (National Park and Protection Forest) is
established as Important Birds Area (IBA) ° and Key Biodiversity Area (KBA) 1°.

6 http:/ / dx.doi,org/10,2305/TUCN.UK.2016-1,RLTS.1142A21989107.en
7 http://dx.doi.org/10.2305/TUCN.UK.2008.RLTS.T10973A3232793.en
8 http:/ /dx.doi.org/10.2305/TUCN.UK.2008.RLTS.T12945A3400651.en
9° http:/ /datazone.birdlife.org/site/mapsearch

1 http:/ / www keybiodiversityareas.org/site/mapsearch

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-25
The IBA criteria for Rinjani area Global Threatened species (A1) dan restricted range
species A2. At least Rinjani have 3 global threatened species which trigger this area
as IBA, namely Green Pigeon (Treron floris), Yellow-crested Cockatoo (Cacatua
sulphurea) Chestnut-backed Thrush (Zoothera dohertyi). Rinjani also have the Lombok
cross frog (Oreophryne monticola) as endemic species of Lombok island and Bali Island.
This frog species covers less than 5,000 km? which triggers the IBA area for Criteria
A2 and listed as endangered species based on IUCN Red List

Lombok Island also has other protected forests especially in the southern part of the
island (Figure 5-8). However Mount Rinjani and other protected areas are located at
a considerable distance from the project area. The Mont Rinjani National park is
located 5-6 km from the Pringgabaya site, 17 km from the Selong site and 30 km from
Sengkol Site. The Pringgabaya site is the closest site to the Mount Rinjani forest area,
around 5 km north of the project area.

Given the considerable distance between the project location and the Rinjani National
Park area bird biodiversity in Rinjani Area will not be affected by any Project
activities.

Based on the migratory route by Burung Nusantara, there are no migratory areas
close to the project location. The closest area of migratory birds includes the Lombok
strait that lies between the Lombok and Bali islands (Figure 5-7). Key species include
Swinhoe’s and Matsudaira’s Petrel, Streaked Shearwater and Christmas Island
Frigatebird. The migration season occurs during August to October and March to
May. Based on the UKL-UPL document, no migratory species were identified in the
three project areas.

Figure 5-7 Migration Route in Indonesia

Source: Burung Nusantara - http:/ /burung-nusantara.org/network/burung-laut-indonesia/

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-26
Figure 5-8 Protected Areas in Lombok Island

\

Lombok Uta 9
7 y ENVIRONMENTAL AND SOCIAL HEALTH IMPACT ASSESSMENT

(ESHIA)
‘SOLAR FARM PROJECT AND 20-KV TRANSMISSION LINE
IN PRINGGABAYA, SELONG AND SENGKOL
NUSA TENGGARA BARAT PROVINCE, INDONESIA

PROTECTED AREA
AROUND PROJECT LOCATION

q ; is Protection Forest Boundary
Lombok Timur Regency Conservation Forest Boundary
WN S Transmission Line
‘Solar Farm Aree

Name of Protected Ares:

Mont Rina Nationa Pork Marsabonge Forest Gp
Risjs Tu Protects Bard

Rin Bart Protctin Forest

Tasturn Protie Forest

Kelp vk Pond 26

Petal Proton Forest

Gong Protest Fest

ovat Protect Forest

Gong Sok Protein Fst 3

Note:
“Tris map ts nat an oficial retrence to acmintratve boundaries.
there isa mistake, the reference iste oficial man

‘whieh issued by Indonesia Goverment

=NTB Adirinistraion Map, NTB Provinos.
“RFP EsHis Study for Lomoox Sola Farm Project Redaya Energy. 2017
“indicatve moratorium Map Rev XL 2016. Minty of Enwroneinet end Forestry

EQUIS ENERGY

ENVIRONMENTAL RESOURCES MANAGEMENT
5-27
5.4

5.4.1

5.4.2

SOCIAL BASELINE
Scope of Baseline Study

The following sections present the description of social and health conditions within
the Project area. Information presented in this report has been obtained from
published documentation available, confirmed with key informant interviews and
field observations by the ESHIA team. The findings presented in this chapter will be
used as a baseline to assess the potential impacts of the Project on social and health
aspects and also to prepare necessary mitigation measures.

Social Data Sources
Secondary Data

A desktop review was initiated to obtain information about the community social
baseline conditions in the Project area. The following documents were collected and
reviewed prior to undertaking the data collection:

e 2017 UKL-UPL Sengkol, 2017 UKL-UPL Selong, Pringgabaya Permit, Selong
Permit and Sengkol Permit;

¢ Notes of Public Consultation at Pringgabaya Utara Village office, 4 June 2016;
¢ Notes of Inspection of UKL-UPL Sengkol conducted on 27 July 2017;

¢ Notes of Public Consultation on project socialization of Selong Solar Project
conducted at Geres Village on 6' July 2017;

¢ Published documentation on demography, health, regional and local economics
and livelihoods, employment, the use of natural resources, and socio-cultural of
the area as follows:

— West Nusa Tenggara Province in Figures, 2017
— Lombok Tengah Regency in Figures, 2017

— Lombok Timur Regency in Figures, 2017

- Pringgabaya District in Figures, 2016

— Pujut District in Figures, 2016

— Labuhan Haji in Figures, 2016

— Pringgabaya Village Profile, 2017

— Geres Village Population Data, 2016

— Sengkol Village Profile, 2016

e Published online news:

— Wikipedia regarding Sasak Tribe

—  http://DataResmi.web.id/

—  http://www.ntbprov.go.id/

—  http://www.lomboktimurkab.go.id/
—  http://www.bnp2tki.go.id/

— Pokja AMPL Website.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-28
Key Informant Interviews

Key informant interviews were conducted by two ERM consultants between July 25th
and 28th 2017 to gather social baseline information. The information gathered from
the key informants and stakeholders and discussed topics is listed in Table 5-10.

For each site, ERM interviewed the village heads and midwifes, as well as land

owners (except for Sengkol since identification of land owners was still underway).
Particularly in Sengkol, by the time of ERM visit, the Project Proponent has not
conducted socialization with the nearby community so it was suggested to avoid

intense discussion with the communities to avoid disturbance to the LAQ process.

During the interview with the land owner in Pringgabaya, female members of the

family were present however did not involve in the discussion. No interview with

female family members of the affected persons in Selong and Sengkol was conducted.

Table 5-10

Key Informant

Head of Integrated Licensing
Service Agency of Lombok Timur

Key Informant Interviews

Issues Discussed

Projects’ permit approval, perception towards the
Projects, hopes and concerns regarding the Project.

Village head of Pringgabaya Utara

Socio-economic condition of the village, social and
cultural arrangements, knowledge about the project,
concerns and expectations related to the project.

Midwife of Pringgabaya Utara
Village

There was no available data on health profile of
Sengkol Village. However the midwife of the village
indicated that influenza was the most common
disease in the village.

Land owner of Pringgabaya Site

Information related to the land acquisition process,
compensation payment, income — generating
activities, knowledge about the project, hope and
concern.

Village Head of Geres Barat

Socio-economic condition of the village, social and
cultural arrangements, knowledge about the project,
concerns and expectations related to the project.

Midwife of Geres Barat Village

There was no available data on the health profile of
Geres Barat village However the midwife of the
village indicated that influenza was the most
common disease in the village.

Land owner of access road in Selong
Site

Information related to the land acquisition process,
compensation payment, income generating
activities, knowledge about the project, hope and
concern.

Village head of Sengkol

Socio-economic condition of the village, social and
cultural arrangements, knowledge about the project,
concerns and expectations related to the project.

Midwife of Sengkol Village

Health profile of Sengkol Village; top ten diseases
recorded in Sengkol village within 2017 first
semester were febris, typhoid, gastritis, urinary tract
infection, diarrhoea, hypertension, stroke, asthma
and tuberculosis.

ENVIRONMENTAL RESOURCES MANAGEMENT

QUIS ENERGY
5-29
5.4.3

Key Informant Issues Discussed

Department of Environment of | Environmental impact of the Project, permits
Lombok Tengah requirement and process.

Land acquisition team on site Information related to the land acquisition process.

Source: Primary Data Gathering, 2017

Field Observations

Field observations were carried out during the ERM survey covering the following
aspects:

¢ Proposed land in Sengkol, Pringgabaya, and Selong Village;

¢ Nearby community to the Project locations;

¢ Health facilities in each of the village;

¢ Village government facilities;

¢ Public transportation services and infrastructure;

¢ Kayangan Port; and

¢ Economic facilities and infrastructures.
Social Setting
Pringgabaya Utara and Geres Villages

Pringgabaya Utara Village (part of Pringgabaya District) and Geres (part of Labuhan
Haji District); both are located in the Regency of Lombok Timur.

Lombok Timur Regency, Pringgabaya District has 13,620 hectares consists of paddy
fields (2,397 hectares), non-paddy fields (10,618 hectares) and non-agricultural land
(605 hectares). While Labuhan Haji has 4,957 hectares consisting of paddy fields (1,794
hectares), non-paddy fields (2,323 hectares) and non-agricultural land (840 hectares).

Sengkol Village

Based on Pujut District in Figures 2016, Sengkol is a District Capital of Pujut and
Sengkol has an area of 1,836 km? or 7.86% of total area of Pujut District (23,355 km?).
Sengkol has 725 hectares of paddy and 719 hectares of dryland.

Like other villages in Pujut District, Sengkol village applies “go-go rancah or rain-fed
system meaning farmers have to cultivate their fields during the dry season with the
aim, during the rainy season, the treated soil is ready for planting and the short rainy
season will provide enough water than if the rice fields are processed during the rainy
season.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-30
5.4.4

Demographics
Population

Based on village profile data in 2017, the total population of Pringgabaya Utara
Village is 5,682 people; consisting of 2,453 males and 3,229 females. There are 1,588
households with population density is 586 people per km?. Based on village profile
data of Labuhan Haji District in Figures 2016, the total population of Geres Village is
4,742 people; consisting of 2,349 males and 2,393 females. There are 1,463 households
with a population density is 838 people per km?.

The sex ratio in Pringgabaya Utara is 75.96 and the sex ratio in Geres is 98.16.

For Sengkol Village, according to the 2016 Sengkol village profile data, the total
population is 12,296 with composition of 5,892 males and 6,404 females. The number
of households is 3,802 with a total population density of 670 people per km2. The sex
ratio in Sengkol Village is 91.

In summary, Table 5-11 indicates the population density in the three villages
(Pringgabaya Utara, Geres and Sengkol).

Table 5-11 Population Density

Population

Household
Area (km?)
Density
(person/
km?)

Female

3

3

=

a
6
[4

Pringgabaya
Utara

Geres

Sengkol

Source: Various (Village Profile of Pringgabaya 2017, Geres Village Population 2016 and Sengkol
Village Profile 2016, BPS District of Pujut 2016, BPS District of Pringgabaya 2016 and BPS District of
Labuhan Haji 2016)

Growth and Migration

Data obtained from three different BPS sources: Pringgabaya District in Figures 2016,
Pujut District in Figures 2016 and Labuhan Haji District in Figures 2016 show that the
population growth based on natural increase in three districts are different based on
the information provided.

In 2014, Pringgabaya Utara Village had population of 4,010 people. Compared with
population data in 2016, Pringgabaya Utara Village indicated 5,682. Therefore, the
population grew in this village from 2014 to 2016 was 0.29% or 0.15% per year.

In 2014, Geres Village had population of 3,545 people. Compared with population
data in 2015, Geres Village indicated 4,742 people. Therefore, the population grew in
this village from 2014 to 2015 was 0.25% per year.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-31
5.4.5

In 2014, Sengkol Village had population of 10,941 while in 2015, it showed 12,296
people. That means, the population grew in this village from 2014 to 2015 was 0.11
percent per year.

From three villages, the highest population growth per year is in Geres Village. The
population growth is characterized by three main components: birth rate, mortality
and migration.

Regarding the migration rate, there is no official data available for three villages.
However, in West Nusa Tenggara, the common reasons for the migration are work
or business. In 2013, BPS West Nusa Tenggara recorded that the number of Official
Indonesian Workers by Country Destination showed there were 45,699 people,
comprised of 36,702 males and 8,997 females. Those people are called “TKI or Tenaga
Kerja Indonesia” or Indonesian migrant workers who work overseas.

In addition to that, based on data from the National Agency for the Placement and
Protection of Indonesian Workers (BNP2TKI), Lombok Timur is on the first rank of
the largest pockets of Indonesian migrant workers in Indonesia. While Lombok
Tengah is on the 5" rank.

Lack of local employment in both regencies is a key reason why local people go

overseas for work.
Religion

The majority religion of Pringgabaya Utara Village is Islam accounting for
approximately 99.8% of the total population in 2016 (the rest is Hindu, Christian and
Catholic). The same situation was observed at Geres Village where 100% of the
population is Muslim. In Sengkol Village 95.44% of the population is Muslim (0.23%
is Hinduism) as shown in Table 5-12 to Table 5-14.

Table 5-12 Religion Distribution in Pringgabaya Utara, Pringgabaya District

.. Religion Distribution in Pringgabaya Utara Village
Religion =
Islam 2,592
Christian
Catholic

Hinduism

Source: Pringgabaya Utara Village Profile, 2017
*the number of total population of religion indicates differently with the total number population in
general even though the data is received from same source

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-32
5.4.6

Table 5-13 _ Religion Distribution in Geres Village, Labuhan Haji District

_ Religion Distribution in Geres Village
Religion

Number Percentage

3,545* 100

Source: Labuhan Haji District in Figures 2016
“there is no information or data on number of religion population received from the current Geres Village
profile

Table 5-14 _ Religion Distribution in Sengkol Village, Pujut District

Religion Distribution in Sengkol Village

Religion

Islam 10,443

Hinduism 25
10,941*

Source: Pujut District in Figures 2016
“there is no information or data on number of religion population received from the current Geres Village
profile

People of Pringgabaya Utara, Geres, and Sengkol Villages practice their religion in
various facilities located within the villages as showed in Table 5-15 below.

Table 5-15 _ Religion Facilities in Pringgabaya Utara Village

Religion Facilities

No | Village Mosque Small Islamic Prayer Christian Catholic
a Room Church Church

Pringgabaya
Utara

2 | Geres

3 | Sengkol

Source: BPS Pringgabaya District in Figures 2016, BPS Labuhan Haji District in Figures 2016, BPS
Pujut District in Figures 2016

People in the Regency typically have a strong religious nature, but also possess strong
kinship and a sense of mutual cooperation. As such the potential for religious conflict
or political turmoil in both regencies (Lombok Timur and Lombok Tengah) are
considered to be low.

Education

Three villages have a good distribution of education facilities, ranging from
elementary school to private-owned universities and academies located in Lombok
Timur Regency. There is only one State-University (University of Mataram or
UNRAM) located in Mataram City. As seen in Table 5-16, the education facilities in

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-33,
three villages (Pringgabaya Utara, Geres and Sengkol) range from elementary to
senior high.

Table 5-16 Education Facilities in Villages of Districts of Pringgabaya, Labuhan
Haji and Pujut

_ Elementary Junior High Senior High
District/ School (ES) School (JHS) School (SHS)
Village

Pringgabaya
/

Pringgabaya
Utara
Labuhan
Haji/
Geres
Pujut/
Sengkol
Total
Source: 2016 BPS Districts of Pringgabaya, Labuhan Haji and Pujut

Additional information regarding data on the number of graduated students based
on the level of education from BPS Lombok Timur Regency in Figures 2017 is as
follows:

— Elementary school graduates: 292,698 people;
— Junior high graduates: 88,875 people; an
— Senior high and above graduates: 137,295 people.

Local BPS doesn’t provide sex-disaggregated data therefore no additional
information regarding that data can be added in this report. From the above data
Lombok Timur has the highest pass rate at the elementary school level.

Furthermore, based on BPS Lombok Tengah Regency in Figures 2017, the data on
number of graduated students based on level of education is, as follows:

— Elementary school graduates: 6,203 people;
— Junior high graduates: 3,211 people;
— Senior high and above graduates: 1,838 people;
— Vocational high graduates: 140 people;
— Diploma or academy graduates: 78 people; and
— University graduates: 431 people.

Similarly, in Lombok Tengah Regency, the highest pass rate is at the elementary
school level.

There are various reasons why students in Lombok Timur and Lombok Tengah do
not continue their education to higher education. This includes the inability of the
parents to finance the school despite is “BOS or Bantuan Operasional Sekolah or School

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-34
5.4.7

5.4.8

Operational Assistance” in the form of the funds distributed from local government.
BOS is utilised for 13 types of funded programs; one of the programs finances poor
students. Other reasons include many children are expected to help make a living for
their parents, early marriage, following their parents to the nearest islands such as
Bali.

Community Livelihood

The main livelihood source in the three villages (Pringgabaya Utara, Geres, and
Sengkol) where the project is located is contributed from agriculture activities

In addition to that, based on BPS Lombok Timur Regency in Figures 2017, the
population aged 15 years and over who worked in agriculture was 221,549 people or
45% of the total population (485,340).

While based on BPS Lombok Tengah Regency in Figures 2017, the number of
registered job applicants by sector in 2016 totalled 7,700 people in the agriculture
sector or 86% of total registered job applicants (8,963).

Labour Market

The data from BPS Lombok Timur Regency in Figures (2017), mentioned the number
of registered job seekers was 16,292 people, comprising 14,871 males and 1,421
females. Out of this number, most are elementary school graduates with 73 percent
or 11,908 people. The remaining were 13.40% and 13.51% that includes junior high
school and senior high school graduates, respectively.

Meanwhile, the data from BPS Lombok Tengah Regency in Figures (2017), mentioned
the number of registered job seekers in Lombok Tengah Regency was 11,901 people,
comprises 9,760 males and 2,141 females. Out of this number, most they are
elementary school graduates with 52% or 11,908 people. For details, Table 5-17 and

Table 5-18 show the number of registered job seekers both in Lombok Timur and
Lombok Tengah Regencies.

Table 5-17 Number of Registered Job Seekers and Those Assigned by Educational
Levels in Lombok Timur Regency

Job Seeker

Educational Level

Elementary School

Junior High School 1,913 270 2,183

Senior High School 1,748 453 2,201
Total 14,871 1421 16,292

Source: BPS Lombok Timur Regency in Figures, 2017

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-35
5.4.9

Table 5-18 | Number of Registered Job Seekers and Those Assigned by Educational
Levels in Lombok Tengah Regency

Job Seeker

Educational Level

Elementary School 1,033
Junior High School 587

Senior High School 270

Vocational Senior High School 32
Diploma I/II/ Il 33

University

Source: BPS Lombok Tengah Regency in Figures, 2017

There is no data available for labour markets at the village and district level.
However, from above both data, the labour markets in Lombok Timur Regency
(where Pringgabaya Utara and Geres Villages are part of) and Lombok Tengah
Regency (where Sengkol Village is part of) have a low education level hence typically
enter into jobs such as construction workers or cleaning services.

Farming and Plantation
Lombok Timur Regency

Utilisation of land in Lombok Timur Regency is mostly used for agriculture. The total
rice field’s area in 2016 was 48,191 hectares, which is about 30.02% from total areas of
regency. The rice fields are mostly planted with rice (93.64%), either once, twice, or
three times a year.

Based on Pringgabaya Utara Village profile in 2017, the rice field area is 152.96
hectares; the production of paddy is 8 tonnes per hectare or 1,224 tonnes in total. The
other commodities are maize, corn and cassava. However, field observation showed.
there is no paddy field near the Project site. Most of the lands are dry land utilized for
rain fed agriculture with main commodities being cassava, tobacco, coconut, and
sweetsop fruit.

There is no data from Geres Village regarding the paddy production. However, the
data from BPS Labuhan Haji District in Figures 2016, indicated production of paddy
is 15,734 tonnes for 3,588 hectares of rice field.

Figure 5-9 illustrates local people drying tobacco in the dryland. Tobacco is exported
through middlemen to Central and East Java as raw materials for cigarettes due to
the unavailability of a tobacco processing industry in Lombok Timur.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-36
5.4.10

Figure 5-9 Local People in Pringgabaya Utara Drying Tobacco in the Dryland

For livestock population, cows are the main products in Pringgabaya and Labuhan
Haji Districts. In Pringgabaya and Labuhan Haji Districts (4,377 and 6,894
respectively).

All the cows are sold to the traditional market, exported to other districts or
provinces, cooperatives and retailers. In particular during the Eid-Mubarak festive,
there are many orders from outside West Nusa Tenggara (NTB) due to the known
high meat quality.

Lombok Tengah Regency

Utilisation of land in Lombok Tengah Regency is mostly used for agriculture. Total
dry field/garden area in 2016 (BPS Lombok Tengah in Figures 2017) was 23,122
hectares, and total area of wetland paddy and dryland paddy were 84,065 hectares
and 6,674 hectares respectively. Therefore, the rice fields are mostly utilised by local
households.

In Lombok Tengah, there is no data available for paddy production from the village
level to regency level.

Unlike Lombok Timur Regency, people in Lombok Tengah also rely on the top three
crops, coconut (9,982.99 kilograms), cashew (908.09 kilograms), and coffee (398.90
kilograms).

In Sengkol Village, cows are the most favourable livestock population with 2,158.
Poverty
Lombok Timur Regency

Considering the population in Lombok Timur Regency, poverty has become a heavy
burden, with about 18.46% or 216,000 people considered poor. Lombok Timur is

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-37
ranked as having the second largest percentage of poor people. The categorisation is
decided by the local regency government (monthly income is Rp 382,861. or less).

Rapid observation in the Project location of Selong site revealed diverse economic
profiles of the neighbouring communities. In the Geres Barat neighbourhood, some
houses are made of bamboo sheets whilst some are adequately built with concrete
materials. Random interviews with community members during the field visit
informed that typically concrete houses belong to those who work overseas as
migrant workers. Some females (teenager and adult) sold stones which have been
crushed manually using hammers to get additional income.

The national government has implemented a national program to eradicate poverty
by distributing Kartu Indonesia Pintar/ KIP (Smart Indonesia Card) and Kartu Keluarga
Sejahtera/ KKS (Wealth Family Card), a subsidy program in education and livelihoods
for poor people. Village authorities confirmed that as of May 2016, there were 226
families receiving KKS and 205 students receiving KIS in Geres Village.

Figure 5-10 Village Activities in Geres Village

Pringgabaya village is observed to be more developed. According to the village head,
Pringgabaya village has various sources of income streams such as agriculture, stone
crushing, and the power industry. These contribute to the availability of employment
opportunities in the village. Regardless, Pringgabaya Utara Village also receives
subsidy programs from the national government in the health, education, and
livelihood sectors. Pringgbaya Utara Village authority recorded 442 students
receiving the KIP program, 430 people received Kartu Indonesia Sehat/KIS (Health

1 BPS Lombok Timur Regency in Figures 2017

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-38
5.4.11

Indonesia Card), 105 families are beneficiaries of Program Keluarga Harapan/ PKH
(Family Hope Program), and 543 families received subsidised rice or usually called
beras miskin.

Perigi Village, located around 300 m from the Project site has a higher poverty level
than in the Pringgbaya Utara Village. Most of the villagers rely on agricultural and
livestock production as a main source of income. Interviews with some villagers
revealed that water scarcity in their village has contributed to the low productivity of
their agricultural land.

Lombok Tengah Regency

The number of pre-prosperous and prosperous families in Lombok Tengah Regency
in 2016 (based on BPS Lombok Tengah Regency in Figures 2017) totalled 147,370 pre-
prosperous families contributing 15.80 percent of total population of Lombok Tengah
Regency. According to data from the Sengkol Village authorities, as of 2016, out of
3,094 families in Sengkol Village, 1,207 families are categorized as poor.

To tackle poverty, the national government has issued policies such as provision of
rice for poor families (also known as Raskin), subsidy programs for education
through Kartu Indonesia Pintar (KIP), and also subsidy programs for health through
Kartu Indonesia Sehat. According with BPS West Nusa Tenggara Province in Figures
2017, in 2016, the raskin rice was delivered (84,881,88 tonnes). The village government
also initiates some programs to boost the economic growth such as establishing
savings and credit groups and women empowerment through the PKK group.

In addition to local government programs in both regencies, the private sector
contributes its role to tackle poverty issues through community empowerment
programs that support utilisation of local contents that bring benefits for local
economy and employment.

Community Safety and Security
Transportation and Road Safety

The total length of roads in Lombok Timur Regency is about 2,638.72 km including
village roads. The state road is 44.9 km and the provincial road is 214.64 km. The road
condition from year to year continues to improve. The number of paved roads has
also increased in number. In 2016, asphalt roads reached 719.25 km. In 2016, the total
length of regency roads in good condition approximately is 596.53 km. The remaining
condition of road were still moderate condition (79.26 km), damaged (125.99 km) and
seriously damaged (277.71 km) (source: BPS Lombok Timur Regency in Figures 2017).
In 2016, the total length of roads in Lombok Tengah Regency was recorded 974.13 km
which consist of 65.85 km national road, 168.83 km provincial road, and 739.44 km
regency’s road. The road condition was dominantly good which about 745.92 km The
remaining conditions of road were still moderate condition (24.61 km), damaged
(189.40 km) and seriously damaged (14.20 km) (source: BPS Lombok Tengah Regency
in Figures 2017).

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-39
In addition to the above information, based on 2014 Sengkol Village profile (Pujut
District, Lombok Tengah Regency) indicated the village road was seriously damaged
for 7 kilometres of asphalt road and 17 kilometres of dirt road. Road conditions
between the village and district were 6 kilometres of asphalt road and 2.5 kilometres
of dirt road were seriously damaged. The condition of regency road that passes by
village indicated that 9 kilometres of asphalt road was good, and 8 kilometres of
asphalt road was seriously damaged.

Referring to Pringgabaya Utara Village profile, 2016, all roads are asphalt or paved
with a total length of 10.1 kilometres. However, 6 kilometres are seriously damaged.

There is no data or information regarding the road condition and its length for Geres
village.

In 2016, there were 518 cases of traffic accidents reported in Lombok Timur Regency
with 100 casualties (source: BPS Lombok Timur Regency in Figures 2017).

In Lombok Tengah Regency, in 2016, there were 184 cases of traffic accidents reported
with 110 casualties (source: BPS Lombok Tengah Regency in Figures 2017).

No official data on the number of traffic accidents at District and Village levels of
Lombok Tengah is available. Field observations show that the road conditions in the
village and the surrounding area are adequate with no traffic congestion. Although
few people use helmets when driving motorcycles (Figure 5-11).

(a) (b)

Figure 5-11 — Motorcycle Rider without Helmet (a) and with Helmet (b)
Crime and Community Security Systems

In accordance with Pringgabaya Utara Village profile data 2017, crime such as
robbery, theft, or violence cases are minimal in the village. While in Sengkol Village,
based on Sengkol Village profile data in 2016, there were numbers of crime cases, such
as theft, gambling and excessive alcohol consumption has been reported to often
cause fighting between young men. There is no information regarding any crime
cases in Geres Village. In addition to above information, in Lombok Tengah Regency,
the number of additional prisoners by type of crimes and gender are outlined in Table
5-19.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-40
5.4.12

Table 5-19 Prisoners by Type of Crimes and Sex

Type of crimes/offences Female

Forged Document

Morality

Gambling
Murder

Persecution
Theft/Burglary

Embezzlement

Total
Source: BPS Lombok Tengah Regency in Figures 2017

In terms of community, crimes are processed internally by involving the village
government if they cannot resolve the issue it is dealt with via the police or courts.

Community Perceptions of the Project

Based on UKL/UPL documents the community members of Sengkol and Geres
Villages are aware of the Project. It also concluded there are both positive and
negative attitudes towards the Project. The community expects that the Project will
provide benefits through local employment, and other economic opportunities for
increasing harvesting of local agriculture products

However, some concerns were also recorded related to the road traffic accidents
during construction, potential road damage caused by potential increased number of
heavy equipment and vehicles as well as noise, dust and vibration. Radiation was
also raised as a concern from the solar panels.

Similar expectations and concerns were also identified from the ERM Survey which
involved consultation with key stakeholders from Pringgabaya Utara, Geres and
Sengkol Villages. These are discussed in the subsequent sections of this report.

Socio Cultural
Ethnic Groups Diversity

There was no statistical information on the population of ethnic groups and the
diversity in Lombok Timur and Lombok Tengah Regencies. However from the UKL
UPL data and site visit it is confirmed that no IPs are impacted by the Project. This is
based on the ADB's IP screening checklist in Annex C.

Eighty percent of Lombok Timur and Lombok Tengah Regencies are from the Sasak
Tribe. Further, there are diverse ethnic groups also living in the three villages
(Pringgabaya Utara, Geres and Sengkol) from other provinces (East Java, Madura,
and Bali). Typically the in-migrants have opened food stalls (meatballs, chicken
noodle), or working in the tourism industry.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-41
5.4.13

SocialYCustomary Institutions and Figures

Based on consultation with a number of village stakeholders during the ERM survey,
there are a number of respected key figures in Pringgabaya Utara, Geres and Sengkol
Village; religious leaders are the most respected, followed by government officials
and education professionals.

Based on 2016 Sengkol village profile data, there were 9 village institutions available
in Sengkol Village such as customary institutions, farmer groups, PKK, Karang
Taruna and Posyandu.

Based on 2017 Pringgabaya Utara Village profile data, there are 15 village institutions
such as customary institutions, farmer groups, saving and loan cooperatives, PKK
and Karang Taruna.

There is no available information regarding village institutions in Geres Village.
Female Roles in the Community

Women have an important role in the village of Geres, for example the Village
Consultative Body or BPD or Badan Permusyawaratan Desa in Geres Village has 2
females (source: BPS Labuhan Haji District in Figures 2016). This situation is contrary
with the other two villages (Pringgabaya Utara and Sengkol) where there are no
female representatives in the Village Consultative Body or BPD (source: BPS
Pringgabaya District in Figures 2016 and BPS Pujut District in Figures 2016).

The Family Welfare Guidance/ Pembinaan Kesejahteraan Keluarga (PKK) in three
villages (Pringgabaya Utara, Geres and Sengkol) are active in terms of participating
in the villages’ development e.g. organizing the integrated health service (Posyandu)
focusing on children and maternity health care.

Community Health
Key Health Indicator

The morbidity level and the average length of illness are indicators that can describe
a community’s health status. Data from the Lombok Tengah Regency in Figures
(2017) identified that the life expectancy rate in Lombok Timur Regency in 2016 was
64.73 years. While in Lombok Tengah Regency in 2016 was 65.01 years.

Those figures were slightly below the West Nusa Tenggara Province life expectancy
rate in 2016 which was 69.35 years. This number has increased from the previous year,
ie. 65.38 in 2015. According to the National Statistics Office, the life expectancy at the
national level in 2010-2015 was at 70.1 year-old.

Regarding mortality rates, BPS Labuhan Haji District in Figures 2016, Geres Village
indicated 13 people (11 males and 2 females) had died. In Pringgabaya Utara, BPS
Pringgabaya District in Figures 2016, mortality rates indicated 25 people; consist of
15 males and 10 females died. No official data records are available on mortality rates
at Sengkol Village.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-42
At the time of ERM survey, the maternal mortality data was gathered from statistical
bureau in the regency level (BPS kabupaten). The maternal mortality data was only
available for Lombok Timur regency with a total of 20 maternal mortality cases
reported. According to the report 3 maternal mortality cases occurred during
pregnancy, 3 during birth and 14 within 40 days after giving birth.

Disease Status

The top ten common diseases in Lombok Timur Regency in 2016 are indicated in the
following Table 5-20.

Table 5-20 Top Ten Diseases in Lombok Timur Regency

Type of Diseases Total (cases)
1 Common Cold 73,160
2 Primary Hypertension 34,885
3 Gastroenteritis infection 32,989
4 Unspecified acute respiratory infections 24,491
5 Influenza with other manifestations, virus non- | 19,749

identified
6 Identified influenza virus 18,935
7 Other acute gastritis 18,709
8 Other acute lower respiratory infections 16,533
9 Fever 13,373
10 Unspecified fever (observation) 13,167

Source: BPS Lombok Timur in Figures 2017

The common cold is the most prevalent disease in Lombok Timur Regency (which
also covers Pringgabaya Utara and Geres Villages); an increase from the previous
year (2015) which amounted to 72,874 cases. The following (Table 5-21) shows the top
ten diseases occurred in Lombok Tengah Regency.

Table 5-21 The Top Ten Diseases in Lombok Tengah Regency

Type of Diseases Total (cases)

Fever

Presbyopia

Dispnea (shortness of breath)

Hypertension

Vulnus appertum

Capitis Trauma (minor, moderate, heavy)

Acute gastroenteritis
Asthma

Dispepsia

Colic Abdomen
Source: BPS Lombok Tengah in Figures 2017

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-43
5.4.14

From above table, it indicates fever is the most prevalent disease in Lombok Tengah
Regency (which also covers Sengkol Village).

Water Availability

Local people in Lombok Tengah Regency rely on water distributed from PDAM
(regional water company). In 2015 there were 42,470 households customers recorded
by PDAM (source: BPS Lombok Tengah Regency in Figures 2017).

Similar with Lombok Tengah, people in Lombok Timur Regency also rely on water
distributed by PDAM. In 2015, there were 20,177 household customers benefitting
from PDAM with the total water distributed reaching 419,842 m° (source: BPS
Lombok Timur Regency in Figures 2017).

Figure 5-12 Water Hose for Water Connection from PDAM

With regards to water resources, based on random interviews with approximately
seven (7) local people nearby the Project sites in three villages (Pringgabaya Utara,
Geres, and Sengkol), they have difficulties in accessing clean water from their own
dug well, due to the prolonged drought.

Environmental Sanitation

Access to latrines, waste disposal facilities (SPAL) and landfills (SPS) is still low.
Based on the health profile of Lombok Timur Regency in 2015, number of people who
access proper latrines until 2015 has reached 824,156 people or 70.80% of total
population in Lombok Timur. Waste disposal in Lombok Timur Regency is not well
managed. Only a small percentage of people are served by garbage trucks, so most
people throw garbage in any place including river, sewer or drainage. In addition,
the river or drainage is also used as a place to defecate the community (source POKJA
AMPL website).

There is no specific information available from other sources such as BPS (Lombok
Timur and Lombok Tengah Regencies) regarding number of sanitation or hygiene
facilities that are recorded.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-44
However, based on field survey, team found a house utilises water sources from rain
fed water reservoir and water hose that connects to local PDAM.

Figure 5-13 Water Reservoir And Water Hose For Connecting PDAM Water
Distribution
Waste Management

Waste management aims to improve community health and environmental
conditions. Local waste management practices are considered good if the waste does
not become a breeding ground for bacteria and therefore an intermediary medium
for the spread of disease. It is also important that waste is managed so that it does not
pollute the air, water and soil. Based on the field observation, generally the

community disposes of the waste in their backyards/ gardens. This condition shows
that waste is not well managed and may result in future environmental and public

health issues, especially with the potential additional population of the village once
the Project starts construction.

exes OER”

’

Figure 5-14 | Used Baby Diapers Disposed near Home

Health Facility and Infrastructure

With regard to health facilities, in Pringgabaya Utara Village of Pringgabaya District,
it has two traditional midwives (dukun beranak) and 11 Posyandu or Integrated Health
Post (source: BPS Pringgabaya District in Figures 2016). Geres Village of Labuhan Haji
District, has one midwife, one Pustu or Supported-Health Care Centre, one Polindes

ENVIRONMENTAL RESOURCES MANAGEMENT

EQUIS ENERGY
5-45
5.4.15

or Village Maternity Hut and five Posyandu (source: BPS Labuhan Haji District in
Figures 2016).

In Lombok Timur Regency, there are three hospitals which consist of one regional
public hospital (RSUD R Sudjono), two private hospitals (Risa Sentra Medika Lombok
Timur and Islamic Hospital Namira) (source: DataResmi.web.id).

In Sengkol Village of Pujut District, the health facilities in that village, there were one
Puskesmas, and three doctor practices. While number of health personnel in Sengkol
Village, there were 18 Health Chiefs, three midwives, and 10 trained traditional
midwives (source: BPS Pujut District in Figures 2016).

In Lombok Tengah Regency, there are three hospitals, one regional public hospital
(RSUD Praya), and one private hospital (Islamic Hospital Yatofa).

Land Acquisition

This section reviews the land requirements for the Project and the land acquisition
process conducted by the Project proponent. It is understood that the land acquisition
is now complete as of November 2017. Information presented in this chapter is
obtained from the land acquisition team, interviews with a number of land owners
and land users, as well as direct observations in the proposed location in Pringgabaya
Village, Selong Village, and Sengkol Village.

Land Requirement and Land Acquisition Process

As described in the Project description, plots of land are for PV field, main station and
its facilities, inverter station, internal pathway, access road, and transmission line.

The three sites are located in the areas suitable for solar power development
according to the following regulations:

a) NTB Province Local Regulation Ne 3 Year 2010 regarding Spatial Plan of NTB
Province for 2009-2009;

b) Lombok Tengah Local Regulation Ne 7 year 2011 regarding Spatial Plan of
Lombok Tengah Regency for 2011-2031; and

c) Lombok Timur Local Regulation Ne 2 year 2012 regarding Spatial Plan of
Lombok Timur Regency for 2012-2032.

The Project proponent has conducted land surveys at the three locations to identify
suitable lands for the Project with the consideration of the following aspects:

. Topography condition;

. Proximity/ distance to PLN (state-owned electricity company) substation;
. Price/ affordability;

. Accessibility; and

. Logistical arrangement.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-46
Based on these considerations, the Project proponent decided the best alternative and
proceeded with the land acquisition process applying a standard procedure
presented in Figure 5-15.

Receive coordinates from
Technical Team

¥

‘Check RTRW (Spatial Plan)
tor land use and suitability

oe

Process of jin Pokal
a oa x ‘the land located in Process and issuance
oe, : forest area? of Location Permit
(Borrow Use Permit}

No Can the permit i
mon. Landowner identification

(utilizing the social map)

‘ I

3
4
=
3
=
=
=

3
Fy
a
&
By
&
Z
z

}
i
2

Proceed with IPPKH Public consultation
procedure | {at every village)
Land Appraisal -1 Negotiation with landowner

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-47
=,

Land measurement and
documents verification

Completion of land
document

‘Are the land documents
legally complied?

Notary to prepare the
release of land right deed

2 a

Full payment to the

landowner

t

Pracess land certificate
(HGB)

ee

HGB done, all original
documents kept at Jakarta
Office

——_———

[ns

Figure 5-15 — Equis’ Land Acquisition Standard Operating Procedure

The total land acquired for all three sites is approximately 285,467 m2. Based on the
information from land acquisition team, all the acquired land is private properties
owned by individual land owners. Table 5-22 presents the ownership of the acquired
lands. Purchased land is bigger than land requirement (8 ha) because some
landowners did not want to sell if the company only buys a fraction of their land, as
such Equis Energy purchased more land than needed from certain landowners.

Table 5-22 Size of Acquired Land and Number of Land Owner

Site location Size of acquired land (m2) # land owner

Pringgabaya village 111,850 | 16 people

Selong village 86,334 | 18 people

Sengkol 87,283 | 17 people

According to the land acquisition procedure, the land procurement transaction is

conducted based on the principle of willing buyer and willing seller where both
parties agreed on the price after fair and transparent negotiation. Interviews with one
land owner in Pringgabaya and one in Selong confirmed that the negotiation process
has been fair and they are satisfied with the agreed price. Interviews with the Sengkol

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-48
land owners was not conducted during site visit due to the land owner identification
process being underway and some identified land owner limited availability. As such
it is recommended the Project conduct a comprehensive review of the land acquisition
process to ensure that the process meets the ADB safeguard policy and develop
necessary corrective measures if needed.

The Project proponent identified lands for the transmission line of 20 kV to PLN
substation whereby no compensation was required for the tower footing land or the
ROW of the 20 kV transmission line. Based on the Minister of Energy and Mineral
Resource Decree Number 18 2015 compensation is only applicable for the
transmission line with a capacity of more than 120 Kv.

Equis aimed to undertake the land acquisition following Indonesian regulations and
where feasible ADB requirements; Table 5-23 sets out a comparison of the two

processes.

Table 5-23. Gap Analysis of ADB Policy and Equis Land Acquisition SOP

Equis Land Acquisition SOP

Adequate and fair price for land and/or | The rate of compensation is based on a fair
other assets and reasonable price which is agreed by
both parties.

An independent land acquisition consultant
was engaged to conduct the land appraisal
of the proposed project area.

Involuntary resettlement should be avoided. | No involuntary resettlement since the land
purchase is based on agreement between
Equis and land owners; willing buyer
willing seller.

Meaningful consultation with affected | Land owners were informed in advance in
persons, including those without legal title. | the public consultation and land acquisition
discussions.

Openly address the risks asymmetry of | The project also has an_ established
information and bargaining power of the | grievance mechanism.
parties involved.

Land Owners and Land Use

The following data were obtained from Land Acquisition Procedure report, therefore
it is assumed that all data are representative of all land owners identified for land
acquisition.

Pringgabaya Site

Available data from the land acquisition team confirmed that the land owners have a
diverse economic background. In Pringgabaya site, out of 17 land owners, five people
are civil servant, five person works as farmer, another 3 land owners have their own
business, and one people work as employee (driver) in a stone crusher business.
Another three land owners are categorized as other, referring to living with their
families since they are elderly.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-49
Employee, a

Figure 5-16 — Economic Profile of Land Owners in Pringgabaya Site

Reportedly, only one land owner cultivates his own land in the location while the
other 4 land owners who work as farmers are cultivating their lands in different
locations. The non-farmer land owners typically abandoned the lands or let the land
to be cultivated by sharecroppers.

It was informed that only one sharecropper worked on the acquired land in
Pringgabaya site. There is no known agreement between the sharecropper and the
land owner regarding the sharecropping arrangement. Reportedly, the sharecropper
will share some part of the harvest with the land owner if it is profitable.

The land is used for rain-fed agriculture activities with main commodities of corn and
sweetsop. Observation of the location during the site visit revealed that most of the
plots are vacant due to the dry season. Interview with the land owner who cultivated
the land during rainy season confirmed that farming activities during the dry season
have a high cost due to water scarcity, hence is not profitable. A public well is
available nearby the location however the farmer has to pay around IDR 35,000 - IDR
50,000 (USD 2.5 - USD 4) per hour to utilise the electric water pump depending on
the size and capacity of the water pump.

To fulfil the daily needs of the family, the land owner also works on other income
generating activities such as drying and selling tobacco. According to the land owner,
he has received the money for land compensation and used it to buy goats, expecting
a more stable and sustainable income.

Selong Site

The Project has conducted land transactions with 6 owners in the Selong site; 3 are
retired, 1 has their own business, 1 is a civil servant, and 1 person works as a cow
farmer. None of the land owners used the acquired land as their main source of
income. Reportedly, out of six owners, only one is utilising the land to plant cassava
and peanuts during rainy season.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-50
Figure 5-17 Land Owners Profile in Selong

The land acquisition team reported that there were two land users on the acquired
land who rented the land from the owners with the amount of IDR 30,000,000 (USD
2,300) for a 15 year term. Site observations confirmed that although the land users
paid the rent fee, they appeared to have abandoned the land. In an interview with
one of the land owners it was suggested that farming activities on the land are not
profitable due to the high reliance on natural rainfall. The land owners have repaid
the outstanding rent fee using the compensation money received from the Project.
Reportedly, the land users have used the money to buy cows and rent more fertile
land in another location.

Sengkol Site

The Project has acquired 81,898.671 Ha of land from 8 land owners in the Sengkol site.
Information from the land acquisition team reveals that out of 8 land owners, 3 are
civil servants, 2 people are farmers; 1 is retired, 1 is a businessman, and 1 is an
employee in a company working as excavator operator.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-51
Figure 5-18 Land Owners Profile in Sengkol

Based on site observation, the land in Sengkol site is more fertile compared to the
acquired land in Pringgabaya and Sengkol, the land is also used for rain-fed
agriculture system. This can be seen from the main commodities planted on the land
such as rice, tobacco, soy bean, and other secondary crops. Reportedly, only one of
the land owners cultivates his land while another 7 land owners give the land to be
cultivated by sharecroppers/care taker with arrangement called “Menyakap”.
“Menyakap” is a condition where the farming cost is paid by the sharecroppers and
the harvest result will be divided equally with the land owner. Reportedly, other
farming locations are available nearby the current location as alternative livelihood
for the sharecroppers.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
5-52
6.1

6.2

IMPACT ASSESSMENT

INTRODUCTION

This section provides the evaluation of the significance of potential environmental
impacts identified during Scoping. Where resource/receptor specific magnitude or
sensitivity/vulnerability definitions apply, these are discussed in the relevant
subsections.

IMPACT ASSESSMENT METHODOLOGY

Impact identification and assessment starts with scoping and continues through the
remainder of the IA Process. The principal IA steps are summarised in Figure 6-1.

Figure 6-1 Impact Assessment Process

Residual

Impacts

Is there still a
significant impact?

What can be done
about it?

What could happen
as a consequence of
doing what is
proposed?

Is it important?
(significance)

For some
What is planned Interact with impacts!
‘and what mitigation | yeep itaiaoidare ond opportunities
is already ecie = 7 | Project to develop the sequence
incorporated | a solutions may need to be

repeated

The principle steps illustrated in Figure 6-1 are:

e Impact prediction: to determine what could potentially happen to
resources/receptors as a consequence of the Project and its associated
activities.

¢ Impact evaluation: to evaluate the significance of the predicted impacts by
considering their magnitude and likelihood of occurrence, and the sensitivity,
value and/or importance of the affected resource/receptor.

¢ Mitigation and enhancement: to identify appropriate and justified measures to
mitigate negative impacts and enhance positive impacts.

¢ Residual impact evaluation: to evaluate the significance of impacts assuming
effective implementation of mitigation and enhancement measures.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6.2.1

6.2.2

Prediction of Impacts

Prediction of impacts is essentially an objective exercise to determine what is likely to
happen to the environment as a consequence of the Project and its associated
activities. From the potentially significant interactions identified in Scoping, the
impacts to the various resources/receptors are elaborated and evaluated. The diverse
range of potential impacts considered in the IA process typically results in a wide
range of prediction methods being used, including quantitative, semi-quantitative
and qualitative techniques.

Characterisation of Impacts

Once the prediction of impacts is complete, each impact is described in terms of its
various relevant characteristics (e.g., nature and type). The magnitude of the impact
is assigned as a function of extent, scale, duration and frequency. The terminology
used to describe impact characteristics is provided in Table 6-1 and magnitude
illustrated in Figure 6-2.

Table 6-1 Impact Characteristic Terminology

Characteristic

Definition

A descriptor indicating the relationship of
the impact

Designati
Positive
Negative

A definition of whether the impact occurs as
a result of the interaction between Project
activities and resource/receptor

e.g. air emissions affecting air quality =
direct

e.g. reduced air quality affecting local
health conditions = indirect

Direct
Indirect

Extent

The “reach” of the impact (e.g., confined to
asmall area around the Project Footprint,
projected for several kilometers).

Local (low)
Regional (medium)
International (high)

Duration

The time period over which a resource /
receptor is affected.

Temporary
Short-term
Long-term/ irreversible

The size of the impact (e.g., the size of the
area damaged or impacted, the fraction of a
resource that is lost or affected)

Defined from a numerical
value or a qualitative
description of “intensity”

Frequency

A measure of the constancy or periodicity of
the impact.

Defined from a numerical
value or a qualitative
description.

ENVIRONMENTAL RESOURCES MANAGEMENT

6-2

EQUIS ENERGY
Figure 6-2 Assessing the Level of Magnitude

Extent:

The reach of the impacttaking into
account the Project footprint, Local
regional or national conditions

rtand longterm or

Designation of

Magnitude

change, sucha
n of resource

Frequency:
onstant, frequent, occ:

remote or single event

Magnitude essentially describes the intensity of the change that is predicted to occur
in the resource/receptor as a result of the impact. The magnitude assessments as a
function of extent, duration, scale and frequency vary on a resource/receptor basis
but the designations are universal:

¢ Negligible;

e Small;

¢ Medium; and
e Large.

For a number of other resource/receptor specific interactions/impacts definitions
have been developed where international standards or references exist, e.g. for noise
or social and community health.

In the case of a positive impact, no magnitude designation is assigned. It is considered
sufficient for the purpose of the IA to indicate that the Project is expected to result in
a positive impact, without characterising the exact degree of positive change likely to
occur.

Additionally, for unplanned events only, magnitude incorporates a ‘likelihood’
factor. The likelihood of an unplanned event occurring is designated using a
qualitative scale, as described in Table 6-2.

ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY
6-3
Table 6-2 Definitions for Likelihood Designations

Likelihood Definition
Unlikely The event is unlikely but may occur at some time during normal
operating conditions.

Possible The event is likely to occur at some time during normal operating

Likely The event will occur during normal operating conditions (i.e., it is
essentially inevitable).

In addition to characterising the magnitude of impact, the other principal impact
evaluation step is definition of the sensitivity/vulnerability of the impacted
resource/receptor. There are a range of factors to be taken into account when defining
the sensitivity/vulnerability of the resource/receptor, which may be physical,
biological, cultural or human. Other factors may also be considered when
characterising sensitivity/vulnerability/importance, such as legal protection,
government policy, stakeholder views and economic value.

Sensitivity / vulnerability /importance designations, as in the case of magnitude, are
universally consistent, but the definitions for these designations vary on a
resource/receptor basis (refer to Chapters 10 and 11 Impact Assessment). The
sensitivity/ vulnerability/ importance designations used herein for all
resources/ receptors are:

e Low
° Medium
¢ High

Once magnitude of impact and _ sensitivity/vulnerability/importance of
resource/receptor have been characterised, the significance can be assigned for each
impact. Impact significance is designated using the matrix shown in Figure 6-3.

Figure 6-3 —_ Impact Significance Rankings

Sensitivity/ Vulnerability/ Importance of Resource/ Receptor
Low Medium High

Negligible Negligible Negligible Negligible

Small Negligible

Medium

Magnitude of Impact

The Impact Significance matrix universally applies to all resources/receptors, and all
impacts to these resources/receptors, as the resource/receptor-specific

considerations are factored into the assignment of magnitude and
sensitivity / vulnerability /importance designations that enter into the matrix.

ENVIRONMENTAL RESOURCES MANAGEMENT EQuIS ENERGY
6-4
6.2.3

Figure 6-4 provides the context for the impact significance rankings.

It is important to note that impact prediction and evaluation take into account any
embedded controls (i.e., physical or procedural controls that are already planned as
part of the Project design, regardless of the results of the IA Process). An example of
an embedded control is a standard acoustic enclosure that is designed to be installed
around a piece of major equipment. This avoids the situation where an impact is
assigned a magnitude based on a hypothetical version of the Project that considers
none of the embedded controls.

Figure 6-4 Context of Impact Significance

An impact of negligible significance is one where a resource/receptor (including people)
will essentially not be affected in any way by a particular activity or the predicted effect
is deemed to be ‘imperceptible’ or is indistinguishable from natural background
variations.

An impact of minor significance is one where a resource/receptor will experience a
noticeable effect, but the impact magnitude is sufficiently small and/or the
resource/receptor is of low sensitivity/vulnerability/ importance. In either case, the
magnitude should be well within applicable standards.

An impact of moderate significance has an impact magnitude that is within applicable
standards, but falls somewhere in the range from a threshold below which the impact is
minor, up to a level that might be just short of breaching a legal limit. Clearly, to design
an activity so that its effects only just avoid breaking a law and/or cause a major impact
is not best practice. The emphasis for moderate impacts is therefore on demonstrating
that the impact has been reduced to a level that is as low as reasonably practicable
(ALARP). This does not necessarily mean that impacts of moderate significance have to
be reduced to minor, but that moderate impacts are being managed effectively and
efficiently.

An impact of major significance is one where an accepted limit or standard may be
exceeded, or large magnitude impacts occur to highly valued/sensitive
resource/receptors. An aim of IA is to get to a position where the Project does not have
any major residual impacts, certainly not ones that would endure into the long-term or
extend over a large area. However, for some aspects there may be major residual impacts
after all practicable mitigation options have been exhausted (i.e. ALARP has been
applied). An example might be the visual impact of a facility. It is then the function of
regulators and stakeholders to weigh such negative factors against the positive ones,
such as employment, in coming to a decision on the Project.

Identification of Mitigation and Enhancement Measures

Once the significance of an impact has been characterised, the next step is to evaluate
what mitigation and enhancement measures are warranted. The following Mitigation
Hierarchy is illustrated in Figure 6-5.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-5
6.2.4

6.2.5

Figure 6-5 Impact Mitigation Hierarchy

Repair or Remedy: some impacts involve unavoidable damage to a resource (e.g. agricultural
land and forestry due to creating access, work camps or materials storage areas) and these
impacts can be addressed through repair, restoration or reinstatement measures.

Compensate in Kind; Compensate Through Other Means: where other mitigation approaches
are not possible or fully effective, then compensation for loss, damage and disturbance might be
appropriate (e.g., planting to replace damaged vegetation, financial compensation for damaged
crops or providing community facilities for loss of fisheries access, recreation and amenity
space).

The priority in mitigation is to first apply mitigation measures to the source of the
impact (i.e., to avoid or reduce the magnitude of the impact from the associated
Project activity), and then to address the resultant effect to the resource/ receptor via
abatement or compensatory measures or offsets (i.e., to reduce the significance of the
effect once all reasonably practicable mitigations have been applied to reduce the
impact magnitude).

Residual Impact Evaluation

Once mitigation and enhancement measures are declared, the next step in the IA
Process is to assign residual impact significance. This is essentially a repeat of the
impact assessment steps discussed above, considering the implementation of the
proposed mitigation and enhancement measures.

Management, Monitoring and Audit

The final stage in the IA Process is definition of the basic management and monitoring
measures that are needed to identify whether:

a) Impacts or their associated Project components remain in conformance with

applicable standards; and

b) Mitigation measures are effectively addressing impacts and compensatory
measures and offsets are reducing effects to the extent predicted.

An Environmental and Social Management Plan (ESMP) is then compiled which
summarises all actions which the Project has committed to executing with respect to

ENVIRONMENTAL RESOURCES MANAGEMENT ‘EQUIS ENERGY
6-6
6.3

6.3.1

environmental/Social/ Health performance for the Project. The ESMP includes the
mitigation measures, compensatory measures and offsets and management and
monitoring activities together with details of who is responsible for implementation,
how these measures are evaluated for performance, timing and reporting
responsibilities. The ESMP is provided as an Addendum to this ESIA.

IMPACT ASSESSMENT RESULTS

The following evaluates the significance of the potential environmental impacts
identified in Scoping (Section 4). The following impacts activities are assessed:
e Impacts from loss of land resource;

¢ Impact to Local Economy from Employment and Business Opportunities during
the Project Construction and Operation;

e Construction impacts on Air Quality;

¢ Construction impacts on Ambient Noise Levels;

¢ Construction impacts from Vegetation Clearing;

¢ Construction impacts on Habitat and Wildlife;

¢ Construction impacts Soil erosion and Surface Water Quality Impacts;
¢ Impacts from Project Construction and Operations Water Demand;

¢ Physical Presence of Transmission Lines on of Birds and Bats;

¢ Spills and Soil/Water Contamination;

¢ Impacts on Occupational Health and Safety of Workers; and

¢ Impact to Community Safety.
Impacts from Loss of Land Resource

Discussion of Impacts

Each PV field will occupy an area of ~8 Ha and together with the supporting facilities
will require a total area of 24 Ha. The Pringgabaya site and 3 km transmission line
will be located on dryland agriculture; the Selong solar farm and 6 km transmission
line on dryland agriculture and plantation; and the Sengkol solar farm and 2.1 km
transmission line will be located on paddy field. Once the land ownership is
transferred to the Project, these sites will no longer be able to be used for agriculture
and the current owners will have to find alternative sites if they wish to continue
farming activities.

Table 6-3 and Table 6-4 present the sensitivity and magnitude assessment criteria for
decreased income from farming activities resulted from the land acquisition.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-7
Table 6-3 Criteria for Impact Sensitivity for Assessment of Loss of Land
Resource for Farming

Sensitivity Criteria Contributing Criteria

There are alternatives of income generating activities for the land
owners, sharecroppers, and land users affected by the land
acquisition which are easily accessible.

Medium There are limited alternatives of income generating activities for
the land owners, sharecroppers, and land users affected by the
land acquisition.

High There are no other options of income generating activities to
replace the current livelihood of the land owners, sharecroppers,
and land users affected by the land acquisition.

Table 6-4 Criteria for Impact Magnitude for Assessment of Loss of Land
Resource for Farming

Magnitude Criteria

Negligible The land acquisition is not essentially affecting the income of the
affected land owners, sharecroppers, and land users.

Small The land acquisition poses minor impact on the income level of
the affected land owners, sharecroppers, and land users. There
may be a temporary disturbance to income generating activities
however will be able to recover after the alternatives income
generating activities are applied. The number of affected people
is considerably small.

Medium The land acquisition poses moderate impact on the income level
of quite significant number of land owners, sharecroppers, and
land users. The affected people encounter difficulties to recover
their income level due to limited available options of income
generating activities.

The land acquisition poses significant negative impact on the
income level of the majority of the land owners, sharecroppers,
and land users. There are no other livelihood options for the land
affected people to recover their income.

The land for the solar farm has been purchased from 42 land owners for all three sites.
In Pringgabaya and Selong, the vegetation is modified habitat consisting of
predominantly dryland plantation with corn and cassava; however during the survey
scrub and bush covered most of the project area. The productivity of the land is low
because of low average monthly rainfall, there is only 1-2 cropping seasons in a year.
Sengkol consists of mostly rice field and plantation with paddy, coconuts, and
cassava are dominant. The agriculture in this part is heavily rain dependent with
average monthly rainfall of 139 mm.

Reportedly, the farming activities in Pringgabaya and Selong site are not profitable
due to high reliance on rainfall and scarcity of water during the dry season. In the
Sengkol site, the soil is reportedly more fertile however crop production also relies on
seasonal rainfall. There is no installed irrigation at any of the sites.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-8
The baseline study of the land acquisition confirms that the majority of the land
owners work in non-agriculture sector hence the land acquired by the Project is not
their main source of income. Thus the land acquisition will not negatively affect the
income level of most of the land owners. Nevertheless, there are small numbers of
people whose income will be affected by the land acquisition since they cultivate the
land to be acquired, as follow:

1. Pringgabaya site: 1 land owner; 1 sharecropper;
2. Selong site: 2 land users; and
3. Sengkol site: 1 land owner, 7 sharecroppers.

Land acquisition has completed and landowners who worked in agriculture
reportedly used the compensation money to buy cattle (goats or cows) as an
alternative livelihood or purchased replacement land in other locations. The site visit
confirmed that abundant replacement lands are available nearby the project location,
providing alternative locations for farming activities.

Impact Evaluation and Significance

The magnitude of impact on the loss of agricultural land resulting from the land
requirements of the Project are considered to be Small, given that the land used for
rain-fed agriculture activities affected 12 people and a relatively small area in relation
to the total area of arable land in the area. The nature of the impact is predicted to
Temporary given that existing landowners have already purchased replacement
land. The availability of replacement land is high and there are alternatives lands for
farming available nearby the location for the land owners, sharecroppers, and land
users, resulting in a Low Sensitivity. The significance of impact is therefore assessed
as being Negligible. Table 6-5 presenting summarises the impact assessment process.

Table 6-5 Impact on Assessment of Loss of Land Resource for Farming
Impact Description Impact on Loss of Land Resource

Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced

Impact Magnitude Negligible Small Medium Large
Receptor Sensitivity Low Medium High
Impact Significance Negligible Minor Moderate Major

Mitigation Measures

Impact assessment on the loss of agricultural land resulting from the land
requirements of the Project is considered negligible.

It is understood that the land that has been acquired to date has been by a willing
buyer willing seller process under Indonesian regulations.

In order for the Project to meet ADB Safeguards policy, the Project should conduct
the following mitigation measure:

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-9
6.3.2

¢ Ensure proper documentation for the consultation and negotiation process
with land owner;

e Ensure documentation to demonstrate fair compensation rates;

¢ Develop and implement grievance mechanism for concerns related to the land
acquisition to be channelled. The system will be informed to the affected
communities and made easily accessible. Relevant grievances will be
addressed immediately;

¢ Identify all landowner including poorest Landowner and vulnerable groups,
where possible, the project will prioritise these group to be employed by the
Project during the construction phase;

¢ Develop and implement corporate social responsibility programs where the
affected people will be prioritised as the beneficiaries;

¢ Inform all Landowner during public consultation;

e Identify all affected social and cultural institutions and prepare plan for
protecting and supporting them;

Residual Impact Significance

The residual impact of the impact of change in land resource from the Project remains
Negligible.

Impact to Local Economy from Employment and Business Opportunities during the
Project Construction and Operation

Discussion of Impacts

The project is expected to create short-term and long-term beneficial impacts on the
local economy and employment. Construction and maintenance of infrastructure of
solar PV during operation activities can be an adequate means to create short-term
jobs and build long-term capacity for local development. Local job creation for skill
and unskilled labour is needed during construction and operation activities.

Regarding the labor and working conditions, it is understood that Indonesia has
ratified 20 ILO conventions regarding labor and working conditions including 8
fundamental conventions (forced labor convention, freedom of association an
protection of rights to organize convention, right to organize and bargaining
convention, equal remuneration convention, abolition of forced labor convention,
discrimination convention (employment and occupation) convention, a minimum
age convention and the worst form of child labor convention). Therefore, Equis
Energy and/or EPC contractors must follow the Indonesian national an
international labor laws to be implemented during the construction and operation
phases.

Local economy opportunities can also be created through utilising local material
procurement and local service sub-contracting.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
The assessment of identifying the impact on local economy and employment,
involves the application of standard multipliers that assess the direct (project),
indirect (supplier) and induced (employees/ workers) effects of expenditures on
overall income and employment in the local economy. The sensitivity and
magnitude criteria of impact assessment for local economic and employment will
follow the criteria explained in Table 6-6 and

Table 6-7 respectively.

Table 6-6 Sensitivity Assessment Criteria for Local Economy and Employment

Sensitivity Criteria Contributing Criteria

The Project has a policy that regulates the use of more local
content (>60 percent) for its activities

The project has a policy that balances the use of non-local
contents and local-content for its activities.

The project has a policy that regulates the use of non-local
contents for its activities.

Table 6-7 Criteria for Impact Magnitude for Assessment of Impact to Local
Economy and Employment

Magnitude Criteria

Negligible Project not only contributes to the local economic empowerment
and employment development, project also contributes to the
creation of entrepreneurship development program for local
communities.

Project contributes to the local economic empowerment and
employment development.

Project does contribute only to the local economic
empowerment.

Project does not contribute to the local economic empowerment
and employment development.

Impact Evaluation and Significance

Based on the data from the National Statistics Bureau, the number of poor in Lombok
Timur is 18.46 percent of the total population. The number is slightly lower in
Lombok Tengah Regency where 15.80% of the total population is reportedly
categorized as being poor. In Lombok Timur, the poor totals 18.46 percent of total

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-11
population of Lombok Timur Regency. While in Lombok Tengah, it has reached 15.80
percent of Lombok Tengah total population. Compared with statistical data of Nusa
Tenggara Barat province, Lombok Timur was higher than the average of poor
population in the provincial level which was 17.1% of the total population while
nationally; number of poor population at the same period was recorded in 10.7%.

The Project’s positive impact to the local economy and employment is limited to the
project footprint area where considered geographical conditions of three villages
located adjacent to the project; they are Pringgabaya Utara Village, Geres Village and
Sengkol Village. Pringgabaya Utara Village is located in Pringgabaya District of
Lombok Timur Regency. Geres Village is located in Labuhan Haji District of Lombok
Timur Regency, and Sengkol Village is located in Pujut District of Lombok Tengah
Regency.

With regards to periodic alteration of local economy and employment, the project will
need more local workers (unskilled) during construction than operations and it will
create local economy opportunities for local communities such as opening food stall,
catering services, rental accommodation and so on. While during the operation phase,
the project will reduce number of labour due to project only maintaining the solar PV
and its equipment hence only recruiting skilled labour for security and maintenance
activities. The periodic alteration for local economy and employment is described in
Table 6-8. Whilst benefits are positive, the duration of construction is short and so
there are potential negative impacts associated with worker retrenchment at the end
of construction.

Table 6-8 Periodic alteration of Local Economy and Employment

Activity Duration

Construction activities Short term (8-12 months)

Operation activities 20 years/ permanent

Maintenance of solar PV and its equipment. 20 years/ permanent

For benefits to the local economy, Project opportunities are greater during the
construction than operation phase. These impacts are potentially positive (Table 6-9).

Table 6-9 Impact on Local Economy and Employment as the result of the Project

Mitigation Measures

To optimise the Project benefits to local community through employment and
business opportunities, the Project will implement the following additional
mitigation measures:

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6.3.3

¢ Have aclear stipulation of using local labour in the Equis and/or EPC contract and
instruct the EPC to prioritize qualified people from the affected villages and also
surrounding villages as construction and/or operational workers in accordance
with the needs of the Project;

¢ Conduct due diligence throughout local suppliers to identify and evaluate the
quality of services and products provided by local suppliers in line with the
required standards;

¢ Determine numbers of skilled, semi-skilled and unskilled labour requirements for
each phase and assess local resource levels through involving local village heads,
customary heads or community leaders;

¢ Provide and communicate clear information about the Project’s requirement
related to employment and business opportunities and prioritise locals where
feasible;

¢ Implement Project specific training and community development programs to
increase the skills of local workers and the capacity of local businesses to meet the
needs and requirements of the Project;

¢ Workers will have contracts in place prior to commencement setting out working
conditions, terms of employment and EHS responsibilities;

¢ Prior to the construction phase is ended where the project will reduce number of
labours during operation phase, the project will carry out an analysis of
alternatives to retrenchment. The retrenchment plan will be developed and
implemented to reduce the adverse impacts of retrenchment on workers;

¢ A grievance mechanism will be developed for workers and included in the ESMS.
Workers will be informed about this mechanism at the time of hiring. Grievance
mechanism will be extended to non-employee workers in future; and

¢ Ensure Equis and/or the EPC contractors adhere to the national and international
core labour standards and implement those in throughout the Project's
construction and/or operation phases.

Impacts on Air Quality

Discussion of Impacts

Air emissions generated during construction activities will come from vehicle engine
exhausts, generators, construction equipment and dust from earthworks and vehicles
movement.

For the assessment of air quality, the sensitivity criteria outlined in Table 6-10 is been
used. Further, Table 6-11 outlines the magnitude criteria which include the nature of
soil that might generate dust, impact extent and duration. In determining impact
magnitude, impact scale and frequency have been as well taken into account.

The standards considered for assessment of potential impacts to air quality are
covered in Annex A. The air quality impacts associated with the construction
activities have been assessed qualitatively, using professional judgement and based
on past experience from similar projects.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
Table 6-10 Sensitivity Assessment Criteria for Air Quality

Sensitivity Contributing Criteria
Criteria
Human Receptors Ecological Receptors

Locations where human exposure is | Locally designated sites; and/or

transient.!2 areas of specific ecological interest,
not subject to statutory protection (for
example, as defined by the project
ecology team).

Medium Few Receptors (settlements) within | Nationally designated sites.
100 m of project activity area as
roads, batching plant, solar PV
modules etc.

Densely populated _ receptors | Internationally designated sites.
(settlements) within 100 m of project
activity area as roads, batching
plant, solar PV modules.

Table 6-11 Criteria for Impact Magnitude for Assessment of Impact to Air
Quality

Magnitude Criteria

Negligible | ¢ Low levels of emissions/dust generation due to Project activity
* Impact extent is local
* Temporary dust generation and emissions from Projects

* Soil type with large grain size (e.g. sand)
* Impact extent is local
* Dust generation and emissions from Projects for short duration

Medium * Moderately dusty soil type (e.g. silt)
* Impact extent is local to regional
* Dust generation and emissions from Projects for long duration

Large * Potentially dusty soil type (e.g. clay, which will be prone to suspension
when dry due to small particle size)

¢ Impact extent is local to international

* Significant process emissions from Project for the entire Project cycle

Impact Evaluation and Significance

Air quality impacts are likely to be restricted to increased dust generation and small
and heavy vehicle emissions during construction. During mobilisation of equipment
and personnel, emissions from vehicles will be transient, intermittent and spatially

22 As per the NAAQS and World Bank/IFC guidelines, there are no standards that apply to short -
term exposure, e.g. one or two hours, but there is still a risk of health impacts, albeit less certain.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-14
variable, therefore it is expected only a small incremental increase in combustion-
based air pollutants will be generated by the Project.

Onsite earth works and deliveries will occur over a maximum period of twelve
months and will result in localised of air quality impacts.

Air quality will largely be impacted from the following sources during the
construction phase:

¢ Fugitive dust emissions from road upgrade and construction, site clearing,
excavation work, cutting and levelling work at sites and access/ internal roads,
stacking of soils, handling of construction material, transportation of material,
emission due to movement of vehicles and heavy construction machinery, etc.;

e Vehicular emissions due to traffic movement on site and on access roads;
¢ Particulate emissions from operation of batching plant;
e Existing stone crushers in Pringgabaya village;

e Exhaust emissions from construction machineries, other heavy equipment like
bull dozers, excavators, and compactors; and

¢ Emissions from emergency power diesel generator required during construction
activity.

The nearest human receptors are located within 500 m for all three sites. For
Pringgabaya, Selong, and Sengkol site, the nearest houses are located 200 m, 250 m,
and 120 m for each site, respectively and limited to 2 to 3 houses only. Localised dust
generation may occur from site access, with the level of dust generation depending
on the road condition (covered/ uncovered road).

Within the site air quality impacts would largely be limited to 100 m-200 m of the
construction activity area, batching plant and material storage area during dust
generating activities.

The magnitude of impact on air quality is considered to be Small. Although the
nearest human receptors are located within 500 m for all three sites, the nearest houses
distance from Pringgabaya, Selong, and Sengkol sites are located in the range of 120
m - 250 m for each site, then impact sensitivity is assessed as being Medium,
considering there are residential area located near access road. Impacts are expected
to be short-term, while the natures of proposed activities are unlikely to significantly
reduce initial air quality conditions. The significance of impact is therefore assessed
as being Minor.

The impact assessment for air quality during construction phase is summarised in
Table 6-12.

Table 6-12 — Impact on Air Quality during Construction Phase

Impact Descriptio: Impact on Air Quality from Construction
Impact Nature Negative Positive

Impact Type Direct Indirect
Impact Magnitude Negligible Small

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
Medium High

Moderate Major

Mitigation Measures

e Preventive measures such as storage of construction under cover, covering of
construction materials during transportation will be undertaken, for reducing
dust;

¢ Emissions from the emergency generator set and other stationary machines will
be controlled by ensuring that the engines are always properly tuned and
maintained;

¢ Minimise stockpiling by coordinating excavations, spreading, re-grading and
compaction activities;

e Speed of vehicles on site will be limited to 10-15 km/hr which will help in
minimising fugitive dust emissions due to vehicular movement;

¢ Cease or phase down work if excess fugitive dust is observed. Investigate the
source of dust and ensure proper suppression measures;

e Proper maintenance of engines;
¢ Idling of vehicles and equipment will be prevented;

¢ Ambient air monitoring during construction period to be established, for all three
sites, ambient air quality monitoring locations are in and outside of the solar
farm, for Pringgabaya site one of the monitoring location points will be located
adjacent with the existing stone crusher nearby the site;

¢ Coordinate with owner of the stone crushers to implement a necessary mitigation
measure to reduce particulate and dust emission during its operation; and

¢ — Equis will construct new access road wide enough to accommodate the delivery
trucks since the project in Selong site will not use existing access road.

Residual Impact Significance

Considering the lack of water in the project locations during the dry season, use of
dust suppression on access roads, and exposed areas onsite through the watering of
roads used during dry periods will require a consideration of water supply and other
users given the low levels of water availability in the area. As a result of the residual
negative impact associated with decreased air quality will remain as Minor
significance.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6.3.4

Impact on Ambient Noise Levels

Discussion of Impacts

The impact assessment with respect to ambient noise level of the study area has been
undertaken for construction phase included activities described below:

¢ Vehicle disturbance to local community from transportation of solar PV module
components, construction material, construction machinery and personnel;

¢ Construction activities including site preparation, construction of solar PV
modules foundation, erection of internal and external transmission line,
construction of support building;

¢ Operation of batching plant and operational of stone crushers near project area;
¢ Operation of generator set for emergency power backup; and

¢ Complaints tracking and grievance log will be established to address community
complaints.

The process of impact assessment for noise will follow the process explained in Figure
6-6. Rather than applying a two-dimensional matrix for noise impact significance, the
process for noise instead considers the type of receptor, draws on relevant standards
or guidance to determine impact magnitude, and then considers other factors to
determine significance.

Figure 6-6 Noise Impact Significance Assessment Process

IMPACT IMPACT EFFECT
MAGNITUDE SIGNIFICANCE

ble Negligit

or
Nei crores!

Table 6-13 outlines the magnitude criteria which include predicted noise level,
receptor sensitivity, impact extent and duration. In determining impact magnitude,
impact scale and frequency have been as well taken into account. Impact magnitude
will then being used to determine impact significance rating as presented in Table
6-14.

The standards considered for assessment of potential impacts to ambient noise level
are covered in Annex A. The noise impacts associated with the construction activities
have been assessed qualitatively, using professional judgement and based on past
experience from similar projects.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-17
Table 6-13

Magnitude

Negligible

Criteria for Impact Magnitude for Assessment of Impact to Noise
Level

Criteria

* Predicted noise levels are at or less than 3 dB (A) above the relevant limits
/ thresholds (Refer to Annex A)*

* Human exposure is transient within 500 m of project site

© No designated sites and/or areas of specific ecological interest, not subject
to statutory protection (for example, as defined by the project ecology
team) within 500 m of project site

* Impact extent is local

* Temporary exposure

« Predicted noise levels are 3 to less than 5 dB (A) above the relevant limits
/ thresholds (Refer to Annex A)*

* Receptors include industrial, retail or transient receptors within 500 m of
project site

* Locally designated sites; and/or areas of specific ecological interest, not
subject to statutory protection (for example, as defined by the project
ecology team) within 500 m of project site.

* Impact extent is local

* Short-term exposure

Medium

* Predicted noise levels are between 5 and 10 dB (A) above the relevant limits
/ thresholds (Refer to Annex A)*

* Receptors include residential and recreational space’ within 500 m of
project site

* Nationally designated sites and/or areas of specific ecological interest
within 500 m of project site

* Impact extent is local to regional

* Long-term exposure

Table 6-14

« Predicted noise levels are at or more than 10 dB (A) above the relevant
limits / thresholds (Refer to Annex A)*

* Receptors include educational/ religious/ medical facilities within 500 m
of project site

Internationally designated sites and/or areas of specific ecological interest
within 500 m of project site

¢ Impact extent is local to international

* Permanent exposure

Noise Significance Terminology

Other Significant Factor Impact Significance Rating

Duration of impact Negligible
Character of noise
Receptor detail/design
Meteorological condition

Moderate

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

6-18
Impact Evaluation and Significance

Nearest human receptors are located within 500 m for all three sites. For Pringgabaya,
Selong, and Sengkol site, the nearest houses are located 200 m, 250 m, and 120 m for
each site, respectively.

Construction will occur for a period of approximately twelve months and generally
during the hours of 7 am until 6 pm, however there is a potential to work at night for
essential activities. Construction will introduce temporary sources of noise into the
local area, and it is possible that these will occasionally be heard offsite. While noise
will be generated during construction; activities are generally restricted to heavy
vehicle movements and potential use of equipment such as drills and saws.

Project construction is unlikely to significantly increase noise above background
conditions, however with the close distance to residential receptor (nearest distance
to residential receptor is in the range of 120 - 250 m), noise impact sensitivity is
considered to be Medium. Noise level increase during construction will generally
occur from 7 am until 6 pm every day, so it is unlikely that the activity will cause
noise disturbance during night time under routine conditions, then impact
magnitude is considered as Small. The significance of impact is therefore assessed as
being Minor (Table 6-15).

Table 6-15 — Impact on Noise Level during Construction Phase

Impact Increased noise generation during project construction
Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced

Impact Magnitude Negligible Medium Large
Low i High
Moderate Major

Mitigation Measures
Implementation of the following mitigation measures is recommended during
construction activities to minimise the impact of noise increase which is generated:

¢ No night-time (6 pm - 7 am) transportation or construction activities under
routine conditions;

e All the noise generating equipment such as emergency generator sets, batching
plant etc. to be sited away from receptors such as settlements;

¢ High noise activities will be undertaken over short periods and where possible
scheduled to avoid simultaneous operation of high noise generating plant;

¢ Complaints tracking and grievance log will be established to address community
complaints; and

¢ Noise monitoring program to be established.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6.3.5

Residual Impact Significance

While implementation of the above measures is likely to be able to assist in managing
potential impacts, they are expected to remain as Minor.

Impact from Vegetation Clearing

Discussion of Impacts
Loss of vegetation is a direct impact of land clearing activity for the solar farm and

facilities. Land clearing will occur within the area of 24 Ha for all three sites.

For assessment of impacts from land use, the sensitivity and magnitude criteria are
outlined in Table 6-16 and Table 6-17.

Table 6-16 Sensitivity Assessment Criteria for Land Use

Sensitivity Criteria Contributing Criteria

The Project footprint is present in wasteland with no human
settlement

The Project is present in agricultural land or combination of

agricultural land and wasteland or residential land.

The Project is present in any forest land, or national park or of
national Importance covered by international and/or national
designation.

Table 6-17 Criteria for Impact Magnitude for Assessment of Impact to Land Use

Magnitude Criteria

Negligible An imperceptible, barely or rarely perceptible change in land use
characteristics. The change may be short term.

A subtle change in land use character over a wide area of a more
noticeable change either over a restricted area or infrequently
perceived. The change may be short term.

A noticeable change in landuse character, frequently perceived
or continuous and over a wide area; or a clearly evident change
over a restricted area that may be infrequently perceived. The
change may be medium to long term and may not be reversible.

A clearly evident, frequently perceived and continuous change
in landuse characteristics affecting an extensive area. The change
may be long term and would not be reversible.

In Pringgabaya and Selong, the vegetation is modified habitat consisting of
predominantly dryland plantation with corn and cassava. In Sengkol the vegetation

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-20
is also modified and consists of mostly rice field and plantation with paddy, coconuts,
and cassava dominant.

Impact Evaluation and Significance

Given the total area of vegetation to be cleared and the modified nature of the Project
area, the impact magnitude was assessed as being Small as the Project would affect a
small area of vegetation and this is unlikely to affect the viability or function of this
vegetation type. Sensitivity was assessed as being low as the vegetation type is
modified and is unlikely to be of significant ecological importance. Therefore the
significance of the impact from land clearing is assessed as negative and Negligible.

Impact assessment for vegetation clearing is summarised in Table 6-18.

Table 6-18 Impact from Vegetation Clearing

Impact Impact from Vegetation Clearing
Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced

Impact Magnitude Negligible Small Medium Large
Receptor Sensitivity Low Medium High
Impact Significance Negligible Minor Moderate Major

Mitigation Measures

Vegetation clearing cannot be avoided therefore a number of management and
monitoring measures will be put in place to ensure impacts associated with
vegetation clearing are reduced and do not result in a disturbance to the surrounding
vegetation:

¢ Vegetation clearing only in designated areas for the Project footprint, no need to
secure a tree cutting permit prior to site clearing if trees are cut or being removed
since vegetation on the land site are non-economic valued plants;

¢ Restricting work to designated/cleared boundaries;

¢ Topsoil will be stored separately during clearing and will be used to fill and level
the area once grubbing activities have been completed, thereby maintaining the
seed bank;

¢ No disturbance to vegetation outside marked areas;

¢ Undertaking site revegetation to assist with soil stabilisation, where possible; and

¢ On completion of construction activities, land used for temporary facilities will
be restored to the extent possible

Residual Impact Significance

While the management measures listed above will assist in managing vegetation
clearing activities and ensuring impacts on surrounding vegetation are reduced, the
significance rating for loss of vegetation will remain as Minor.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-21
6.3.6

Impacts on Habitat and Wildlife

Discussion of Impacts

Land clearing for solar farm and supporting facilities will remove the existing
vegetation in the project boundary permanently. Existing vegetation has become a
habitat for various species in the project area, include Banded linsang (Prionodon
linsang) in Selong site and Monitor lizard in three sites. Habitat disturbance may also
expose the species to venture to new areas and be exposed to poaching and hunting.

For assessment of habitat disturbance impact, the sensitivity and magnitude criteria
are outlined in Table 6-19 and Table 6-20.

Table 6-19 Sensitivity Assessment Criteria for Habitat Disturbance Impact

Sensitivity

Criteria Contributing Criteria

The presence of species with no specific value, species of LC on the IUCN
Red List, or not meeting the criteria for medium or high

The presence of species DD, NT and VU on IUCN Red List, protected species
under national regulation, Nationally restricted range species, nationally
important numbers of migratory, and species not meeting criteria for high
value.

Species on IUCN Red List as CR, or EN. Species having a globally restricted
range (i.e. plants endemic to a site, or found globally at fewer than 10 sites,
fauna having a distribution range (or globally breeding range for bird
species) less than 50,000 km2), internationally important numbers of
migratory, or congregatory species, key evolutionary species, and species
vital to the survival of a high value species

Table 6-20 Criteria for Impact Magnitude for Assessment of Impact to Habitat
Disturbance

Negligible Effect is within the normal range of variation for habitat area

Small Effect does not cause a substantial change in the population of
the species in the habitat type

Medium Effect causes a substantial change in species abundance and / or
reduction in distribution of a population over one, or more
generations, but does not threaten the long term viability /
function of that population, or any population dependent on the
habitat

Large Affects entire species population on this habitat, or a significant
part of it causing a substantial decline in abundance and / or
change in and recovery of the population (or another dependent
on it) is not possible either at all, or within several generations
due to natural recruitment (reproduction, immigration from
unaffected areas).

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-22
Impact Evaluation and Significance

The habitat that will be affected in the three project areas are dryland farming and
paddy fields which are modified habitat. Habitat with this type of vegetation is
common and widespread throughout the surrounding area, with the Project area
representing a small proportion of the wider available habitat. Disturbed habitat will
not cause a substantial change in species population. Species that presence in this area
will able to move and adapt to surrounding area of project that have similar habitat.
Therefore impact on Habitat disturbance is assessed as Small. Criteria for magnitude
determination is explained in Table 6-20.

The presence of Banded Linsang has been recorded in the fauna survey for the
Pringgabaya site. This species is listed as Least Concern in IUCN Red List of
Threatened Species.; however, it is protected by Indonesian Government Law
(Peraturan Pemerintah) No. 7/1999 and listed under Appendix II of CITES. Monitor
lizard (Varanus sp.) which is recorded in three project location is possible to be
categorised as protected species under Indonesia Government Regulation if the
species level of Varanus sp is to be identified. Based on receptor criteria in Table 6-19.
Overall sensitivity criteria for impact on loss of Habitat is assessed as Medium.

Considering the wildlife species which are categorised as Medium sensitivity criteria
and impact magnitude as Small, the impact significance rating is assessed as Minor.

Impact assessment is summarised in Table 6-21.
Table 6-21 Impact on Habitat Disturbance to Wildlife as a result of the Project
Impact Habitat Disturbance to Wildlife

Impact Nature Negative Positive
Impact Type Direct Indirect

Magnitude Negligible Small
i Low Medium
Impact Significance Moderate

Mitigation Measures

In addition to the mitigation measures outlined for the clearance of vegetation that
will also assist in managing habitat loss, the following will further manage the impact
on habitat and species:

¢ Worker training on wildlife through induction, posters.

¢ Establishment and implementation of a clearance protocol to manage encounters
with fauna;

¢ Apply no hunting and no poaching policy inside project area;
¢ Strict prohibition on use of fuel wood and shrubs from nearby areas as fuel;

¢ Non constructed area will be rehabilitated and revegetated as soon as land
clearing and land preparation has been completed; and

¢ Local species should be prioritised in rehabilitation and re-vegetation program.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-23
6.3.7

Residual Impact Significance

The impact of habitat disturbance will be limited in the project area and the residual
impact is judged to be Negligible.

Soil Erosion and Surface Water Quality Impacts

Discussion of Impacts

During the construction phase, top soil will be susceptible to erosion to some extent
due to site clearance activities. The scale of site clearance activities would be 8.77 ha
at the three development sites, whereas in areas of new internal road construction,
excavated loose soil would be susceptible to erosion.

The removal of stabilised top soil has the potential to result in slope destabilisation
and increased soil erosion. Soil erosion has the potential to result in increased
sedimentation in surface water runoff, and potential impact to surface water quality.

Impact Evaluation and Significance

The land use change will be primarily for PV Field, Main station, inverter station, and
internal roads. The diversion of land for the solar facility will lead to a permanent
change in land use. This change has the potential to affect run off when raining. The
run off may carry soil to surface waters and increase the turbidity, Total Dissolved
Solids (TDS), Total Suspended Solids (TSS) in the water body and downstream.

There are surface water bodies in the project area which could be directly impacted
by soil erosion and increased sedimentation. The majority of rivers and ponds are
seasonally water fed and not utilised by residents for daily needs. Groundwater levels
are very deep due to low water recharge rates.

Based on climate data the highest rain fall will be in January and December (two
months in a year). On consideration of the low rainfall levels in the area, the impact
magnitude is considered to be Small. Sensitivity is deemed to be Low and impact
significance is therefore considered to be Negligible (Table 6-22).

Table 6-22 Soil Erosion and Surface Water Quality Impacts during Construction

Impact Soil erosion and surface water quality impacts
Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced

Impact Magnitude Negligible Small Medium Large
Low Medium | High
Negligible Minor Moderate Major

Mitigation Measures

The impact significance is predicted to be negligible, however it is expected that the
following industry standard management and mitigation measures will be

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-24
6.3.8

implemented by the Project. These are expected to manage the volumes of erosion
estimated to occur as a result of clearing:

¢ Preparation and implementation of a soil and erosion management plan during
construction to incorporate requirements such as use of dust suppression, soil
stabilisation during construction and storm water and sediment management and
control;

¢ Vegetation cover will be maintained for as long as possible in order to prevent the
erosion (water) of soil.

¢ Solid stabilisation to be implemented following completion of construction, this
may include establishment of grass cover or other forms of ground cover across
the site;

¢ Implementation of an operational runoff and storm water drainage system to
control runoff volumes; and

¢ Topography shall be restored to the extent possible and re-vegetated to prevent
soil erosion to the extent possible.

Residual Impact Significance

The significance of residual impacts will be Negligible.

Impacts from Project Water Demand

Discussion of Impacts

Water will be required for civil work during the construction of the foundation and
building structure of all facilities, as well as for worker needs water for their daily
use. The Project’s water use has the potential to result in decreased water availability
for other users, particularly in the Project area where there are known water resource
challenges.

For the assessment of water quality, the sensitivity and magnitude criteria outlined
in Table 6-23 and Table 6-24 respectively have been used. Currently there is no data
available related with water quality data taken from existing water sources (dug well,
spring sources, shallow hand pump, creeks, etc.) within the project site/community.

Table 6-23 Sensitivity Assessment Criteria for Water Resources (Surface Water
and Groundwater)

Sensitivity Contributing Criteria
Chalice Environment

Water The extent to which the | The extent to which the water resource

Resources _- | water resource plays an | provides or could provide a use (drinking

Surface water | ecosystem or amenity | water, agricultural uses, washing and other
and ground} role in terms of | domestic or industrial, use as waterways) to
water supporting biodiversity | the local communities and businesses, or is
(quality/ either directly or

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-25
Sensitivity
Criteria

quantity
telated
criteria)

Contributing Criteria

Environment

indirectly, particularly
with respect to
dependent ecosystems.

important in terms of national resource
protection objectives, targets and legislation.

Low

The water resource does
support diverse
aquatic habitat
populations, or supports
aquatic habitat
population that is of low
quality.

not
or

or

The water resource has little or no role in
terms of provisioning services as agricultural
water source, other domestic uses as
washing, bathing,

waterways for the local community.

industrial use and

The groundwater resource is not currently
abstracted and used in the vicinity of the
Project, but is of sufficient quality and yield

to be used for that purpose in the future (and
there is a reasonable potential for future use).

The
supports
populations of flora and /
or fauna but available in

water resource

diverse

the surface water bodies
in the region.

The surface water resources have local
importance in terms of provisioning services
but there is ample capacity and / or adequate
opportunity for of
comparable quality.

alternative sources

The groundwater resource is an important
water supply, and is currently used, but there

is capacity and / or adequate opportunity for
alternative sources of comparable quality.

Table 6-24

Magnitud

Impact

General

The water
supports economically
important or biologically
unique aquatic species or
provides essential habitat
for such species

resource

Negligible
No Perceptible
perceptible change
or readily | baseline
measurable conditions

change from

likely to be within
applicable norms

The surface water resources are wholly relied
upon locally, with no suitable technically or
economically feasible alternatives, or are
important at a regional or transboundary
watershed level for provisioning services.
The groundwater resource is wholly relied
upon locally, with no suitable technically or
economically feasible alternatives, or is
important at a regional or national level for
water supply or contribution to groundwater
dependent ecosystems (e.g. transboundary
rivers).

Criteria for Impact Magnitude for Assessment of Impact to Water
Resources (Surface Water and Groundwater)

Medium

Clearly evident | Major changes in
from | (e.g. perceptible | comparison to
and readily | baseline conditions
but | measurable) and / or likely to
change from | regularly or
baseline continually exceed

ENVIRONMENTAL RESOURCES MANAGEMENT

EQUIS ENERGY

6-26
Magnitud
Negligible
Impact
baseline
conditions.

and standards for
mode of use.

Medium

conditions and /
or likely to
approach and
even occasionally
exceed applicable
norms and
standards for
mode of use.

applicable norms
and standards for
mode of use.

Water Surface Water

Availability | There

is
likely to be
negligible
(less than 1%
of Jean
season flow)
or no
consumption
of surface
water by the
Project at any
time

The Project will
consume surface
water, but the
amounts
abstracted are
likely to be
relatively small in
comparison to the
resource available
at the time of use
(ie. taking into
account seasonal
fluctuation)

The Project will
consume surface
water, and the
amounts
abstracted are
likely to be
significant in
comparison to the
resource available
at the time of use
(ie. taking into
account seasonal
fluctuation)

The Project will
consume surface
water, and the
amounts abstracted
are likely to be very
significant in
comparison to the
resource available
at the time of use
(ie. taking into
account — seasonal
fluctuation)

Groundwater

There is
likely to be
negligible or
no
abstraction,
use of or
discharge to
the
groundwater
by the Project
at any time.

The Project will
consume
groundwater or
deliver discharge
to groundwater,
but the amounts
abstracted
/discharged are
likely to be
relatively small in
comparison to the
resource available
at the time of use
(ie. taking into
account seasonal
fluctuation).

The Project will
consume
groundwater or
discharge to
groundwater, and
the amounts
abstracted /
discharged

likely to
significant in
comparison to the
resource available
at the time of use
(ie. taking into
account seasonal
fluctuation).

The Project will
consume
groundwater or
discharge to
groundwater, and
the amounts
abstracted
/discharged are
likely to be very
significant in
comparison to the
resource available
at the time of use
(ie. taking into
account — seasonal
fluctuation).

Surface Water

Discharges
are expected
to be well
within
statutory
limits

Discharges —_ are
expected to be
within — statutory
limits

Occasional
breach(es) of
statutory
discharge _ limits
(limited periods)
expected

Repeated breaches
of statutory
discharge _ limits
(over extended
periods) expected

Groundwater

Abstractions

from or
discharge to
aquifer(s) are

Groundwater

quality be within
ambient levels or
allowable criteria

Groundwater

quality exceeds
ambient levels or
allowable criteria

Groundwater
quality exceeds

ENVIRONMENTAL RESOURCES MANAGEMENT

6-27

EQUIS ENERGY
Magnitud
Negligible Medium

Impact
unlikely to | or may exceed for | for key | ambient levels or
cause water /1-2 parameters | parameters. allowable criteria.
quality which is common | Abstraction or | Abstractions or
issues. occurrence due to | discharge to | discharge to
geological regime | aquifer(s) are | aquifer(s) are
of the area. expected to cause | expected to cause
Abstraction or | potential localized | potentially severe
discharge to | effects on | effects on
aquifer(s) may | groundwater groundwater
cause small but | quality which are | quality which are
local changes in | likely to be fairly | likely to be long-
water quality in | long lasting and / | lasting (e.g. years
the aquifer | or give rise to | or permanent) and
system. These can | indirect ecological | / or give rise to
be considered | and / or | indirect ecological
potential — short- | socioeconomic and / or socio-
term localized | impacts. economic impacts.
effects on
groundwater
quality which is
likely to return to
equilibrium
conditions within
a short (months)
timeframe.

Impact Evaluation and Significance

The estimated total numbers of workers for peak construction activity will be 221
persons. According to Table 3-17, the total water needed by construction workers will
be £13.05 m?/ day. Conservatively assuming the maximum number of workers for the
maximum construction period (12 months), this equal to a total of +4,763.25 m’. For
construction work and the dump truck wash, each solar farm including all facilities,
is estimated to require +1.75 m3/day, equals to +638.75 m° of water over a 12 month
construction period. The total water demand is +5,402 m for each site (16,206 m?
total).

For operations PV solar farms do not use water in electricity generation. The main
water requirement is for washing of the PV modules and this is expected to occur
twice a year.

Estimated water required for one time cleaning solar PV panels is approximately 250
m$ for each site. Therefore estimated water required for solar PV per year of each site
is 500 m3. There is also a small operational workforce, however these do not reside
onsite.

In December 2017, Equis Energy appointed PT Rekayasa Bumi Karya to conduct the
geoelectric test in order to determine the aquifer layers where a substantial amount
of water can be found, as well as to find the characteristics of aquifer layers to figure
out the depth and positions of aquifer layers. In Sengkol, a total of four (4)

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-28
investigation points has been determined using Schlumberger method, and the data
is analysed used IP2WIN and Progress software. Based on the survey, it is concluded
that the depth of ground water (aquifer) level varies ranging from 14.81 - 115.19 m.
Based on the resistivity value, the potential aquifer was encountered at the depth of
90 m. It is recommended that the project to drill the well within this depth at one of
the assessed point.

Furthermore, in Pringgabaya using the same method at four (4) locations, the
consultant concluded that potential aquifer was found at the depth of 120 m below
the surface. Meanwhile, in Selong the consultant has also taken four (4) investigation
points, which concluded that substantial aquifer can be encountered at the depth of
90 meter. The detailed information of the report can be found in the Annex D.

Figure 6-7 Consultant conducting resistivity test at site

In Pringgabaya, communities’ only reliable supply of water is from wells. Surface
water sources are only fed during the rainy season in this location. In Selong and
Sengkol, the communities have supplied water from local water company (PDAM)
besides well. The main source of water for all the project sites will be from the deep
well (depth 100 m) and for the Selong and Sengkol sites the local water company
(PDAM) is considered to be used as support during the construction phase.
Community wells are at depths of approximately 100 m, therefore there is the
potential for the Project to impact community wells at this location during
construction. However, it is confirmed that there is no community wells within the
radius of 500 m from the site, with exception at Pringgabaya which the community
well (used for farming irrigation during dry season) is observed at the distance of 250
m from the site.

The use of ground water by the project will follow the government regulation and
should be equipped with water use study which considers the other uses of water
resources and includes the water balance study, as required in the permitting process.
Therefore, the project will not have potential significant impact to the communities
well.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-29
6.3.9

The sensitivity of the water resource in the area is therefore considered as Low at this
location due to the fact that there is no community wells within 500 metres proximity
of the site and communities has an opportunity for alternative sources of water. The
potential impact on water resource due to maximum 12 month construction activities
and maximum usage of water for operation phase is 500 m3 are ranked as Small,
resulting in an impact significance of Minor (Table 6-25).

Table 6-25 Impact on Water Availability during Construction Phase

Impact Reduction of water availability from Project demand
Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced

Impact Magnitude Negligible Small Medium Large
Receptor Sensitivity Low Medium High

Impact Significance Negligible Moderate Major

Mitigation Measures

The impact Minor is due to the project has conducted the georesistivity test which
concluded that the amount of substantial water is available at the sites. Whilst this
study can also be a basis for the water use permit requirements.

Residual Impact Significance

The residual impact is Negligible. The project proponent/EPC will follow the
requirement in the water usage permit.

Physical Presence of Transmission Lines

Discussion of Impacts

Mortality of birds and bats due to electrocution is a direct impact from the operational
of the transmission line. However, it is understood that the transmission line cable
will be fully insulated. Thus, avoiding risk of bird electrocutions.

Mortality of birds and bats due to electrocution may occur in large numbers if the
transmission lines are located within daily flyways or migration corridors, or if
groups are travelling at night or during low light conditions. It is confirmed through
the bird migration map that none of the sites located on the critical bird migratory
path. Is also understood that the transmission line will be positioned at the residential
area (disturbed area) with less diverse bird species (and most likely only local
domestic bird that habituated in this area) comparing to transmission line that
situated in the forestry/ pristine area.

Sensitivity and magnitude criteria used in the assessment are provided in Table 6-26
and

Table 6-27.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-30
Table 6-26 Sensitivity Assessment Criteria for Mortality of Birds and Bats Due
To Electrocution

Sensitivity Criteria Contributing Criteria

The presence of species with no specific value, species of LC on
the IUCN Red List, or not meeting the criteria for medium or
high

Medium The presence of species DD, NT and VU on IUCN Red List,
protected species under national regulation, Nationally
restricted range species, nationally important numbers of
migratory, and species not meeting criteria for high value.

Species on IUCN Red List as CR, or EN. Species having a
globally restricted range (i.e. plants endemic to a site, or found
globally at fewer than 10 sites, fauna having a distribution range
(or globally breeding range for bird species) less than 50,000
km’), internationally important numbers of migratory, or
congregatory species, key evolutionary species, and species vital
to the survival of a high value species

Table 6-27 Criteria for Impact Magnitude for Mortality of Birds and Bats Due To
Electrocution

Magnitude Criteria

Negligible Effect is within the normal range of variation for habitat area

Small Effect does not cause a substantial change in the population of
the species in the habitat type

Medium Effect causes a substantial change in species abundance and / or
reduction in distribution of a population over one, or more
generations, but does not threaten the long term viability /
function of that population, or any population dependent on the
habitat

Affects entire species population on this habitat, or a significant
part of it causing a substantial decline in abundance and / or
change in and recovery of the population (or another dependent
on it) is not possible either at all, or within several generations
due to natural recruitment (reproduction, immigration from
unaffected areas).

Impact Evaluation and Significance

The impact assessment for birds and bats mortality has been defined to birds and bats
within a 2 km radius from project boundary. This limitation is due to the location of
project area which is in the agriculture and surrounded by agriculture area and
settlement area; no migratory species was identified, and no species with large home
range was identified.

Referring to bats and birds species described in the baseline, protected species or
critically endangered and endangered species based on IUCN Red List have not been
identified. There are bird species included in the IUCN Red List as Least Concern
such as White-headed munia, Eurasian Tree Sparrow, Spotted turtle-dove, Red

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-31
avadavat, Mountain white-eye and Island collared-dove. For bats species, the existing
baseline has not identified to the species level, instead only identifying to the genus
level. With this fact, it is possible that bat species of conservation significant may be
identified in the future.

Based on current data and receptor criteria in Table 6-26, overall the sensitivity
criteria for impact on mortality of birds and bats is assessed as Low.

Some of birds and bats species are known as beneficial species for agriculture
activities such as birds and bats as pollinator and become natural pest predators.
Disturbance to this species might disturb other species especially predator species
which can be agriculture pest due to its population increase. However, as the
transmission line size is rather be small (20 Kv), it is not expected that predatory bird
will use the cable line to perch while observing their prey. The transmission line will
also be positioned close to residential area, which is not likely that this predatory bird
looking for prey. It should also be noted that this transmission line will be handed
over to PLN once it built. The environmental obligation will also falls to PT PLN
instead to the project company. The project will only be responsible for this obligation
during the construction phase.

Based on magnitude criteria in

Table 6-27. Overall magnitude criteria for impact on mortality of birds and bats is
assessed as Small as the effect does not cause a substantial change in the population of the
species in the habitat type.

Impact Significance

Considering the wildlife species which are categorised as of a Low sensitivity criteria
and impact magnitude as small, the impact significance rating is assessed as Minor.

Impact assessment is summarised in Table 6-28.
Table 6-28 Impact on Mortality of Birds and Bats due to Transmission Line

Impact Impact on Birds and Bats due to Transmission Line

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Impact Magnitude Negligible uN Medium. Large

Medium High

Moderate Major

Mitigation Measures
Following appropriate mitigation measures are required to reduce the risk:
¢ Aligning transmission corridors to avoid critical habitats.

Residual Impact Significance

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-32
After implementation of mitigation measures, the significance of the residual impacts
will be reduced to Negligible.

6.3.10 Spills and Soil/Water Contamination

Discussion of Impacts

Diesel storage will be provided at batching plant onsite during construction phase.

Other materials such as oil, paints and solvents will be stored in drums in storage area

having impervious floors. The Sensitivity and magnitude of the impact is discussed
on Table 6-29 and Table 6-30.

Table 6-29

Sensitivity
Criteria

Sensitivity Assessment Criteria for Spill and Soil/Water
Contamination

Contributing Criteria

Nearest water source available on site has poor quality, not suitable for
human, recreational or animal use; and

Site is an industrial setting and nearest residences or sensitive land uses >250
from site boundary.

Aquifer is used for industrial process water supply, irrigation purposes, or
source of supply for livestock, and as a potential resource or acts as a base
flow for local surface water;

Water acts as source of water supply for non-potable supply, suitable for
secondary contact recreation (activities where contact with the water is
minimal and where ingestion of the water is not probable i.e. boating, sport
fishing);

Water with moderate water quality classification; and

Site is located in an industrial/commercial setting with nearest residences or
other sensitive uses 100 m to 250 m from site boundary.

Table 6-30

Aquifer is used as a potable water supply, as a potential future resource of
potable water, or in continuity with nearby surface water;

High quality water classification that supports strong or protected
environmental bio-diversity, source of water supply for potable or domestic
supply or food production, used for primary contact recreation (human body
might come in direct contact with raw water e.g. swimming), or presence of
fish and/or used for commercial or recreational fishing; and

Residences and/or schools are located <100m from the site, site embedded
within residential or mixed residential/commercial setting, or site is within
100m of sensitive area/ receptor (wetland, national park, protected habitat or
equivalent).

Criteria for Impact Magnitude for Assessment of Spill and Soi/Water
Contamination

Magnitude Criteria

Negligible

An imperceptible, barely or rarely perceptible change in soil and

water characteristics. The change may be short term.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

6-33
Magnitude Criteria
A subtle change in soil and water characters over a wide area of
a more noticeable change either over a restricted area or

infrequently perceived. The change may be short term.

A noticeable change in soil and water characters, frequently
perceived or continuous and over a wide area; or a clearly
evident change over a restricted area that may be infrequently
perceived. The change may be medium to long term and may
not be reversible.

A clearly evident, frequently perceived and continuous change
in soil and water characteristics affecting an extensive area. The
change may be long term and would not be reversible.

Impact Significance

Soil contamination during the construction phase may result from leaks and spills of
oil, lubricants, or fuel from heavy equipment, improper handling of chemical/fuel
storage and wastewater. These are required in small quantities during the
construction phase; such spills could have an impact on soil and water quality, but
are expected to be localised in nature. Considering that the water affected has
moderate water quality classification and site is located in an industrial/commercial
setting with nearest residences or other sensitive uses 100 m to 250 m from site
boundary, the impact sensitivity is considered as Medium. Considering that spills
may occur ina restricted area during the construction phase, the site will apply proper
storage and handling for chemicals and fuel, and duration of impact is only short
term, then the impact magnitude is considered as Small. Based on the above the
impact after incorporating the embedded control the impact significance is
considered to be Minor (Table 6-31).

Table 6-31 Soil Contamination due to Leaks/Spill during Construction Phase
Impact Spills leading to soil/ water contamination

Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced

Impact Magnitude Negligible iN Medium Large
Receptor Sensitivity Low Medium High
Impact Signifi Negligible Moderate | Major

Mitigation Measures

¢ Spill control measures such as the storage and handling of chemicals and fuel in
concrete areas with secondary containment will be implemented to minimise
impacts in the event of a spill;

¢ — Use of spill control kits to contain and clean small spills and leaks;

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-34
6.3.11

¢ Transport vehicles and equipment should undergo regular maintenance to avoid
any oil leakages; and

¢ Unloading, loading and refuelling protocols are required for the transfer of
diesel, oil and used oil respectively and workers trained to prevent/contain spills
and leaks.

Residual Impact Significance
The significance of impact will be reduced to Negligible on effective implementation
of the mitigation measures.

Impacts on Occupational Health and Safety of Workers

Discussion of Impacts

Occupational Health and Safety (OHS) of workers is important during construction
and operation phases where involve local and migrant workers. The activities include
in the construction phase that have potentially impact to OHS of workers are land
clearance for establishment of labour camp, batching plant, access road, mobilisation
of equipment, solar PV installation, and other activities during construction phase. In
addition, operation of solar PV and its maintenance also have risks and impacts to
OHS of workers in their daily activities. Therefore, a primary area of concern is the
potential adverse impact on workers, since they are the first people who are exposed
to the potential hazards of construction and operation activities.

There are likely to be potential impacts on workers’ health and safety due to exposure
to risks through the Project development activities. The following occupational health
and safety risks are frequently present, in particular during the Project construction
phase:

¢ Mobile vehicles and heavy equipment accidents;
¢ Heat stress when working in humid and high temperatures;
¢ Manual handling and musculoskeletal disorders;

¢ Hand-arm vibration impacts from concrete breakers, grinders, hammer drills,
chipping hammers, chainsaws, scrabbles and needle guns;

¢ Temporary or permanent hearing loss from noise generated machinery used for
excavation or piling work;

e Dermatitis that can arise from contact with small substances such as wet cement,
and asphalt;

¢ Tripping due to uneven surfaces and obstacles;

¢ Falling during working at height;

e Fire due to hot works, smoking, and failure in electrical installations; and
¢ Electrical shocks.

There are five criterion actions may be considered that demonstrate responsible
environment from occupational health and safety perspective:

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-35
¢ Identify, track, and anticipate potentially hazardous materials in the workplace;
e Assess workers’ exposures to solar PV materials and its hazardous materials;

e Assess and communicate hazards and risks to workers; and

¢ Manage occupational safety and health risks.

Sensitivity and magnitude criteria for this impact are explained in Table 6-32 and

Table 6-35.

Table 6-32 Sensitivity Assessment Criteria for Occupational Health and Safety
of Workers

Sensitivity Criteria Contributing Criteria

The Project has implemented good practice of occupational
health and safety policy and procedure

Medium Communicate any potential hazards and risks to workers

High Workers’ exposure to solar PV materials and its hazardous
materials in the workplace as well as physical environment that
can cause health impact to workers such as physical injuries
from accidents involving moving machinery, etc.

Table 6-33 Criteria for Impact Magnitude for Assessment of Impact to
Occupational Health and Safety of Workers

Magnitude Criteria

Negligible Exposure to health hazard resulting in temporary discomfort.

Small Exposure to physical and health hazards resulting in symptoms
requiring medical intervention and full recovery (no lost time).

Exposure to physical and health hazards resulting in reversible
impact on health and physical injuries (with lost time) or
permanent change with no disability or loss of quality of life.

Exposure to physical and health hazards resulting in irreversible
impact on health and physical injuries with loss of quality of life
and or single fatality or multiple fatalities.

Impact Evaluation and Significance

Considering the size of the workforce, numbers are highest during the construction
phase. During the construction phase, the magnitude of impact on Occupation Health
and Safety is considered to be Medium. Sensitivity is assessed as being High,
considering there are many activities during construction phase. During the

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-36
operation phase limited activities will occur. The Project has planned a good practice
of occupational health and safety policy and procedure, therefore the sensitivity
during operation phase is Low. Impacts are expected to be temporary or permanent
as they depend on case-by-case events, while the nature of proposed activities are
likely to significantly reduce number of accidents and incidents. The significance of
impact is therefore assessed as being Moderate during construction phase and
significance of impact during operation phase is assessed as Minor (Table 6-36).

Table 6-34 — Impact on Occupational Health and Safety for Workers as a result of
Construction

Impact Occupational Health and Safety Impact on Workers
Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced
Magnitude Negligible I Large
Receptor Sensitivity
(Construction phase)
Receptor Sensitivity
(Operation phase)

Impact Significance oe . A
. Negligibl Mi M
(Construction phase) egnene inor
Moderat M
(Operation phase) Neate |

Mitigation Measures

Low Medium High

Low Medium High

The above identified risks are typical on any construction site of this nature therefore
it is anticipated that the EPC will have the necessary management measures in place
to manage potential occupational health and safety (OHS) issues under their
responsibility. Appropriate OHS procedures are also expected to be in place to align
with the Indonesia regulations, as well as IFC PS 2. The procedure will include, at
minimum, the following measures:

¢ Develop and implement a health and safety plan to be followed throughout all
phases of a project;

¢ Provide occupational health and safety orientation training to all employees
consisting of basic hazard awareness, site-specific hazards, safe working
practices, and emergency procedures;

¢ The EPC will be committed to ensure all H&S measures are in place to prevent
accidents and reduce the consequences of non-conformance events;

¢ The EPC will provide training, awareness and supervision to ensure all of its
construction workers comply with the OHS procedures;

.
4

he EPC will provide all appropriate resources i.e. personal protective equipment
(PPE) to all workers onsite; and

« Anemergency response procedure and infrastructure will be available on site to
ensure provision of first aid for personnel in case of an emergency.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-37
6.3.12

Residual Impacts

As a result of the implementation of the proposed additional measures, the residual
impact associated with occupational health and safety during construction phase is
considered as Minor and residual impact in operation phase is considered as
Negligible.

Impact to Community Safety

Discussion of Impacts

Community Health, Safety and Security impacts arising from the construction and
operations are as follows:

¢ Increased risk of traffic hazards and incidents associated with the use of the public
road for freight and local roads for workers;

e Increased incidence of communicable disease from an influx of non-local workers;
and

¢ Personal safety and well-being impacts associated with worker influx.

The following sets out the impacts and risks resulting from project activities during
construction and operation phases.

Construction Phase: Throughout this phase there will be many potential health and
safety risks to the communities in the area. This includes risks associated with
increased traffic and the influx of workers. The specific interactions of workers on
local communities are discussed further.

It is also recognised that there will be some level of population influx to the area from
a variety of sources (employment and business opportunity seekers and potentially
worker families). The interactions between the various stakeholders will determine
the level of impact.

Operations Phase: Permanent staff employed for normal operations will reside in the
project areas. Similar issues for permanent workers and their impact on local
communities exists although on a much smaller scale.

Table 6-35 and Table 6-36 describe the criteria for determining sensitivity and
magnitude for the Impact on Community Health, Safety and Security.

Table 6-35 Sensitivity Assessment Criteria for the Impact on Community Health,
Safety and Security

Sensitivity Criteria Contributing Criteria

Low Communities with sufficient coping strategy who feel little or no

challenge to their wellbeing as a result of project activities. They
may share resources with the project occasionally and broadly
understand the hazards associated with project components.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-38
Sensitivity Criteria Contributing Criteria

Medium Communities with some coping strategy and some
vulnerabilities, who are classed as less sensitive than the high
sensitivity group. They are likely to experience temporary
inconvenience as a result of changes in environmental or social
determinants of health. They may share resources occasionally
with the project. The communities express some concerns and
anxieties of the impact of the project on their wellbeing. They

have some, but far from complete, understanding of the
technical hazards associated with project components.

Community groups who are very vulnerable because they have
high sensitivity to the impacts of the project and very limited
coping strategies. The technical hazards of a project component
may be unfamiliar and poorly understood by a community; and
this could increase sensitivity.

Table 6-36 Criteria for Impact Magnitude for Assessment of Impact on
Community Health, Safety and Security

Magnitude Criteria

Negligible Project does not impact on environmental, health and safety
issues to the surrounding community as the project implements
good international industry practices and environmental, health,
safety guidelines, following national law/regulations on
Environmental, Health and Safety as well as other Recognised
internationally sources.

Project will impact on community health, safety and security
within the project footprints in three villages: Pringgabaya
Utara, Geres and Sengkol.

Project will impact on community health, safety and security at
regional level (regency).

Project impacts on community health, safety and security at
national level (Province level).

Impact Evaluation and Significance

The Project’s impact on Community Health, Safety and Security is limited to the areas
where the project footprint is located adjacent to the three villages: Pringgabaya Utara
Village, Geres Village and Sengkol Village.

With regards to periodic alteration of the impact on community health, safety and
security (Table 6-37), the project is required to manage the issues during construction
and operation phases.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-39
Table 6-37 Periodic Alteration of the Impact on Community Health, Safety and
Security

Activity Duration

Construction activities Short term (12 months)

Operation activities 20 years/ permanent

Maintenance of solar PV and its equipment. 20 years/ permanent

Embedded/In-Built Control

The project will evaluate the risks and impacts to the health and safety of the Affected
Communities during the project life-cycle and will establish preventive and control
measures consistent with good international industry practice (GIP), Environmental,
Health and Safety Guidelines (EHS Guidelines) or other internationally recognised
sources. The project will identify risks and impacts and propose mitigation measures
that are commensurate with their nature and magnitude. These measures will favour
the avoidance of risks and impacts over minimisation.

The magnitude of impact on Community Health, Safety and Security is considered to
be Small. Sensitivity is assessed as being Medium, considering the influx of workers
during construction residing in the local population. The significance of impact is
therefore assessed as being Minor (Table 6-38).

Table 6-38 Impact on Community Health and Safety

Impact Impact on Community Health, Safety and Security

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Impact Magnitude Negligible Small Large

Receptor Sensitivity Low Medium High

Impact Significance Negligible Minor

Mitigation Measures

It is assumed that a range of management measures (that adhere to international best
practice approaches around occupational health and safety) will be in place. In
addition, the Project is expected to implement the following additional mitigation
measures:

Vehicle/Equipment/Personnel Movements:

¢ Consultation with the communities on key Project traffic routes, timing of peak
movements, type of vehicles and heavy equipment and provision of road safety
awareness to the surrounding community, through corporation with the local
police;

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
6-40
Enforce speed limit regulations to all Project construction vehicles, along with an
emergency response procedure should any incidents with other road users or
pedestrians occurs;

The proposed grievance mechanism should be accessible for all villagers to report
concerns associated with health and safety. Where complaints on accidents or
near misses are submitted the Project will undertake an immediate investigation;
and

Develop traffic management plan or traffic study (ANDAL LALIN) associated
with the project activities.

Influx on Non-Local Workers

.

Compulsory medical examinations for Project workers, including contractors to
ensure they are fit for work and to monitor the prevalence of communicable
diseases detected through annual medical check-ups;

Zero tolerance towards inappropriate behaviour from and amongst the
workforce, the implementation of this procedure will be included in company
regulation (both Project companies and contractor). Written warning will be
issued to the relevant personnel upon inappropriate behavior, if it is not
improved, dismissal will follow. This will be applicable to all workers onsite;

Conduct an induction and training on the Project’s Code of Conduct regarding
do’s and don'ts in relation with interaction with locals;

Establish a grievance mechanism and accessible for all community groups to
report concerns associated with potential Project health impacts. Where
complaints are submitted the Project will undertake an immediate investigation;

Regular engagement with local authorities relevant to crime (local police) or other
social problems (e.g. village leaders) for prevention of issues and for mitigation
when issues arise; and

Conduct appropriate workers-community engagement such as sporting or
cultural events to improve understanding and cohesions between non-local
workers and the surrounding communities.

Residual Impacts

As a result of implementation of proposed additional measures, the residual impact
on the community associated with non-local presence to community health will
remain Minor.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

6-41
7.1

ANALYSIS OF ALTERNATIVES

NO PROJECT SCENARIO

Chapter 1 describes the Project against the backdrop of an Indonesian Government
led program to increase the country’s power supply and also improve distribution
and power availability in Lombok and within Indonesia more broadly. The Project
will contribute to achievement of this agenda.

Ata national level, Indonesia is heavily reliant on fossil fuel power production; this
includes a reliance on diesel fired power stations in the more remote parts of
Indonesia, such as in Lombok where it supplies 84% of all production in 2014. Of
PLN’s installed capacity Indonesia wide, 72.85% is produced from fossil fuels, of
which 28.58% comes from gas-fired plants, 25.28% from diesel, and 18.99% from coal.
The electrical energy generated by renewables is 11.96%, while geothermal power
accounts for just 1.51%. (PT PLN (Persero), 2012). PLN is actively trying to address
the potential future power supply issues, as well as reduce the country’s reliance on
diesel fuel power generation particularly during peak demand periods.

Indonesia’s reliance on fossil fuels is a contributor to the country being the world’s
third largest emitter of GHGs. In recognition of the challenges associated with air
pollution and climate change, Indonesia has committed to a significant reduction of
GHG emissions. As part of this commitment the Government has decreed energy
goals that include 25% New and Renewable Energy (NRE) of which 15% is renewable
energy generation by 2025 (Energy Vision 25/25) and a 30% reduction in GHG
emissions by 2020. The targets from the decree were translated into the Energy Law
of 2007.

In 2010, renewable energy, still contributed less than 5% of Indonesia’s total energy
generation. Figure 7-1 shows the predicted power generation make-up of Indonesia
by fuel type to 2022. While this shows a heavy reliance on coal fired power generation,
it also shows the targeted reduction in diesel fuel (HSD) power generation. The
percentage supply by renewables such as hydropower, solar and geothermal is
predicted to remain relatively stable over that period. This illustrates a need to
develop additional sources of renewable energy generation if the Government targets
are to be realized.

Indonesia has a total of 760GW of renewable energy resources including 63GW of
solar, with 90% of the overall capacity still remains untapped as described in Table
7-1.

A review of the Indonesian Electricity Market from previous study provided by Equis
Energy indicates that between 2015 and 2024, electricity consumption in Indonesia is
expected to increase from 201TWh to 464TWh, with an average growth of 8.7% per
year, as shown at Figure 7-2.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
7-1
Figure 7-1

Projected Electricity Production by Fuel Type for Indonesia

500,000

450,000
400,000
350,000
300,000

= 250,000

Lo}

200,000
150,000
100,000

50,000

2013-2014 = 2015-2016 = 2017S 2018 = 2019-2020 2021~ 2022
import mBiomass @Solar/Wind/Hybrid #HSD = MFO =LNG ™Gas = Coal = Geothermal = Hydro

Source: PT PLN (Persero), 2011-2020

Table 7-1 Renewable Energy Potential

Renewable Energy | Potential Resources | Installed Capacity |Ratio of IC/Resources (%)

Hydro

75,000 MW

7,572 MW

Geothermal

28,910 MW

1,404 MW

Biomass

32,654 MW

1,718 MW

Wind

63,000 MW

1.87 MW

Solar

560,000 MW

48.1 MW (Off
Grid)

Total

760,000 MW
Source: RUPTL PT PLN 2015-2024 and MEMR

10,743 MW

ENVIRONMENTAL RESOURCES MANAGEMENT

Figure 7-2

32.034.0

20.0 | |
0.0

S 7 o
LP Gs? gS

85.2
75.9
59.993
51.2539
45.3473
P52 Pg? Pg?
v

Projected Electricity Consumption

Installed Capacity (GW)

>

The predicted growth is supported by the following statistics:

¢ Healthy economic growth - 5.96% average real GDP growth over 2011 - 2014;
¢ Large population undergoing fast urbanisation - 248 million total population;
¢ Low electrification ratio of 87.6% - 62 million people have no access to electricity;
¢ Low electricity consumption - one of the lowest in region with 1.2 MWh/capita.

To meet the growing power demand, an additional generating capacity of 70.4GW is

required.

In regards to Lombok’s future electricity market as explained in Chapter 1, the current
peak load demand in Lombok is 187.76MW; while the installed capacity is 269.56MW
in which diesel contribute 226 MW (Figure 7-3). The peak demand and electricity sales
are projected to grow at 10.2% and 9.7% CAGR, respectively, between 2016 and 2025
(Figure 7-4). The expected demand is mainly driven by the healthy economic growth
driven by tourism sector. PLN intends to install 685MW of additional capacity in
order to increase the reserve margin’s range to be within 32% and 66% by 2024.

Figure 7-3

10

Source: RUPTL

Lombok Electricity Generation

2

® Diesel (MW)
= Coal (MW)
= Microhydro (MW)

Solar (MW)

ENVIRONMENTAL RESOURCES MANAGEMENT

7-3

EQUIS ENERGY
7.2

Figure 7-4 Lombok Electricity Demand Projection

3,000 500
2,500 “
2,000
300
1,500
200
1,000
500 100
2016 2019 2022 2025
mE Production (GWh)  <mmmmPeak Load (MW)

Source: Feasibility Study, 2016

Should the Project not proceed, power supply would continue to be met by other
sources, however as noted there is clearly a current and future reliance on fossil fuel
generated power, particularly diesel and coal.

As described in Chapter 1, data provided by ITA, ITB, and ITC demonstrates that
there are significant environmental benefits associated with solar electricity
compared to conventional fossil fuel power generation, particularly in relation to
GHG emission reductions and water savings.

ALTERNATIVE SITE LOCATIONS

Site evaluation visit was done by representative from Equis Energy and Soleq
(company associated with Equis Fund Group) in October 2015 to Pringgabaya,
Lombok Timur Regency. The initial plan was to build solar power plant with the
capacity of 50 MWp, located in 60 Ha land. One site was available and was considered
suitable for the project.

It is then decided that the capacity of solar power plant reduced to 21 MWp (15
MWac) divided into three different sites. Hence, Equis Energy conducted another site
evaluation in January 2017 for other potential solar farm locations in Labuhan Haji
District, Lombok Timur Regency and Sengkol Village, Lombok Tengah Regency.
There was limited available site in Labuhan Haji District, and one site considered
suitable for the project. In Sengkol Village, four site alternatives were considered.

Lombok was investigated due to the favourable long term average of annual sunlight,
as well as known electricity demand. The evaluation for each site considered factors
such as site topography, existing land use, presence of shade, land area and access to
existing power transmission and distribution infrastructure. All sites were generally
low lying, free of shade and contained limited environmental or social sensitivities.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
7-4
7.3

74

ALTERNATIVE TECHNOLOGY

The primary technological alternative considered related to the selection of
alternative solar modules. In practice there is limited environmental variation in the
options available. The selection of preferred solar modules was primarily based on
proven performance, warranty and ability to meet applicable international standards.

Selected solar PV modules need to demonstrate the following essential
characteristics:

¢ An operating track-record, ideally at utility scale, showing low defect rates and
energy output levels in-line with supplier claims;

¢ Certification by a qualified and credible independent testing agency to meet
applicable international standards;

e Standard minimum warranties on defects and performance; and

¢ Manufacturing in an ISO 9001 certified facility, with good practice factory testing
on a sample basis.

Generally solar panels can be classified as follows:
¢ Crystalline PV (mono-crystalline and poly-crystalline); and

¢ Thin-film PV (amorphous silicon (a-Si), copper indium gallium (di) selenide
(CIGS) and cadmium telluride (CdTe)).

Crystalline silicon solar technology was the first type of PV technology to be widely
commercialized. Based on the crystal type and size, crystalline cells are categorised
as monocrystalline and poly-crystalline.

Thin-film technology comprises of a thin semiconductor layer deposited on a low cost
flexible substrate. The lower consumption of silicon reduces the manufacturing costs
of the module considerably but leads to lower panel efficiency than the crystalline
silicon technology.

Lombok Solar Farm may use poly-crystalline JA Solar 310Wp modules. The
technology of the module type chosen for this project has been successfully deployed
on large scale solar PV plants.

ALTERNATIVE METHODS OF POWER GENERATION

Renewable energy projects and in particular solar projects have a limited and largely
reversible impact on the environment. These technologies support economic growth
without the social and environmental impacts of most other traditional power plants.

Concerns regarding supply fluctuations due to the intermittent nature of solar power
generation can be accommodated by peaking power plants with quick demand
response such as diesel, which currently comprise Lombok’s generation mix.

Comparisons between power generation methods are described in Table 7-2.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
7-5
Table 7-2

System

Thermal
Power

Advantage
Large-scale production
potential
Moderate gestation
period Wider
distribution potential

Comparison of Power Generation Methods

Disadvantage
High fossil fuel
consumption
Large quantities of water
required for cooling
High volume of emission
from operation
Accumulation of fly ash
(in case of coal powered
installations)
Upstream impact from
mining and oil
exploration
GHG emissions
estimated as
228gCeq/kWh

Hydropower

GHG emission
estimated as low as
1.1gCeq/kWh for run of
river projects

Do not create any waste
by-products during
conversion process
Some hydropower
facilities can quickly go
from zero power to
maximum output.
Because hydropower
plant can — generate
power to the grid
immediately, they
provide essential back-
up power during major
electricity outages or
disruptions

Site specific, dependent
on reservoir/ river

Long gestation period
Alteration of river flow
regime

Adverse social and
ecological impacts due to
inundation and
downstream effects

Solar power

Pollution levels are low
Inexpensive power
generation
Inexhaustible solar
resource

GHG emissions as low
as 8.2gCeq/kWh for the
production chain

Large land requirement
Site-specific, dependent
on solar insolation
Expensive installation

Wind power

Pollution levels are low

Inexpensive power
generation

Inexhaustible wind
resource

Large land requirement
Site-specific, dependent
on wind pattern
Expensive installation

ENVIRONMENTAL RESOURCES MANAGEMENT

7-6

EQUIS ENERGY
System

Advantage

GHG emissions as low
as 2.5gCeq/kWh for the
production chain

Disadvantage

Nuclear
power

GHG emissions as low
as 2.5gCeq/kWh
Low fuel cost

The production of
electric energy is
continuous. A nuclear
power plant generates
electricity for almost
90% of annual time. It
reduces the __ price
volatility compared to
other fuels

Do not emit smoke
particles or gases

Availability of fuel
source

Hazards associated with
radioactive material
High cost of project
Disposal waste _is
expensive, as wastes are
radioactive in nature

Long gestation period
Risk of fallout and

meltdown scenarios and
its impacts on the local
population and
environment

ENVIRONMENTAL RESOURCES MANAGEMENT

EQUIS ENERGY
8.1

STAKEHOLDER ENGAGEMENT PLAN

Sengkol, Selong and Pringgabaya Solar Farm Projects have committed to an ongoing
consultation and engagement process. The process focuses on a broad range of
activities, including information sharing and consultation.

This stakeholder engagement section sets out the approach with which the Project
proponent will adopt in order to implement an effective engagement program with
stakeholders over the life of the Project.

PROJECT HISTORICAL STAKEHOLDER ENGAGEMENT ACTIVITIES UNDERTAKEN
TO DATE

The historical consultation outlines the main phases undertaken to date in the public
consultation process prior to construction. The main focus of the historical
consultation was during the environmental approval process for each site (UKL-UPL
(commencing in late 2016), the land acquisition phase of each solar farm site location
and access road and this ESHIA.

Table 8-1 summarises the stakeholder consultation activities conducted during the
UKL-UPL phase.

Table 8-1 Stakeholder Consultation during Regulatory Environmental
Approval Process (UKL-UPL)

Date Location Event Parties Involved | Issue / Topic Discussed
23 Pringgabaya Community | Project Project information
February | Utara Village | Consultation Community disclosure and _ site
2016 Liaison Officer planning; and

« Head of | ¢Social and Economic
Village of | condition of the
Pringgabaya Pringgabayu village;
Utara
24 Pringgabaya Community | Project ¢ Village Organisation
February | Utara Village | Consultation Community Structure
2016 Liaison Officer | Village Profile
¢ Secretary of
Village of
Pringgabaya
Utara
1 March | Not stated Government | ¢ Project ¢ Obtaining _ principle
2016 Consultation Community permit for Project
Liaison Officer construction and
¢ Public Work | operation.
Services
* Development
Planning
Agency

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
8-1
Location

Parties Involved

¢ Land Agency

Office of
Mineral
Resource

District
Security Force
Agency (Pol
PP)

Issue / Topic Discussed

4 March
2016

Pringgabaya
Utara Village

Face to Face
meeting

LSM  GAGAS
(Local NGO)

Local employment and
education for young
generation.

Not stated

Government
Consultation
Meeting

¢ Director of
Redaya Energi

¢ Governor of
Nusa
Tenggara
Barat (NTB)
Province

¢ Head of
BKPMD;

¢ PLN (National
Electric
Company)

¢ Representative
of Indonesian
Parliament
(DPR-RI)

information
and site
and

Project
disclosure
planning
development.

Pringgabaya
Utara Village

Socialization

Community of
Pringgabaya
Utara Village.

information
and site
and

Project
disclosure
planning
development

North
Pringgabaya
Village Office

Public
Consultation

¢ Head of
Village of
North
Pringgabaya

¢ Village
Consultative
Body of North
Pringgabaya
Village

PT
Infrastruktur
Terbarukan
Adhiguna
(ITA)

¢ BPPT
Agriculture

Environmental and
social impact of the
Project;

Electricity produce by
the Project provided
to the community;
Greenhouse gas and
radiation effect of the
Project

Loss of livelihood for
landowners
(economical
displacement)
Benefits of Project to
the environment and

ENVIRONMENTAL RESOURCES MANAGEMENT

8-2

EQuis ENERGY
Location

Parties Involved

Counselling
Body

¢ Head of Sub-
Village

e Head of
District of
Pringgabaya

«Member of
DPRD - Local
Legislative
Body
Project
Environmental
Impact
Assessment
Consultant
(UNRAM)

Issue / Topic Discussed

surrounding
communities.

Pringgabaya
Utara Village

Land
Measurement

Landowners;
Land
Acquisition
Team

Land coordinate data
collection of land had
been acquired and paid
for the Project.

Mantang
Substation

Village
Meeting

Head of
Village of
Mantang

Baseline information to
be used for land
identification in Matang
substation.

13
February
2017

Not stated

Consultation
to
landowners

Head of Sub-
Village
Landowners

Land acquisition for the
access road.

15 & 16
February
2017

Not stated

Consultation
to
landowners

Landowners
for Sengkol
Project.

Alternative access road
for Sengkol Solar Power
Plant Project.

17 April
2017

Not stated

Coordination
Meeting

Head of
Permitting
Office

Extension permit for PT.
Infrastruktur Terbarukan
Adhiguna in
Pringgabaya

20 April
2017

Pringgabaya
Utara Village

Community
Consultation

Head of
Village of
Pringgabaya
Utara

Land required _for
Pringgabaya Solar Power
Plant Project.

Geres Village
Office

Public
Consultation

Head of
Village of
Geres

PT
Infrastruktur
Terbarukan
Buana (ITB)

* Project information
and development
Environmental and
social impact of the
Project

ENVIRONMENTAL RESOURCES MANAGEMENT

8-3

EQuis ENERGY
Location Parties Involved | Issue / Topic Discussed

¢ Representative Project’s permitting
of community requirement and
of Geres process
Village Land compensation
Opportunity for local
workforce

Environmental | Project Head of Project information
Agency Office | Socialization Village of and development

of Loteng | Meeting Sengkol Environmental and
Regency PT social impact of the
Infrastruktur Project (Noise, Air
Terbarukan Quality, Waste
Cemerlang Management,

(ITC) Biodiversity)
Environmental Project Health, Safety
Agency of and Security

Loteng Opportunity for local
Village workforce
Consultative Land acquisition and
Body of compensation to
Sengkol landowners.

Village
Representative
of community
of Geres
Village
Project
Environmental
Impact
Assessment
Consultant
(UNRAM)

Community and Government consultations were also conducted in July 2017 as part
of ESHIA development process prior to construction of the Project. ESHIA has been
developed to provide an understanding of the Project’s alignment with applicable
international standard. Alignment with these expectations is a requirement of Equis
Energy parent company. Table 8-2 present the summary of consultation undertaken
during the ESHIA development phase.

Table 8-2 Stakeholder Consultation as Part of ESHIA Development Process
Date Location Parties Involved Issue / Topic Discussed

25 - 28) Lombok Head of | ¢ Projects’ permit approval;
July 2017. | Timur Integrated ¢ Perception towards the Projects;

Licensing Service | ¢ Concerns and expectations regarding
Agency of | the Projects
Lombok Timur

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
8-4
Location Parties Involved Issue / Topic Discussed

25 - 28) Pringgabaya | Head of Village *Socio economic condition of

July 2017 | Utara Village Pringgabayu Utara village;

* Social and cultural arrangements;

* Community awareness on the Project
to be developed; and

* Concerns and expectations regarding
the Projects

25 - 28) Pringgabaya | Midwife Health profile of community of
July 2017 | Utara Village Sengkol Village.

25 - 28) Pringgabaya | Landowner ¢ Land acquisition process;

July 2017 * Compensation payment;

Project information;

« Income generating activities; and

* Concerns and expectations regarding
the Projects

25 - 28) Geres Barat | Head of Village *Socio economic condition of

July 2017 | Village Pringgabayu Utara village;

* Social and cultural arrangements;

* Community awareness on the Project
to be developed; and

* Concerns and expectations regarding
the Projects

25 - 28) Geres Barat | Midwife Health profile of community of
July 2017 | Village Sengkol Village.

25 - 28 | Selong Site Landowner of | ¢ Land acquisition process;

July 2017 access road * Compensation payment;

Project information;

« Income generating activities; and

* Concerns and expectations regarding
the Projects

25 - 28 | Sengkol Head of Village *Socio economic condition of

July 2017 | Village Pringgabayu Utara village;

* Social and cultural arrangements;

* Community awareness on the Project
to be developed; and

* Concerns and expectations regarding
the Projects

25 - 28) Sengkol Midwife Health profile of community of
July 2017 | Village Sengkol Village.
25 - 28 | Lombok Department of | ¢ Environmental impact of the Project;
July 2017 | Tengah Environment of | and

Lombok Tengah ¢ Permits requirement and process
25 - 28) Selong Site Land acquisition | Land acquisition process
July 2017 team

Source: Primary Data Gathering, 2017

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
8-5
8.2

8.3

APPROACH AND METHOD FOR STAKEHOLDER IDENTIFICATION

A range of approaches and methods to undertake stakeholder identification were
adopted and implemented including:

¢ Desktop review or secondary research regarding the area from the available
published documentation as well as face to face discussions with the Project team
onsite;

¢ Key stakeholder interviews to gather data on items not included in the UKL UPL
document such as the Head of Integrated Licensing Service Agency of Lombok
Timur, Department of Environmental of Lombok Tengah, and the Land
Acquisition Team to enrich the information on relevant issues, perceptions and
concerns and to confirm unclear information found during the secondary
research; and.

¢ Field observations through visual inspection, taking photos and GPS coordinates
to triangulate information from different sources such as _ published
documentation and interviews.

STAKEHOLDERS & ISSUES IDENTIFIED

A stakeholder is defined as those who are affected or likely to be affected by the
Project (affected parties) or may have an interest in the Project (other interested
parties). Following this definition, two principal groups of Equis Project stakeholders’
are:

1. Affected Parties; people / entities directly affected by the Project or have been
identified as most vulnerable to change or who need to be engaged in identifying
impacts and their significance, as well as in decision-making on mitigation and
management measures. Stakeholders identified under this category include:
¢ Village and Sub-District Government;
¢ Landowners of the land acquired for the Project; and
¢ Community of Sengkol, Pringgabaya Utara and Geres villages

2. Other interested Parties; people / entities that are interested in the project and /
or could affect the three Projects in some way. Stakeholders identified under this
category include:

e Environmental Agency;

¢ Regional Development Planning Agency;

¢ Land Agency; and

¢ Local Based Non-Governmental Organisation

Project stakeholders identified in the above categories are presented in Table 8-3.
Table 8-3 Summary of Project’s Stakeholders and Analysis

Stakeholder Location Interest Power or Influence Perception

Head of | Village of | Project to contribute | Formal position as | Positive:
Village Sengkol, village
Pringgabaya and

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
8-6
Stakeholder

Location

Interest

Power or Influence

Perception

Utara and
Geres

development
through providing
opportunity for local

workforce and
Corporate Social
Responsibility

Programs

considered to be the
representative of the
community — which
can easily influence
the perception of
community toward
the Project.

Supportive to the
Project as long as
the Project
supports the local
economy and
manages its
adverse impacts.

Head of Sub- | Sub-Districts Project to contribute | Formal position as | Positive:
District of in the development of | the District | Supportive to the
Pringgabaya, | local economy authorities and | Project as long as
Labuhan Haji considered to be the | the Project
and Pujut representative of the | supports the local
community — which economy and
can easily influence | manages its
the perception of | adverse impacts,
community toward
the Project.
Land Owners | Village of | Gain benefit from | Expectation only to | Positive:
Sengkol, compensation receive proper and | supportive to the
Pringgabaya | received due to land | adequate Project as long as
Utara and | being acquired by the | compensation due to | the Project
Geres Project. loss of land. | provide adequate
Complaints ——/ | compensation for
Grievances will be | the Joss of land
intensively

submitted if the
Project considered
not providing
sufficient
compensation.

and manages its
adverse impacts.

Badan
Lingkungan
Hidup
(Environment
al Agency)

East and
Central
Lombok
Regency

Project to contribute
in the development of
local economy whilst
managing its
environmental — and
social issues properly

Legal and formal
position in the
government. The
Government through
the Environmental
Agency has the
authority to monitor
Project

environmental and
social performance
based on UKL-UPL.
Should any non-
compliance occur,
the Government
have the authorities
to stop all activities
related to the Project.

Positive

Supportive to the
Project as long as
the Project meets
the regulations
and manages its
adverse impacts

properly.

Regional
Development
Planning
Agency

East and
Central
Lombok
Regency

Project to contribute
in the development of
local economy

Legal and formal
position in the
government.

Positive

The Project is
part of a regional
development

program. As long
as it meets the
regulations it will
bring economic

ENVIRONMENTAL RESOURCES MANAGEMENT

8-7

EQuis ENERGY
Stakeholder Location Interest Power or Influence Perception

development for
the local area.

Land Agency | East Provision on land | Legal and formal | Positive
Central acquisition process | position in the
Lombok government

Regency

Supportive to the
Project as long as
the Project meets
the regulations
and manages its
adverse impacts

properly.

Residents of | Village of | Project to contribute | If the Project doesn’t | Positive:
Sengkol, Sengkol, to the local / village | consider local | supportive to the
Pringgabaya | Pringgabaya | social and economic | employment and | Project as long as
Utara and | Utara —_and | development in | provide minimum | jhe Project
Geres Geres terms of providing | benefits to the | supports the local
for local employment | affected economy and
and social | communities it could | manages it
investment. lead to social unrest | a qyerse impacts.
and may disrupt the
Project activities and
schedule.

Local Based | Pringgabaya | To gain economic | Local organisation | Neutral:
Non- Utara Village | benefit from the | comprised of local
Governmenta existence residents established

Supportive to the

Project as long as
1 for economic and | the NCOs

Organisation. employment received benefits
opportunity interest. | from the Project
If their demands are | Gtherwise will
not met they may | tend to oppose
report —_ negative | the Project.
aspect of the projects
activities which in
turn could have
negative effect on the
company’s
reputation.

The following section summaries the issues and concerns raised by stakeholders
during the consultation processes undertaken during the Regulatory Environmental
Approval process and ESHIA development. A summary is presented in Table-4.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
8-8
Table 8-4

Description

Issues and Concerns Raised by Stakeholders Related to the Project

Category of Stakeholder Raising the
Issue / Concerns

Equis Responses

Information Regarding
the Project

Information was only provided to a small
number of village authorities and community
leaders through socialization / Public
Consultation sessions.

¢ Head of Villages

« Affected Communities of Sengkol,
Geres and Pringgabaya Utara
Village.

Company will do continuous public
socialization and formal/informal
meetings through CLO. Company
will also establish and socialize
grievance mechanism.

Labour / Local

Providing opportunities for local employment

¢ Head of Sub-Districts

Company will socialize the

Workforce both for skilled and non-skilled with attention | . Head of Villages recruitment plan that includes
to the capacity and capability of the locals. * Affected Communities of Sengkol, recruitment process, the number of
Geres and Pringgabaya Utara workers required, the skill and
Village. competence needed from the workers.
Company will liaise closely with head
of village and sub-villages in sourcing
local workforce.
Project Social Supporting local economic development ¢ Head of Sub-Districts Company will consult with local
Investment / Corporate | through implementing a Social Investment / Head of Villages community in preparing CSR
Social Responsibility CSR program for the affected villages of initiatives.

Sengkol, Geres and Pringgabaya Utara.

« Affected Communities of Sengkol,
Geres and Pringgabaya Utara
Village.

« Landowner

Environmental, Health
and Safety

Community concerns on Project impact to air
quality, noise disturbance, effect on solar
radiation and community safety due to Project
traffic mobilisation.

« Affected Communities of Sengkol,
Geres and Pringgabaya Utara
Village.

Company will take measures for
managing and monitoring EHS
parameters of the projects in
accordance with the applicable
regulations.

ENVIRONMENTAL RESOURCES MANAGEMENT

8-9

QUIS ENERGY
Description
UKL-UPL Permitting Project to adhere to the obligations stated
within the UKL-UPL with regards to
managing environmental and social impacts
of the Project.

Category of Stakeholder Raising the
Issue / Concerns

¢ Environmental Agency

¢ Head of Sub-Districts

¢ Head of Villages

« Affected Communities of Sengkol,
Geres and Pringgabaya Utara
Village.

Equis Responses

Company will follow all the
applicable laws and regulations
regarding environmental obligations
of the projects.

Land Acquisition and
Compensation

Project to provide adequate compensation for
displaced communities due to land acquisition
for the Project.

Landowners
Head of Villages
Head of Sub-Districts

Company will make sure the project
does not involve physical
displacement. Company will socialize
land acquisition process to all relevant
parties and make sure the
compensation is given fairly in
accordance with appraised value of
the land.

ENVIRONMENTAL RESOURCES MANAGEMENT

8-10

QUIS ENERGY
8.4

PLANNED FUTURE STAKEHOLDER ENGAGEMENT ACTIVITIES

Relevant stakeholder groups, key messages to be delivered, approach and tools of
engagement, timeline and responsible parties were identified to include all relevant
stakeholders and issues to cover the entire lifecycle of the three Projects. However,
the plan is a dynamic and requires periodic updating and adapting to the current
social, economic and political situation of the area. Table 8-5 provides a summary of
proposed stakeholder engagement activities for all three developments.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
8-11
Table 8-5

Stakeholder
Group

Village and
Sub-District
Governments

Location

Village of
Sengkol,
Geres and
Pringgabaya
Utara.
Districts of
Pringgabay,
Labuhan Haji
and Pujut.

Key Message

Project design and
development, impacts and
opportunities.

Project Environmental
Approval Permit (UKL-UPL)
Environmental, health and
social impacts generated from
Project development and
activities.

Project local labour
requirement and
procurement mechanism.
Project Grievance Mechanism
for affected communities.

Approach &

Approach:
Socialization and
Consultation

Tools:

¢ Socialization
forum in each
village or sub-
district involving
village
governments.

Responsibility

PT. Infrastruktur Terbarukan
Adhiguna (ITA)

PT. Infrastruktur Terbarukan
Buana (ITB)

PT. Infrastruktur Terbarukan
Cemerlang (ITC)

Summary of Proposed Stakeholder Engagement Activities for Sengkol, Selong and Pringgabaya Solar Farm Project

Timeline

Prior to
construction,
construction and
operation phase

Residents of
Sengkol, Geres
and
Pringgabaya
Utara Village

Village of

Sengkol, Geres
and Pringgabaya
Utara.

Project
activities

development and

Environmental, health and
social impacts generated from
Project development and
activities.

Benefits and opportunities
provided by the Project.
Project local labour
requirement and
procurement mechanism
Project Grievance Mechanism
for affected communities

Approach:
Socialization and
Consultation

Tools:

Socialization forum
in each village

¢ Posters in location
where it is easily
accessible to the
community.

PT. Infrastruktur Terbarukan
Adhiguna (ITA)

PT. Infrastruktur Terbarukan
Buana (ITB)

PT. Infrastruktur Terbarukan
Cemerlang (ITC)

Prior to
construction,
construction and
operation phase.

ENVIRONMENTAL RESOURCES MANAGEMENT

QUIS ENERGY
Stakeholder

Group Location

Key Message

(system and process, person
in charge and_ grievance
submission).

Approach &

Responsibility

Timeline

Landowners Village of
Sengkol, Geres
and Pringgabaya

Utara.

Project Grievance Mechanism
for affected communities
(system and process, person
in charge and_ grievance
submission).

Approach:
Socialization
Consultation

and

Tools:

Socialization forum
in each village

¢ Posters in location
where it is easily
accessible to the
community.

PT. Infrastruktur
Adhiguna (ITA)

PT. Infrastruktur
Buana (ITB)

PT. Infrastruktur
Cemerlang (ITC)

Terbarukan

Terbarukan

Terbarukan

During land
acquisition process

Environmental
Agency (BLH)

East and Central
Lombok
Regency

Regular / Bi-annual reporting of
the implementation of UKL-UPL
or Environmental and Social
Management and Monitoring Plan,
under the Project Environmental
Approval.

Consultation and

Reporting

Tools:

¢ Direct one-on-one
meeting as
required

¢ Workshop

PT. Infrastruktur
Adhiguna (ITA)

PT. Infrastruktur
Buana (ITB)

PT. Infrastruktur
Cemerlang (ITC)

Terbarukan

Terbarukan

Terbarukan

Throughout the
life cycle of the
Project

East and Central
Lombok
Regency

Regional
Development
Planning
Agency

Project plan to contribute to
regional economic development
through providing social
investment / CSR program for
the affected communities.

Consultation

Tools:

¢ Direct one-on-one
meeting as
required
Workshop

PT. Infrastruktur
Adhiguna (ITA)

PT. Infrastruktur
Buana (ITB)

PT. Infrastruktur
Cemerlang (ITC)

Terbarukan

Terbarukan

Terbarukan

During
construction and
operation phase.

ENVIRONMENTAL RESOURCES MANAGEMENT

8-13

QUIS ENERGY
Stakeholder
Group

Land Agency

Location

East and Central
Lombok
Regency

Key Message

Provide update / progress on
land acquisition process.

Approach &
Consultation

Tools:

¢ Direct one-on-one
meeting as
required

Responsibility

PT. Infrastruktur
Adhiguna (ITA)

PT. Infrastruktur
Buana (ITB)

PT. Infrastruktur
Cemerlang (ITC)

Terbarukan

Terbarukan

Terbarukan

Timeline

During land
acquisition process

Local Based
Non-
Governmental
Organisation.

Pringgabaya
Utara Village

Project labour requirement
and procurement mechanism.
Project Grievance Mechanism
for affected communities
(system and process, person in
charge, grievance submission).

Socialization

Tools:

¢ Focus group
discussion in the
village involving
local NGO

PT. Infrastruktur
Adhiguna (ITA)

PT. Infrastruktur
Buana (ITB)

PT. Infrastruktur
Cemerlang (ITC)

Terbarukan

Terbarukan

Terbarukan

Prior to
construction,
construction and
operation phase

ENVIRONMENTAL RESOURCES MANAGEMENT

8-14

QUIS ENERGY
9.1

GRIEVANCE REDRESS AND ENGAGEMENT

A grievance mechanism is a process for systematically receiving, investigating and
responding to community complaints associated with a Project’s activities. When
carefully designed, properly implemented and embedded in an effective community
engagement program, the mechanism shall provide significant benefits to both the
Project and communities in which it operates.

A grievance management process will be established for the Project. This will provide
a formal and on-going avenue for stakeholders to engage with the Project. A Project-
level grievance mechanism is a locally based, formalized way for a company or
Project to accept, assess, and resolve stakeholder complaints related to Project
activities. It offers a package of widely understood and effective procedures for
solving problems in a culturally appropriate manner.

The grievance mechanism will be advertised and announced to affected stakeholders
so that they are aware of the process, know they have the right to submit a grievance
and understand how the mechanism will work and how their grievance will be
addressed. In most cases, a grievance or complaint will be submitted by a stakeholder
or local resident by phone, in writing or by speaking with one of the company’s
project representative officer.

PROPOSED GRIEVANCE MECHANISM FOR PROJECT AFFECTED COMMUNITIES

It is understood at the current stage of the Project a formal mechanism for managing
community complaints has not been established. Although the Project will seek to
reduce potential negative impacts arising from the Project, it is inevitable that
community queries and grievances will arise throughout the construction (land
acquisition, dust, noise etc.) and operation phase. For these reasons, a Grievance
Tracking and Redress Mechanism (GTRM) should be established. The GTRM will be
triggered in all instances where a complaint is received by the Project or its
contractors. A typical GTRM is characterized by five basic steps illustrated and
further detailed in Figure 9-1 and Figure 9-2.

Figure 9-1 Basic Steps of Grievance Tracking and Redress Process

Recelpt of Grievance Record / Delegate

Submission, Grievance Investigation of | Implement Get feedback
reporting or recorded; complaint - remedial from aggrieved.
indirect capture | assigned case | including actions. Claim | Claim can be

of grievance number; and gathering remains open | closed upon

delegated to inputs and for potential satisfactory
resolution perspectives appeals outcome
agent from parties

involved

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
9-1
9.2

Figure 9-2 Typical Steps of a Grievance Mechanism

Receive and register grievance

Screen and assess

r
1

Reject
complaint

Implement
approach
Track and
Lcapieats Not resolved?
——; Revise choice
Resolved? or execution
of approach
Process feedback
and learn

Complaints and grievances can be directed to the Community Liaison Officers (CLO)
or through the head of the village who then conveys them to the CLO. The dedicated
CLO will then have the responsibility to monitor the resolution progress, record all
discussions and ensure all grievances are responded to where feasible in a timely and
proper manner. The total allowable days to process the grievances is 30 days.

To the greatest extent possible the Project will treat community complaints
confidentially, and in all cases grievances will be addressed without prejudice.

DEDICATED RESOURCES FOR MANAGING COMMUNITY GRIEVANCE
MECHANISM

The grievance mechanism will be effective if adequate resources - people, systems
and processes, and associated financial resources - are assigned to its
implementation, and if responsibilities are clearly defined. The mechanism should be
recognised as part of the business’ function. Table 9-1 below summarises the basic
roles and responsibilities required to implement the grievance management.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
9-2
9.3

Table 9-1 Summary of Roles and Responsibilities

. Development Manager (Construction Phase) & ESG Manager (Operation Phase):

¢ Oversees the allocation of necessary resources to ensure that grievance tracking and
resolution mechanism are implemented in accordance with the Project' plans and
guidelines.

¢ Serves as a focal point for resolution of community complaints and grievances and will
facilitate the overall processing, delegating responsibility for redress, coordinating fact-
finding missions, facilitating decisions on resolution actions with the aggrieved parties,
and generating reports of grievance activities.

. Community Liaison Office - Grievance Administrator

¢ Responsible for administering the grievance mechanism (recording complaints,
arranging for collection of additional information, consulting relevant departments or
persons within the organisation, tracking progress, aggregating and forwarding
feedback to complainants, and reporting).

¢ To serve as an entry point to receive and log complaints, Responsible primarily for
obtaining contextual data on a grievance from the aggrieved parties, community
members, as well as through first-hand observational data.

Based on the organisation and staffing plan chart provided to ERM, the function to
manage the Grievance Mechanism would be under the Development Manager during
the construction phase assisted by Community Liaison Officers (CLOs). Once the
Project shifts to the operation phase the management of the Grievance Mechanism
will be under the ESG Manager also assisted by the CLOs.

MONITORING AND REPORTING OF GRIEVANCES

An internal monitoring process will be conducted to monitor the effectiveness of the
Grievance Mechanism. Internal monitoring will be undertaken ona regular basis. The
monitoring process is designed to identify areas of high performance and areas for
improvement to enhance the process. The scopes of the monitoring include:

e Assessing the effectiveness of the grievance tracking and handling procedure;

¢ Identifying the need for organisational improvement in implementing the
procedure;

¢ Evaluating the progress of resolution implementation and identify intervention
needs from the Project management to manage overdue or outstanding cases or
recurring grievances; and

¢ Identifying the need for improvement of the procedure, should any significant
changes in external factors occur, e.g. economic and political conditions which
potentially encourage additional social risk and impact.

Periodic reporting will be prepared by the CLOs or persons within the organisation
with a similar role with the following timeframe:

¢ Monthly reporting will be submitted to the senior management or the site
manager as a reference in the coordination meeting with the Contractor’s HSE
Team; and

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
9-3
9.4

¢ Quarterly reports to be submitted to each of the Project's management and
distributed to other relevant parties as required to identify the need for
organisational and procedure improvement.

The content of the report will at minimum contain the following information:

¢ Summarise the grievances received and classification based on the grievance type
within the timeframe;

¢ The resolution status - number of grievances resolved, pending of
implementation and unresolved, along with challenges in implementing the
resolution, and timeframe to resolve the remaining grievances;

¢ Results of monitoring and the status of implementation of the proposed
recommendation; and

¢ Identify trends and critical grievances occurring regularly or overdue cases.
DISCLOSURE OF GRIEVANCE MECHANISM

The disclosure and communication of the grievance mechanism will begin early in
the Project lifecycle and continue on an on-going basis as grievances arise. It will be
disclosed in a culturally appropriate manner in the local language and format that is
understandable to all project affected peoples.

The following information will be disclosed (internally and externally):

¢ — Steps of Project-based Grievance Mechanism;

¢ Who can raise complaints - focusing on the affected communities;

e« Where, when, and how community members can submit complaints;

¢ Who is responsible for receiving and responding to complaints, and if any
external parties can receive complaints from communities; and

« What type of responses complainants can expect from the Project including
timing of response.

In regard to disclosing the mechanism, each of the three Projects will undertake
communication in group discussions, community meetings and through the Project’s
CLOs as well as by using other communication tools.

It is essential that the local government and all contractors also fully understand the
mechanism to enable them to communicate the step-by-step process to the project
affected peoples, particularly in the case where the grievances are submitted to them
for resolution.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
9-4
10

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN

The ESHIA process has identified the key environmental, social and health issues,
impacts and risks associated with the Project requiring the implementation of a wide
range of mitigation measures. The necessary actions required to manage these issues,
impacts and risks are presented in this Environmental and Social Management
framework (ESMF); these include identification of all Project commitments (including
legislative and IFC compliance requirements), mitigation measures that have been
identified from the impact assessment, and other best practice measures designed to
avoid, minimise or reduce negative impacts and enhance positive impacts. The
objectives of the ESMF are to:

¢ Identify the set of responses to potentially adverse impacts;
¢ Define the responsibilities for implementation and monitoring;

¢ Determine requirements for ensuring that mitigation and management measures
are implemented effectively and in a timely manner; and

¢ Describe the means for meeting those requirements.

The purpose of this Chapter is to demonstrate how the mitigation commitments made
through the IA Process will be put into practice, monitored and upheld. The content
of this chapter is crucial to bridge the findings of the IA with the implementation of
the mitigation measures and to provide an early framework of management systems
/ monitoring regimes that will help to deliver these [A commitments.

Specifically, this Chapter provides information and _ instructions on how
environmental, social, and health commitments of the Project will be managed from
pre-construction through the construction and operation phases. The ESMF is a living
document which:

¢ Incorporates the environment and social mitigation measures identified as a
result of the ESHIA process into a comprehensive framework to facilitate and
ensure appropriate management throughout the Project cycle;

¢ Outlines the required regulatory monitoring detailed within the Project’s UKL-
UPL;

e Provides a framework to incorporate commitments into the Project plans and
procedures for activities that have risks, as identified in the IA;

¢ Presents responsibilities for meeting ESMF requirements including the provision
of training;

¢ Provides a framework for the implementation of specific management plans by

the EPC; and

¢ Defines the monitoring/ verification and reporting program (including corrective
actions).

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
10-1
10.1

10.2

10.2.1

ESMF PLANNING BACKGROUND

The Project has signed EPC contract in November 2017. ESHS-MS for the Project has
been developed by ITA, ITB, ITC together (Annex E) which describes environment
management system and organisational structure for implementing the ESMF
(managing the environment and social surrounds during construction and
operation).

This document therefore outlines the ESHIA expectations and provides guidance on
how the actions might be implemented. It is expected that this would be formalized
as ITA, ITB, and ITC prepare to commence construction.

JRESPONSIBILITY FOR IMPLEMENTING THE ESMF

The key parties and their primary roles in implementing the ESMP are as follows:

¢ ITA, ITB, and ITC - as the Project Proponent is responsible for the overall Project
monitoring, ensuring compliance with environmental policy and obligations in
the ESMF;

e EPC - responsible for complying with ESMF requirements set out by Equis
Energy; and

¢ Other operational contractors - responsible for complying with the ESMF
requirements set out by ITA, ITB, and ITC.

ERM has provided guidance on the types of roles and responsibilities that would be
required for implementation of the ESMF during construction.

Project Manager

The Project Manager is responsible for all construction activities and accountable for
overall ESHS (Environmental, Social, Health, and Safety performance) of the Project.
Expectations for the role in terms of implementing a management system would
include:

¢ Actively promoting and participating in the Project ESHS Plan;

¢ Ensuring that the ESHS Management Plan, procedures and work practices are
implemented across the Project;

¢ Ensuring that the ESHS Plan reflects the requirements of the Project in terms of
resources and budget;

¢ Ensuring that all legislative and company requirements are complied with;

¢ Ensuring that all work scopes are conducted in accordance with the Project ESHS
rules and regulations, work practices and procedures, as detailed in this ESMF
and other associated documentation (e.g. the UKL-UPL);

¢ Ensuring that all contractors are made aware of their roles and responsibilities
with regard to ESHS management;

¢ Ensuring that ESHS is regularly discussed and reported on i.e. in the weekly
contractor progress meeting;

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
10-2
10.2.2

10.2.3

Ensuring that all contractors are evaluated throughout the duration of the Project,
as to their capabilities and performance; and

Ensuring implementation of ESHS audit recommendations for non-compliances.

HSE Department

The Health, Safety and Environmental (HSE) Department would be expected to
undertake the following roles:

Manage, review and develop the HSE program to ensure that it fulfils Project
requirements, including measures observed in this ESMF, and monitor the
implementation including e.g. patrolling the job site daily to ensure construction
works' compliance to Project HSE Procedures and safe working practices;

Coordinate and evaluate the effectiveness of all program elements;
Liaison with related government bodies as necessary;

Manage the Project HSE team and supervise them to ensure that all areas of the
project are given the required level of safety support and attention;

Ensure proper housekeeping and waste disposal in accordance with company
requirements and regulations;

Ensure that the respective control areas are given in the required level of safety
support and attention including e.g. only safety-approved material and
equipment are allowed to be brought onto site;

Ensure that all HSE reports/findings of any unsafe conditions/practices is
brought to the attention of field management and those are immediately
corrected, and coordinate accident/incident investigations and report to Project
Manager; and

Manage HSE Audits and report the results to the Project Manager.

Community Relations Department

The Community Relations Department would be expected to undertake the following
roles:

.

Manage, review and develop the Social Program to ensure that it fulfils Project
requirements, including measures observed in this ESMF, and monitor the
implementation;

Coordinate and evaluate the effectiveness of all program elements;

Manage the implementation of stakeholder relations and grievance management
to ensure that all social-related requirements in this ESMF are implemented;

Manage the implementation of community health program, including
coordination with HSE team on OHS measures associated with management of
impact to community health;

Coordinating with HSE team on implementation of the Project vehicle safety
measures associated with management of impact to community safety;

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

10-3
10.2.4

10.2.5

Coordinating with HR (Human Resources) person to ensure implementation of
labour-related measures required in this ESMF;

Consultation with community and liaison with relevant stakeholders in
implementing the required stakeholder and grievance management measures,
including liaison with related government bodies as necessary;

Leading collaboration to establish and implement the Project grievance
mechanism during construction phase, and supervise contractor's social
performance as required in this ESMF; and

Managing social monitoring and reporting the results to the Project Manager.

EPC's Site Representatives/ HSE Department

The EPC and its contractors, depending on their work scopes, would be expected to
have an HSE team. The contractors' site representatives or HSE Department should
be assigned clear responsibilities and expectations with respect to implementing the
Project's ESHS expectations and should be fully responsible for implementing any
required expectations which fall under their work scopes. More specifically, they will:

Actively promote and implement all Project HSE Plans related with the work they
are preforming. The contractor will make sure that all activities under his/her
responsibility shall follow all safety regulation/ requirements, coordinating with
the ITA, ITB, and ITC Project Manager; and

Ensure that committed resources (personnel, material, and equipment) used are
consistent with achieving the objectives and requirements of the Project ESHS
Plan.

Employees

All employees involved in the Project will be qualified through training, experience,
or knowledge. Non-supervisory personnel employed on the Project shall:

Familiarise themselves with the concept of the Project ESHS rules and regulations;

Work in accordance with Project ESHS Procedure, safe work practices, an
method statements, risk assessments, permits to work and any other instructions
that apply to their works;

Use only tools/equipment and materials, which have been approved for use, an
employ them only for the purpose for which they were designed;

Take an active part in the protection of themselves, fellow workers, property an
the environment from accidental losses;

Immediately report to his respective supervisor or HSE officer/inspector if any
potential hazards (relates to unsafe conditions and/or unsafe acts), which coul
lead to an accident, are found;

Report promptly to immediate supervisor and HSE officer/inspector if any
incidents/near misses as well as injuries, regardless how minor; and

¢ Shall attend project safety training and drills programs as required.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

10-4
10.3

10.3.1

10.3.2

10.3.3

REPORTING AND DOCUMENTATION

ITA, ITB, and ITC will develop and implement a programme of regular reporting
through the stages of the project lifecycle. The personnel delegated HSE roles shall be
required to fully comply with the monitoring programme in terms of timely
submissions of reports as per acceptable level of detail. Reporting will be done in form
of environmental check list, incident record register, training records, and
environmental and social performance reports (e.g. weekly, monthly, quarterly, half
yearly and yearly).

External Reporting and Communication

The personnel delegated HSE roles shall be responsible for ensuring that the
communication with the regulatory agencies and stakeholders is maintained as per
the requirement. All complaints and enquiries are to be appropriately dealt with and
records be maintained. All communication made to the regulatory agencies shall also
be reported to ITA, ITB, and ITC’s regional and corporate HSE head.

Internal Reporting and Communication

Internally, the personnel delegated HSE roles will share inspection and audit findings
with their suggested measures regularly to the senior management for their
consideration. The same are also to be communicated within the staff working on the
project. To maintain an open communication between the staff and management on
HSE and social issues the followings are being used:

¢ Team Briefings,
¢ On-site work group meetings; and

¢ Work Specific Instructions.
Documentation

Documentation is an important step in the implementation of the ESMP. ITA, ITB,
and ITC will establish a documentation and record keeping system in keeping with
their ESMS, to ensure recording and updating of documents as discussed in the
ESMP. Responsibilities have to be assigned to relevant personnel for ensuring that
the ESMP documentation system is maintained and that document control is ensured
through access by and distribution to, identified personnel in form of the following:

e Master Environment Management System document;
¢ Legal Register;

¢ Operation control procedures;

e = Work instructions;

¢ Incident reports;

« Emergency preparedness and response procedures;

¢ = Training records;

¢ Monitoring reports;

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
10-5
10.3.4

10.4

10.5

¢ Auditing reports; and

¢ Complaints register and issues attended/closed.
ESMP Review and Amendments

The ESMP acts as an environment and social management tool which needs to be
periodically reviewed to address changes in the organization, process or regulatory
requirements.

Following a review, Site in charge in coordination with personnel delegated HSE will
be responsible for making the amendments in the ESMP and seeking approval from
the Regional and Corporate heads. The amended ESMP will be communicated to all
the staff on the project.

TRAINING, AWARENESS AND COMPETENCY

The Project is required to implement a training and awareness program covering
ESHS expectations of the Project. As a minimum, this should be implemented as an
induction for all employees and contractors engaged on the project construction, with
further training to be implemented depending on the level of responsibility for
implementing HSE and social expectations and exposure to environmental and safety
risks.

The Project should ensure that all personnel responsible for the implementation of
this ESMF are competent on the basis of education, training and experience. All
personnel shall be provided with environmental and social training appropriate to
their scope of activity and level of responsibility.

The training programme will ensure that all concerned members of the team
understand the following aspects:

¢ Purpose of management plan for the project activities;

¢ Requirements of the management plan and specific Action Plans;

¢ Understanding of the sensitive environmental and social features within and
surrounding the project areas; and

e Aware of the potential risks from the Project activities.
MONITORING, REVIEW, AUDIT

A monitoring, review and auditing program will be implemented during
construction to monitor implementation of the Projects HSE requirements and
environment and social commitments. Ultimately ITA, ITB, and ITC would normally
be responsible for ensuring that the EPC and its contractors are complying with the
applicable regulatory and Lender HSE and social requirements.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
10-6
10.6

10.7

PROJECT ENVIRONMENTAL AND SOCIAL MANAGEMENT FRAMEWORK

The development of an ESMF is considered to be good management practice for any
project or activity with the potential to impact upon the physical, chemical, biological,
social and health environment. It provides guidance and a framework for ensuring
that the commitments of ITA, ITB, and ITC, made both within this ESHIA and within
the Project's ANDAL RKL-RPL, are upheld and that the ESH impacts of the Project
are managed to an acceptable level and in accordance with the requirements of the
Project ESHIA.

Specifically this ESMF pulls together the mitigation and management measures
identified within this ESHIA (and UKL-UPL) as being necessary for the construction
and operational phase of the Project.

The mitigation and management measures take place throughout the Project lifetime,
from pre-construction through construction, operation and decommissioning. In
addition, there are common mitigation and monitoring requirements that apply to all
phases of the Project, e.g. vehicle use/ operation.

The mitigation and monitoring measures specific to the impact assessment conducted
for this Project ESHIA are detailed in Chapter 9 together with information on:

e Phase and activity;

¢ Impact summary and receptor impacted;

« Mitigation measures, responsibility and timing;

¢ Monitoring requirement, responsibility and timing; and

e Reporting.

Where specific mitigation measures could not be adequately defined due to lack of
Project information or uncertainties regarding the environmental or social baseline,
recommendations for the development of specific management plans or procedures
or follow-up actions have been made.

ESMF LINK TO OTHER HSE MANAGEMENT SYSTEM PLANS

Other types of plans are required to facilitate practical implementation of the ESMF
commitments, for example, Operational Environmental Management Plan, Social
Management Plans or specific Safety Plans. These plans or studies are not substitutes
for the overall ESMF, but serves to describe how the commitments will be
implemented in greater detail (and likely at a later stage in Project development) than
in the ESMF.

This ESMF will be part of the future construction and operational activities, and as
the future construction and operational plans are prepared, these are expected to
confirm how these commitments will be incorporated into the relevant ESHS
management systems. This implementation will be under the responsibility of ITA,
ITB, and ITC. This ESMF is a live document and will be updated periodically, for
example, depending on Project execution and performance.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
10-7
10.8

PLANS, POLICIES AND PROCEDURES

The following plans and follow-up actions were identified as being necessary within

this ESHIA to manage identified risks or further understand potential environmental

and social impacts (see Table 10-1). These plans are intended as framework
documents which will be developed by ITA, ITB, and ITC to manage specific risks or
issues and also align the Project with the expectations of the IFC PS and HSE

Guidelines.

Table 10-1 Specific Management Plans and Policies

Management Plan

Stakeholder
engagement plan

A stakeholder engagement framework has been developed, to

include:

* Guidelines and recommendations to conduct future
engagement, including consultation with relevant
community groups e.g. farmer, local health institution, and
relevant government institution in managing impact from the
Project construction and operation. This should include
planning a workers-community engagement events such as
sporting or cultural events to improve understanding and
cohesions between non-local workers and the surrounding
communities;

* Provides a framework to manage grievances which can be
accessed by all groups of community; and

* Recommendation for regular monitoring of stakeholder
engagement and grievance resolution.

Social Impact
Management Plan

This ESMF identifies the need for the development and
implementation of measures to manage issues e.g. impacts from.
employment and business opportunities, impact to community
safety, and community health impact from dust. It is expected
that ITA, ITB, and ITC will develop more detailed planning
and implementation of these programs prior to commencement
of construction.

A plan would need to be developed to ensure the program is
appropriate with community needs, also optimize collaboration
with local community group or organisation, e.g. to increase the
skills of local workers and the capacity of local businesses to
meet the needs and requirements of the Project.

Occupational health
and safety (OHS) plan

Some of the mitigation measures that are proposed in this ESMF
to manage impact to community health and safety are related to
occupational health and safety (OHS) for workers. An OHS plan
should be developed to include these measures e.g. compulsory
medical examinations for Project workers.

Labour management

A code of conduct or management plan for labour and working

condition for all workers both local and non-local involved in

the Project, shall be developed in accordance with Indonesia

regulation, and also to include the following measures to

manage impact from non-local workforce presence to

community health and social structure:

* Conduct inductions and regular training refreshers regarding
do’s and don’ts in relation with interaction with locals; and

* Zero tolerance towards inappropriate behaviour from and
amongst the workforce with locals.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY

10-8
10.9

Management Plan Description

Solid waste and hazardous waste management plans to be
Solid and hazardous developed for the operations phase of the project. These shall

waste management confirm the Project compliance with Indonesian Regulations
plan and IFC PS and EHS Guideline expectations on waste
management.

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN

This section outlines the construction ESMP which will be developed for future
construction of the project. Specific standalone tables are provided for the following
requirements:

¢ Land use management;

e Soil erosion and contamination management;

e = Air quality management;

e Noise management;

¢ Terrestrial biodiversity;

e Surface water and sedimentation management;

¢ Social management; and

¢ Occupational and community health and safety.

These are provided in Table 10-2 to Table 10-5 to support future implementation and

preparation of the Project's specific ESHS plans.

These tables detail minimum requirements for mitigation measures that will be
implemented during construction to avoid, or mitigate environmental or social
impacts as a result of the Project.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
10-9
Table 10-2

Environmental and Social Management Plan - Pre-Construction

Environmental / Responsibility Timing and
Source | Social Parameters | potential Impacts Mitigation Measures ‘kop Leising iar aii Wea Leet am Bet Frequency of | Monitoring Supervision Responsibility ependha5
Document / Project P. 8 Implementation Mitigation has been Met quency Responsibility Ps Ps y Requirements
ae tint Monitoring ¥
Activities of Mitigation ©
Social
UKL-UPL | Survey and The emergence of Provide the necessary information | PT ITA, PTITB, | Conduct interview to identify any Once during | PTITA, PT * Pringgabaya Village officials UKL-UPL
Investigation public perception, to public about the solar farm PTITC public involvement, especially public | pre- ITB,PTITC |e Geres Village Officials Implementation
either positive or development plan figure, religious leaders or any other | construction ¢ Sengkol Village Officials report every 6
negative, regarding the leaders such as head of village, to phase ¢ Pujut District Officials months
solar farm. receive the positive or negative e East Lombok Environmental and
development plan public perception regarding the Hygiene Agency
presence of solar farm development «East Lombok National Land Agency
Project. © Central Lombok National Land Agency
UKL-UPL | Land The emergence of © Conduct land acquisition that is | PTITA,PTITB, | ¢ Observation; Once during | PrITA, PT * Pringgabaya Village officials UKL-UPL
procurement public perception, well planned and well PTITC © Questioner; pre- ITB, PT ITC ¢ Geres Village Officials Implementation
either positive or documented * Descriptive and qualitative data | Construction * Sengkol Village Officials report every 6
negative, regarding the | « Accommodate suggestions, analysis; phase * Pujut District Officials months
solar farm opinions and responses from * Conduct interview to identify any ¢ East Lombok Environmental and
development plan community related to the solar involvement of community, Hygiene Agency
farm development plan religious leaders and head of * East Lombok National Land Agency
village, to receive the positive ¢ Central Lombok National Land Agency
public perception on the project.
UKL-UPL | Land Economic benefit of © Conduct land acquisition that is | PTITA,PTITB, | ¢ Observation; Once during | PrITA, PT * Pringgabaya Village officials UKL-UPL
procurement increased land and well planned and well PTITC © Questioner; pre ITB,PTITC |e Geres Village Officials Implementation
building value which documented * Descriptive and qualitative data | Construction  Sengkol Village Officials report every 6
may reduce the * Accommodate suggestions, analysis; phase © Pujut District Officials months
number of complaints opinions and responses from © Conduct interview to identify any East Lombok Environmental and
received due to land community related to the solar involvement of community, Hygiene Agency
acquisition farm development plan religious leaders and head of * East Lombok National Land Agency
village, to receive the positive © Central Lombok National Land Agency
public perception on the project.
UKL-UPL | Public The emergence of * Accommodate suggestions, PTITA, PTITB, | Monitoring is conducted by Once during | prITA, PT * Pringgabaya Village officials UKL-UPL
socialisation and | public perception, opinions and responses from PTITC counselling or taking personal pre ITB,PTITC |e Geres Village Officials Implementation
consultation either positive or community related to the solar approach to the farmers within the construction © Sengkol Village Officials report every 6
negative, regarding the farm development plan planned solar farm area and/or to phase ¢  Pujut District Officials months
solar farm ¢ Provide solution or input to the community that is impacted by ¢ East Lombok Environmental and
development plan public suggestions, opinions or the project activity through the Head Hygiene Agency
responses on the solar farm of Village within the related district. ¢ East Lombok National Land Agency
development plan © Central Lombok National Land Agency
UKL-UPL | Public Economic benefit of * Accommodate suggestions, PTITA, PTITB, | Monitoring is conducted by Once during | PT ITA, PT * Pringgabaya Village officials UKL-UPL
socialisation and _ | increased land and opinions and responses from PTITC counselling or taking personal pre ITB,PTITC |e Geres Village Officials Implementation
consultation building value which community related to the solar approach to the farmers within the construction © Sengkol Village Officials report every 6
may reduce the farm development plan planned solar farm area and/or to phase ¢  Pujut District Officials months
number of complaints | e Provide solution or input to the community that is impacted by ¢ East Lombok Environmental and
received due to land public suggestions, opinions or the project activity through the Head Hygiene Agency
acquisition responses on the solar farm of Village within the related district. ¢ East Lombok National Land Agency
development plan © Central Lombok National Land Agency
UKL-UPL | Permit The emergence of * Mitigation is conducted by PTITA, PTITB, | ¢ Observation; Once during | PrITA, PT *  Pringgabaya Village officials UKL-UPL
compliance public perception, counselling or taking a personal | PT ITC © Questioner; pre- . ITB, PT ITC © Geres Village Officials Implementation
either positive or approach to the farmers within * Descriptive and qualitative data | Construction  Sengkol Village Officials report every 6
negative, regarding the the planned solar farm area analysis; phase *  Pujut District Officials months
solar farm and/or to the community that is * Conduct interview to identify any East Lombok & Central Lombok
development plan impacted by the project activity involvement of community, Environmental and Hygiene Agency
through the Head of Village religious leaders and head of ¢ East Lombok & Central Lombok
within the related district. village, to receive the positive National Land Agency
public perception on the project.
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-10
Source
Document

Environmental /
Social Parameters
/ Project
Activities

Potential Impacts

Mitigation Measures

Responsibility
for Ensuring
Implementation
of Mitigation

Means of Verification that
Mitigation has been Met

Timing and
Frequency of
Monitoring

Monitoring
Responsibility

Supervision Responsibility

* East Lombok & Central Lombok
Investment Board and One Stop Service

Centre

© East Lombok & Central Lombok
Regional Disaster Management Agency
Public Works and Spatial Planning

Reporting
Requirements

Ensure documentation to
demonstrate fair compensation
rates;

Develop and implement
grievance mechanism for
concerns related to the land
acquisition to be channelled. The
system will be informed to the
affected communities and made
easily accessible. Relevant
grievances will be addressed
immediately;

Develop and implement
corporate social responsibility
programs where the affected
people will be prioritised as the
beneficiaries;

Identify all landowner including
poorest Landowner and
vulnerable groups, where
possible, the project will
prioritise the these group to be
employed by the Project during
the construction phase and
priorities on CSR program.
Inform all Landowner during
public consultation;

Identify all affected social and
cultural institutions and prepare
plan for protecting and
supporting them;

CSR program

‘Agency
Land Use Changes
ESHIA Land acquisition | Impact on Assessment Ensure proper documentation | PT ITA, PTITB, | ¢ Documentation in place Once during | pr ITA, PT PTITA, PT ITB, PT ITC © CSR program
of Loss of Land for the consultation and PTITC Visual observation on sites pre- ITB, PT ITC Community Relations/CSR Officer report
Resource for Farming negotiation process with land * Period monitoring through audit | Construction including its
owner; and review of effectiveness of phase audit report

© Number of
affected people
employed

ENVIRONMENTAL RESOURCES MANAGEMENT

10-11

QUIS ENERGY
Table 10-3

Environmental /
Social
Parameters /
Project
Activities

Source
Document

Local Economy and Employment

Potential Impacts

Environmental and Social Management Plan - Construction

Mitigation Measures

Responsibility
for Ensuring
Implementation
of Mitigation

Means of Verification that Mitigation
has been Met

Timing and
Frequency
of
Monitoring

Monitoring
Responsibility

Supervision Responsibility

Reporting
Requirements

and operation phases

as construction and/or operational workers in
accordance with the needs of the Project;
Determine numbers of skilled, semi-skilled
and unskilled labour requirements for each
phase and assess local resource levels through
involving local village heads, customary heads
or community leaders;

Provide and communicate clear information
about the Project’s requirement related to
employment and business opportunities and
prioritise locals where feasible;

Implement Project specific training and
community development programs to increase
the skills of local workers and the capacity of
local businesses to meet the needs and
requirements of the Project;

Workers will have contracts in place prior to
commencement setting out working

© Periodic monitoring through audit

and review of contractors

© Periodic monitoring through audit

and review of effectiveness of
capacity building/technical
assistance and assistance

UKL-UPL Procurement Increase of Job Prioritising the local workforce, especially for _| PT ITA, PT ITB, The triangulation approach includes | During PTITA, PT East Lombok & Central | UKL-UPL
activities of Opportunity and unskilled workforce to be employed according | PTITC and observation, interview and construction | ITB, PT ITC Lombok Workforce and | Implementation
Labour Income to the qualification and requirements needed contractor secondary data collection activities phase and contractor transmigration agency report every 6
Supervise the recruitment process by the Preparing employment reports « East Lombok months
contactor in accordance with Law No. 7 Year Environmental and
1981 Hygiene Agency
UKL-UPL Procurement Social gap/ Prioritising the local workforce, especially for | PT ITA, PT ITB, The triangulation approach includes | During PT ITA, PT * District leadership and UKL-UPL
activities of inequalities unskilled workforce to be employed according | PT ITC and observation, interview and construction | ITB, PT ITC community Implementation
Labour to the qualification and requirements needed contractor secondary data collection activities phase and contractor |e East Lombok report every 6
Social issue will raise as a results of local Environmental and months
community that fail during the recruitment Hygiene Agency
process
UKL-UPL Procurement Social issue Provide and communicate clear information PT ITA, PT ITB, The triangulation approach includes | During PT ITA, PT * Local public figure, UKL-UPL
activities of about the Project’s requirement related to PTITC and observation, interview and construction | ITB, PT ITC religious leaders and the | Implementation
Labour employment and business opportunities and contractor secondary data collection activities phase and contractor community report every 6
priorities locals where feasible * Local police months
° East Lombok
Environmental and
Hygiene Agency
ESHIA Construction of Impact to local Conduct due diligence throughout local PTITA, PTITB, | ¢ Periodic monitoring through audit During PT ITA, PT PT ITA, PT ITB, PT ITC: Quarterly report
solar farm and | economy from business | _ suppliers to identify and evaluate the quality | PT ITC, and and review of contractors construction | ITB,PTITC |. FYuman resources officer | Tegarding
its supporting opportunities during of services and products provided by local EPC Company | Periodic monitoring through audit | phase © Community workforce
facilities the project construction | _ suppliers in line with the required standards; and review throughout local relations /CSR officer number and
and operation phases Provide and communicate clear information suppliers who provide services to * Procurement officer composition and
about the Project's requirement related to company consultation
employment and business opportunities and * Periodic monitoring through audit report
prioritise locals where feasible. and review of effectiveness of
capacity building/ technical
assistance and assistance
ESHIA Construction of Impact to local Have a clear stipulation of using local labour PTITA, PTITB, | ¢ Periodic monitoring on recruitment | During PT ITA, PT PT ITA, PT ITB, PT ITC: Quarterly report
solar farm and | economy from in the Equis and/or EPC contract and instruct | PT ITC, and plan such as number of local construction | ITB,PTITC |. FYuman resources officer | Tegarding
its supporting employment during the EPC to prioritize qualified people from the _| EPC Company workers, payment of entitlements, | phase © Community workforce
facilities the project construction affected villages and also surrounding villages outcomes of assistance provided. number and

relations/CSR officer
© Procurement officer

composition and
consultation
report

ENVIRONMENTAL RESOURCES MANAGEMENT

10-12

QUIS ENERGY
Source

Document

Environmental /
Social
Parameters /
Project
Activities

Potential Impacts

Mitigation Measures

conditions, terms of employment and EHS
responsibilities;

Prior to the construction phase is ended where
the project will reduce number of labours
during operation phase, the project will carry

out an analysis of alternatives to retrenchment.

The retrenchment plan will be developed and
implemented to reduce the adverse impacts of
retrenchment on workers;

A grievance mechanism will be developed for
workers and included in the ESMS. Workers
will be informed about this mechanism at the
time of hiring. Grievance mechanism will be
extended to non-employee workers in future;
and

Ensure Equis and/or the EPC contractors
adhere to the national and international core
labour standards and implement those in
throughout the Project’s construction and/or
operation phases.

Responsibility
for Ensuring
Implementation
of Mitigation

Means of Verification that Mitigati:
has been Met

Timing and
Frequency
of

Moni

Supervision Responsibility

Reporting
Requirements

Mobilisation of Equipment and Workers

UKL-UPL Mobilisation of Disturbance to Usage of haulers with minimum noise PTITA,PTITB, | - Observation and interview of local | During PT ITA, PT East Lombok & Central UKL-UPL
equipment, community activities Employing capable drivers PT ITC and community and workers on site construction | ITB, PT ITC Lombok Workforce and __| Implementation
material and as a results of project Limiting the speed of vehicles in the contractor - Descriptive and qualitative data phase and contractor transmigration agency report every 6
worker mobilisation residential area (max 30 km/hr) analysis East Lombok & Central months
Avoiding exposure of materials during ~ Enforce PPE and implementation Lombok Environmental
mobilisation of SOP on site. and Hygiene Agency
Placement of security guards in every junction
on the project route.
UKL-UPL Mobilisation of Potential incident with Ensure the involvement of community in PTITA, PTITB, | Recording of traffic accident During PT ITA, PT East Lombok UKL-UPL
equipment, community as a result obeying the traffic regulation PT ITC and construction | ITB, PT ITC communication agency Implementation
material and of increase in Project Placement of security in the area with high contractor phase and contractor District and Regional report every 6
worker traffic on a public road accident risk Police months
Limiting the speed of project vehicles (max 30 East Lombok
km/hr) Environmental and
Hygiene Agency
Central Lombok
Transportation Agency
UKL-UPL Mobilisation of Increase in people, Usage of haulers with minimum noise PTITA, PTITB, | Observation and interview of local During PT ITA, PT Workforce and UKL-UPL
equipment, materials and traffic Employing capable drivers PTITC and community and workers on site construction | ITB, PT ITC transmigration agency Implementation
material and activities Manage the movement schedule to avoid contractor phase and contractor East Lombok report every 6
worker disturbing the community bedtime Environmental and months
Hygiene Agency
Central Lombok
Transportation Agency
Central Lombok Public
Works and Spatial
Planning Agency
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-13
Environmental /
Social
Parameters /
Project
Activities

Source

Document

Potential Impacts

Mitigation Measures

Responsibility
for Ensuring
Implementation
of Mitigation

Means of Verification that Mitigati:
has been Met

Timing and
Frequency
of

Moni

Supervision Responsibility

Reporting
Requirements

Mobilisation of | Potential incident with Consultation with the communities on key PTITA, PT ITB, Visual observation During PTITA, PT PTITA, PTITB, PTITC: Community
equipment, community as a result Project traffic routes, timing of peak PTITC, and - Periodic monitoring through audit | Construction | ITB, PTITC | Community Relations development
material and of increase in Project movements, type of vehicles and heavy EPC Company and review of effectiveness of Phase Officer plan (health,
worker traffic on a public road equipment and provision of road safety community development plan © Health and Safety Officer safety, and
awareness to the surrounding community, (health, safety, and security © Security Officer security
through corporation with the local police; program) program)

— Enforce speed limit regulations to all Project - Monitoring the status of community including its
construction vehicles, along with an health and safety grievances and audit report
emergency response procedure should any how they are resolved © Community
incidents with other road users or pedestrians health, safety,
oceurs; and and security

~The proposed grievance mechanism should be incident
accessible for all villagers to report concerns report
associated with health and safety. Where
complaints on accidents or near misses are
submitted the Project will undertake an
immediate investigation; and

~ Develop traffic management plan or traffic
study (ANDAL LALIN) associated with the
project activities or traffic management plan.

ESHIA Construction of | Community health and |- Compulsory medical examinations for Project | PTITA,PTITB, |- Visual observation During PTITA, PT PTITA, PTITB, PTITC: * Community
solar farmand _| safety incident from workers, including contractors to ensure they | PT ITC, and - Periodic monitoring through audit | Construction | ITB, PTITC | Community Relations development
its supporting influx on non-local are fit for work and to monitor the prevalence | EPC Company and review of effectiveness of Phase Officer plan (health,
facilities workers of communicable diseases detected through community development plan © Health and Safety Officer safety, and

annual medical check-ups; (health, safety, and security © Security Officer security

— Zero tolerance towards inappropriate program) including management of program)
behaviour from and amongst the workforce, influx population including its
the implementation of this procedure will be ~ Periodic monitoring on the audit report
included in company regulation (both Project implementation of worker CoC * Community
companies and contractor). Written warning — Monitoring the status of security health, safety,
will be issued to the relevant personnel upon investigation for proper resolution and security
inappropriate behavior, if not improved, of security incidents incident
further warnings will be given, and so on until — Monitoring the status of community report
termination of the worker by the company; health and safety incidents and how

= Conduct an induction and training on the they are resolved
Project’s Code of Conduct regarding do’s and
don'ts in relation with interaction with locals;

- Establish a grievance mechanism and
accessible for all community groups to report
concerns associated with potential Project
health impacts. Where complaints are
submitted the Project will undertake an
immediate investigation;

~ Regular engagement with local authorities
relevant to crime (local police) or other social
problems (e.g, village leaders) for prevention
of issues and for mitigation when issues arise;
and

- Conduct appropriate workers-community
engagement such as sporting or cultural events
to improve understanding and cohesions
between non-local workers and the
surrounding communities.

Construction of Project and Facilities

UKL-UPL | Construction of | Public perception -~ Acquisition of land is conducted periodically | PTITA, PTITB, | Observation on site to identify any During PTITA,PT | _Pringgabaya Village UKL-UPL
20kV and recorded properly PT ITC and public involvement, especially public | construction | ITB, PT ITC officials Implementation
transmission line contractor figure, religious leaders or any other _| phase and contractor |e Geres Village Officials

ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-14

Source
Document

Environmental /
Social
Parameters /
Project
Activities

Potential Impacts

Mitigation Measures

‘Accommodate suggestions, opinions and
responses from community related to
construction of 20kV transmission line

Responsibility
for Ensuring
Implementation
of Mitigation

Means of Verification that Mitigati:
has been Met

leaders such as head of village, to
receive the positive or negative public
perception regarding the land
acquisition and construction of 20kV
transmission line

Timing and
Frequency
of

Moni

Supervision Responsibility

Sengkol Village Officials

Pujut District Officials

° East Lombok
Environmental and
Hygiene Agency

* East Lombok National
Land Agency

* Central Lombok National
Land Agency

Reporting
Requirements

report every 6
months

UKL-UPL Commissioning | Public perception Informing the community about the PTITA, PTITB, | Observation on site to identify positive | During PT ITA, PT East Lombok & Central | UKL-UPL
commissioning schedule PT ITC and or negative public perception construction | ITB, PT ITC Lombok Environmental __| Implementation
Accommodate suggestions, opinions and contractor regarding the solar farm phase and contractor and Hygiene Agency report every 6
responses from community related to the solar commissioning plan «East Lombok Public months
farm development plan Health Agency
e PTPLN
Air Quality
UKL-UPL | Land Reduced air quality Technology approach is used by maintaining | PTITA,PTITB, |- Air sampling by using During PTITA,PT East Lombok & Central | UKL-UPL
preparation project equipment or vehicles PT ITC and spectrophotometer construction | ITB, PT ITC Lombok Public Health Implementation
Cleaning the vehicles from soil or materials contractor ~ Sampling of CO by using Non- phase and contractor | Agency report every 6
Cleaning the trucks’ tyre prior to leaving the Dispersive Infrared (NDIR) * East Lombok months
project site to avoid contamination on public - Sampling of NOx, SOx and Environmental and
road particulate by using High Volume Hygiene Agency
Sprinkling the road to reduce dust Sampler
Conduct baseline studies of air quality and
noise to determine the baseline conditions of
the surrounding site;
UKL-UPL Construction of | Reduced air quality Managing the reduction of air quality to PTITA,PTITB, |- Air sampling by using During PT ITA, PT East Lombok & Central | UKL-UPL
solar farm and maintain it in accordance with Government PTITCand spectrophotometer construction | ITB, PTITC Lombok Public Health Implementation
its supporting Regulation No. 41 Year 1999 contractor - Sampling of CO by using Non- phase and contractor Agency report every 6
facilities Technology approach is used by maintaining Dispersive Infrared (NDIR) * East Lombok months
project equipment or vehicles - Sampling of NOx, SOx and Environmental and
Cleaning the vehicles from soil or materials particulate by using High Volume Hygiene Agency
Cleaning the trucks’ tyre prior to leaving the Sampler
project site to avoid contamination on public
road
Sprinkling the road to reduce dust
Covering the pick-up truck with tarpaulin to
minimise dust
ESHIA Air emissions Impact on air quality Preventive measures such as storage of EPC Company — Gite inspection, training records, Monthly PT ITA, PT PT ITA, PT ITB, PT ITC Monthly HSE
generated during construction under cover, covering of visual assessment ITB, PT ITC HSE Dept. Report
construction construction materials during transportation HSE Dept.
activities will will be undertaken, for reducing dust;
come from Emissions from the emergency generator set
vehicle engine and other stationary machines will be
exhausts, controlled by ensuring that the engines are
generators, always properly tuned and maintained;
construction Minimise stockpiling by coordinating
equipment and excavations, spreading, re-grading and
dust from compaction activities;
earthworks and Speed of vehicles on site will be limited to 10-
vehicles 15 km/hr which will help in minimising
movement, fugitive dust emissions due to vehicular
emission from movement;
existing stone
crushers in
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-15
Source

Document

Environmental /
Social
Parameters /
Project
Activities
Pringgabaya

village

Potential Impacts

Mitigation Measures

Cease or phase down work if excess fugitive
dust is observed. Investigate the source of dust
and ensure proper suppression measures;
Proper maintenance of engines;

Idling of vehicles and equipment will be
prevented;

Ambient air monitoring during construction
period to be established, for all three sites,
ambient air quality monitoring locations are in
and outside of the solar farm, for Pringgabaya
site one of the monitoring location points will
be located adjacent with the existing stone
crusher nearby the site;

Coordinate with owner of the stone crushers to
implement a necessary mitigation measure to
reduce particulate and dust emission during
its operation; and

Equis will construct new access road wide
enough to accommodate the delivery trucks
since the project in Selong site will not use
existing access road.

Responsibility
for Ensuring
Implementation
of Mitigation

Means of Verification that Mitigati:
has been Met

Timing and
Frequency
of

Moni

Supervision Responsibility

Reporting
Requirements

Noise

UKL-UPL

Land
preparation

Increase of noise

Technology approach is used by maintaining
project equipment or vehicle

Providing earplugs for workers

Limiting the working period in the high noise
area

PT ITA, PT ITB,
PTITCand
contractor

Measure the intensity of noise and
exposure time against the standard
noise level by using Sound Level Meter

During
construction
phase

PTITA, PT
ITB, PT ITC
and contractor

East Lombok & Central
Lombok Public Health
Agency

East Lombok
Environmental and
Hygiene Agency

UKL-UPL
Implementation
report every 6
months

UKL-UPL

Construction of
solar farm and
its supporting
facilities

Increase of noise

Socio culture approach is used through
training or seminar to promote awareness on
health and safety to the workers during
construction phase

Technology approach is used through
implementation of SOP on every equipment
utilised during construction phase
Coordination with village and district officials
as well as local clinics should there be any
disease arise as a result of reduced air quality
and increase vibration

Managing the increase of noise to maintain the
noise level in accordance with Ministerial
Decree No. 48 Year 1996

PT ITA, PT ITB,
PTITCand
contractor

Measure the intensity of noise and
exposure time against the standard
noise level by using Sound Level Meter

During
construction
phase

PTITA, PT
ITB, PT ITC
and contractor

East Lombok Public
Health Agency

East Lombok & Central
Lombok Environmental
and Hygiene Agency

UKL-UPL
Implementation
report every 6
months

ENVIRONMENTAL RESOURCES MANAGEMENT

10-16

QUIS ENERGY
Environmental /

Responsibility

Timing and

Social . Jott oat tet oss .
ChE Parameters / Potential Impacts Mitigation Measures Gorter || Wemne Neti Geonaae SRSTESAG] a Supervision Responsibility quae
Document Project 8 Implementation has been Met of Responsibility Y | Requirements
Detention of Mitigation Monit
ctivities
Noise generated | Impact on ambient No night-time (6pm - 7am) transportation or | EPC Company _ | Site inspection, training records, visual | Monthly PT ITA, PT PT ITA, PTITB, PT ITC Monthly HSE
from all noise level construction activities under routine assessment ITB, PTITC HSE Dept. Report
construction conditions; HSE Dept.
activities and - All the noise generating equipment such as
machine and/or emergency generator sets, batching plant ete.
vehicle to be sited away from receptors such as
settlements;
— High noise activities will be undertaken over
short periods and where possible scheduled to
avoid simultaneous operation of high noise
generating plant;
- Complaints tracking and grievance log will be
established to address community complaints;
and
- Noise monitoring program to be established.
Vegetation Clearing
ESHIA Vegetation Change in land use — Vegetation clearing only in designated areas | EPC Company _| Site inspection, visual assessment Weekly PTITA, PT PTITA, PTITB, PT ITC Weekly HSE
clearance, solar for the Project footprint, no need to secure a ITB, PTITC HSE Dept. Report
farm and tree cutting permit prior to site clearing if trees HSE Dept.
transmission line are cut or being removed since vegetation on
the land site are non-economic valued plants;
~ Restricting work to designated/cleared
boundaries;
~ Topsoil will be stored separately during
clearing and will be used to fill and level the
area once grubbing activities have been
completed, thereby maintaining the seed bank;
— No disturbance to vegetation outside marked
areas; and
— Undertaking site revegetation to assist with
soil stabilisation, where possible.
ESHIA Vegetation Change in land use — Oncompletion of construction activities, land EPC Company Site inspection, visual assessment Monthly PT ITA, PT PT ITA, PT ITB, PT ITC Monthly HSE
clearance, solar used for temporary facilities will be restored to ITB, PT ITC HSE Dept. Report
farm and the extent possible. HSE Dept.
transmission line
Habitats and Wildlife
UKL-UPL Base camp Deterioration of - Avoid the occurrence of reduced land flora PTITA, PTITB, |- Ensure the greening effort is During PT ITA, PT « East Lombok & Central UKL-UPL
preparation and | biodiversity around the base camp PT ITC and undertaken to conserve the habitat | construction | ITB, PT ITC Lombok Department of _ | Implementation
operation - Take a technology and social approach contractor of biota phase and contractor Agriculture report every 6
— Undertake surveys, observations East Lombok & Central months
and inventories of biota condition Lombok Environmental
around the power plant site and Hygiene Agency
— Monitor the presence of species in
and around the power plant site
UKL-UPL Base camp Deterioration of Socialisation or taking a personal approach to the | PTITA,PTITB, |- Observation; During the PT ITA, PT « Pringgabaya Village UKL-UPL
preparation and environmental workers that reside in the base camp and/or PTITCand - Questioner; operational ITB, PT ITC officials Implementation
operation sanitation conditions _ | undertake activities on site contractor — Descriptive and qualitative data of base camp | and contractor |e Geres Village Officials report every 6
analysis; © Sengkol Village Officials | months
— Conduct interview to identify any * Pujut District Officials
involvement of community, East Lombok & Central
religious leaders and head of village, Lombok Environmental
to receive the positive public and Hygiene Agency
perception on the project.
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-17
Source
Document

UKL-UPL

Environmental /
Social
Parameters /
Project
Activities

Mobilisation of

Potential Impacts

Deterioration of

Mitigation Measures

Avoid the occurrence of reduced land flora

Responsibility
for Ensuring
Implementation
of Mitigation

PT ITA, PT ITB,

Means of Verification that Mitigati:
has been Met

Ensure the greening effort is

Timing and
Frequency
of

Moni

During

Responsibility

PTITA, PT

Supervision Responsibility

East Lombok & Central

Reporting
Requirements

UKL-UPL

equipment, biodiversity around the base camp PT ITC and undertaken to conserve the habitat | construction | ITB, PT ITC Lombok Department of _ | Implementation
material and Take a technology and social approach contractor of biota phase and contractor Agriculture report every 6
worker Undertake surveys, observations East Lombok & Central months
and inventories of biota condition Lombok Environmental
around the power plant site and Hygiene Agency
Monitor the presence of species in
and around the power plant site
UKL-UPL Construction of Disturbance on Providing compensation for landowners that PT ITA, PT ITB, Ensure the greening effort is During PT ITA, PT « East Lombok & Central UKL-UPL
20kV biodiversity are affected in the area PTITCand undertaken to conserve the habitat construction | ITB, PT ITC Lombok Department of Implementation
transmission line Planting similar plant on other area around the | contractor of biota phase and contractor Agriculture report every 6
SUTM Undertake surveys, observations * East Lombok & Central months
and inventories of biota condition Lombok Environmental
around the SUTM site and Hygiene Agency
Monitor the presence of species in
and around the SUTM site
ESHIA Land clearing for | Habitat disturbance to Worker training on wildlife through induction, | PT ITA, PT ITB, Observation in the project area Every 3 PT ITA, PT PT ITA, PT ITB, PT ITC Every 6 Month
Solar Farm and | fauna posters. PT ITC and during construction phase to make | months, ITB, PT ITC HSE Dept.
Facilities Establishment and implementation of a contractor sure the land clearing just conducted | during and contractor
clearance protocol to manage encounters with in the constructed area and all policy | construction
fauna; is followed by ETC and Worker and
Apply no hunting and no poaching policy Monitor and recording the operation
inside project area; rehabilitation and revegetation area
Strict prohibition on use of fuel wood and and observing the biodiversity in the
shrubs from nearby areas as fuel; area every 6 month
Non constructed area will be rehabilitated and Evaluation and awareness every
revegetated as soon as land clearing and land three month to ensure all employee
preparation has been completed; and and worker understand with policy
Local species should be prioritised in and applying in their activity
rehabilitation and revegetation program. Monitor and record all sign board
condition related to prohibition and
awareness to ensure the sign board
easy to read and understand
Soil erosion and Surface Water Quality Impacts
ESHIA Vegetation Soil erosion Preparation and implementation of a soil and | EPC Company Site inspection, visual assessment Monthly PT ITA, PT PT ITA, PTITB, PT ITC Monthly HSE
clearance, site erosion management plan during construction Monitor and recorded the placement ITB, PTITC HSE Dept. Report
clearance to incorporate requirements such as use of area of topsoil including the volume, HSE Dept.
dust suppression, soil stabilisation during condition and maintenance to keep
construction and storm water and sediment the soil quality
management and control;
Vegetation cover will be maintained for as
long as possible in order to prevent the erosion
(water) of soil.
Solid stabilisation to be implemented.
following completion of construction, this may
include establishment of grass cover or other
forms of ground cover across the site;
Implementation of an operational runoff and
storm water drainage system to control runoff
volumes; and
Topography shall be restored to the extent
possible and re-vegetated to prevent soil
erosion to the extent possible.
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-18

Environmental /

Responsibility

Timing and

Social . Jott oat tet oss .
ChE Parameters / Potential Impacts Mitigation Measures Gorter || Wemne Neti Geonaae SRSTESAG] a Supervision Responsibility quae
Document Project 8 Implementation has been Met of Responsibility Y | Requirements
Detention of Mitigation Monit
ctivities
Water Resource Use
UKL-UPL Construction of Increase of run off Preparing a retention water pool or equivalent | PT ITA, PTITB, | Visual observation on sites Daily during | PT ITA, PT « East Lombok & Central UKL-UPL
solarfarmand | volume at each project site to avoid muddy water from | PT ITC and the ITB, PT ITC Lombok Regional Implementation
its supporting flowing directly into the road and drainage contractor construction | and contractor Disaster Management report every 6
facilities Providing pump to pumping out the excess of drainage Agency months
puddle water «East Lombok & Central
Lombok Environmental
and Hygiene Agency
ESHIA Daily water use| Impact on water Project to conduct a water study to assess the | EPC Company | The amount of monthly water use is Before PT ITA, PT PT ITA, PTITB, PT ITC Water study
for worker and availability water availability and effect to local not exceed the permitted limit. construction | ITB, PT ITC HSE Dept.
water use for community. The project has conducted the HSE Dept.
civil works water study which shows that the water
availability within the site is sufficient for the
intended use. This study will also form the
basis for the issuance of the water abstraction
permit. The project to apply and obtain the
water abstraction permit (locally known as
Surat Izin Pengambilan Air - abbreviated as
SIPA) before install any wells at the site.
Spills and Soil/Water Contamination
ESHIA Accidental leaks | Soil and water Spill control measures such as the storage and | EPC Company _| Site inspection, record keeping, Monthly PTITA, PT PTITA, PTITB, PT ITC Weekly HSE
and spill contamination handling of chemicals and fuel in concrete training records, visual assessment ITB, PTITC HSE Dept. Report
areas with secondary containment will be HSE Dept.
implemented to minimise impacts in the event
of a spill;
Use of spill control kits to contain and clean
small spills and leaks;
Transport vehicles and equipment should
undergo regular maintenance to avoid any oil
leakages;
Unloading, loading and refuelling protocols
are required for the transfer of diesel, oil and
used oil respectively and workers trained to
prevent/contain spills and leaks.
Occupational Health and Safety
UKL-UPL Land Potential impacts to Socio culture approach is used through PTITA, PTITB, |- Ensure the greening effort is During PT ITA, PT East Lombok & Central | UKL-UPL
preparation workers’ health and training or seminar to promote awareness on | PT ITC and undertaken to conserve the habitat | construction | ITB, PT ITC Lombok Workforce and | Implementation
safety during health and safety to the workers during contractor of biota phase and contractor | transmigration agency report every 6
construction phase construction phase — Undertake surveys, observations « East Lombok months
Technology approach is used through and inventories of biota condition Environmental and
implementation of SOP on every equipment around the power plant site Hygiene Agency
utilised during construction phase — Enforce PPE and implementation of
Preparing first aid box SOP on site.
UKL-UPL Construction of Increase vibration Socio culture approach is used through PTITA, PTITB, |- Monitoring the PPV value During PT ITA, PT « East Lombok Public UKL-UPL
solar farm and training or seminar to promote awareness on. PTITCand construction | ITB, PT ITC Health Agency Implementation
its supporting health and safety to the workers during contractor phase and contractor |e East Lombok & Central | report every 6
facilities construction phase Lombok Environmental month
Technology approach is used through and Hygiene Agency
implementation of SOP on every equipment
utilised during construction phase
Coordination with village and district officials
as well as local clinics should there be any
disease arise as a result of reduced air quality
and increase vibration
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-19
Environmental /
Social
Parameters /
Project
Activities

Source
Document

Potential Impacts

Mitigation Measures

Responsibility
for Ensuring

Implementation
of Mitigation

Means of Verification that Mitigati:
has been Met

Timing and
Frequency
of

Moni

Responsibility

Supervision Responsibility

Reporting

Requirements

Construction of | Occupational Health Develop and implement a health and safety PTITA, PT ITB, Periodic monitoring through a During PTITA, PT PT ITA, PT ITB, PT ITC Monthly OHS

solar farmand —_| and Safety of Workers plan to be followed throughout all phases of a_ | PT ITC and review of effectiveness of HSE Construction | ITB, PT ITC HSE Dept. report

its supporting project. contractor training Phase and contractor (injuries,

facilities Provide occupational health and safety Period monitoring on HSE report illnesses, and
orientation training to all employees consisting (injuries, illnesses, and fatalities) and fatalities)
of basic hazard awareness, site-specific how they are resolved © OHS training
hazards, safe working practices, and Visual observation on site report every 6
emergency procedures. throughout the safety signage in months
The EPC will be committed to ensure all H&S locations where physical and non- © OHS audit
measures are in place to prevent accidents and physical (e.g., chemical) hazards report every 6
reduce the consequences of non-conformance might occur months
events; Regular monitoring and review of
The EPC will provide training, awareness and health and safety plan
supervision to ensure all of its construction implementation
workers comply with the OHS procedures; Periodic monitoring on HSE matters,
The EPC will provide all appropriate resources ambient working environments and
i.e. personal protective equipment (PPE) to all other HSE indicators.
workers onsite; and
‘An emergency response procedure and
infrastructure will be available on site to
ensure provision of first aid for personnel in
case of an emergency.

ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-20
Table 10-4

Environmental and Social Management Plan - Operation

inode) Responsibility Timing and
Social c. id € Varificatt Veet}
Source Parameters / Potential Impacts Mitigation Measures for Ensuring Nigam ci Vester ie Frequency Monitoring Reporting Requirements
Document Project Implementation Mitigation has been Met of Responsibility Responsibility
natin of Mitigation Monitoring
Activities
Employment and Income
UKL-UPL | Procurement Increase of Job — Socialising the recruitment process to the PTITA,PTITB, |- The triangulation approach During PTITA, PT East Lombok & UKL-UPL Implementation
activities of Opportunity and community, especially about the number of | PTITC includes observation, interview operation ITB, PT ITC Central Lombok report every 6 months
Labour Income vacancies, qualifications and available and secondary data collection phase Public Health Agency
positions activities East Lombok
-  Prioritising the local workforce to be ~ Secondary data from Central Environmental and
employed according to the qualification and Bureau of Statistics Hygiene Agency
requirements needed — Interviewing local community Sengkol Village
~ Supervise the recruitment process by the Officials
contactor in accordance with Law No. 7 Year Pujut District Officials
1981
UKL-UPL | Procurement Social gap/ Prioritising the local workforce to be employed | PTITA,PTITB, |- The triangulation approach During PTITA, PT East Lombok UKL-UPL Implementation
activities of inequalities according to the qualification and requirements | PT ITC includes observation, interview construction | ITB, PT ITC Environmental and report every 6 months
Labour needed and secondary data collection phase Hygiene Agency
activities West Nusa Tenggara
— Secondary data from Central Environmental
Bureau of Statistics Agency
Interviewing local community Sengkol Village
Officials
Pujut District Officials
UKL-UPL | Procurement Social and safety issue | Provide and communicate clear information PTITA, PTITB, |- The triangulation approach During PT ITA, PT Local public figure, UKL-UPL Implementation
activities of about the Project’s requirement related to PT ITC includes observation, interview construction | ITB, PT ITC religious leaders and report every 6 months
Labour employment and business opportunities and and secondary data collection phase the community
priorities locals where feasible activities Local police
— Secondary data from Central East Lombok &
Bureau of Statistics Central Lombok
Interviewing local community Environmental and
Hygiene Agency
UKL-UPL | Operation of Economic benefit to Prioritising the local workforce to be employed PTITA, PTITB, | Increase in economic level of the During PT ITA, PT East Lombok & UKL-UPL Implementation
Solar Farm locals as a result of according to the qualification and requirements | PT ITC community around the solar farms operation ITB, PT ITC Central Lombok report every 6 months
the Project needed phase Environmental and
employment and Hygiene Agency
business East Lombok &
opportunities Central Lombok Local
Income Agency
UKL-UPL | Operation of Economic benefit to Coordinating with the regency officials in the PTITA, PTITB, | Increase in economic level of the During PT ITA, PT East Lombok & UKL-UPL Implementation
Solar Farm the regency operation of the Solar Farm to report and PTITC regency operation ITB, PT ITC Central Lombok report every 6 months
communicate transparently on the operation of phase Environmental and
the Solar Farm and help developing the regency Hygiene Agency
East Lombok &
Central Lombok Local
Income Agency
Community Health, Safety and Security

ENVIRONMENTAL RESOURCES MANAGEMENT

10-21

QUIS ENERGY
Environmental /

eat Responsibility Timing and

Source for Ensuring Means of Verification that Frequency | Monitoring Supervision

Parameters / Potential Impacts Mitigation Measures
Project
Activities

Reporting Requirements

Document Implementation Mitigation has been Met of Responsibility Responsibility

of Mitigation Monitoring

Vehicle and Potential incident Consultation with the communities on key PTITA, PT ITB, Visual observation During PTITA, PT PTITA, PT ITB, PT ITC: Community
worker with community as a Project traffic routes, timing of peak PTITC, and Periodic monitoring through audit | Operations | ITB,PTITC |. Community Relations development plan
movements result of increase in movements, type of vehicles and heavy EPC Company and review of effectiveness of Officer (health, safety, and
Project traffic on a equipment and provision of road safety community development plan © Health and Safety security program)
public road awareness to the surrounding community, (health, safety, and security Officer including its audit
through corporation with the local police; program) © Security Officer report
— Enforce speed limit regulations to all Project — Monitoring the status of ¢ Community health,
construction vehicles, along with an community health and safety safety, and security
emergency response procedure should any grievances and how they are incident report
incidents with other road users or pedestrians resolved
occurs; and
~The proposed grievance mechanism should
be accessible for all villagers to report
concerns associated with health and safety.
Where complaints on accidents or near
misses are submitted the Project will
undertake an immediate investigation.
~ Develop traffic management plan or traffic
study (ANDAL LALIN) associated with the
project activities.
ESHIA Operation of Worker interaction  |- Compulsory medical examinations for Project | PTITA, PTITB, |- Visual observation During PTITA, PT PTITA, PTITB,PTITC: | * Community
Solar Farm with community workers, including contractors to ensure they | PT ITC, and ~ Periodic monitoring through audit | Construction | ITB, PTITC |. Community Relations development plan
are fit for work and to monitor the prevalence | EPC Company and review of effectiveness of Phase Officer (health, safety, and
of communicable diseases detected through community development plan © Health and Safety security program)
annual medical check-ups; (health, safety, and security Officer including its audit
-— Zero tolerance towards inappropriate program) including management © Security Officer report
behaviour from and amongst the workforce, of influx population * Community health,
the implementation of this procedure will be — Periodic monitoring on the safety, and security
included in company regulation (both Project implementation of worker CoC incident report
companies and contractor). Written warning — Monitoring the status of security
will be issued to the relevant personnel upon investigation for proper resolution
inappropriate behavior, if it is not improved, of security incidents
further warnings will be given, and so on — Monitoring the status of
until termination of the worker conducted by community health and safety
the company; incidents and how they are
~ Conduct an induction and training on the resolved
Project's Code of Conduct regarding do’s and
don'ts in relation with interaction with locals;
~ Establish a grievance mechanism and
accessible for all community groups to report
concerns associated with potential Project
health impacts. Where complaints are
submitted the Project will undertake an
immediate investigation;
— Regular engagement with local authorities
relevant to crime (local police) or other social
problems (e.g. village leaders) for prevention
of issues and for mitigation when issues arise;
and
~ Conduct appropriate workers-community
engagement such as sporting or cultural
events to improve understanding and
cohesions between non-local workers and the
surrounding communities.
Waste
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-22
Source
Document

UKL-UPL

Environmental /
Social
Parameters /
Project
Activities

Management of

Potential Impacts

Increase of liquid

Mitigation Measures

The liquid waste from toilet is directly flown

Responsibility
for Ensuring
Implementation
of Mitigation

PTITA, PTITB,

Means of Verification that
Mitigation has been Met

Monitor and control the collection of

Timing and
Frequency
of
Monitoring

During

Monitoring
Responsibility

Supervision
Responsibility

East Lombok &

Reporting Requirements

UKL-UPL Implementation

environment waste through 3” PVC pipe to the portable sept PTITC liquid waste by third party operation Central Lombok report every 6 months
sanitation tank. Then, the liquid waste inside the sept phase Public Health Agency
system tank will be collected by licensed officer (an «East Lombok &
official agreement will be prepared Central Lombok
separately) Environmental and
Domestic waste from toilet is directly flown Hygiene Agency
through 4” PVC pipe to the portable sept
tank. Then, the liquid waste inside the sept
tank will be collected by licensed officer (an
official agreement will be prepared
separately)

UKL-UPL | Management of | Increase of solid All solid waste is stored inside a black plastic | PTITA,PTITB, |- Activation of lay stall During PT ITA, PT * East Lombok & UKL-UPL Implementation
environment waste bag and will be collected by the East Lombok | PT ITC — Separating organic and inorganic | operation ITB, PT ITC Central Lombok report every 6 months
sanitation Regency Hygiene officials or third party solid waste phase Public Health Agency
system (village) officials who managing the waste * East Lombok &

Central Lombok
Environmental and
Hygiene Agency

UKL-UPL | Management of | Increase of hazardous All hazardous waste is stored in hazardous PTITA, PTITB, |- Activation of lay stall During PT ITA, PT * East Lombok & UKL-UPL Implementation
environment waste waste lay stall PTiTc — Reporting the number of operation ITB, PT ITC Central Lombok report every 6 months
sanitation Hazardous waste is stored 30 working days hazardous waste produced phase Public Health Agency
system at the maximum * East Lombok &

Collection and management of hazardous Central Lombok
waste is undertaken by a recommended third Environmental and
party Hygiene Agency
West Nusa Tenggara
Environmental
Agency

Water Resource

UKL-UPL | Monitoring and | Reduction in Using groundwater only if necessary PTITC - During - * Central Lombok UKL-UPL Implementation
Evaluation groundwater volume Groundwater extraction is adapted to the operation Environmental and report every 6 months

due to cleaning of groundwater or well water supply available phase Hygiene Agency

solar panel Undertake reforestation program * West Nusa Tenggara
Energy and Mineral
Resources Agency

ESHIA Daily water use | Impact on water All of the permit requirement (SIPA) for PTITA, PTITB, | Site inspection, record keeping, Monthly PT ITA, PT PTITA, PTITB,PTITC | Monthly HSE Report
for worker and | availability utilised ground water will be fulfilled prior to | PT ITC training records, visual assessment ITB,PTITC HSE Dept.
water use for construction of deep well.
solar PV Water utilisation will consider the quantity of
cleaning twice deep water resource and allowed amount
per year according to SIPA

Optimizing water usage in all facilities area
by application of water conservation
measures such as sensor based taps, low flush
urinal, ete.

Spills and Soil/Water Contamination

ESHIA Accidental leaks | Soil and water Spill control measures such as the storage and | EPC Company _| Site inspection, record keeping, Monthly PT ITA, PT PTITA, PTITB,PTITC | Weekly HSE Report
and spill contamination handling of chemicals and fuel in concrete training records, visual assessment ITB, PTITC HSE Dept.

areas with secondary containment will be HSE Dept.
implemented to minimise impacts in the
event of a spill;
Use of spill control kits to contain and clean
small spills and leaks;
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-23
Environmental /
Social
Parameters /
Project
Activities

Source

Potential Impacts Mitigation Measures

Document

Transport vehicles and equipment should
undergo regular maintenance to avoid any oil
leakages;

~ Unloading, loading and refuelling protocols
are required for the transfer of diesel, oil and
used oil respectively and workers trained to
prevent/contain spills and leaks.

Responsibility
for Ensuring
Implementation
of Mitigation

Means of Verification that
Mitigation has been Met

Timing and
Frequency | Monitoring

of Responsibility
Monitoring

Supervision

Responsibility Reporting Requirements

operation phase ~ Provide occupational health and safety

orientation training to all employees

consisting of basic hazard awareness, site-
specific hazards, safe working practices, and
emergency procedures.

— The EPC will be committed to ensure all H&S
measures are in place to prevent accidents
and reduce the consequences of non-
conformance events;

— The EPC will provide training, awareness
and supervision to ensure all of its
construction workers comply with the OHS
procedures;

— The EPC will provide all appropriate
resources i.e. personal protective equipment
(PPE) to all workers onsite; and

~ Anemergency response procedure and
infrastructure will be available on site to
ensure provision of first aid for personnel in
case of an emergency.

Occupational Health and Safety
UKL-UPL | Operation of Potential impacts to |- Socio culture approach is used through PTITA, PT ITB, Observation and interview of During PTITA, PT * East Lombok & UKL-UPL Implementation
Solar Farm workers’ health and training or seminar to promote awareness on | PT ITC workers on site operation ITB, PT ITC Central Lombok report every 6 months
safety during health and safety to the workers — Enforce PPE and implementation | phase Workforce and
operation phase - Technology approach is used through of SOP on site. transmigration
implementation of SOP on every equipment agency
utilised East Lombok &
Central Lombok
Environmental and
Hygiene Agency
UKL-UPL | Monitoring and | Potential impacts to |-  Socialisation of health and safety by PTITC - Observation of safety board During PTITC Central Lombok UKL-UPL Implementation
Evaluation workers’ health and placement of safety board — Check the availability of first aid | operation Workforce and report every 6 months
safety during - Preparing first aid box box phase transmigration
construction phase |-_ Technology approach is used through — Observing the implementation of agency
implementation of SOP on every equipment PPE while working
utilised
ESHIA Operation of Potential impacts to |- Develop and implementa health and safety | PTITA,PTITB, |- Periodic monitoring through a During PTITA, PT PTITA,PTITB,PTITC | * Monthly OHS report
Solar Farm workers’ health and plan to be followed throughout all phases of a | PT ITC and review of effectiveness of HSE Construction | ITB, PT ITC HSE Dept. (injuries, illnesses, and
safety during project. contractor training Phase and contractor fatalities)

— Period monitoring on HSE report
(injuries, illnesses, and fatalities)
and how they are resolved

— Visual observation on site
throughout the safety signage in
locations where physical and non-
physical (e.g,, chemical) hazards
might occur

— Regular monitoring and review of
health and safety plan
implementation

— Periodic monitoring on HSE
matters, ambient working
environments and other HSE
indicators.

* OHS training report
every 6 months

* OHS audit report every
6 months

ENVIRONMENTAL RESOURCES MANAGEMENT

10-24

QUIS ENERGY
Table 10-5 — Environmental and Social Management Plan - Post-Operation

Environmental / een Ty - Timing and
Source Document | Social Parameters/ } Potential Impacts Mitigation Measures fonlaeain, || Meme Vealietion@it mi ipetinalte || parma || _Stailtntios Capes RepEREETS
’ ne P 8 Implementatio been Met quency Responsibility Responsibility Requirements
Project Activities P emenia Monitoring Ps 3 Ps 3 a
n of Mitigation
‘Ambient Air Quality
UKL-UPL - Decommissioning of | Improvementon |- Government Regulation of Republic | PT ITA ~ Undertake re-forestation effort by planting | During PTITA East Lombok UKL-UPL
Pringgabaya Solar Farmand re- | air quality and Indonesia Number 41 Year 1999 local plant which has economic value operation Workforce Agency | Implementation
forestation noise level regarding Air Pollution Control - Sampling by using grab sampling method | phase East Lombok report every 6
~ Decree of State Minister for The Environmental and | months
Environment Number KEP- Hygiene Agency
45/MENLH/10/1997 regarding Air
Pollution Standard Index
Social
UKL-UPL Work termination | Decrease of Income | Maximising the quality of workers that | PTITA,PTITB, |- Providing information and communicating | During PTITA,PTITB, |e East Lombok & UKL-UPL
leading to reduced | are terminated through training PTITC clearly to the worker about the work operation PTITC Central Lombok Implementation
community according to the agreed contract termination phase Workforce Agency | report every 6
welfare as the solar ~ Providing stipend fairly in accordance with East Lombok & months
farm is no longer the government regulation Central Lombok
in operation ~ Involve the community in monitoring and Environmental and
managing the project after operation phase Hygiene Agency
ENVIRONMENTAL RESOURCES MANAGEMENT QUIS ENERGY

10-25
11

11.1

CONCLUSION AND RECOMMENDATION

This ESHIA has been conducted to evaluate the impacts associated with the proposed
solar farm project of 5MWac capacity each in three different locations, namely
Pringgabaya Utara (Pringgabaya Site), Lombok Timur Regency by PT ITA, Geres
Village (Selong Site), Lombok Timur Regency by PT ITB, and Sengkol Village
(Sengkol Site), Lombok Tengah Regency by PT ITC. The impact assessment has been
conducted in compliance with administrative framework identified herein, including
relevant national legislative requirement, international conventions and Equis
Energy’s corporate requirements.

IMPACTS SUMMARY

Following a scoping exercise, this ESHIA was focused on interactions between Project
activities and various resources/receptors that could result in significant impacts.
Table 11-1 presents the outcomes of the comprehensive assessment of identified
impacts as a result of the various phases of the proposed Project and summarise the
impacts. Based on the impacts significance, the ESMP has been prepared.

Table 11-1 ESHIA Impact Assessment Summary

Significance | Residual

Impact Description Impact Nature of Impact Impact

Impacts from loss of land resource Negative Negligible Negligible

Impact to local economy from employment
and business opportunities during the project | Positive N/A N/A
construction and operation;

Construction impacts on air quality Negative

Construction impacts on ambient noise

levels; Negative

Construction impacts from vegetation

clearing Negative

Habitat Disturbance Negative

Construction impacts on habitat and wildlife | Negative

Construction impacts soil erosion and surface

water quality impacts Negative

Impacts from project construction and

: Negati
operations water demand egative

Physical presence of transmission lines on of
birds and bats

Spills and soil/ water contamination Negative

Construction Impacts on Occupational
Health and Safety of Construction Workers

Negative

Operational Impacts on Occupational Health

and Safety of Operation Workers Negative

Impact to community safety Negative

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
The Environmental and Social Management Plan (ESMP) describes mitigation
measures for impacts specific to project activities and also discuss implementation
mechanism.

To conclude, the implementation of the ESMP will help ITA, ITB, and ITC in
complying with national/ state regulatory framework as well as to meet IFC/ ADB
reference framework requirements.

11.2 JRECOMMENDED FURTHER STUDIES
Due to data gaps and limitations, further study is required on:

¢ Considering the proximity of the project site to residential areas, ambient air
quality and noise level baseline data collection is recommended to be conducted.

e In addition to air quality and noise level standards, it is also important to
compare monitoring results with the baseline especially if the results exceed
standards or cause nuisance to local communities. The Pringgabaya site in
particular is located near stone crusher activities which most likely have
decreased air quality in their surrounding area.

ENVIRONMENTAL RESOURCES MANAGEMENT EQUIS ENERGY
